Exhibit 10.5

RESTATEMENT AGREEMENT, dated as of May 18, 2016 (this “Restatement Agreement”),
to (i) the Amended and Restated Credit Agreement, dated as of March 18, 1999 and
amended and restated on April 11, 2012 (as amended by Amendment No. 1, dated as
of March 22, 2013, Amendment No. 2, dated as of April 22, 2013, the Term F Loan
Incremental Activation Notice (as defined in Exhibit A), Amendment No. 3, dated
as of June 27, 2013, the Term E Loan Incremental Activation Notice (as defined
in Exhibit A), the Term G Loan Incremental Activation Notice (as defined in
Exhibit A), Amendment No. 4, dated as of September 12, 2014, the Term H/I Loan
Incremental Activation Notice (as defined in Exhibit A), Amendment No. 5, dated
as of August 24, 2015 (“Amendment No. 5”), the Incremental Activation Notice,
dated as of the date hereof, and as the same may have been further amended,
restated, modified and supplemented from time to time prior to the date hereof,
the “Original Credit Agreement”) by and among CHARTER COMMUNICATIONS OPERATING,
LLC, a Delaware limited liability company (“Borrower”), CCO HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the LENDERS party thereto and
BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”) and
(ii) the Amended and Restated Guarantee and Collateral Agreement, dated as of
March 18, 1999 (as the same may have been further amended, restated, modified
and supplemented from time to time prior to the date hereof, the “Original
Guarantee and Collateral Agreement”), by and among the Borrower, Holdings, the
other Loan Parties party thereto and the Administrative Agent.

WHEREAS, the Borrower has requested, and the Lenders party hereto, which
constitute the Required Lenders, have agreed, upon the terms and subject to the
conditions set forth herein, that each of (i) the Original Credit Agreement (as
so amended and restated, the “Second Amended and Restated Credit Agreement”) and
(ii) the Original Guarantee and Collateral Agreement (as so amended and
restated, the “Amended and Restated Guarantee and Collateral Agreement”), be
amended and restated as provided herein;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, Holdings, the Lenders party hereto, and the
Administrative Agent hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Second Amended and Restated
Credit Agreement.

SECTION 2. Amendment and Restatement of the Original Credit Agreement and
Exhibits. The Original Credit Agreement is, effective as of the Restatement
Effective Date (as defined below), hereby amended and restated in the form
attached as Exhibit A hereto. Additionally, the Exhibits to the Original Credit
Agreement are amended and restated in the form attached hereto.

SECTION 3. Amendment and Restatement of the Original Guarantee and Collateral
Agreement. The Original Guarantee and Collateral Agreement is, effective as of
the Restatement Effective Date, hereby amended and restated in the form attached
as Exhibit B hereto.

SECTION 4. Effectiveness. This Restatement Agreement shall become effective on
the date (such date, the “Restatement Effective Date”) that the conditions
precedent set forth in Section 5.1 of the Second Amended and Restated Credit
Agreement shall have been satisfied.



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Restatement Agreement, the Borrower
represents and warrants to each of the Lenders and the Administrative Agent
that, after giving effect to this Restatement Agreement, and both before and
after giving effect to the transactions contemplated by this Restatement
Agreement:

(a) no Default or Event of Default has occurred and is continuing;

(b) the entry into this Restatement Agreement by Holdings and the Borrower has
been duly authorized by all necessary corporate or other action of each such
entity; and

(c) each of the representations and warranties made by each of the Loan Parties
in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, in all material respects as of such specific date) and in each
case without duplication of any materiality qualifier therein.

SECTION 6. Reference to and Effect on the Loan Documents. On and after the
Restatement Effective Date, (i) each reference in the Second Amended and
Restated Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring the Original Credit Agreement, and each reference in the
Notes and each of the other Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Original Credit
Agreement, shall mean and be a reference to the Second Amended and Restated
Credit Agreement, as amended and restated in accordance with this Restatement
Agreement and (ii) each reference in the Amended and Restated Guarantee and
Collateral Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring the Original Guarantee and Collateral Agreement, and each
reference in the other Loan Documents to “the Guarantee and Collateral
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Original Guarantee and Collateral Agreement, shall mean and be a reference to
the Amended and Restated Guarantee and Collateral Agreement, as amended and
restated in accordance with this Restatement Agreement. The execution, delivery
and effectiveness of this Restatement Agreement shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or any Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.

SECTION 7. Applicable Law; Waiver of Jury Trial.

(A) THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS RESTATEMENT AGREEMENT
AND FOR ANY COUNTERCLAIM HEREIN.

SECTION 8. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Restatement Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Restatement Agreement.

SECTION 9. Counterparts. This Restatement Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Restatement
Agreement by facsimile or any other electronic transmission shall be effective
as delivery of an original executed counterpart hereof.

[Signature pages to follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

CHARTER COMMUNICATIONS OPERATING, LLC, as Borrower By:  

/s/ Thomas M. Degnan

  Name:   Thomas M. Degnan   Title:   Senior Vice President-Finance and
Corporate Treasurer CCO HOLDINGS, LLC, as Holdings By:  

/s/ Thomas M. Degnan

  Name:   Thomas M. Degnan   Title:   Senior Vice President-Finance and
Corporate Treasurer THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO By:  

/s/ Thomas M. Degnan

  Name:   Thomas M. Degnan   Title:   Senior Vice President-Finance and
Corporate Treasurer

[Restatement Agreement to Charter Communications Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A, as Administrative Agent By:  

/s/ Don B. Pinzon

  Name:   Don B. Pinzon   Title:   Vice President

 

[Restatement Agreement to Charter Communications Credit Agreement]



--------------------------------------------------------------------------------

[Lenders’ signature pages on file with Charter]

 

[Restatement Agreement to Charter Communications Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Subsidiary Guarantors

 

1. AdCast North Carolina Cable Advertising, LLC

2. Alabanza LLC

3. America’s Job Exchange LLC

4. American Cable Entertainment Company, LLC

5. Athens Cablevision, LLC

6. Ausable Cable TV, LLC

7. BHN Home Security Services, LLC

8. BHN Spectrum Investments, LLC

9. Bresnan Broadband Holdings, LLC

10. Bresnan Broadband of Colorado, LLC

11. Bresnan Broadband of Montana, LLC

12. Bresnan Broadband of Utah, LLC

13. Bresnan Broadband of Wyoming, LLC

14. Bresnan Communications, LLC

15. Bresnan Digital Services, LLC

16. Bresnan Microwave of Montana, LLC

17. Bright House Networks Information Services (Alabama), LLC

18. Bright House Networks Information Services (California), LLC

19. Bright House Networks Information Services (Florida), LLC

20. Bright House Networks Information Services (Indiana), LLC

21. Bright House Networks Information Services (Michigan), LLC

22. Bright House Networks, LLC

23. Cable Equities Colorado, LLC

24. Cable Equities of Colorado Management LLC

25. CC 10, LLC

26. CC Fiberlink, LLC

27. CC Michigan, LLC

28. CC Systems, LLC

29. CC V Holdings, LLC

30. CC VI Fiberlink, LLC

31. CC VI Operating Company, LLC

32. CC VII Fiberlink, LLC

33. CC VIII Fiberlink, LLC

34. CC VIII Holdings, LLC

35. CC VIII Operating, LLC

36. CC VIII, LLC

37. CCO Fiberlink, LLC

38. CCO Holdco Transfers VII, LLC

39. CCO LP, LLC

40. CCO NR Holdings, LLC

41. CCO Purchasing, LLC

42. CCO SoCal I, LLC

43. CCO SoCal II, LLC

44. CCO SoCal Vehicles, LLC



--------------------------------------------------------------------------------

45. CCO Transfers, LLC

46. Charter Advanced Services (AL), LLC

47. Charter Advanced Services (CA), LLC

48. Charter Advanced Services (CO), LLC

49. Charter Advanced Services (CT), LLC

50. Charter Advanced Services (GA), LLC

51. Charter Advanced Services (IL), LLC

52. Charter Advanced Services (IN), LLC

53. Charter Advanced Services (KY), LLC

54. Charter Advanced Services (LA), LLC

55. Charter Advanced Services (MA), LLC

56. Charter Advanced Services (MD), LLC

57. Charter Advanced Services (MI), LLC

58. Charter Advanced Services (MN), LLC

59. Charter Advanced Services (MO), LLC

60. Charter Advanced Services (MS), LLC

61. Charter Advanced Services (MT), LLC

62. Charter Advanced Services (NC), LLC

63. Charter Advanced Services (NE), LLC

64. Charter Advanced Services (NH), LLC

65. Charter Advanced Services (NV), LLC

66. Charter Advanced Services (NY), LLC

67. Charter Advanced Services (OH), LLC

68. Charter Advanced Services (OR), LLC

69. Charter Advanced Services (PA), LLC

70. Charter Advanced Services (SC), LLC

71. Charter Advanced Services (TN), LLC

72. Charter Advanced Services (TX), LLC

73. Charter Advanced Services (UT), LLC

74. Charter Advanced Services (VA), LLC

75. Charter Advanced Services (VT), LLC

76. Charter Advanced Services (WA), LLC

77. Charter Advanced Services (WI), LLC

78. Charter Advanced Services (WV), LLC

79. Charter Advanced Services (WY), LLC

80. Charter Advanced Services VIII (MI), LLC

81. Charter Advanced Services VIII (MN), LLC

82. Charter Advanced Services VIII (WI), LLC

83. Charter Advertising of Saint Louis, LLC

84. Charter Cable Operating Company, LLC

85. Charter Cable Partners, LLC

86. Charter Communications Entertainment I, LLC

87. Charter Communications Entertainment II, LLC

88. Charter Communications Entertainment, LLC

89. Charter Communications of California, LLC

90. Charter Communications Operating Capital Corp.



--------------------------------------------------------------------------------

91. Charter Communications Properties LLC

92. Charter Communications V, LLC

93. Charter Communications Ventures, LLC

94. Charter Communications VI, L.L.C.

95. Charter Communications VII, LLC

96. Charter Communications, LLC

97. Charter Distribution, LLC

98. Charter Fiberlink – Alabama, LLC

99. Charter Fiberlink – Georgia, LLC

100. Charter Fiberlink – Illinois, LLC

101. Charter Fiberlink – Maryland II, LLC

102. Charter Fiberlink – Michigan, LLC

103. Charter Fiberlink – Missouri, LLC

104. Charter Fiberlink – Nebraska, LLC

105. Charter Fiberlink – Pennsylvania, LLC

106. Charter Fiberlink – Tennessee, LLC

107. Charter Fiberlink AR-CCVII, LLC

108. Charter Fiberlink CA-CCO, LLC

109. Charter Fiberlink CC VIII, LLC

110. Charter Fiberlink CCO, LLC

111. Charter Fiberlink CT-CCO, LLC

112. Charter Fiberlink LA-CCO, LLC

113. Charter Fiberlink MA-CCO, LLC

114. Charter Fiberlink MS-CCVI, LLC

115. Charter Fiberlink NC-CCO, LLC

116. Charter Fiberlink NH-CCO, LLC

117. Charter Fiberlink NV-CCVII, LLC

118. Charter Fiberlink NY-CCO, LLC

119. Charter Fiberlink OH-CCO, LLC

120. Charter Fiberlink OR-CCVII, LLC

121. Charter Fiberlink SC-CCO, LLC

122. Charter Fiberlink TX-CCO, LLC

123. Charter Fiberlink VA-CCO, LLC

124. Charter Fiberlink VT-CCO, LLC

125. Charter Fiberlink WA-CCVII, LLC

126. Charter Helicon, LLC

127. Charter Home Security, LLC

128. Charter Leasing Holding Company, LLC

129. Charter Leasing of Wisconsin, LLC

130. Charter RMG, LLC

131. Charter Stores FCN, LLC

132. Charter Video Electronics, LLC

133. Coaxial Communications of Central Ohio LLC

134. DukeNet Communications Holdings, LLC

135. DukeNet Communications, LLC

136. Falcon Cable Communications, LLC

137. Falcon Cable Media, a California Limited Partnership



--------------------------------------------------------------------------------

138. Falcon Cable Systems Company II, L.P.

139. Falcon Cablevision, a California Limited Partnership

140. Falcon Community Cable, L.P.

141. Falcon Community Ventures I Limited Partnership

142. Falcon First Cable of the Southeast, LLC

143. Falcon First, LLC

144. Falcon Telecable, a California Limited Partnership

145. Falcon Video Communications, L.P.

146. Helicon Partners I, L.P.

147. Hometown T.V., LLC

148. HPI Acquisition Co. LLC

149. ICI Holdings, LLC

150. Insight Blocker LLC

151. Insight Capital LLC

152. Insight Communications Company LLC

153. Insight Communications Company, L.P.

154. Insight Communications Midwest, LLC

155. Insight Communications of Central Ohio, LLC

156. Insight Communications of Kentucky, L.P.

157. Insight Interactive, LLC

158. Insight Kentucky Capital, LLC

159. Insight Kentucky Partners I, L.P.

160. Insight Kentucky Partners II, L.P.

161. Insight Midwest Holdings, LLC

162. Insight Midwest, L.P.

163. Insight Phone of Indiana, LLC

164. Insight Phone of Kentucky, LLC

165. Insight Phone of Ohio, LLC

166. Interactive Cable Services, LLC

167. Interlink Communications Partners, LLC

168. Intrepid Acquisition LLC

169. Long Beach, LLC

170. Marcus Cable Associates, L.L.C.

171. Marcus Cable of Alabama, L.L.C.

172. Marcus Cable, LLC

173. Midwest Cable Communications, LLC

174. NaviSite LLC

175. New Wisconsin Procurement LLC

176. Oceanic Time Warner Cable LLC

177. Parity Assets LLC

178. Peachtree Cable TV, L.P.

179. Peachtree Cable TV, LLC

180. Phone Transfers (AL), LLC

181. Phone Transfers (CA), LLC

182. Phone Transfers (GA), LLC

183. Phone Transfers (NC), LLC

184. Phone Transfers (TN), LLC

185. Phone Transfers (VA), LLC



--------------------------------------------------------------------------------

186. Plattsburgh Cablevision, LLC

187. Renaissance Media LLC

188. Rifkin Acquisition Partners, LLC

189. Robin Media Group, LLC

190. Scottsboro TV Cable, LLC

191. Tennessee, LLC

192. The Helicon Group, L.P.

193. Time Warner Cable Business LLC

194. Time Warner Cable Enterprises LLC

195. Time Warner Cable Information Services (Alabama), LLC

196. Time Warner Cable Information Services (Arizona), LLC

197. Time Warner Cable Information Services (California), LLC

198. Time Warner Cable Information Services (Colorado), LLC

199. Time Warner Cable Information Services (Hawaii), LLC

200. Time Warner Cable Information Services (Idaho), LLC

201. Time Warner Cable Information Services (Illinois), LLC

202. Time Warner Cable Information Services (Indiana), LLC

203. Time Warner Cable Information Services (Kansas), LLC

204. Time Warner Cable Information Services (Kentucky), LLC

205. Time Warner Cable Information Services (Maine), LLC

206. Time Warner Cable Information Services (Massachusetts), LLC

207. Time Warner Cable Information Services (Michigan), LLC

208. Time Warner Cable Information Services (Missouri), LLC

209. Time Warner Cable Information Services (Nebraska), LLC

210. Time Warner Cable Information Services (New Hampshire), LLC

211. Time Warner Cable Information Services (New Jersey), LLC

212. Time Warner Cable Information Services (New Mexico) LLC

213. Time Warner Cable Information Services (New York), LLC

214. Time Warner Cable Information Services (North Carolina), LLC

215. Time Warner Cable Information Services (Ohio), LLC

216. Time Warner Cable Information Services (Pennsylvania), LLC

217. Time Warner Cable Information Services (South Carolina), LLC

218. Time Warner Cable Information Services (Tennessee), LLC

219. Time Warner Cable Information Services (Texas), LLC

220. Time Warner Cable Information Services (Virginia), LLC

221. Time Warner Cable Information Services (Washington), LLC

222. Time Warner Cable Information Services (West Virginia), LLC

223. Time Warner Cable Information Services (Wisconsin), LLC

224. Time Warner Cable International LLC

225. Time Warner Cable Internet Holdings III LLC

226. Time Warner Cable Internet Holdings LLC

227. Time Warner Cable Internet LLC

228. Time Warner Cable Media LLC

229. Time Warner Cable Midwest LLC

230. Time Warner Cable New York City LLC

231. Time Warner Cable Northeast LLC

232. Time Warner Cable Pacific West LLC

233. Time Warner Cable Services LLC

234. Time Warner Cable Southeast LLC

235. Time Warner Cable Sports LLC



--------------------------------------------------------------------------------

236. Time Warner Cable Texas LLC

237. TWC Administration LLC

238. TWC Communications, LLC

239. TWC Digital Phone LLC

240. TWC Media Blocker LLC

241. TWC NewCo LLC

242. TWC News and Local Programming Holdco LLC

243. TWC News and Local Programming LLC

244. TWC Regional Sports Network I LLC

245. TWC Security LLC

246. TWC SEE Holdco LLC

247. TWC Wireless LLC

248. TWC/Charter Dallas Cable Advertising, LLC

249. TWCIS Holdco LLC

250. Vista Broadband Communications, LLC

251. VOIP Transfers (AL), LLC

252. VOIP Transfers (CA) LLC

253. VOIP Transfers (GA), LLC

254. VOIP Transfers (NC), LLC

255. VOIP Transfers (TN), LLC

256. VOIP Transfers (VA), LLC

257. Wisconsin Procurement Holdco LLC



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

CHARTER COMMUNICATIONS OPERATING, LLC,

as Borrower,

CCO HOLDINGS, LLC,

BANK OF AMERICA, N.A.,

as Administrative Agent,

CREDIT SUISSE AG,

GOLDMAN SACHS BANK USA,

UBS SECURITIES LLC,

and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE AG,

GOLDMAN SACHS BANK USA,

UBS SECURITIES LLC,

and

DEUTSCHE BANK SECURITIES INC.,

as Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA,

UBS SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners,

Dated as of March 18, 1999,

as Amended and Restated as of May 18, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

 

DEFINITIONS

     1   

1.1.

 

Defined Terms

     1   

1.2.

 

Other Definitional Provisions; Pro Forma Calculations

     32   

SECTION 2

 

AMOUNT AND TERMS OF COMMITMENTS

     34   

2.1.

 

Loans and Commitments

     34   

2.2.

 

Procedure for Borrowing

     40   

2.3.

 

Repayment of Loans

     41   

2.4.

 

Swingline Commitment

     43   

2.5.

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     43   

2.6.

 

Fees, Etc

     45   

2.7.

 

Termination or Reduction of Commitments

     45   

2.8.

 

Optional Prepayments

     45   

2.9.

 

Mandatory Prepayments

     48   

2.10.

 

Conversion and Continuation Options

     49   

2.11.

 

Limitations on Eurodollar Tranches

     50   

2.12.

 

Interest Rates and Payment Dates

     50   

2.13.

 

Computation of Interest and Fees

     50   

2.14.

 

Inability to Determine Interest Rate

     51   

2.15.

 

Pro Rata Treatment and Payments

     51   

2.16.

 

Requirements of Law

     52   

2.17.

 

Taxes

     53   

2.18.

 

Indemnity

     55   

2.19.

 

Change of Lending Office

     56   

2.20.

 

Replacement of Lenders

     56   

2.21.

 

Defaulting Lenders

     57   

2.22.

 

Obligations of Lenders Several

     59   

2.23.

 

Permitted Debt Exchanges

     59   

SECTION 3

 

LETTERS OF CREDIT

     62   

3.1.

 

L/C Commitment

     62   

3.2.

 

Procedure for Issuance of Letter of Credit

     63   

3.3.

 

Fees and Other Charges

     63   

3.4.

 

L/C Participations

     64   

3.5.

 

Reimbursement Obligation of the Borrower

     64   

3.6.

 

Obligations Absolute

     65   

3.7.

 

Letter of Credit Payments

     65   

3.8.

 

Cash Collateral

     65   

3.9.

 

Applications

     66   

3.10.

 

Applicability of ISP and UCP

     66   

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

     67   

4.1.

 

Financial Condition

     67   

4.2.

 

No Change

     67   

4.3.

 

Existence; Compliance with Law

     67   

4.4.

 

Power; Authorization; Enforceable Obligations

     67   

 

-i-



--------------------------------------------------------------------------------

4.5.

 

No Legal Bar

     68   

4.6.

 

Litigation

     68   

4.7.

 

No Default

     68   

4.8.

 

Ownership of Property; Liens

     68   

4.9.

 

Intellectual Property

     68   

4.10.

 

Taxes

     68   

4.11.

 

Federal Regulations

     68   

4.12.

 

Labor Matters

     69   

4.13.

 

ERISA

     69   

4.14.

 

Investment Company Act; Other Regulations

     69   

4.15.

 

Subsidiaries

     69   

4.16.

 

Use of Proceeds

     69   

4.17.

 

Environmental Matters

     70   

4.18.

 

Certain Cable Television Matters

     70   

4.19.

 

Accuracy of Information, Etc

     71   

4.20.

 

Security Interests

     71   

4.21.

 

Solvency

     72   

SECTION 5

 

CONDITIONS PRECEDENT

     72   

5.1.

 

Conditions to Restatement Effective Date

     72   

5.2.

 

Conditions to Each Extension of Credit

     72   

SECTION 6

 

AFFIRMATIVE COVENANTS

     73   

6.1.

 

Financial Statements

     73   

6.2.

 

Certificates; Other Information

     74   

6.3.

 

Payment of Obligations

     75   

6.4.

 

Maintenance of Existence; Compliance

     75   

6.5.

 

Maintenance of Property; Insurance

     75   

6.6.

 

Inspection of Property; Books and Records; Discussions

     75   

6.7.

 

Notices

     75   

6.8.

 

Environmental Laws

     76   

6.9.

 

Additional Collateral

     76   

6.10.

 

Regulated Subsidiaries

     77   

SECTION 7

 

NEGATIVE COVENANTS

     77   

7.1.

 

Financial Condition Covenants

     77   

7.2.

 

Indebtedness

     77   

7.3.

 

Liens

     79   

7.4.

 

Fundamental Changes

     81   

7.5.

 

Disposition of Property

     82   

7.6.

 

Restricted Payments

     83   

7.7.

 

Investments

     85   

7.8.

 

Certain Payments and Modifications Relating to Indebtedness and Management Fees

     88   

7.9.

 

Transactions with Affiliates

     88   

7.10.

 

Sales and Leasebacks

     89   

7.11.

 

[Reserved]

     89   

7.12.

 

Negative Pledge Clauses

     89   

7.13.

 

Clauses Restricting Subsidiary Distributions

     90   

7.14.

 

Lines of Business

     90   

7.15.

 

Investments in the Borrower

     91   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8

 

EVENTS OF DEFAULT

     91   

8.1.

 

Events of Default

     91   

8.2.

 

Application of Funds

     95   

SECTION 9

 

THE AGENTS

     96   

9.1.

 

Appointment

     96   

9.2.

 

Delegation of Duties

     96   

9.3.

 

Exculpatory Provisions

     96   

9.4.

 

Reliance by Administrative Agent

     97   

9.5.

 

Notice of Default

     98   

9.6.

 

Non-Reliance on Agents and Other Lenders

     98   

9.7.

 

Indemnification

     98   

9.8.

 

Agent in Its Individual Capacity

     99   

9.9.

 

Successor Administrative Agent

     99   

9.10.

 

Agents

     100   

9.11.

 

Collateral and Guaranty Matters

     100   

9.12.

 

Specified Cash Management Agreements and Specified Hedge Agreements

     100   

SECTION 10

 

MISCELLANEOUS

     100   

10.1.

 

Amendments and Waivers

     100   

10.2.

 

Notices

     101   

10.3.

 

No Waiver; Cumulative Remedies

     103   

10.4.

 

Survival of Representations and Warranties

     103   

10.5.

 

Payment of Expenses and Taxes

     103   

10.6.

 

Successors and Assigns; Participations and Assignments

     104   

10.7.

 

Adjustments; Setoff

     108   

10.8.

 

Counterparts

     108   

10.9.

 

Severability

     109   

10.10.

 

Integration

     109   

10.11.

 

GOVERNING LAW

     109   

10.12.

 

Submission to Jurisdiction; Waivers

     109   

10.13.

 

Acknowledgments

     110   

10.14.

 

Release of Guarantees and Liens

     110   

10.15.

 

Confidentiality

     110   

10.16.

 

WAIVERS OF JURY TRIAL

     111   

10.17.

 

Electronic Execution of Assignments and Certain Other Documents

     111   

10.18.

 

USA Patriot Act

     111   

10.19.

 

EU Bail-In Provisions

     112   

10.20.

 

Intercreditor Agreements

     112   

 

SCHEDULES:

 

   1.01A    Revolving Commitments 1.01B    Specified Hedge Agreements 3.1   
Existing Letters of Credit 4.15    Subsidiaries 4.20(a)    UCC Filing
Jurisdictions 10.2    Notices for Administrative Agent, Swingline Lender and
Issuing Lenders

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

A Form of Assignment and Assumption

B Form of Compliance Certificate

C Form of Exemption Certificate

D Form of Specified Subordinated Note

E Form of Notice of Borrowing

F Form of Release

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 18, 1999, as amended
and restated as of May 18, 2016, among CHARTER COMMUNICATIONS OPERATING, LLC, a
Delaware limited liability company (the “Borrower”), CCO HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successor, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower entered into the Amended and Restated Credit Agreement,
dated as of March 18, 1999, as amended and restated as of April 11, 2012 (as
amended to the date hereof, including by Amendment No. 1, dated as of March 22,
2013, Amendment No. 2, dated as of April 22, 2013, Incremental Activation Notice
dated as of May 3, 2013, Amendment No. 3, dated as of June 27, 2013, Incremental
Activation Notice, dated as of July 1, 2013, Amendment No. 4, dated as of
September 12, 2014, Incremental Activation Notice, dated as of September 12,
2014, Amendment No. 5, dated as of August 24, 2015, Incremental Activation
Notice, dated as of August 24, 2015, Incremental Activation Notice dated as of
the date hereof and Escrow Assumption Agreement dated as of the date hereof, the
“Existing Credit Agreement”), among the Borrower, Holdings, the several banks
and other financial institutions or entities party thereto and the agents named
therein; and

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 5.1
hereof; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

SECTION 1 DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1%.
Any change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Price”: as defined in Section 2.8(b)(iii).

“Acceptance Date”: as defined in Section 2.8(b)(iii).



--------------------------------------------------------------------------------

“Acquisition Agreement”: means that certain Agreement and Plan of Mergers, dated
as of May 23, 2015, among Charter Communications, Inc., Time Warner Cable Inc.,
CCH I, LLC, Nina Corporation I, Inc., Nina Company II, LLC and Nina Company III,
LLC.

“Acquisition Transactions”: means the transactions contemplated by the
Acquisition Agreement.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

“Agent Parties”: as defined in Section 10.2(c).

“Agents”: the collective reference to the Documentation Agents, the Syndication
Agents, the Joint Lead Arrangers and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Amended and Restated Credit Agreement, as further amended,
supplemented or otherwise modified from time to time.

“Allocated Proceeds”: as defined in Section 2.9(a).

“Annualized Asset Cash Flow Amount”: with respect to any Disposition of assets,
an amount equal to the portion of Consolidated Operating Cash Flow for the most
recent Asset Disposition Test Period ending prior to the date of such
Disposition which was contributed by such assets multiplied by four.

“Annualized Operating Cash Flow”: for any fiscal quarter, an amount equal to
Consolidated Operating Cash Flow for such period multiplied by four.

“Annualized Pro Forma Operating Cash Flow”: an amount, determined on any
Disposition Date or Exchange Date in connection with any proposed Disposition or
Exchange pursuant to Section 7.5(f) or (g), equal to Consolidated Operating Cash
Flow for the most recent Asset Disposition Test Period multiplied by four,
calculated in the manner contemplated by Section 1.2(f) but excluding the effect
of such Disposition or Exchange.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin”: (a) with respect to the Revolving Loans and Swingline
Loans, (x) if CCI has a corporate family rating that is an Investment Grade
Rating from at least two Rating Agencies, the rate per annum set forth under the
relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans

     0.25 %      1.25 % 

Swingline Loans

     0.25 %      N/A   

or (y) otherwise, the rate per annum set forth under the relevant column heading
below:

 

     ABR Loans     Eurodollar Loans  

Revolving Loans

     1.00 %      2.00 % 

Swingline Loans

     1.00 %      N/A   

; provided, that (i) the Applicable Margin with respect to Revolving Loans made
pursuant to any Extended Revolving Commitment following the Restatement
Effective Date shall be as set forth in the applicable Incremental Activation
Notice and (ii) the Applicable Margin for Swingline Loans, at any time, shall be
equal to the highest Applicable Margin that would be applicable to any Revolving
Loan that is an ABR Loan at such time;

(b) with respect to Term A Loans, (i) 1.00% in the case of ABR Loans and (ii)
2.00% in the case of Eurodollar Loans;

(c) with respect to the Term E Loans, the sum of (i) in the case of ABR Loans,
(x) 1.25% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, (x) 2.25%
and (y) the amount (expressed as a percentage), if any, by which 0.75% exceeds
the Eurodollar Rate for such Loans at such time;

(d) with respect to Term F Loans, the sum of (i) in the case of ABR Loans, (x)
1.25% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, (x) 2.25%
and (y) the amount (expressed as a percentage), if any, by which 0.75% exceeds
the Eurodollar Rate for such Loans at such time;

(e) with respect to Term H Loans, (i) in the case of ABR Loans the sum of, (x)
1.50% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, the sum
of (x) 2.50% and (y) the amount (expressed as a percentage), if any, by which
0.75% exceeds the Eurodollar Rate for such Loans at such time;

(f) with respect to Term I Loans, (i) in the case of ABR Loans the sum of, (x)
1.75% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, the sum
of (x) 2.75% and (y) the amount (expressed as a percentage), if any, by which
0.75% exceeds the Eurodollar Rate for such Loans at such time;

(g) with respect to any other Incremental Term Loans, such per annum rates as
shall be agreed to by the Borrower and the applicable Incremental Term Lenders
as shown in the applicable Incremental Activation Notice; and

(h) with respect to Extended Term Loans, such per annum rates as shall be agreed
to by the Borrower and the applicable Extending Term Lenders as shown in the
applicable Incremental Activation Notice.

“Applicable Price”: as defined in Section 2.8(b).

 

-3-



--------------------------------------------------------------------------------

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6.

“Asset Disposition Test Period”: as of any date of determination, the most
recent fiscal quarter as to which financial statements have been delivered
pursuant to Section 6.1.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding (a) Exchanges pursuant to which no cash consideration is
received by the Borrower or any of its Subsidiaries and (b) any such Disposition
permitted by clause (a), (b), (c), (d), (e), (h), (i) or (j) of Section 7.5)
that yields gross cash proceeds to the Borrower or any of its Subsidiaries in
excess of $250,000,000.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.

“Assumption Agreement”: an agreement in substantially the form of the applicable
Exhibit to the Guarantee and Collateral Agreement, pursuant to which a
Subsidiary of the Borrower becomes a party thereto.

“Attributable Debt”: in respect of a sale and leaseback transaction entered into
by the Borrower or any of its Subsidiaries, at the time of determination, the
present value of the obligation of the lessee for net rental payments during the
remaining term of the lease included in such sale and leaseback transaction
including any period for which such lease has been extended or may, at the sole
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.

“Authorizations”: all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including, without limitation, CATV
Franchises, FCC Licenses and Pole Agreements.

“Available Liquidity”: at any date, the sum of (a) the Available Revolving
Commitments, (b) the amount of undrawn commitments in respect of Incremental
Term Loans that are in effect on such date pursuant to Incremental Activation
Notices to the extent that the required use of proceeds with respect to the
proceeds of such Incremental Term Loans is not more restrictive than the
representation set forth in Section 4.16 and (c) the aggregate amount of cash
and Cash Equivalents on hand of the Borrower and its Subsidiaries not subject to
any Lien (other than pursuant to the Loan Documents, Liens permitted by Section
7.3(o) or (s) or inchoate Liens permitted by Section 7.3(a)).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.6(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

-4-



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 6.1.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Bright House Acquisition Agreement”: means that certain Contribution Agreement,
dated as of March 31, 2015, as amended on May 23, 2015 and as the same may be
further amended so long as such amendments are not, taken as a whole, materially
adverse to the Lenders, by and among CCI, certain of its subsidiaries and the
other parties thereto.

“Bright House Acquisition Transactions”: means the transactions contemplated by
the Bright House Acquisition Agreement.

“Bright House Transaction Agreements”: the Bright House Acquisition Agreement
and those documents listed in the definition of “Transaction Agreements” as set
forth in the Bright House Acquisition Agreement.

“Budget”: as defined in Section 6.2(c).

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lenders and/or Swingline Lender (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, obligations in respect of Swingline Loans, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if an
Issuing Lender or Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuing Lender(s) and/or the
Swingline Lender (as applicable).

 

-5-



--------------------------------------------------------------------------------

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at the time of acquisition at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at the time of acquisition at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“CATV Franchise”: collectively, with respect to the Borrower and its
Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or other local, state or federal
franchising authority (other than licenses, permits and easements not material
to the operations of a CATV System) pursuant to which such Person has the right
or license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting forth all or any part of the
terms of any franchise, license, permit, wire agreement or easement described in
clause (a) of this definition.

“CATV System”: any cable distribution system owned or acquired by the Borrower
or any of its Subsidiaries which receives audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antennae,
microwave or satellite transmission and which amplifies and transmits such
signals to customers of the Borrower or any of its Subsidiaries.

“CCH”: Charter Communications Holdings, LLC, a Delaware limited liability
company, together with its successors.

“CCHC”: Charter Communications Holding Company, LLC, a Delaware limited
liability company, together with its successors.

“CCI”: Charter Communications, Inc., a Delaware corporation (f/k/a CCH I, Inc.),
together with its successors.

 

-6-



--------------------------------------------------------------------------------

“CCI Group”: the collective reference to CCI, CCHC, CCH and each of their
respective Subsidiaries (including the Borrower and its Subsidiaries) and any
Non-Recourse Subsidiaries.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control”: as defined in Section 8.1(k).

“Charter Group”: the collective reference to CCI, CCHC, the Designated Holding
Companies, the Borrower and its Subsidiaries.

“Class”: with respect to any Loan, refers to whether such Loan is a Revolving
Loan, a Term A Loan, a Term E Loan, a Term F Loan, a Term H Loan, a Term I Loan,
an additional Incremental Term Loan of a particular Series, an Extended Term
Loan of a particular Series or a Replacement Term Loan of a particular Series.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Guarantee and Collateral
Agreement.

“Commercial Contracts”: commercial agreements entered into by the Borrower on
behalf of or for the benefit of its Subsidiaries in respect of the purchase or
sale of capital assets or other products or services used in the ordinary course
operation of the business of such Subsidiaries and/or the properties of such
Subsidiaries, and other agreements entered into by the Borrower in respect of
any acquisition of assets by, or Disposition of assets of, any Subsidiary of the
Borrower otherwise permitted by this Agreement, provided that, in each case, (a)
no such arrangement shall involve the acquisition of real estate, fixtures or
franchise agreements, and (b) any such assets so purchased (other than assets
described in Section 7.14(b)(ii)(z)) shall promptly following such purchase only
be owned by the relevant Subsidiary and not by the Borrower.

“Commitment Fee Rate”: (i) with respect to the Revolving Commitments existing on
the Restatement Effective Date, 0.30% per annum and (ii) with respect to any
Extended Revolving Commitment, the rate provided in the applicable Incremental
Activation Notice.

“Commitments”: the collective reference to the Revolving Commitments.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer under Section 414 of the Code.

 

-7-



--------------------------------------------------------------------------------

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.

“Consideration”: with respect to any Investment or Disposition, (a) any cash or
other property (valued at fair market value in the case of such other property)
paid or transferred in connection therewith, (b) the principal amount of any
Indebtedness assumed in connection therewith and (c) any letters of credit,
surety arrangements or security deposits posted in connection therewith.

“Consolidated First Lien Leverage Ratio”: as of the last day of any period, the
ratio of (a) the sum of (i) the aggregate principal amount of all Indebtedness
(including L/C Obligations) outstanding under this Agreement at such date plus
(ii) the aggregate principal amount of any other Indebtedness (including First
Lien Notes but excluding (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date
that is secured by the Collateral on a basis pari passu with the Indebtedness
under this Agreement, determined on a consolidated basis in accordance with GAAP
minus (iii) the aggregate amount of unrestricted cash and Cash Equivalents (in
each case, free and clear of all Liens other than any nonconsensual Lien that is
permitted under the Loan Documents) included in the consolidated balance sheet
of the Borrower and its Subsidiaries as of such date to (b) Annualized Operating
Cash Flow determined in respect of the fiscal quarter ending on such day.

“Consolidated Leverage Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on such day.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, GAAP to the contrary notwithstanding, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower (including any Excluded Acquired Subsidiary) to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary and (d) whether or not distributed, the income of any
Non-Recourse Subsidiary.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Operating Cash Flow”: for any period with respect to the Borrower
and its Subsidiaries, Consolidated Net Income for such period plus, without
duplication and to the extent deducted in computing Consolidated Net Income for
such period, the sum of (i) total income tax expense, (ii) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(iii) depreciation and amortization expense, (iv) management fees expensed
during such period, (v) any extraordinary or non-recurring expenses or losses,
(vi) any expenses or losses consisting of restructuring charges, litigation
settlements and judgments and related costs, (vii) losses on Dispositions of
assets outside of the ordinary course of business, (viii) other non-cash items
reducing such Consolidated Net Income and (ix) the amount of “run-rate” cost
savings projected by the Borrower in good faith, net of the amount of actual
benefits realized or expected to be realized prior to or during such period
(which cost savings shall be calculated on a pro forma basis as though they had
been realized on the first day of such period) from actions taken or to be taken
within four fiscal quarters of any Material Acquisition or Disposition of a line
of business or cable system; provided that (A) a Responsible Officer of the
Borrower shall have certified in writing to the Administrative Agent that (x)
such cost savings are reasonably identifiable and expected to be achieved based
on such actions and (y) the benefits resulting therefrom are anticipated by the
Borrower to be realized within twelve (12) months of such Material Acquisition
or Disposition and (B) the aggregate amount added back pursuant to this clause
(ix) for any period shall not exceed 10% of Consolidated Operating Cash Flow for
such period prior to giving effect to this clause (ix), minus, without
duplication and to the extent included in the statement of Consolidated Net
Income for such period, the sum of (i) any extraordinary or non-recurring income
or gains, (ii) gains on Dispositions of assets outside of the ordinary course of
business and (iii) other non-cash items increasing such Consolidated Net Income,
all as determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP less the aggregate
amount of unrestricted cash and Cash Equivalents (in each case, free and clear
of all Liens other than any nonconsensual Lien that is permitted under the Loan
Documents) included in the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date.

“Contractual Obligation”: as to any Person, any provision of any debt or equity
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Debt Incurrence Prepayment Event”: any incurrence or issuance of Refinancing
Term Loans or Refinancing First Lien Notes.

“Debt Repayment”: as defined in Section 7.6(c).

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

-9-



--------------------------------------------------------------------------------

“Defaulting Lender”: subject to Section 2.21(b), any Revolving Lender that, as
reasonably determined by the Administrative Agent (which determination shall,
upon reasonable request by the Borrower, be made promptly by the Administrative
Agent if the Administrative Agent reasonably determines the conditions set forth
below apply), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Revolving Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Days of
the date required to be funded by it hereunder unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit except to the extent any such obligation is the subject
of a good faith dispute, (c) has failed, within three Business Days after
request by the Administrative Agent (which request the Administrative Agent
shall make if reasonably requested by the Borrower), to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations except to the extent subject to a good faith dispute, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or Bail-In Action, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment (unless, in each case, such Revolving Lender has confirmed it will
comply with its obligations hereunder and the Borrower, the Administrative Agent
and each Issuing Lender is reasonably satisfied that such Revolving Lender is
able to continue to perform its obligations hereunder); provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Designated Holding Companies”: the collective reference to (i) CCH, (ii) each
direct and indirect Subsidiary, whether now existing or hereafter created or
acquired, of CCH of which Holdings is a direct or indirect Subsidiary and (iii)
Holdings.

“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by the Borrower) of non-cash consideration received by the Borrower
or one of its Subsidiaries in connection with a Disposition pursuant to Section
7.5(f) that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent at or
prior to the time such Designated Non-Cash Consideration is received, setting
forth the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration. A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 7.5.

“DHC Debt”: the collective reference to all Indebtedness of the Designated
Holding Companies.

“DHC Default”: with respect to any one or more issues of DHC Debt aggregating
more than $200,000,000, any default (other than a default based on the failure
of the relevant issuer to provide a certificate, report or other information,
until notice of such default is given to such issuer by the required holders or
trustee as specified in the indenture or agreement governing such DHC Debt) or
event of default.

“Discharge Date”: as defined in the Guarantee and Collateral Agreement.

 

-10-



--------------------------------------------------------------------------------

“Disposition”: with respect to any property, any sale, lease (other than leases
in the ordinary course of business, including leases of excess office space and
fiber leases), sale and leaseback, assignment, conveyance, transfer or other
disposition thereof, including pursuant to an exchange for other property. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disposition Date”: as defined in Section 7.5(f).

“Documentation Agents”: the entities identified as such on the cover of this
Agreement.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Earlier Maturing Pari Secured Indebtedness” means First Lien Notes that would
not meet the requirements of clause (c) of the definition thereof at the time
such First Lien Notes became secured by the Collateral except as a result of the
proviso to clause (c) of such definition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Equally and Ratably Secured Notes Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Equity Interests”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership interests in a limited liability company, any and all
classes of partnership interests in a partnership and any and all other
equivalent ownership interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time and the regulations promulgated thereunder.

 

-11-



--------------------------------------------------------------------------------

“Escrow Assumption”: with respect to any Incremental Term Loan that is initially
established as an Escrow Incremental Term Loan, the assumption of the Escrow
Borrower’s obligations with respect thereto by the Borrower pursuant to an
assumption agreement in form reasonably satisfactory to the Administrative
Agent.

“Escrow Borrower”: a Non-Recourse Subsidiary or another Person that is not the
Borrower or a Subsidiary, in each case, established to (i) borrow Escrow
Incremental Term Loans (pending assumption of such Incremental Term Loans by the
Borrower) or (ii) assume the obligations of the Borrower with respect to
previously incurred Incremental Term Loans, in each case, that is designated in
the applicable Incremental Activation Notice or assumption agreement as an
Escrow Borrower and that is not engaged in any material operations and does not
have any other material assets other than in connection therewith.

“Escrow Funding Assignment” the assignment by the Borrower to an Escrow Borrower
and the assumption by such Escrow Borrower, in each case, of the obligations of
the Borrower with respect to previously incurred Incremental Term Loans.

“Escrow Incremental Term Loan”: any Incremental Term Loan that either (x) is
initially borrowed by an Escrow Borrower or (y) is initially borrowed by the
Borrower but was subsequently converted to an Escrow Incremental Term Loans in
accordance with Section 2.1(g), in each case, for so long as the Escrow
Assumption with respect to such Incremental Term Loan has not occurred.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

-12-



--------------------------------------------------------------------------------

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans of a
particular Class, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange”: any exchange of operating assets for other operating assets in a
Permitted Line of Business and, subject to the last sentence of this definition,
of comparable value and use to those assets being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person so long as 100% of the Equity Interests of such
Person held by the Borrower and its Subsidiaries are transferred or 100% of the
Equity Interests of such Person are acquired, as the case may be. It is
understood that exchanges of the kind described above as to which a portion of
the consideration paid or received is in the form of cash shall nevertheless
constitute “Exchanges” for the purposes of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Date”: the date of consummation of any Exchange; provided that, with
respect to a series of related Dispositions required pursuant to a plan of
Exchange contained in a single agreement, the Exchange Date shall be the date of
the first such Disposition.

“Exchange Excess Amount”: as defined in Section 7.5(g).

“Excluded Acquired Subsidiary”: any Subsidiary described in paragraph (f) of
Section 7.2 to the extent that the documentation governing the Indebtedness
referred to in said paragraph prohibits (including by reason of its inability to
satisfy a leverage ratio or other financial covenant condition under such
Indebtedness) such Subsidiary from becoming a Subsidiary Guarantor, but only so
long as such Indebtedness remains outstanding.

“Existing Class”: as defined in Section 2.1(h).

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Letter of Credit”: each letter of credit described on Schedule 3.1.

“Extended Revolving Commitment”: as defined in Section 2.1(i).

“Extended Term Loans”: as defined in Section 2.1(h).

“Extended Term Maturity Date”: with respect to the Extended Term Loans created
pursuant to any Incremental Activation Notice, the final maturity date specified
in the applicable Incremental Activation Notice.

“Extending Term Lender”: as defined in Section 2.1(h).

“Extension Election”: as defined in Section 2.1(h).

 

-13-



--------------------------------------------------------------------------------

“Extension Request”: as defined in Section 2.1(h).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).

“FCC”: the Federal Communications Commission and any successor thereto.

“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“First Lien Intercreditor Agreement”: (a) the First Lien Intercreditor
Agreement, dated as of the Restatement Effective Date, by and among the
Borrower, the Guarantors, the Administrative Agent, The Bank of New York Mellon
Trust Company, N.A. and each other other party from time to time thereto or (b)
any other agreement by and among the Administrative Agent and one or more
collateral agents for the holders of First Lien Notes and/or Pre-Existing Debt
(an “Other First Lien Agent”) appropriately completed and acknowledged by the
Borrower and the Guarantors providing, among other customary items (as
determined by the Administrative Agent in consultation with the Borrower), that
(i) for so long as any Commitments, Loans, Letters of Credit, or other
Obligations are outstanding under this Agreement (other than contingent
obligations for which no claim has been asserted) the Administrative Agent, on
behalf of the Lenders, shall have the sole right to enforce any Lien against any
Collateral in which it has a perfected security interest (except that, to the
extent the principal amount of First Lien Notes and/or Pre-Existing Debt exceeds
the principal amount of Loans and L/C Obligations under this Agreement, such
agreement may provide that the applicable Other First Lien Agent shall instead
be subject to a 90 day standstill requirement with respect to such enforcement
(which period shall be extended if the Administrative Agent commences
enforcement against the Collateral during such period or is prohibited by any
Requirement of Law from commencing such proceedings) in the event it has given
notice of an event of default under the indenture or other agreement governing
First Lien Notes or Pre-Existing Debt for which it is agent and (ii)
distributions on account of any enforcement against the Collateral by the
Administrative Agent or the Other First Lien Agent (including any distribution
on account of the Collateral in any such proceeding pursuant to any Debtor
Relief Laws) with respect to which each of the Administrative Agent and such
Other First Lien Agent have a perfected security interest shall be on a pro rata
basis (subject to customary provisions dealing with intervening Liens that are
prior to the Administrative Agent’s or such Other First Lien Agent’s security
interest and the unenforceability of any obligations purportedly secured by such
Liens) based on the amount of the Obligations and the obligations owing under
the First Lien Notes and Pre-Existing Debt, respectively.

 

-14-



--------------------------------------------------------------------------------

“First Lien Notes”: senior secured debt securities of the Borrower or a
Guarantor (including any such debt securities (i) issued by a Person that
subsequently becomes a Guarantor or (ii) issued as unsecured debt securities
that subsequently become secured by a Lien) that were either issued or assumed
by the Borrower or a Guarantor (including as a result of the guarantee of
existing debt securities issued by a Person who was not a Guarantor at the time
such debt securities were issued) (a) that are not guaranteed by any Subsidiary
of the Borrower that is not a Guarantor, (b) that are not secured by a Lien on
any assets of the Borrower or any of the Subsidiaries that does not constitute
Collateral, (c) except in the case of debt securities issued or assumed in
connection with the Acquisition Transactions, the terms of which do not provide
for any scheduled repayment, mandatory redemption (except as provided in the
succeeding clause (d)) or sinking fund obligations prior to the Term I Maturity
Date; provided that the requirements of this clause (c) shall not apply to
Indebtedness in an aggregate principal amount outstanding at any time (which for
the avoidance of doubt, shall exclude any Indebtedness existing under this
Agreement on the Restatement Effective Date), when aggregated with the principal
amount of Incremental Term A Loans then outstanding, not to exceed 2.0x
Annualized Operating Cash Flow, calculated in the manner contemplated by Section
1.2(f) as if any Investment pursuant to which such Indebtedness was incurred
occurred on the first day of the applicable Test Period, for the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1(a) or (b) prior to such Indebtedness becoming First Lien Notes, (d)
except in the case of debt securities issued in connection with the Acquisition
Transactions, the terms of which do not require the Borrower or any of its
Subsidiaries to repurchase, repay or redeem such debt securities (or make an
offer to do any of the foregoing) upon the happening of any event (other than as
a result of an event of default thereunder or pursuant to customary “change of
control” provisions or asset sale offers) prior to the Term I Maturity Date;
provided that the requirements of this clause (d) shall not apply to
Indebtedness assumed by the Borrower or a Guarantor or issued by a Person who
was not a Guarantor at the time such debt securities were issued in an aggregate
principal amount outstanding at any time, when aggregated with the principal
amount of Incremental Term A Loans then outstanding, not to exceed 2.0x
Annualized Operating Cash Flow, calculated in the manner contemplated by Section
1.2(f) as if the Investment pursuant to which such Indebtedness was incurred
occurred on the first day of the applicable Test Period, for the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1(a) or (b) prior to such Indebtedness becoming First Lien Notes and
(e) except for Indebtedness assumed by the Borrower or a Guarantor or issued by
a Person who was not a Guarantor at the time such debt securities were issued,
the documentation for which provides for covenants, events of default and terms
that the Borrower determines are market for similar financings at the time such
debt securities are issued; provided, that in no event shall such documentation
contain any financial maintenance covenant (which term does not apply to
incurrence-based financial tests which may be included in such documentation)
that is more restrictive than those set forth in this Agreement.

“First Lien Term Cap”: means any amount so long as, after giving effect to any
incurrence and repayment of Indebtedness on such date, the Borrower would be in
pro forma compliance with Section 7.1.

“Flow-Through Entity”: any Person that is classified as a partnership or that is
not treated as a separate tax paying entity, in each case, for United States
federal, state or local income tax purposes.

“Flow-Through Tax Period”: as defined in Section 7.6(d).

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations in respect of

 

-15-



--------------------------------------------------------------------------------

Letters of Credit issued by such Issuing Lender other than any such L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Restatement
Effective Date as applied in the preparation of the most recent audited
financial statements delivered pursuant to Section 6.1 prior to the Restatement
Effective Date. In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in (a)
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC,
(b) the Borrower’s manner of accounting as directed or otherwise required or
requested by the SEC (including such SEC changes affecting a Qualified Parent
Company and applicable to the Borrower), and (c) the Borrower’s manner of
accounting addressed in a preferability letter from the Borrower’s independent
auditors to the Borrower (or a Qualified Parent Company and applicable to the
Borrower) in order for such auditor to deliver an opinion on the Borrower’s
financial statements required to be delivered pursuant to Section 6.1 without
qualification.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated as of the Restatement Effective Date, executed and
delivered by Holdings, the Borrower, each Subsidiary Guarantor and the
Administrative Agent.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect

 

-16-



--------------------------------------------------------------------------------

security therefor, (ii) to advance or supply funds (1) for the purchase or
payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term “Guarantee Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Holdings”: as defined in the preamble hereto, together with any successor
thereto.

“Immaterial Subsidiary”: at any date of determination, each Subsidiary of the
Borrower that, when aggregated with each other Subsidiary as to which a
specified condition in Section 8.1 applies at such time, does not account for
more than 5% of (i) Total Assets at such date or (ii) Consolidated Operating
Cash Flow for the period of four fiscal quarters ending on the date of the most
recent consolidated balance sheet delivered pursuant to Section 6.1(a) or (b).

“Incremental Activation Notice”: with respect to any Incremental Term Loan,
Replacement Term Loan, Extended Term Loan or Extended Revolving Commitment, the
agreement signed by the Borrower (or, in the case of Escrow Incremental Term
Loans, the Escrow Borrower), the Administrative Agent and, in the case of any
such agreement providing for Incremental Term Loans, Replacement Term Loans or
Extended Revolving Commitments, the Lenders providing such Incremental Term
Loans, Replacement Term Loans or Extended Revolving Commitments, in each case,
providing for the terms of such Incremental Term Loans, Extended Term Loans,
Extended Revolving Commitments or Replacement Term Loans in accordance with the
applicable requirements of Section 2.1(f), (g), (h) or (i).

“Incremental Closing Date”: any Business Day designated as such in an
Incremental Activation Notice.

“Incremental Term A Loans” shall mean Incremental Term Loans incurred following
the Restatement Effective Date in reliance on the proviso to Section
2.1(g)(iii).

“Incremental Term Loan”: any term loan borrowed following the Restatement
Effective Date pursuant to Section 2.1(g).

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Activation Notice, the final maturity date
specified in such Incremental Activation Notice.

 

-17-



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
accrued expenses, (ii) any earnout or similar obligations so long as such
obligations remain contingent and (iii) trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party under acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all redeemable
preferred Equity Interests of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Sections 8(e) and (f) only, all obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include, without duplication, the Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, any current or future true up payment or other
payments required by the terms of the Bright House Acquisition Agreement with
respect to the Bright House Acquisition Transactions shall not constitute
Indebtedness.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercompany Obligations”: as defined in the Guarantee and Collateral
Agreement.

“Interest Payment Date”: (a) as to any ABR Loan (including Swingline Loans), the
last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender

 

-18-



--------------------------------------------------------------------------------

holding the relevant Class of Loans, twelve months or one week thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender holding the
relevant Class of Loans, twelve months thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period (x) for any Revolving Loan
that would extend beyond the Revolving Termination Date for any then outstanding
Revolving Commitment or (y) for any Term Loans of any Class that would extend
beyond the Term Maturity Date for such Class;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Investment Grade Rating” means a rating equal to or higher than (x) in the case
of Moody’s, Baa3 (or the equivalent), (y) in the case of S&P, BBB—(or the
equivalent) and (z) in the case of any other Rating Agency, the equivalent
rating by such Rating Agency to the ratings described in clause (x) and (y).

“Investments”: as defined in Section 7.7.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: each of JPMorgan Chase Bank, N.A., Bank of America, N.A. and
any other Revolving Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved (such approval not to be
unreasonably withheld, conditioned or delayed) in writing by the Administrative
Agent as an “Issuing Lender” hereunder, in each case in its capacity as issuer
of any Letter of Credit.

“Joint Lead Arrangers”: the Persons identified on the cover of this Agreement as
“Joint Lead Arrangers and Joint Bookrunners” in their capacities as such.

“KPMG”: KPMG, LLP.

“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

-19-



--------------------------------------------------------------------------------

“L/C Commitment”: $750,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last Business Day of the Revolving Commitment Period for any applicable
Revolving Commitment.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all Revolving Lenders other than the Issuing Lender that issued
such Letter of Credit.

“Lender Participation Notice”: as defined in Section 2.8(b)(iii).

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“License”: as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses and CATV Franchises.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition”: any acquisition, including by way of merger, by
the Borrower or one or more of its Subsidiaries permitted pursuant to this
Agreement the consummation of which is not conditioned upon the availability of,
or on obtaining, third party financing.

“Loan”: any loan made or held by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, each Incremental Activation Notice (but, in
the case of an Incremental Activation Notice with respect to Escrow Incremental
Term Loans, solely from and after the occurrence of the Escrow Assumption with
respect to such Escrow Incremental Term Loans), the Guarantee and Collateral
Agreement, the Notes, the Restatement Agreement and any other agreements,
documents or instruments to which any Loan Party is party and which is
designated as a Loan Document.

“Loan Parties”: Holdings, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.

“Majority Facility Lenders”: with respect to (i) the Revolving Facility, Lenders
holding more than 50% of the Total Revolving Extensions of Credit (or prior to
any termination of the Total Revolving Commitments, the holders of more than 50%
of the Total Revolving Commitments) and (ii) any Class of Term Loans, Lenders
holding more than 50% of such Class of Term Loans.

 

-20-



--------------------------------------------------------------------------------

“Management Fee Agreement”: the Second Amended and Restated Management Agreement
dated as of May 18, 2016 between the Borrower and CCI, as may be further amended
from time to time in a manner not prohibited by this Agreement.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Information” shall mean information that is “material” as such term is
used in United States Federal and state securities laws.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Tender Condition”: as defined in Section 2.23(b).

“Minimum Tender Condition”: as defined in Section 2.23(b).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees and consultants’ fees (in each case, including
costs and disbursements), amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to the Guarantee and Collateral Agreement or Liens that are subject to
the First Lien Intercreditor Agreement or the Senior Note Intercreditor
Agreement) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Equity Interests or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Non-Excluded Taxes”: as defined in Section 2.17(a).

“Non-Facility Letters of Credit”: as defined in the Guarantee and Collateral
Agreement.

“Non-Recourse Subsidiary”: (a) any Subsidiary of the Borrower designated as a
Non-Recourse Subsidiary on Schedule 4.15, (b) any Subsidiary of the Borrower
created or acquired subsequent to the Restatement Effective Date that is
designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such creation or acquisition, (c)
any Shell Subsidiary of the

 

-21-



--------------------------------------------------------------------------------

Borrower that, at any point following the Restatement Effective Date, no longer
qualifies as a Shell Subsidiary that is designated as a Non-Recourse Subsidiary
by the Borrower or any of its Subsidiaries substantially concurrently with such
failure to qualify as a Shell Subsidiary and (d) any Subsidiary of any such
designated Subsidiary, provided, that (i) at no time shall any creditor of any
such Subsidiary have any claim (whether pursuant to a Guarantee Obligation or
otherwise) against the Borrower or any of its other Subsidiaries (other than
another Non-Recourse Subsidiary) in respect of any Indebtedness or other
obligation (except for obligations arising by operation of law, including joint
and several liability for taxes, ERISA and similar items) of any such Subsidiary
(other than in respect of a non-recourse pledge of Equity Interests in such
Subsidiary); (ii) neither the Borrower nor any of its Subsidiaries (other than
another Non-Recourse Subsidiary) shall become a general partner of any such
Subsidiary; (iii) no default with respect to any Indebtedness of any such
Subsidiary (including any right which the holders thereof may have to take
enforcement action against any such Subsidiary), shall permit solely as a result
of such Indebtedness being in default or accelerated (upon notice, lapse of time
or both) any holder of any Indebtedness of the Borrower or its other
Subsidiaries (other than another Non-Recourse Subsidiary) to declare a default
on such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its final scheduled maturity; (iv) no such Subsidiary shall own
any Equity Interests of, or own or hold any Lien on any property of, the
Borrower or any other Subsidiary of the Borrower (other than another
Non-Recourse Subsidiary); (v) no Investments may be made in any such Subsidiary
by the Borrower or any of its Subsidiaries (other than by another Non-Recourse
Subsidiary) except to the extent permitted under Section 7.7(g), (h), (l) or
(n); (vi) the Borrower shall not directly own any Equity Interests in such
Subsidiary (other than an Escrow Borrower); (vii) at the time of such
designation, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (viii) such Subsidiary is not a Loan
Party; and (ix) such Subsidiary was not acquired pursuant to Section 7.7(f). It
is understood that Non-Recourse Subsidiaries shall be disregarded for the
purposes of any calculation pursuant to this Agreement relating to financial
matters with respect to the Borrower.

“Non-U.S. Lender”: as defined in Section 2.17(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notice of Borrowing”: an irrevocable notice of borrowing, substantially in the
form of Exhibit E or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower, to be delivered
in connection with each extension of credit hereunder.

“Obligations”: as defined in the Guarantee and Collateral Agreement.

“Offered Loans”: as defined in Section 2.8(b)(iii)

“Offered Prepayment Option Notice”: as defined in Section 2.8(b)(v).

“Offered Range”: as defined in Section 2.8(b)(ii).

“Offered Voluntary Prepayment”: as defined in Section 2.8(b)(i).

“Offered Voluntary Prepayment Notice”: as defined in Section 2.8(b)(v).

“Original Restatement Effective Date”: March 6, 2007.

 

-22-



--------------------------------------------------------------------------------

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c)(i).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Debt Exchange”: as defined in Section 2.23(a).

“Permitted Debt Exchange Notes”: as defined in Section 2.23(a).

“Permitted Debt Exchange Offer”: as defined in Section 2.23(a).

“Permitted Line of Business”: as defined in Section 7.14(a).

“Permitted Tax Payment”: (i) income taxes, franchise taxes, gross receipts
taxes, withholding taxes and other similar taxes and governmental charges
(including estimated installments thereof), in each case calculated with respect
to the taxable income, assets, capital or other relevant characteristics of the
Qualified Parent Companies, the Borrower and its Subsidiaries, or any portion
thereof (such taxable income, assets or other relevant characteristics, the “Tax
Calculation Base”), (ii) any penalties, interest and additions to tax with
respect to amounts described in clause (i), and (iii) any obligation of the
Borrower, any Subsidiary or any Qualified Parent Company to pay or distribute an
amount determined by reference to the Tax Calculation Base or any amount
described in clause (ii), in each case as determined by the Borrower in good
faith.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which a Loan Party or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.1.

“Pole Agreement”: any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any CATV System.

“Pre-Existing Debt”: any Indebtedness issued by any Person that subsequently
becomes a Guarantor.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

“Properties”: as defined in Section 4.17(a).

 

-23-



--------------------------------------------------------------------------------

“Proposed Offered Prepayment Amount”: as defined in Section 2.8(b)(ii).

“QPC Indentures”: any indenture or other agreement governing Indebtedness of a
Qualified Parent Company outstanding on the Restatement Effective Date.

“Qualified Counterparty” means each Person (other than the Borrower or any of
its Subsidiaries) that is party to a Specified Hedge Agreement described in
clause (iii) of the definition thereof on the Restatement Effective Date and
each such Person’s respective successors.

“Qualified Indebtedness”: any Indebtedness or preferred Equity Interests of a
Qualified Parent Company (a) which is not held by any member of the CCI Group
and (b) to the extent that the Net Cash Proceeds thereof, if any, are or were
used for the (i) payment of interest of or principal or dividends or redemption
of such Equity Interests (or premium) on any Qualified Indebtedness (including
(A) by way of a tender, redemption or prepayment of such Qualified Indebtedness
and (B) amounts set aside to prefund any such payment), (ii) direct or indirect
Investment in the Borrower or any of its Subsidiaries engaged substantially in
businesses of the type described in Section 7.14(a), (iii) payment of management
fees (to the extent the Borrower would be permitted to pay such fees under
Section 7.8(c)), (iv) payment of amounts that would be permitted to be paid by
way of a Restricted Payment under Section 7.6(g) (including the expenses of any
exchange transaction) or (v) payment of amounts required to acquire assets all
or substantially all of which were contributed to the capital of the Borrower or
any of its Subsidiaries for use in a Permitted Line of Business; provided that
to the extent (A) any Indebtedness of a Qualified Parent Company is issued in
exchange for or in payment of interest or dividends on Qualified Indebtedness or
(B) any assets are acquired in any acquisition by a Qualified Parent Company
referred to in clause (v) are contributed to the capital of the Borrower or any
Subsidiary, the “Net Cash Proceeds” of such Indebtedness issued, or any
Indebtedness assumed by such Qualified Parent Company in connection with such
acquisition, shall be deemed to have been applied to pay the principal or
interest or dividends on Qualified Indebtedness or to acquire such assets for
purposes of such requirement, as the case may be. For purposes of this
definition, all Indebtedness of a Qualified Parent Company outstanding on the
Restatement Effective Date shall be deemed to be Qualified Indebtedness.

“Qualified Parent Company”: CCI or any of its direct or indirect Subsidiaries,
in each case provided that the Borrower shall be a direct or indirect Subsidiary
of such Person.

“Qualifying Lenders”: as defined in Section 2.8(b)(iv).

“Qualifying Loans”: as defined in Section 2.8(b)(iv).

“Rating Agencies” means (1) each of Moody’s and S&P; and (2) if either of
Moody’s or S&P ceases to provide a rating or fails to make a rating of CCI
publicly available for reasons outside of CCI’s control, a “nationally
recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act, as amended, selected by CCI (as
certified by a resolution of CCI’s Board of Directors) as a replacement agency
for Moody’s or S&P, or both, as the case may be, that is reasonably acceptable
to the Administrative Agent.

“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
the date of the first public announcement of the occurrence of a transaction
that, if consummated, would constitute a Change of Control and (b) the
occurrence of such Change of Control and (ii) ends 90 days following
consummation of such Change of Control; provided that such period shall be
extended for so long as the rating of the Ratings Entity, as noted by the
applicable Rating Agency, is under publicly announced consideration for
downgrade by the applicable Rating Agency.

 

-24-



--------------------------------------------------------------------------------

“Ratings Entity” means (i) for so long as CCI (or the other relevant entity to
which the “corporate family rating” (or equivalent term) applicable to the
Borrower has been assigned) directly or indirectly owns a majority of the common
Equity Interests of the Borrower and has not publicly announced a specific
transaction pursuant to which CCI (or such other entity specified above) would
cease to own a majority of the common Equity Interests of the Borrower, CCI (or
such other entity specified above) and (ii) at any time that clause (i) does not
apply, any Person whose “corporate family rating” (or equivalent term) is (or
following the consummation of a transaction described in clause (i), will be)
determined based expressly in whole or part on the fact that the Borrower is
part of such Person’s “corporate family rating” (or equivalent term).

“Ratings Event” means any of the following:

(i) (x) (A) in the event that the Ratings Entity is the same both before and
after the commencement of the applicable Ratings Decline Period, a downgrade by
one or more gradations (including gradations within ratings categories as well
as between rating categories) or withdrawal of the “corporate family rating” (or
equivalent term) of the Ratings Entity within the Ratings Decline Period by one
or more Rating Agencies (unless the applicable Rating Agency shall have put
forth a written statement to the effect that such downgrade is not attributable
in whole or in part to the applicable Change of Control) or (B) in the event
that the Ratings Entity immediately after the commencement of the applicable
Ratings Decline Period is a Person other than the Ratings Entity immediately
prior to the commencement of such Ratings Decline Period, such Ratings Entity
has a “corporate family rating” (or equivalent term) lower than the “corporate
family rating” (or equivalent term) of the Ratings Entity immediately prior to
the commencement of such Ratings Decline Period and (y) following any such
downgrade, the Ratings Entity does not have a “corporate family rating” (or
equivalent term) that is an Investment Grade Rating from either Rating Agency;
or

(ii) the Ratings Entity does not have a “corporate family rating” (or equivalent
term) of at least B1 from Moody’s and at least B+ from S&P (or the equivalent
ratings in the case of any other Rating Agency), in each case, with a stable or
positive outlook, at the time of the applicable Change of Control or at any time
thereafter until the termination of the applicable Ratings Decline Period; or

(iii) the Ratings Entity does not have a “corporate family rating” (or
equivalent rating) from at least two Ratings Agencies at the time of the
applicable Change of Control or at any time thereafter until the termination of
the applicable Ratings Decline Period.

“Recovery Event”: any settlement of or payment, or series of related settlements
or payments, in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries that yields gross cash proceeds to the Borrower or any of its
Subsidiaries in excess of $100,000,000.

“Refinancing First Lien Notes”: any First Lien Notes which have been designated
in writing by the Borrower to the Administrative Agent prior to the issuance
thereof as “Refinancing First Lien Notes.”

“Refinancing Term Loan”: any Incremental Term Loan that is designated as a
“Refinancing Term Loan” pursuant to the applicable Incremental Activation
Notice.

“Refunded Swingline Loans”: as defined in Section 2.5(b).

“Register”: as defined in Section 10.6(b)(iv).

 

-25-



--------------------------------------------------------------------------------

“Regulated Subsidiary”: any Subsidiary that is prohibited, in connection with
telephony licenses issued to it, from becoming a Loan Party by reason of the
requirement of consent from any Governmental Authority, but only for so long as
such consent has not been obtained; provided, that, until such Subsidiary
becomes a Loan Party and all of the Equity Interests of such Subsidiary owned by
any Loan Party is pledged as Collateral, (a) such Subsidiary owns no assets
other than (i) governmental licenses to operate a telephony business and leases
of infrastructure necessary to operate such licenses and (ii) other assets (held
either directly or through any Subsidiary or other Equity Interests) with an
aggregate value not exceeding $250,000 and (b) the Borrower shall not directly
own any Equity Interests in such Subsidiary unless all such Equity Interests
have been pledged as Collateral.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters
of Credit.

“Reinvestment Deadline”: as defined in the definition of “Reinvestment
Proceeds”.

“Reinvestment Deferred Amount”: as of any date of determination, with respect to
any Reinvestment Proceeds, the portion thereof that are not applied to prepay
the Term Loans pursuant to Section 2.9(a), as such amount may be reduced from
time to time by application of such Reinvestment Proceeds to acquire assets
useful in the Borrower’s business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Proceeds, the
Reinvestment Deferred Amount relating thereto then outstanding on the
Reinvestment Prepayment Date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Proceeds, the
earliest of (a) the relevant Reinvestment Deadline, (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount, and (c) the date on which an Event of
Default under Section 8.1(a) or 8.1(g) occurs.

“Reinvestment Proceeds”: with respect to any Allocated Proceeds received when no
Event of Default has occurred and is continuing, the portion thereof which the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use to acquire assets useful in its business, on or prior to the earlier of (a)
the date that is eighteen months from the date of receipt of such Allocated
Proceeds and (b) the Business Day immediately preceding the date on which such
proceeds would be required to be applied, or to be offered to be applied, to
prepay, redeem or defease any Indebtedness of the Borrower or any of its
Affiliates (other than Indebtedness under this Agreement) if not applied as
described above (such earlier date, the “Reinvestment Deadline”), provided that
such use will not require purchases, repurchases, redemptions or prepayments (or
offers to make purchases, repurchases, redemptions or prepayments) of any other
Indebtedness of the Borrower or any of its Affiliates.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release”: an authorization of release of specified Collateral, substantially in
the form of Exhibit I.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

-26-



--------------------------------------------------------------------------------

“Replacement Term Loan”: any term loan borrowed following the Restatement
Effective Date pursuant to Section 2.1(j).

“Replacement Term Maturity Date”: with respect to the Replacement Term Loans to
be made pursuant to any Incremental Activation Notice, the final maturity date
specified in such Incremental Activation Notice.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections.27,.28,.29,.30,.31,.32,.34 or.35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the Total Revolving Commitments then in effect or, if the Total Revolving
Commitments shall have expired or been terminated, the Total Revolving
Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
any of the chief financial officer, principal accounting officer, senior vice
president – strategic planning, vice president – finance and corporate treasurer
or any other financial officer of the Borrower or any other officer or employee
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.

“Restatement Agreement”: the Restatement Agreement, dated as of May 18, 2016, by
and among the Loan Parties, the Administrative Agent and the other parties
thereto.

“Restatement Effective Date”: the date on which each of the conditions set forth
in Section 5.1 has been satisfied.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, as
applicable, (a) the amount set forth opposite such Lender’s name under the
heading “Revolving Commitment” on Schedule 1.01A or (b) the amount set forth in
any Assignment and Assumption to which such Lender is a party as an Assignee, in
each case as the same may be changed from time to time pursuant to the terms
hereof (including as a result of the establishment of any Extended Revolving
Commitments).

“Revolving Commitment Cap”: the greater of (x) $1,750,000,000 and (y) 0.5x
Annualized Operating Cash Flow calculated in the manner contemplated by Section
1.2(f) as if any Material Acquisition or Material Disposition made prior to or
concurrently with the incurrence of such Indebtedness was incurred on the first
day of the applicable Test Period for the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1(a) or (b);
provided that to the extent any Revolving Commitment was permitted by clause (y)
at the time it was incurred, it shall be deemed to be permitted at all times
thereafter regardless of any subsequent decrease in Annualized Operating Cash
Flow.

 

-27-



--------------------------------------------------------------------------------

“Revolving Commitment Period”: with respect to any Revolving Commitment, the
period ending on the Revolving Termination Date for such Revolving Commitment.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations in respect of each Letter of Credit then
outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.

“Revolving Facility”: the Revolving Commitments and the Revolving Extensions of
Credit.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans or is an Issuing Lender or Swingline Lender.

“Revolving Loans”: as defined in Section 2.1(f).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Total Revolving Commitments shall have
expired or terminated, the percentage which the aggregate outstanding amount of
such Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate outstanding amount of the Revolving Extensions of Credit then
outstanding). In addition to adjustments pursuant to assignments, the Revolving
Percentages of the Revolving Lenders shall be subject to adjustment (i) on each
Revolving Termination Date, (ii) with respect to participations in Letters of
Credit and Swingline Loans, as contemplated by Section 2.21, (iii) on each date
on which Extended Revolving Commitments are established; provided that if any
Letter of Credit (a “Later Expiring Letter of Credit”) is at any time issued and
outstanding with an expiration date that is after any Revolving Termination Date
for any then outstanding Revolving Commitment, then the Revolving Percentage of
each Revolving Lender for purposes of calculating its Revolving Percentage of
any L/C Obligations in respect of each Later Expiring Letter of Credit shall be
recomputed by assuming that each Revolving Commitment with a Revolving
Termination Date that is on or prior to the expiration date of such Later
Expiring Letter of Credit had been terminated.

“Revolving Termination Date”: (i) with respect to any Revolving Commitment in
effect on the Restatement Effective Date, May 18, 2021 and (ii) with respect to
any Extended Revolving Commitment established following the Restatement
Effective Date, the date specified as such in the applicable Incremental
Activation Notice.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securities Act” means the Securities Act of 1933.

“Securitization”: a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.

 

-28-



--------------------------------------------------------------------------------

“Senior Note Intercreditor Agreement”: the Amended and Restated Intercreditor
Agreement, dated as of March 19, 2008, between the Administrative Agent and the
Trustee under the indenture governing the Borrower’s then outstanding second
lien notes.

“Series”: Incremental Term Loans, Extended Term Loans and/or Replacement Term
Loans, as applicable, that are established pursuant to a single Incremental
Activation Notice and provide for the same terms unless such Incremental
Activation Notice provides that such Incremental Term Loans, Extended Term Loans
and/or Replacement Term Loans shall be a part of a previously established Class
of Term Loans.

“Shell Subsidiary”: any Subsidiary of the Borrower that is a “shell” company
having (a) assets (either directly or through any Subsidiary or other Equity
Interests) with an aggregate value not exceeding $100,000 and (b) no operations.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed or contingent, matured or unmatured, disputed or undisputed, or
secured or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds and commercial card exposure, or any
similar transactions between the Borrower or any of its Subsidiaries and any
Lender or Affiliate thereof (or any Person that was a Lender or an Affiliate of
a Lender at the time any such agreement was entered into).

“Specified Excluded Subsidiary”: (i) any Foreign Subsidiary, (ii) any Shell
Subsidiary, (iii) any Excluded Acquired Subsidiary, (iv) any Regulated
Subsidiary and any Subsidiary that is prohibited by any applicable requirement
of law, rule or regulation of any Governmental Authority from becoming a
Guarantor or would require governmental (including regulatory) consent,
approval, license or authorization to become a Guarantor unless such consent,
approval, license or authorization has been received, (v) any Subsidiary that is
not a Wholly Owned Subsidiary, (vi) any Subsidiary acquired on or after the
Restatement Effective Date that is prohibited from becoming a Guarantor by any
contract existing on the date such Subsidiary became a Subsidiary to the extent
such contract was not created in contemplation thereof, (vii) any Subsidiary
that is regulated as an insurance company and (viii) any not-for-profit
subsidiary.

“Specified Hedge Agreement”: any Hedge Agreement (i) entered into by the
Borrower or any of its Subsidiaries with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedge

 

-29-



--------------------------------------------------------------------------------

Agreement is entered into, (ii) in the case of Hedge Agreements outstanding on
the date hereof, any such Hedge Agreement that was a “Specified Hedge Agreement”
as defined in the Existing Credit Agreement or (iii) identified on Schedule
1.01B.

“Specified Long-Term Indebtedness”: any Indebtedness of the Borrower incurred
pursuant to Section 7.2(e).

“Specified Revolving Maturity Date”: as defined in Section 3.4(d).

“Specified Subordinated Debt”: any Indebtedness of the Borrower issued directly
or indirectly to any Qualified Parent Company, so long as such Indebtedness (a)
qualifies as Specified Long-Term Indebtedness and (b) has terms and conditions
substantially identical to those set forth in Exhibit D.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person; provided, that Non-Recourse
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Non-Recourse Subsidiary”).
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Specified
Excluded Subsidiary, in each case to the extent that such Person has become a
“Grantor” under the Guarantee and Collateral Agreement.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $300,000,000.

“Swingline Lender”: the Administrative Agent, in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.4.

“Swingline Participation Amount”: as defined in Section 2.5(c).

“Syndication Agents”: the entities identified as such on the cover of this
Agreement.

“Term A Loan”: each Term A Loan funded on the Restatement Effective Date under
the Existing Credit Agreement.

“Term A Maturity Date”: May 18, 2021.

“Term E Loan”: each Term E Loan outstanding under the Existing Credit Agreement
on the Restatement Effective Date.

“Term E Maturity Date”: July 1, 2020.

 

-30-



--------------------------------------------------------------------------------

“Term F Loan”: each Term F Loan outstanding under the Existing Credit Agreement
on the Restatement Effective Date.

“Term F Maturity Date”: January 3, 2021.

“Term H Loan”: each Term H Loan outstanding under the Existing Credit Agreement
on the Restatement Effective Date.

“Term H Maturity Date”: August 24, 2021.

“Term I Loan”: each Term I Loan outstanding under the Existing Credit Agreement
on the Restatement Effective Date.

“Term I Maturity Date”: January 24, 2023.

“Term Lender”: any Lender that holds a Term Loan.

“Term Loan”: any Term A Loan, Term E Loan, Term F Loan, Term H Loan, Term I
Loan, Extended Term Loan, Replacement Term Loan or any other Incremental Term
Loan; provided that no Escrow Incremental Term Loan shall be deemed to be a Term
Loan outstanding hereunder until the Escrow Assumption with respect thereto
shall have occurred.

“Term Maturity Date”: with respect to (i) the Term A Loans, the Term A Maturity
Date, (ii) the Term E Loans, the Term E Maturity Date, (iii) the Term F Loans,
the Term F Maturity Date, (iv) the Term H Loans, the Term H Maturity Date, (v)
the Term I Loans, the Term I Maturity Date, (vi) the Incremental Term Loans of
any other Series, the Incremental Term Maturity Date for such Series, (vii) the
Extended Term Loans of any Series, the Extended Term Maturity Date for such
Series and (viii) the Replacement Term Loans of any Series, Replacement Term
Maturity Date for such Series.

“Test Date”: as defined in Section 7.7(j).

“Total Assets”: the total assets of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Borrower delivered pursuant to Section 6.1(a) or (b).

“Total Net Proceeds”: in connection with any Asset Sale or any Recovery Event,
the sum, without duplication, of (a) the proceeds thereof in the form of cash
and Cash Equivalents and (b) the amount of any deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise (whether or not received at the time “Total Net
Proceeds” is calculated in connection with such Asset Sale or Recovery Event),
net of attorneys’ fees, accountants’ fees, investment banking fees and
consultants’ fees (in each case, including costs and disbursements), amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to the Guarantee and
Collateral Agreement or Liens that are subject to the First Lien Intercreditor
Agreement or the Senior Note Intercreditor Agreement) and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

-31-



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Equity
Interests of which (other than directors’ qualifying shares required by law) are
owned by such Person directly or through other Wholly Owned Subsidiaries or a
combination thereof.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the “EU Bail-In
Legislation Schedule.”

1.2. Other Definitional Provisions; Pro Forma Calculations.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Holdings, the Borrower and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP, (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests, contract rights and any other “assets” as such
term is defined under GAAP and (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of the Application or an amendment

 

-32-



--------------------------------------------------------------------------------

related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(d) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) For the purposes of calculating Annualized Operating Cash Flow, Annualized
Pro Forma Operating Cash Flow and Consolidated Operating Cash Flow for any
period (a “Test Period”), (i) if at any time during the period (a “Pro Forma
Period”) commencing on the second day of such Test Period and ending on the last
day of such Test Period (or, in the case of any pro forma calculation made
pursuant hereto in respect of a particular transaction, ending on the date such
transaction is consummated and, unless otherwise expressly provided herein,
after giving effect thereto), the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated Operating Cash Flow for such Test Period
shall be reduced by an amount equal to the Consolidated Operating Cash Flow (if
positive) attributable to the property which is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated Operating Cash Flow (if negative) attributable thereto for such
Test Period; (ii) if, during such Pro Forma Period, the Borrower or any
Subsidiary shall have made a Material Acquisition, the Consolidated Operating
Cash Flow for such Test Period shall be calculated after giving pro forma effect
thereto (including the incurrence or assumption of any Indebtedness in
connection therewith) as if such Material Acquisition (and the incurrence or
assumption of any such Indebtedness) occurred on the first day of such Test
Period; and (iii) if, during such Pro Forma Period, any Person that subsequently
became a Subsidiary or was merged with or into the Borrower or any Subsidiary
during such Pro Forma Period shall have entered into any disposition or
acquisition transaction that would have required an adjustment pursuant to
clause (i) or (ii) above if made by the Borrower or a Subsidiary during such Pro
Forma Period and Consolidated Operating Cash Flow for such Test Period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such Test Period. For the purposes of this paragraph, pro
forma calculations regarding the amount of income or earnings relating to any
Material Disposition or Material Acquisition shall in each case be determined in
good faith by a Responsible Officer of the Borrower. As used in this Section
1.2(f), “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that (i) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (ii) involves the
payment of Consideration by the Borrower and its Subsidiaries in excess of
$50,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $50,000,000.

(g) For avoidance of doubt, in order to determine pursuant to any provision of
Section 7 that no Default or Event of Default results from a particular
transaction, pro forma compliance with Section 7.1 shall be required.

(h) All Loans, Letters of Credit and accrued and unpaid amounts (including
interest and fees) owing by the Borrower to any Person under the Existing Credit
Agreement that have not been paid to such Persons on or prior to the Restatement
Effective Date shall continue as Loans, Letters of Credit and accrued and unpaid
amounts hereunder on the Restatement Effective Date and shall be payable on the

 

-33-



--------------------------------------------------------------------------------

dates such amounts would have been payable pursuant to the Existing Credit
Agreement, and from and after the Restatement Effective Date, interest, fees and
other amounts shall accrue as provided under this Agreement.

(i) For purposes of determining compliance with any covenant in Section 7 that
limits the maximum amount of any Investment, Restricted Payment, Indebtedness,
Lien or Disposition, all utilization of the “baskets” contained in Section 7
from and after the Original Restatement Effective Date and prior to the
Restatement Effective Date shall be taken into account (in addition to any
utilization of such baskets from and after the Restatement Effective Date).

(j) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with the
incurrence of any Indebtedness or Liens (including the granting of equal and
ratable security with the Obligations) or the making of any Investments,
Restricted Payments, or Dispositions in connection with the consummation of a
Limited Condition Acquisition, the date of determination of such ratio and
determination of whether any default or event of default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be the date the definitive agreements for such Limited Condition Acquisition
are entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a pro forma basis after giving effect to such Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith as if they occurred at the beginning of the applicable Test
Period ending prior to the LCA Test Date, the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such ratios and
provisions, such provisions shall be deemed to have been complied with. For the
avoidance of doubt, (x) if any of such ratios are exceeded as a result of
fluctuations in such ratio (including due to fluctuations in Annualized
Operating Cash Flow of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related
transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio
(excluding, for the avoidance of doubt, any ratio contained in Section 7.1) or
basket availability with respect to any other incurrence of Indebtedness or
Liens or the making of any Investments, Restricted Payments, or Dispositions on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith have been
consummated until such time as such Limited Condition Acquisition is consummated
or the Borrower gives the Administrative Agent notice that such Limited
Condition Acquisition will not be consummated.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

2.1. Loans and Commitments.

(a) Subject to the terms and conditions hereof, each Term A Loan outstanding
under the Existing Credit Agreement immediately prior to the Restatement
Effective Date shall remain outstanding

 

-34-



--------------------------------------------------------------------------------

under this Agreement as a Term A Loan. Term A Loans that were Eurodollar Loans
of a particular Eurodollar Tranche under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement on the Restatement
Effective Date shall initially be Eurodollar Loans of a Eurodollar Tranche under
this Agreement with an initial Interest Period equal to the then remaining
Interest Period for such Eurodollar Tranche under the Existing Credit Agreement
(and with the same Eurodollar Rate). Term A Loans that were ABR Loans under the
Existing Credit Agreement immediately prior to the effectiveness of this
Agreement on the Restatement Effective Date shall initially be ABR Loans under
this Agreement. The Term A Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10.

(b) Subject to the terms and conditions hereof, each Term E Loan outstanding
under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement on the Restatement Effective Date shall remain outstanding under
this Agreement as a Term E Loan. Term E Loans that were Eurodollar Loans of a
particular Eurodollar Tranche under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement on the Restatement Effective Date
shall initially be Eurodollar Loans of a Eurodollar Tranche under this Agreement
with an initial Interest Period equal to the then remaining Interest Period for
such Eurodollar Tranche under the Existing Credit Agreement (and with the same
Eurodollar Rate). Term E Loans that were ABR Loans under the Existing Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Restatement Effective Date shall initially be ABR Loans under this Agreement.
The Term E Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.

(c) Subject to the terms and conditions hereof, each Term F Loan outstanding
under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement on the Restatement Effective Date shall remain outstanding under
this Agreement as a Term F Loan. Term F Loans that were Eurodollar Loans of a
particular Eurodollar Tranche under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement on the Restatement Effective Date
shall initially be Eurodollar Loans of a Eurodollar Tranche under this Agreement
with an initial Interest Period equal to the then remaining Interest Period for
such Eurodollar Tranche under the Existing Credit Agreement (and with the same
Eurodollar Rate). Term F Loans that were ABR Loans under the Existing Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Restatement Effective Date shall initially be ABR Loans under this
Agreement. The Term F Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.

(d) Subject to the terms and conditions hereof, each Term H Loan outstanding
under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement on the Restatement Effective Date shall remain outstanding under
this Agreement as a Term H Loan. Term H Loans that were Eurodollar Loans of a
particular Eurodollar Tranche under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement on the Restatement Effective Date
shall initially be Eurodollar Loans of a Eurodollar Tranche under this Agreement
with an initial Interest Period equal to the then remaining Interest Period for
such Eurodollar Tranche under the Existing Credit Agreement (and with the same
Eurodollar Rate). Term H Loans that were ABR Loans under the Existing Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Restatement Effective Date shall initially be ABR Loans under this
Agreement. The Term H Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.

 

-35-



--------------------------------------------------------------------------------

(e) Subject to the terms and conditions hereof, each Term I Loan outstanding
under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement on the Restatement Effective Date shall remain outstanding under
this Agreement as a Term I Loan. Term I Loans that were Eurodollar Loans of a
particular Eurodollar Tranche under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement on the Restatement Effective Date
shall initially be Eurodollar Loans of a Eurodollar Tranche under this Agreement
with an initial Interest Period equal to the then remaining Interest Period for
such Eurodollar Tranche under the Existing Credit Agreement (and with the same
Eurodollar Rate). Term I Loans that were ABR Loans under the Existing Credit
Agreement immediately prior to the effectiveness of this Agreement on the
Restatement Effective Date shall initially be ABR Loans under this Agreement.
The Term I Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.

(f) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period with respect
to such Lender’s Revolving Commitment in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding with respect to each Letter
of Credit and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period for any Revolving Commitment, the
Borrower may use such Revolving Commitment by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10. Any Revolving Loans outstanding
under the Existing Credit Agreement immediately prior to the effectiveness of
this Agreement on the Restatement Effective Date shall remain outstanding under
this Agreement as Revolving Loans. Revolving Loans that were Eurodollar Loans of
a particular Eurodollar Tranche under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement on the Restatement Effective Date
shall initially be Eurodollar Loans of a Eurodollar Tranche with an initial
Interest Period equal to the then remaining Interest Period for such Eurodollar
Tranche under the Existing Credit Agreement (and with the same Eurodollar Rate)
and any Revolving Loans that were ABR Loans under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement on the Restatement
Effective Date shall initially be ABR Loans.

(g) Following the Restatement Effective Date, the Borrower (or, in the case of
Escrow Incremental Term Loans, the Escrow Borrower) and any one or more Lenders
(including Persons that become Lenders in connection therewith) may from time to
time agree that such Lenders shall make Incremental Term Loans by executing and
delivering to the Administrative Agent an Incremental Activation Notice
specifying (i) the amount of such Incremental Term Loans, (ii) the applicable
Incremental Closing Date, (iii) the applicable Incremental Term Maturity Date
(which shall not be earlier than the Term I Maturity Date; provided that
Incremental Term Loans shall not be required to comply with this clause (iii) or
clause (iv) below so long as (x) such Incremental Term Loans have an Incremental
Term Maturity Date that is no earlier than the Term A Maturity Date and a
Weighted Average Life to Maturity that is no shorter than the then remaining
Weighted Average Life to Maturity of the Term A Loans and (y) the aggregate
principal amount of such Incremental Term Loans outstanding at any time, when
aggregated with the principal amount of Earlier Maturing Pari Secured
Indebtedness then outstanding, does not exceed 2.0x Annualized Operating Cash
Flow, calculated in the manner contemplated by Section 1.2(f) as if any
Investment pursuant to which such Indebtedness was incurred occurred on the
first day of the applicable Test Period, for the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1(a) or (b)
prior to the incurrence of such

 

-36-



--------------------------------------------------------------------------------

Incremental Term Loans, (iv) the amortization schedule for such Incremental Term
Loans; provided that, except as permitted by the proviso to clause (iii) above,
in no event will any Incremental Term Loans have a Weighted Average Life to
Maturity that is shorter than the then remaining Weighted Average Life to
Maturity of the Term I Loans, (v) the Applicable Margin for such Incremental
Term Loans and any prepayment premiums or call protection applicable thereto,
(vi) the proposed original issue discount applicable to such Incremental Term
Loans, if any, (vii) whether, if applicable, such Incremental Term Loans
constitute Refinancing Term Loans or Escrow Incremental Term Loans, (viii)
whether any provision of this Agreement that requires a minimum final maturity
or Weighted Average Life to Maturity for any other Indebtedness by reference to
any previously established Term Loans is following the Incremental Closing Date
amended to provide a similar benefit to such Incremental Term Loans, and (ix)
any other terms and conditions that will apply to such Incremental Term Loans;
provided that, except as provided above, (x) such other terms and conditions
shall be the same as or less favorable to the Lenders providing such Incremental
Term Loans than the terms and conditions of any then outstanding Class of Term
Loans, (y) such other terms and conditions shall not apply until all then
outstanding Loans and Commitments (other than such Incremental Term Loans) have
been repaid and terminated, as applicable, or until approved by the Required
Lenders or (z) such other terms and conditions shall apply to Escrow Incremental
Term Loans solely until the Escrow Assumption with respect thereto
occurs. Notwithstanding the foregoing, without the consent of the Required
Lenders, (A) no Incremental Term Loans (other than Escrow Incremental Term
Loans) may be borrowed after the Restatement Effective Date if after giving
effect to the borrowing of such Incremental Term Loans and the application of
proceeds therefrom on the date such Incremental Term Loans are borrowed the
aggregate principal amount of all Classes of Term Loans, First Lien Notes and
Pre-Existing Debt would exceed the First Lien Term Cap, (B) no Net Cash Proceeds
of any Incremental Term Loans that are not Refinancing Term Loans shall be
directly applied to prepay outstanding Term Loans, (C) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least
$100,000,000, (D) subject to Section 1.2(j), no Incremental Term Loans (other
than Escrow Incremental Term Loans) may be borrowed if a Default or Event of
Default is in existence after giving pro forma effect thereto, (E) Escrow
Incremental Term Loans shall not be deemed to be outstanding under this
Agreement or any other Loan Document for any purposes hereof (including, without
limitation, for purposes of any financial calculation, the definition of
“Obligations”, the definition of “Required Lenders” or Section 8 or Section 10.1
hereof) and the obligations with respect thereto shall not be recourse to the
Borrower or any Subsidiary Guarantor, in each case, unless and until the Escrow
Assumption with respect thereto has occurred and (F) the Escrow Assumption with
respect to any Escrow Incremental Term Loans shall not be permitted unless on
the date thereof (and after giving effect thereto) the conditions set forth in
clauses (A) and (D) above would be satisfied if the Borrower was borrowing such
Incremental Term Loans on the date of such Escrow Assumption. With the consent
of the Borrower and each of the Lenders with any Class of then outstanding
Incremental Term Loans and pursuant to an assumption agreement reasonably
satisfactory to the Administrative Agent, an Escrow Borrower may assume all
obligations of the Borrower with respect to such Class of Term Loans (including
with respect to the full principal amount thereof and all accrued and unpaid
interest and other amounts owing with respect thereto, in which case, such Class
of Incremental Term Loans shall thereafter be deemed to not be outstanding for
purposes of this Agreement or any other Loan Document and shall be Escrow Term
Loans until such time, if any, as an Escrow Assumption with respect thereto has
occurred, at which time any such Escrow Term Loans that accrued interest at a
rate based on the Eurodollar Rate immediately prior to such Escrow Assumption
shall constitute a Eurodollar Tranche with an initial Interest Period equal to
the then unexpired interest period applicable thereto immediately prior to such
Escrow Assumption. No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion. The consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any Person
to provide an Incremental Term Loan unless such Person, or an Affiliate thereof,
was previously a Lender. Notwithstanding the foregoing, with the consent of the

 

-37-



--------------------------------------------------------------------------------

holders of any Pre-Existing Debt, the Borrower and the Administrative Agent (to
the extent the consent of the Administrative Agent would be required for an
assignment to any such holder, such consent not to be unreasonably withheld),
such Pre-Existing Debt may, pursuant to an Incremental Activation Notice, be
deemed to have been issued as Incremental Term Loans under this Agreement on the
date of effectiveness of such Incremental Activation Notice so long as the
Incremental Term Loans resulting therefrom comply with the requirements set
forth above (other than clause (C)) that are applicable to Incremental Term
Loans and thereafter, the terms of such Pre-Existing Debt shall be governed by
the terms of this Agreement (as modified by the applicable Incremental
Activation Notice).

(h) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Class”) be converted to
extend the scheduled maturity date(s) of any payment or payments of principal
(including at final maturity) with respect to such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.1(h). In order to establish a Series
of Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical in all material respects to the Term Loans under the Existing
Class from which such Extended Term Loans are to be converted except that (i)
all or any of the scheduled amortization payments of principal and payment at
maturity of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal and payment at maturity of the Term
Loans of such Existing Class to the extent provided in the applicable
Incremental Activation Notice, (ii) the Applicable Margins with respect to the
Extended Term Loans may be different than the Applicable Margins for the Term
Loans of such Existing Class and upfront fees may be paid to the Extending Term
Lenders, in each case, to the extent provided in the applicable Incremental
Activation Notice, (iii) [Reserved] and (iv) the Incremental Activation Notice
may provide for other covenants and terms (x) that apply solely to any period
after the latest final maturity of the Term Loans and Commitments in effect on
the effective date of the Incremental Activation Notice immediately prior to the
establishment of such Extended Term Loans, or after approval thereof by the
Required Lenders or (y) that are less favorable to the holders of the Extended
Term Loans than the covenants and terms applicable to the Existing Class. The
Borrowers shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders are requested to respond. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Class converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans of the applicable Existing Class subject to such
Extension Request converted into Extended Term Loans shall notify the
Administrative Agent in writing (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans of the
applicable Existing Class which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent). In the event that the aggregate amount of
Term Loans of the applicable Existing Class subject to Extension Elections
exceeds the amount of Extended Term Loans requested pursuant to the Extension
Request, Term Loans of the applicable Existing Class subject to Extension
Elections shall be converted to Extended Term Loans on a pro rata basis based on
the amount of Term Loans of the applicable Existing Class included in each such
Extension Election. The final terms of the Extended Term Loans (which shall be
consistent with the Extension Request) and the allocations of the Extended Term
Loans among the Extending Term Lenders shall be as set forth in the applicable
Incremental Activation Notice entered into by the Borrower and the
Administrative Agent. Each Extending Term Lender’s Election Request shall be
deemed to be an authorization for the Administrative Agent and the Borrower to
enter into such Incremental Activation Notice in accordance with the
requirements set forth above in this Section 2.1(h) and to bind such Extending
Term Lender thereby.

 

-38-



--------------------------------------------------------------------------------

(i) The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
will establish Revolving Commitments through (A) the provision of a new
Revolving Commitment by any such Lender or (B) the conversion of a previously
established Revolving Commitment of any such Lender to such Extended Revolving
Commitment of such Lender (any Revolving Commitments being established pursuant
to clause (A) or (B) above and in accordance with this Section 2.1(i), an
“Extended Revolving Commitment”, which for the avoidance of doubt, shall also be
a “Revolving Commitment”), in each case, by executing and delivering to the
Administrative Agent an Incremental Activation Notice specifying (i) the amount
of Extended Revolving Commitments established thereby and whether such Extended
Revolving Commitments are being established pursuant to clause (A) or (B) of the
foregoing sentence, (ii) the Revolving Termination Date for such Extended
Revolving Commitments; provided that the Revolving Termination Date for any
Extended Revolving Commitments shall in no event be earlier than the Revolving
Termination Date for the Revolving Commitments established on the Restatement
Effective Date and there shall not be more than three (3) Revolving Termination
Dates in effect at any time, (iii) the Applicable Margin for Revolving Loans and
fees in respect of participations in Letters of Credit pursuant to such Extended
Revolving Commitments and the Commitment Fee Rate for commitment fees payable
with respect to such Extended Revolving Commitments; provided that (x) in no
event shall there be more than three (3) Applicable Margins in effect in the
aggregate for all Revolving Commitments at any time and (y) either (A) the
Applicable Margins for Revolving Loans, fees in respect of participations in
Letters of Credit and the Commitment Fee Rate for all Revolving Commitments that
have the same Revolving Termination Date shall be the same (although different
upfront fees may be paid by the Borrower) or (B) the maximum number of Revolving
Termination Dates permitted to be in effect at any time shall be reduced by the
number of such different Applicable Margins and fees in excess of one applicable
to Revolving Commitments with the same Revolving Termination Date and (iv)
whether clause (ii) above shall be amended to provide that future Extended
Revolving Commitments may not have a Revolving Termination Date prior to the
Revolving Termination Date for such Extended Revolving Commitments. Except as
set forth above, the terms of the Extended Revolving Commitments shall be
identical in all material respects to the Revolving Commitments established on
the Restatement Effective Date. Notwithstanding the foregoing, without the
consent of the Required Lenders, no Extended Revolving Commitments may be
established following the Restatement Effective Date if after giving effect to
the establishment of such Extended Revolving Commitments (and any concurrent
reduction in the amount of any other Revolving Commitments) the aggregate amount
of Revolving Commitments then in effect would exceed the Revolving Commitment
Cap. No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole
discretion. The consent of the Administrative Agent and each Issuing Lender
(such consents not to be unreasonably withheld, conditioned or delayed) shall be
required with respect to each Lender providing an Extended Revolving Commitment
to the extent such Lender is not already a Revolving Lender that is not a
Defaulting Lender. On each date on which Extended Revolving Commitments are
established, each Revolving Lender shall purchase at par from and/or sell at par
to each of the other Revolving Lenders such portions of the outstanding
Revolving Loans, if any, as may be specified by the Administrative Agent so
that, immediately following such purchases, all Eurodollar Tranches of Revolving
Loans and all ABR Loans that are Revolving Loans shall be held by the Revolving
Lenders on a pro rata basis in accordance with their respective Revolving
Percentages. Notwithstanding the foregoing, with the consent of the holders of
any revolving commitments under which Pre-Existing Debt may be borrowed, the
Borrower, the Administrative Agent, the Swingline Lender and each Issuing Lender
(to the extent the consent of the Administrative Agent, Swingline Lender and
Issuing Lender would be required for an assignment to any such holder, each such
consent not to be unreasonably withheld), such revolving commitments may,
pursuant to an Incremental Activation Notice, be deemed to have been issued as
Extended Revolving Commitments under this Agreement on the date of effectiveness
of such Incremental Activation Notice so long as the Extended Revolving
Commitments resulting therefrom comply with the

 

-39-



--------------------------------------------------------------------------------

requirements set forth above that are applicable to Extended Revolving
Commitments and thereafter, the terms of such Pre-Existing Debt shall be
governed by the terms of this Agreement (as modified by the applicable
Incremental Activation Notice).

(j) The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
shall make Replacement Term Loans (which Replacement Term Loans may, at the
election of the Borrower and the applicable Lenders, be made in the form of a
conversion of Term Loans of an existing Class into such Replacement Term Loans)
in order to replace in full or in part any Class of then outstanding Term Loans
by executing and delivering to the Administrative Agent an Incremental
Activation Notice specifying (i) the amount of such Replacement Term Loans
(which may be up to an amount equal to the original aggregate principal amount
of the Class of Term Loans being replaced plus, so long as the Borrower would be
in pro forma compliance with Section 7.1, the amount of any upfront fees or
original issue discount thereon), (ii) the date on which such Replacement Loans
will be made, (iii) the applicable Replacement Term Maturity Date (which shall
not be earlier than the Term Maturity Date of the Class of Term Loans being
replaced), (iv) the amortization schedule for such Replacement Term Loans;
provided that in no event shall any Replacement Term Loans have a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of the Term Loans of the Class being replaced, (v) the
Applicable Margin for such Replacement Term Loans and any prepayment premiums or
call protection applicable thereto, if any, (vi) the proposed original issue
discount applicable to such Replacement Term Loans, if any, (vii) whether any
provision of this Agreement that requires a minimum final maturity or Weighted
Average Life to Maturity for any other Indebtedness by reference to any
previously established Term Loans is following the date such Replacement Term
Loans are established amended to provide a similar benefit to such Replacement
Term Loans, (viii) any other terms and conditions that will apply to such
Replacement Term Loans; provided that, except as provided above, either (x) such
other terms and conditions shall be the same as or less favorable to the Lenders
providing such Replacement Term Loans than the terms and conditions of the Class
of Term Loans being replaced or (y) such other terms and conditions shall not
apply until all then outstanding Loans and Commitments (other than such
Replacement Term Loans) have been repaid and terminated, as applicable, or until
approved by the Required Lenders. No Lender shall have any obligation to
participate in any Replacement Term Loans unless it agrees to do so in its sole
discretion. The consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any Person
to provide a Replacement Term Loan unless such Person, or an Affiliate thereof,
was previously a Lender.

2.2. Procedure for Borrowing. In order to effect a borrowing hereunder, the
Borrower shall give notice to the Administrative Agent, which may be given
by: (A) telephone or (B) a Notice of Borrowing (which notice must be received by
the Administrative Agent prior to 1:00 P.M., New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) one Business Day prior to the requested Borrowing Date, in the
case of ABR Loans) (provided that any such Notice of Borrowing of ABR Loans
under the Revolving Facility to finance payments required by Section 3.5 may be
given not later than 1:00 P.M. New York City time, on the date of the proposed
borrowing and, provided, further, that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Notice of Borrowing),
specifying (i) the Class of Loan to be borrowed, (ii) the amount and Type of
Loans to be borrowed, (iii) the requested Borrowing Date and (iv) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing shall
be in an aggregate amount equal to (x) in the case of ABR Loans, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof (or, if the then aggregate
relevant Available Revolving Commitments are less than $5,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $10,000,000 or a whole multiple
of $1,000,000 in excess thereof; provided, that the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Revolving

 

-40-



--------------------------------------------------------------------------------

Commitments that are ABR Loans in other amounts pursuant to Section 2.5. Upon
receipt of any Notice of Borrowing from the Borrower, the Administrative Agent
shall promptly notify each relevant Lender thereof. Each relevant Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent (in the case of any Revolving Loan, based on respective
Revolving Percentages of the Revolving Lenders) for the account of the Borrower
at the Funding Office prior to 10:00 A.M., New York City time (or 2:00 P.M., New
York City time in respect of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5), on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent; provided
that, in the event that any Revolving Lender fails to make available to the
Administrative Agent any portion of such amount prior to 10:30 A.M. New York
City time (or 2:30 P.M., New York City time in respect of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5) on the relevant
Borrowing Date, the Borrower shall be deemed to have provided notice to the
Swingline Lender in accordance with Section 2.5 requesting a Swingline Loan in
an amount equal to the aggregate amount of any such shortfall, rounded up to the
applicable whole multiple of $500,000 (but in no event exceeding, together with
all outstanding Swingline Loans, the Swingline Commitment). Such borrowing
(including any such Swingline Loan) will then be made available not later than
11:00 A.M., New York City time (or 3:00 P.M., New York City time in respect of
ABR Loans under the Revolving Facility to finance payments required by Section
3.5), to the Borrower by the Administrative Agent crediting the account of the
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the relevant Lenders and in like funds
as received by the Administrative Agent.

2.3. Repayment of Loans.

(a) The Term A Loans of each Lender shall mature in 21 consecutive installments
following the Restatement Effective Date on the dates and in the aggregate
amounts for all Term A Loans set forth below (it being understood that, in
addition to reductions resulting from optional and mandatory prepayments in
accordance with Section 2.8 and Section 2.9, the aggregate principal amount of
amortization payable by the Borrower with respect to all Term A Loans on any
such date shall be reduced proportionately as a result of any future conversion
of Term A Loans to Extended Term Loans following the Restatement Effective Date
and prior to such date of payment):

 

Installment Date

   Installment Amount  

June 30, 2016

   $ 32,968,750   

September 30, 2016

   $ 32,968,750   

December 31, 2016

   $ 32,968,750   

March 31, 2017

   $ 32,968,750   

June 30, 2017

   $ 32,968,750   

September 30, 2017

   $ 32,968,750   

December 31, 2017

   $ 32,968,750   

March 31, 2018

   $ 32,968,750   

June 30, 2018

   $ 32,968,750   

September 30, 2018

   $ 32,968,750   

December 31, 2018

   $ 32,968,750   

March 31, 2019

   $ 32,968,750   

June 30, 2019

   $ 65,937,500   

September 30, 2019

   $ 65,937,500   

December 31, 2019

   $ 65,937,500   

March 31, 2020

   $ 65,937,500   

 

-41-



--------------------------------------------------------------------------------

Installment Date

   Installment Amount  

June 30, 2020

   $ 65,937,500   

September 30, 2020

   $ 65,937,500   

December 31, 2020

   $ 65,937,500   

March 31, 2021

   $ 65,937,500   

Term A Maturity Date:

   $ 1,714,375,000   

(b) The Term E Loans of each Term E Lender shall mature in 18 installments
following the Restatement Effective Date (each due on the last day of each
calendar quarter, except for such last installment), commencing on June 30,
2016, each of which shall be in an amount equal to (i) in the case of the first
17 such remaining installments, $3,750,000 (it being understood that, in
addition to reductions resulting from optional and mandatory prepayments in
accordance with Section 2.8 and Section 2.9, the aggregate principal amount of
amortization payable by the Borrower with respect to all Term E Loans on any
such date shall be reduced proportionately as a result of any conversion of Term
E Loans to Extended Term Loans following the Restatement Effective Date and
prior to the date of such payment) and (ii) in the case of the last such
installment (which shall be due on the Term E Maturity Date), the remaining
principal balance of such Term E Loans outstanding on such date.

(c) The Term F Loans of each Lender shall mature in 20 installments following
the Restatement Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on June 30, 2016,
each of which shall be in an amount equal to (i) in the case of the first 19
such remaining installments, $3,000,000 (it being understood that, in addition
to reductions resulting from optional and mandatory prepayments in accordance
with Section 2.8 and Section 2.9 of this Agreement or the Existing Credit
Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term F Loans on any such date shall be reduced
proportionately as a result of any future conversion of Term F Loans to Extended
Term Loans following the Restatement Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term F Maturity Date), the remaining principal balance of such Term F
Loan outstanding on such date.

(d) The Term H Loans of each Lender shall mature in 22 installments following
the Restatement Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on June 30, 2016,
each of which shall be in an amount equal to (i) in the case of the first 21
such installments, $2,500,000 (it being understood that, in addition to
reductions resulting from optional and mandatory prepayments in accordance with
Section 2.8 and Section 2.9 of this Agreement, the aggregate principal amount of
amortization payable by the Borrower with respect to all Term H Loans on any
such date shall be reduced proportionately as a result of any future conversion
of Term H Loans to Extended Term Loans following the Restatement Effective Date
and prior to the date of such payment) and (ii) in the case of the last such
installment (which shall be due on the Term H Maturity Date), the remaining
principal balance of such Term H Loan outstanding on such date.

(e) The Term I Loans of each Lender shall mature in 28 installments following
the Restatement Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on June 30, 2016,
each of which shall be in an amount equal to (i) in the case of the first 27
such installments, $7,000,000 (it being understood that, in addition to
reductions resulting from optional and mandatory prepayments in accordance with
Section 2.8 and Section 2.9 of this Agreement, the aggregate principal amount of
amortization payable by the Borrower with respect to all Term I Loans on any
such date shall be reduced proportionately as a result of any future conversion
of

 

-42-



--------------------------------------------------------------------------------

Term I Loans to Extended Term Loans following the Restatement Effective Date and
prior to the date of such payment) and (ii) in the case of the last such
installment (which shall be due on the Term I Maturity Date), the remaining
principal balance of such Term I Loan outstanding on such date.

(f) The Incremental Term Loans of each Class established following the
Restatement Effective Date shall mature in installments as specified in the
Incremental Activation Notice pursuant to which such Incremental Term Loans were
made (and subject to the limitations contained in Section 2.1(h)).

(g) The Extended Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such Extended
Term Loans were converted (and subject to the limitations contained in Section
2.1(h)).

(h) The Replacement Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such
Replacement Term Loans were established (and subject to the limitations
contained in Section 2.1(j)).

(i) The Borrower shall repay all outstanding Revolving Loans made pursuant to
any Revolving Commitments on the Revolving Termination Date for such Revolving
Commitments. The Borrower shall repay all Swingline Loans on the first date on
which the Revolving Termination Date has occurred with respect to all Revolving
Commitments.

2.4. Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in Section 2.5, to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period for any Revolving Commitments by making swingline
loans (“Swingline Loans”) to the Borrower; provided that (a) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans hereunder, may exceed the Swingline Commitment then
in effect) and the aggregate amount of Swingline Loans made by Bank of America,
N.A. shall not exceed the Revolving Commitment of Bank of America, N.A. unless
otherwise agreed by Bank of America, N.A. in its sole discretion), (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero
and (c) the Swingline Lender shall be under no obligation to make any Swingline
Loan at any time that any Revolving Lender is a Defaulting Lender unless the
Swingline Lender has entered into arrangements, including, if requested, the
delivery of Cash Collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the Borrower or such Lender to eliminate such Swingline
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.21(a)(iii)) with respect to the Defaulting Lender arising from either the
Swingline Loan to be made and all other Swingline Loans as to which such
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion. During the Revolving Commitment Period for any Revolving
Commitments, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

2.5. Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic

 

-43-



--------------------------------------------------------------------------------

transmission system as shall be approved by the Administrative Agent pursuant),
appropriately completed and signed by a Responsible Officer of the Borrower
(which notice must be received by the Swingline Lender not later than 1:00 P.M.,
New York City time, on the proposed Borrowing Date), specifying (i) the amount
to be borrowed and (ii) the requested Borrowing Date (which shall be a Business
Day during the Revolving Commitment Period for any Revolving Commitments). Each
borrowing under the Swingline Commitment shall be in an amount equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion and in consultation with the Borrower (provided that the
failure to so consult shall not affect the ability of the Swingline Lender to
make the following request) may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 1:00 P.M., New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 12:00 Noon, New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8.1(g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.5(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

-44-



--------------------------------------------------------------------------------

(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.5(b) and to purchase participating interests pursuant to Section 2.5(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.6. Fees, Etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a nonrefundable commitment fee through the last day of the
Revolving Commitment Period for such Revolving Lender’s Revolving Commitment
computed at the Commitment Fee Rate for such Revolving Commitment on the average
daily amount of the Available Revolving Commitment, payable quarterly in arrears
on the last day of each March, June, September and December and on the Revolving
Termination Date.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

2.7. Termination or Reduction of Commitments.

(a) The Borrower shall have the right, upon notice delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, at least three
Business Days prior to the proposed date of termination or reduction, to
terminate the Revolving Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans or Swingline Loans made on the effective date thereof, the
Revolving Extensions of Credit of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment. Any such reduction shall be in an
amount equal to $10,000,000, or a whole multiple of $1,000,000 in excess
thereof, shall reduce permanently the Revolving Commitments then in effect and
shall be applied to reduce the Revolving Commitments of the Revolving Lenders as
the Borrower may designate, but in any event, in the case of Revolving
Commitments with the same Revolving Termination Date, on a pro rata basis among
such Revolving Commitments based on the respective amount of such Revolving
Commitments of each Revolving Lender. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable, provided that such notice may
state that it is conditioned upon the effectiveness of other credit facilities
(including under this Agreement) or incurrence of other Indebtedness, the
consummation of a particular Disposition, the occurrence of a change of control
or other event), in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

(b) [Reserved].

2.8. Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans of any
Class, in whole or in part, without premium or penalty, upon notice in such form
as may be approved by the

 

-45-



--------------------------------------------------------------------------------

Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer, delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, at least three
Business Days prior thereto in the case of Eurodollar Loans and no later than
1:00 P.M., New York City time, at least one Business Day prior thereto in the
case of ABR Loans, which notice shall specify the date and amount of prepayment,
the Class of Loans being prepaid and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.18. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans and Swingline Loans) accrued interest
to such date on the amount prepaid. Partial prepayments of Term Loans and
Revolving Loans pursuant to this Section 2.8(a) shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable, provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities (including under this Agreement) or
incurrence of other Indebtedness, the consummation of a particular Disposition,
the occurrence of a change of control or other event), in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified prepayment date) if such condition is not satisfied. Any
prepayment of Loans of any Class pursuant to this Section 2.8(a) shall be
applied to the Loans of such Class of each Lender on a pro rata basis in
accordance with the respective amounts of such Loans held by each such Lender.

(b) (i) Notwithstanding anything to the contrary in Section 2.8(a), the Borrower
shall have the right at any time and from time to time to prepay Term Loans of
any Class, to the Lenders at a prepayment price which is less than, equal to or
greater than the principal amount of such Term Loans and on a non pro rata basis
(each, an “Offered Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.8(b); provided that (A) no Offered Voluntary Prepayment may be
made if a Default or Event of Default has occurred and is continuing or if,
after giving effect to such Offered Voluntary Prepayment, Available Liquidity
would be less than $250,000,000, (B) any Offered Voluntary Prepayment shall be
offered to all Lenders with Term Loans of the Class selected by the Borrower on
a pro rata basis and (C) the Borrower shall deliver to the Administrative Agent
a certificate of a Responsible Officer of the Borrower stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
such Offered Voluntary Prepayment and (2) each of the conditions to such Offered
Voluntary Prepayment contained in this Section 2.8(b) has been satisfied.

(ii) To the extent the Borrower seeks to make an Offered Voluntary Prepayment,
the Borrower will provide written notice from a Responsible Officer of the
Borrower to the Administrative Agent (each, an “Offered Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans of a specified Class in
an aggregate principal amount specified therein by the Borrower (each, a
“Proposed Offered Prepayment Amount”). The Proposed Offered Prepayment Amount
shall not be less than $25,000,000 (or such lesser amount if the Term Loans of
such specified Class have a lower aggregate amount outstanding at such time).
The Offered Prepayment Option Notice shall further specify with respect to the
proposed Offered Voluntary Prepayment: (A) the Proposed Offered Prepayment
Amount for Term Loans and the Class of Term Loans with respect to such offer is
being made, (B) an offered prepayment price range (which may be a single
percentage) selected by the Borrower with respect to such proposed Offered
Voluntary Prepayment equal to a percentage of par of the principal amount of
Term Loans of the applicable Class (the “Offered Range”) and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Offered Voluntary Prepayment (the “Acceptance Date”) which shall be at
least five Business Days following the date of such Offered Prepayment Option
Notice is delivered.

 

-46-



--------------------------------------------------------------------------------

(iii) Upon receipt of an Offered Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice in form
reasonably satisfactory to the Administrative Agent (each, a “Lender
Participation Notice”; it being understood that a Lender may deliver more than
one Lender Participation Notice, and that each such Lender Participation Notice
of such Lender shall constitute an independent and unconditional offer, and no
such Lender Participation Notice may be contingent on the making of any
prepayment with respect to the Offered Loans in respect of any other Lender
Participation Notice, or otherwise be contingent or conditional in any way) to
the Administrative Agent (A) a minimum price (the “Acceptable Price”) within the
Offered Range at which such Lender is willing to accept a prepayment of a
portion of its Term Loans of the applicable Class and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of such Class held by such Lender with respect to which such
Lender is willing to permit an Offered Voluntary Prepayment at the Acceptable
Price (“Offered Loans”). Based on the Acceptable Prices and principal amounts of
Term Loans of the applicable Class specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable prepayment price for Term Loans
pursuant to such Offered Voluntary Prepayment (the “Applicable Price”), which
Applicable Price shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.8(b)(ii) for the
Offered Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at
which the Borrower can pay the Proposed Offered Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Offered Prepayment Amount cannot be repaid in full at
any Acceptable Price, the Applicable Price shall be the highest Acceptable Price
specified by the Lenders that is within the Offered Range. The Applicable Price
shall be applicable for all Lenders who have offered to participate in the
Offered Voluntary Prepayment and have Qualifying Loans (as defined below). Any
Lender with outstanding Loans whose Lender Participation Notice is not received
by the Administrative Agent by the Acceptance Date shall be deemed to have
declined to accept an Offered Voluntary Prepayment of any of its Loans at the
Applicable Price.

(iv) The Borrower shall make an Offered Voluntary Prepayment by prepaying those
Term Loans (or the respective portions thereof) of the applicable Class offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or less than the Applicable Price (“Qualifying Loans”) at the
Applicable Price; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Offered
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Price, the Borrower shall prepay such Qualifying Loans ratably among
the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Offered
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Price, the Borrower shall prepay all Qualifying Loans.

(v) Each Offered Voluntary Prepayment shall be made within five Business Days of
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Price and
determine the amount and holders of Qualifying Loans), without premium or
penalty (and not subject to Section 2.18), upon irrevocable notice (each an
“Offered

 

-47-



--------------------------------------------------------------------------------

Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 P.M., New York City time, three Business Days prior to the date of
such Offered Voluntary Prepayment, which notice shall specify the date and
amount of the Offered Voluntary Prepayment and the Applicable Price determined
by the Administrative Agent. Upon receipt of any Offered Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Offered Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Price on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi) Prior to the delivery of an Offered Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make an Offered Voluntary Prepayment pursuant to any Offered Prepayment
Option Notice and (B) any Lender may withdraw its offer to participate in any
Offered Voluntary Prepayment pursuant to any Lender Participation Notice.

(vii) To the extent not expressly provided for herein, each Offered Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Price in accordance with Section 2.8(b)(iii) above) established by
the Administrative Agent in consultation with the Borrower. It is understood and
agreed that the Borrower may employ a financial institution or other advisor
(whether or not an affiliate of the Administrative Agent) to act as an arranger
in connection with any Offered Voluntary Prepayment and, in such event, the
Administrative Agent agrees, subject to its internal agency policies, to provide
such reasonable cooperation as may be requested by the Borrower in order to
facilitate communications from such arranger to the Lenders and otherwise to
provide access to Lender Participation Notices.

(viii) Each of the Borrower and the Lenders acknowledges and agrees that
Administrative Agent may perform any and all of its duties under this Section
2.8(b) by itself or through any Affiliate of the Administrative Agent and
expressly consents to any such delegation of duties by the Administrative Agent
such Affiliate and the performance of such delegated duties by such
Affiliate. The exculpatory provisions pursuant to this Agreement shall apply to
each Affiliate of the Administrative Agent and its respective activities in
connection with any Offered Voluntary Prepayment provided for in this Section
2.8 as well as activities of the Administrative Agent. Notwithstanding anything
set forth herein, the Administrative Agent shall not be required to serve as the
auction agent for, or have any other obligations to participate in (other than
mechanical administrative duties), or facilitate, any Offered Voluntary
Prepayment unless it is reasonably satisfied with the terms and restrictions of
such auction.

2.9. Mandatory Prepayments.

(a) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, with respect to an
amount equal to 75% of such Net Cash Proceeds (“Allocated Proceeds”; provided
that the Borrower or such Subsidiary may instead deem a portion of such Net Cash
Proceeds equal to the first 75% of the Total Net Proceeds to the Borrower or
such Subsidiary from such Asset Sale or Recovery Event, when and as received, to
be the Allocated Proceeds of such Asset Sale or Recovery Event), (i) if such
Allocated Proceeds are not Reinvestment Proceeds, such Allocated Proceeds shall
be applied on the fifth Business Day after the date such proceeds are received
toward the prepayment of the Term Loans or (ii) if such Allocated Proceeds are
Reinvestment Proceeds, on each Reinvestment Prepayment Date, an amount equal to
the relevant Reinvestment Prepayment Amount shall be applied toward the
prepayment of the Term Loans in the manner specified in Section 2.9(c); provided
that, notwithstanding clauses (i) and (ii) above, to the extent

 

-48-



--------------------------------------------------------------------------------

that the terms of the documentation for any First Lien Notes or Pre-Existing
Debt that is secured on a pari passu basis with the Obligations under this
Agreement require that a portion of such Allocated Proceeds be applied to
purchase First Lien Notes or Pre-Existing Debt pursuant to a mandatory offer to
purchase such First Lien Notes or Pre-Existing Debt, such Allocated Proceeds may
be applied to prepay Term Loans in accordance with Section 2.9(c) and purchase
First Lien Notes and/or Pre-Existing Debt on a pro rata basis based on the
respective amounts of Term Loans and First Lien Notes and/or Pre-Existing Debt
then outstanding.

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Debt Incurrence Prepayment Event then with respect to an
amount equal to 100% of such Net Cash Proceeds shall be applied toward the
prepayment of the Term Loans in the manner specified in Section 2.9(c).

(c) The application of any amounts required to be applied to a prepayment of
Term Loans pursuant to Section 2.9(a) shall be made on a pro rata basis to each
Class of Term Loans then outstanding (except to the extent that any Incremental
Activation Notice for any Class of Incremental Term Loans or Extended Term Loans
provide that such Incremental Term Loans or Extended Term Loans shall
participate on a lesser basis or not participate at all). The application of any
amounts required to be applied to a prepayment of Term Loans pursuant to Section
2.9(b) shall be made, at the Borrower’s option (by notice to the Administrative
Agent), either (i) on a pro rata basis to each Class of Term Loans then
outstanding or (ii) to the Term Loans of each Class in direct order of maturity
(based on the respective Term Maturity Dates for such Classes) and, if more than
one Class of Term Loans has the same Term Maturity Date, on a pro rata basis
between such Classes of Term Loans based on the respective principal amount of
such Classes of Term Loans then outstanding. Amounts required to be applied to
the prepayment of Term Loans of any Class shall be applied first, to ABR Loans
of such Class and, second, to Eurodollar Loans of such Class. Each prepayment of
the Term Loans under this Section 2.9 shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid.

2.10. Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans of any
Class to ABR Loans of such Class by giving the Administrative Agent at least two
Business Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans of any Class to Eurodollar Loans of such Class by giving the
Administrative Agent irrevocable notice of such election no later than 1:00 P.M.
New York City time, on the third Business Day prior to the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent at least three Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set forth in Section
1.1, of the length of the next Interest Period to be applicable to such Loans,
provided that (i) if so required by the Administrative Agent, no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and (ii) if the Borrower shall fail to give any required notice as
described above in this paragraph, the relevant Eurodollar Loans shall be
automatically converted to Eurodollar Loans having a one-month Interest Period
on the last day of the then expiring Interest Period. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

-49-



--------------------------------------------------------------------------------

2.11. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $10,000,000 or a
whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.

2.12. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the Applicable Margins (based on the Revolving
Percentages of the Revolving Lenders in such Reimbursement Obligations) for ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans of
the relevant Class (and, in the case of the amount payable to any Revolving
Lender, based on the Applicable Margins then in effect for such Revolving
Lender’s Revolving Commitments) plus 2% (or, in the case of any such other
amounts that do not relate to a particular Class, the rate then applicable to
ABR Loans under the Revolving Facility (based on the highest Applicable Margins
then in effect for any Revolving Commitments) plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.13. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

 

-50-



--------------------------------------------------------------------------------

2.14. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of any Class of Loans that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, (x) any Eurodollar Loans of the relevant Class requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans of the relevant Class that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans of the relevant Class shall be
converted, on the last day of the then-current Interest Period, to ABR
Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans of the relevant Class shall be made or continued as
such, nor shall the Borrower have the right to convert Loans of the relevant
Class to Eurodollar Loans.

2.15. Pro Rata Treatment and Payments.

(a) Except for payments pursuant to Section 2.8(b) (which shall reduce only all
installments of principal on the Term Loans prepaid), the amount of each
principal prepayment of Term Loans of any Class shall be applied to reduce the
then remaining installments of principal of such Class on a pro rata basis based
upon the then remaining principal amount of such installments. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the applicable Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Reimbursement Obligations,
interest, fees and other amounts then due and payable by the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties, and (iii) third, towards
the payment of all other amounts then due hereunder, ratably among the parties
entitled thereto in accordance with the amount of such amounts then due to such
parties. If any

 

-51-



--------------------------------------------------------------------------------

payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the daily average Federal Funds Effective Rate for
the period until such Lender makes such amount immediately available to the
Administrative Agent and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A certificate
of the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans of the
relevant Class, on demand, from the Borrower. Nothing in this paragraph shall be
deemed to limit the rights of the Administrative Agent or the Borrower against
any Lender.

(d) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days of such required date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Section 5.2 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

2.16. Requirements of Law.

(a) If any Change in Law:

(i) shall subject any Lender (including any Issuing Lender) to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.17 and changes in the rate of tax on the overall net income
of such Lender);

 

-52-



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender or Issuing Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender or Issuing Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender or Issuing Lender shall have determined that any Change in Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender therewith
shall have the effect of reducing the rate of return on such Lender’s or Issuing
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or Issuing Lender or such corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Lender’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Lender or Issuing Lender to be material, then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or Issuing Lender for such reduction; provided that the Borrower
shall not be required to compensate a Lender or Issuing Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender or Issuing Lender notifies the Borrower of such Lender’s or Issuing
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.17. Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed,

 

-53-



--------------------------------------------------------------------------------

levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), and excluding any U.S.
federal withholding Taxes under FATCA imposed on the Administrative Agent or any
Lender. If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section or (ii)
that are United States withholding taxes imposed on amounts payable to such
Lender at the time the Lender becomes a party to this Agreement, except to the
extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). The inability of a Non-U.S. Lender (or a
Transferee) to deliver any form pursuant to this Section 2.17(d) as a result of
a change in law after the date such Lender (or a Transferee)

 

-54-



--------------------------------------------------------------------------------

becomes a Lender (or a Transferee) hereunder or as a result of a change in
circumstances of the Borrower or the use of proceeds of such Lender’s (or
Transferee’s) Loans shall not constitute a failure to comply with this Section
2.17(d) and accordingly the indemnities to which such Person is entitled
pursuant to this Section 2.17 shall not be affected as a result of such
inability. If a Lender (or Transferee) as to which the preceding sentence does
not apply is unable to deliver any form pursuant to this Section 2.17(d), the
sole consequence of such failure to deliver as a result of such inability shall
be that the indemnity described in Section 2.17(a) hereof for any Non-Excluded
Taxes shall not be available to such Lender or Transferee with respect to the
period that would otherwise be covered by such form.

(e) A Lender that is entitled to an exemption from non-U.S. withholding tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

(f) Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.17(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or

 

-55-



--------------------------------------------------------------------------------

continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market; provided that such calculation may not take
into account any Eurodollar “floor”. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.19. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a).

2.20. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a) or (b) becomes a Defaulting Lender, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of clause (a),
prior to any such replacement, such Lender shall have taken no action under
Section 2.19 which has eliminated the continued need for payment of amounts
owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.18 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent (and, if a Revolving Commitment is being assigned, such
replacement financial institution, if not previously a Revolving Lender that is
not a Defaulting Lender, shall be reasonably satisfactory to the Administrative
Agent and each Issuing Lender), (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Agents or any other Lender shall have against the replaced Lender.

In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Loan Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of Section 10.1, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent (if
such replacement financial institution was not already a Lender) and, if such
replacement involves the assignment of a Revolving Commitment to a Person other
than a Revolving Lender that is not a Defaulting Lender, the Administrative
Agent and each Issuing Lender, so long as the consent of the Required Lenders
shall have been obtained with respect to

 

-56-



--------------------------------------------------------------------------------

such amendment, modification, termination, waiver or consent; provided that
(i) such replacement does not conflict with any applicable law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, (ii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to the Non-Consenting Lender pursuant to the
Loan Documents on or prior to the date of replacement, (iii) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent, (iv) the Borrower shall be liable to the
Non-Consenting Lender under Section 2.18 if any Eurodollar Loan owing to the
Non-Consenting Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (v) the Non-Consenting Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6(c) (provided that the Borrower shall be obligated to pay the registration
and processing fee referred to therein), (vi) until such time as such
replacement shall be consummated, the Borrower shall pay to the Non-Consenting
Lender all additional amounts (if any) required pursuant to Section 2.16, 2.17
or 2.18, as the case may be, (vii) the Borrower provides at least three Business
Days’ prior notice to the Non-Consenting Lender, and (viii) any such replacement
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the Non-Consenting
Lender. In the event any Non-Consenting Lender fails to execute the agreements
required under Section 10.6 in connection with an assignment pursuant to this
Section 2.20, the Borrower may, upon two Business Days’ prior notice to the
Non-Consenting Lender, execute such agreements on behalf of the Non-Consenting
Lender.

2.21. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8.2 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.7), shall be applied at such
time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by that Defaulting Lender to each Issuing Lender and
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by an Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit based upon the Fronting
Exposure arising from that Defaulting Lender; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Loan in respect of which that Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Loans under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lender or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender or
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting

 

-57-



--------------------------------------------------------------------------------

Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
any unreimbursed drawing under any Letter of Credit in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or Letters of Credit were issued at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and unreimbursed drawings under Letters of Credit
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or unreimbursed drawings under Letters of Credit
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a)(i) shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

(ii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender during such period) (and the Borrower shall (A) be required to
pay to each applicable Issuing Lender and the Swingline Lender, as applicable,
the amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender, in each case, during such period that such Lender is a Defaulting
Lender) and (y) shall be limited in its right to receive fees in respect of
Letters of Credit as provided in Section 3.3(a).

(iii) Reallocation of Revolving Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.5 and 3.4, the “Revolving Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of that Defaulting
Lender (but subject to the other limitations contained in the definition of
Revolving Percentage relating to Later Expiring Letters of Credit); provided,
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and each Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender no longer falls under the definition of Defaulting Lender, the
Administrative Agent will so notify the Revolving Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Revolving Lenders in accordance with their
Revolving Percentages (without giving effect to Section 2.21(a)(iii) but giving
effect to the other limitations set forth in the definition of Revolving
Percentage relating to Later Expiring Letters of Credit), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued

 

-58-



--------------------------------------------------------------------------------

or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties or except as provided in Section 10.19,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.22. Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans, as applicable, and to make payments pursuant to
Section 9.7 are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section 9.7 on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation (if any) to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

2.23. Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that (A) if requested by the Borrower, is unable to certify that it
is (i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act) or (B) is not legally permitted to own or hold
securities) with outstanding Term Loans of a particular Class, the Borrower may
from time to time consummate one or more exchanges of such Term Loans for
Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) (such Indebtedness, “Permitted
Debt Exchange Notes” and each such exchange, a “Permitted Debt Exchange”), so
long as the following conditions are satisfied:

(i) each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, with respect to any Permitted Debt Exchange Offer
that constitutes an offering of securities, any Lender that (A) if requested by
the Borrower, is unable to certify that it is (i) a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or (iii)
not a “U.S. person” (as defined in Rule 902 under the Securities Act) or (B) is
not legally permitted to own or hold securities) of each applicable Class based
on their respective aggregate principal amounts of outstanding Term Loans under
each such Class;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;

(iii) the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the Term Maturity Date for the Class or Classes of Term Loans being
exchanged, and such stated final maturity is not subject to any conditions that
could result in such stated final maturity occurring on a date that precedes
such Term Maturity Date (it being understood that acceleration or mandatory
repayment, prepayment, redemption or repurchase of such Permitted Debt Exchange
Notes upon the occurrence of an event of default, a change in control, an event
of loss or an asset disposition shall not be deemed to constitute a change in
the stated final maturity thereof);

 

-59-



--------------------------------------------------------------------------------

(iv) such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the Term Maturity Date for
the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;

(v) no Subsidiary is a borrower or guarantor with respect to such Indebtedness
unless such Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently guaranteed the Obligations;

(vi) if such Permitted Debt Exchange Notes are secured (A) such Permitted Debt
Exchange Notes are not secured by any assets not securing the Obligations under
this Agreement unless such assets substantially concurrently secure the
Obligations under this Agreement and (B) the beneficiaries thereof (or an agent
on their behalf) shall have (1) become party to the First Lien Intercreditor
Agreement pursuant to the terms thereof or (2) entered into a customary
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent and the Borrower;

(vii) the terms and conditions of such Permitted Debt Exchange Notes (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Term Maturity Date of the Class
or Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided that if such Permitted Debt
Exchange Notes contain any financial maintenance covenants, such covenants shall
not be tighter than (or in addition to) those contained in this Agreement
(unless such covenants are also added for the benefit of the Lenders under this
Agreement, in which case any requirement to so comply shall not require the
consent of any Lender or Agent hereunder);

(viii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans exchanged under each applicable Class by the Borrower pursuant to
any Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);

(ix) if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt

 

-60-



--------------------------------------------------------------------------------

Exchange Offer (with no Lender being permitted to tender a principal amount of
Term Loans which exceeds the principal amount thereof of the applicable Class
actually held by it) shall exceed the maximum aggregate principal amount of Term
Loans of such Class offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans under
the relevant Class tendered by such Lenders ratably up to such maximum based on
the respective principal amounts so tendered, or, if such Permitted Debt
Exchange Offer shall have been made with respect to multiple Classes without
specifying a maximum aggregate principal amount offered to be exchanged for each
Class, and the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of all Classes tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof
actually held by it) shall exceed the maximum aggregate principal amount of Term
Loans of all relevant Classes offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans across all Classes subject to such Permitted Debt Exchange Offer tendered
by such Lenders ratably up to such maximum amount based on the respective
principal amounts so tendered;

(x) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and

(xi) any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Borrower.

Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Borrower may at its election specify
(A) as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered and/or (B) as a condition (a
“Maximum Tender Condition”) to consummating any such Permitted Debt Exchange
that no more than a maximum amount (to be determined and specified in the
relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes will be accepted for exchange. The
Administrative Agent and the Lenders hereby acknowledge and agree that the
provisions of Section 2.7, 2.8, 2.9 and 2.15 do not apply to the Permitted Debt
Exchange and the other transactions contemplated by this Section 2.23 and hereby
agree not to assert any Default or Event of Default in connection with the
implementation of any such Permitted Debt Exchange or any other transaction
contemplated by this Section 2.23 provided that such implementations or such
other transactions are transactions are effectual in accordance with this
Section 2.23.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.23; provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to

 

-61-



--------------------------------------------------------------------------------

participate in such Permitted Debt Exchange shall be not less than five (5)
Business Days following the date on which the Permitted Debt Exchange Offer is
made. The Borrower shall provide the final results of such Permitted Debt
Exchange to the Administrative Agent no later than three (3) Business Days prior
to the proposed date of effectiveness for such Permitted Debt Exchange (or such
shorter period agreed to by the Administrative Agent in its sole discretion) and
the Administrative Agent shall be entitled to conclusively rely on such results.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.

SECTION 3 LETTERS OF CREDIT

3.1. L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during a Revolving Commitment Period in such form
as may be approved from time to time by such Issuing Lender (it being understood
that any commercial Letter of Credit shall provide for sight drafts and not
bankers acceptances); provided that no Issuing Lender shall issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall (i)
be denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the then latest Revolving Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). Each Existing Letter of Credit shall be deemed
to be issued pursuant to this Section 3.1(a) on the Restatement Effective
Date. Notwithstanding the foregoing, the Borrower and any Issuing Lender may
from time to time pursuant to a written agreement or any amendment thereto
executed by the Borrower and such Issuing Lender and delivered to the
Administrative Agent, agree that such Issuing Lender shall not be required to
issue a particular type of Letter of Credit and/or that the amount of Letters of
Credit to be issued by such Issuing Lender shall be less than the full amount of
the L/C Commitment and/or different from the amount referenced in Section
3.1(b)(iii), in which case, such Issuing Lender shall not be required to issue
any Letter of Credit to the extent such issuance would be inconsistent with such
agreement between the Borrower and such Issuing Lender.

(b) No Issuing Lender shall be obligated to issue any Letter of Credit hereunder
if:

(i) such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any Lender is at that time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including, if requested, the delivery of Cash
Collateral, reasonably satisfactory to the Issuing Lender with the Borrower or
such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.21(a)(iii)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion;

 

-62-



--------------------------------------------------------------------------------

(iii) subject to the last sentence of Section 3.1(a), if the aggregate amount of
the L/C Obligations in respect of Letters of Credit issued by such Issuing Bank
would exceed one-third (1/3) of the L/C Commitment; or

(iv) the issuance thereof would otherwise conflict with any separate written
agreement between the Borrower and such Issuing Lender.

3.2. Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender an Application therefor, completed to the satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. The relevant
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The relevant Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

3.3. Fees and Other Charges.

(a) The Borrower will pay a fee for the benefit of each Revolving Lender on all
outstanding Letters of Credit at a per annum rate equal to the product of (i)
the Applicable Margin then in effect with respect to Eurodollar Loans made
pursuant to the Revolving Commitment of such Revolving Lender and (ii) such
Revolving Lender’s daily Revolving Percentage of the undrawn and unexpired
amount of each Letters of Credit, payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date; provided, however, for the avoidance of
doubt, any such fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Lender pursuant to this
Section 3 shall be payable, to the maximum extent permitted by applicable Law,
to the other Revolving Lenders in accordance with the upward adjustments in
their respective Revolving Percentages allocable to such Letter of Credit
pursuant to Section 2.21(a)(iii), with the balance of such fee, if any, payable
to the Issuing Lender for its own account. In addition, the Borrower shall pay
to the relevant Issuing Lender for its own account a fronting fee with respect
to each Letter of Credit at a per annum rate of 0.125% or a lower rate
separately agreed between the Borrower and such Issuing Lender on the undrawn
and unexpired amount of each Letter of Credit issued by such Issuing Lender,
payable quarterly in arrears on each L/C Fee Payment Date after the relevant
issuance date.

(b) In addition to the foregoing fees, unless otherwise agreed by the relevant
Issuing Lender, the Borrower shall pay or reimburse each Issuing Lender for such
normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.

 

-63-



--------------------------------------------------------------------------------

3.4. L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce the Issuing Lenders to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
each Issuing Lender’s obligations and rights under each Letter of Credit issued
by it hereunder and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender through the Administrative Agent
upon demand an amount equal to such L/C Participant’s Revolving Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed. Each
L/C Participant’s obligation to make such payment to such Issuing Lender as
contemplated by this Section 3.4(a), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. No such payment by any L/C Participant shall relieve or
otherwise impair the obligation of the Borrower to reimburse such Issuing Lender
for the amount of any payment made by such Issuing Lender under any Letter of
Credit, together with interest as provided herein.

(b) If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Commitments of such
Lender. A certificate of the relevant Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

(c) Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment through the Administrative Agent related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent will distribute to each
such Issuing Lender will distribute to each L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent the portion
thereof previously distributed by such Issuing Lender to it.

3.5. Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the relevant Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection

 

-64-



--------------------------------------------------------------------------------

with such payment, not later than 1:00 P.M., New York City time, on the day that
the Borrower receives notice of payment of such draft. Each such payment shall
be made to the relevant Issuing Lender in lawful money of the United States and
in immediately available funds. Interest shall be payable on any and all amounts
remaining unpaid by the Borrower under this Section from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) (or
from the date the relevant draft is paid, if notice thereof is received by the
Borrower prior to 10:00 A.M., New York City time, on such date) until payment in
full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 2.12(b) and (ii) thereafter,
Section 2.12(c).

3.6. Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender and L/C
Participant that no Issuing Lender or L/C Participant shall be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the relevant Issuing Lender. The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the New York UCC, shall be binding on the Borrower and shall not result in any
liability of any Issuing Lender to the Borrower.

3.7. Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of each Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Lender (i) if an Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in a
Reimbursement Obligation, or (ii) if, as of the date the Total Revolving
Commitment has terminated, any Letter of Credit or Reimbursement Obligation for
any reason remains outstanding, the Borrower shall, in each case, promptly but
in any event within two Business Days of demand, Cash Collateralize the then
outstanding amount of all Letters of Credit and Reimbursement Obligations. At
any time that there shall exist a Defaulting Lender, forthwith upon the request
of the Administrative Agent, any Issuing Lender or the Swingline Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.21(a)(iii) and any Cash Collateral provided by the Defaulting Lender). If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are

 

-65-



--------------------------------------------------------------------------------

subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate outstanding of
obligations required to be Cash Collateralized, the Borrower will, promptly but
in any event within two Business Days of demand by the Administrative Agent, pay
to the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate amount required
to be Cash Collateralized over (y) the total amount of funds, if any, then held
as Cash Collateral that the Administrative Agent determines to be free and clear
of any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Laws, to reimburse the applicable Issuing
Lender.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grant to (and
subject to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each Issuing Lender and the Swingline Lender, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause (c)
below.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided in respect of
Letters of Credit or Swingline Loans shall be held and upon the occurrence and
continuation of an Event of Default applied to the satisfaction of the specific
Letters of Credit, Reimbursement Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for in the Loan Documents.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.6(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in clause (c) above may be otherwise
applied in accordance with the Loan Documents), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

3.9. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.10. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Lender and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

 

-66-



--------------------------------------------------------------------------------

SECTION 4 REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:

4.1. Financial Condition. The condensed consolidating balance sheet information
for the Borrower and its Subsidiaries as at December 31, 2015 and the related
condensed consolidating statement of operations and cash flows information for
the Borrower and its Subsidiaries for the fiscal year ended on such date, as
included in Footnote 26 to the audited consolidated financial statements of CCI
as at, and for the year ended, December 31, 2015, have been prepared based on
the best information available to the Borrower as of the date of delivery
thereof, and present fairly the consolidated financial condition of the Borrower
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the period then ended on the basis described
therein. Such financial information has been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by KPMG
and disclosed therein or as otherwise disclosed therein). As of the Restatement
Effective Date, the Borrower and its Subsidiaries do not have any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in such financial
statements of CCI.

4.2. No Change. Since December 31, 2015 there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

4.3. Existence; Compliance with Law. Each of Holdings, the Borrower and its
Subsidiaries (a) except in the case of any Shell Subsidiary and any former Shell
Subsidiary until it becomes a Loan Party pursuant to Section 6.9, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, in each case with respect to clauses (b), (c) and (d),
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, other than those that have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
valid and legally binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

-67-



--------------------------------------------------------------------------------

4.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof, will not violate any material
Requirement of Law or any material Contractual Obligation of any Designated
Holding Company, the Borrower or any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Guarantee and
Collateral Agreement or permitted by Section 7.3(o)).

4.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings, the Borrower or any of its
Subsidiaries, or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

4.7. No Default. None of Holdings, the Borrower or any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

4.8. Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has marketable title to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property (in each case except as could not reasonably be expected to have
a Material Adverse Effect), and none of such property is subject to any Lien
except Liens not prohibited by Section 7.3.

4.9. Intellectual Property. Each of Holdings, the Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted, except as could not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted and is pending by any Person challenging or questioning the use,
validity or effectiveness of any Intellectual Property owned or licensed by
Holdings, the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a breach of the representation and warranty set forth in
the first sentence of this Section 4.9, nor does the Borrower know of any valid
basis for any such claim. The use of all Intellectual Property necessary for the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
does not infringe on the rights of any Person in such a manner that could
reasonably be expected to result in a breach of the representation and warranty
set forth in the first sentence of this Section 4.9.

4.10. Taxes. Except as could not reasonably be expected to have a Material
Adverse Effect, each of Holdings, the Borrower and each of its Subsidiaries
(other than Shell Subsidiaries) has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
those with respect to which the amount or validity thereof are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be).

4.11. Federal Regulations. No part of the proceeds of any Loans will be used (a)
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the

 

-68-



--------------------------------------------------------------------------------

Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

4.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by, and payment made to, employees of Holdings, the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from Holdings, the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of Holdings, the Borrower or the relevant Subsidiary.

4.13. ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $1,000,000. Neither any Loan Party nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Loan Party nor, to any Loan
Party’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if any Loan Party or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan of any Loan Party or any Commonly
Controlled Entity is in Reorganization or Insolvent.

4.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15. Subsidiaries. As of the Restatement Effective Date and, following the
Restatement Effective Date, as of the date of the most recently delivered
Compliance Certificate pursuant to Section 6.2(b), (a) Schedule 4.15 (as
modified by such Compliance Certificate) sets forth the name and jurisdiction of
organization of each Designated Holding Company, the Borrower and each of the
Borrower’s Subsidiaries (except any Shell Subsidiary) and, as to each such
Person, the percentage of each class of Equity Interests owned by Holdings, the
Borrower and each of the Borrower’s Subsidiaries, and (b) except as set forth on
Schedule 4.15 (as modified by such Compliance Certificate), there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Subsidiaries (except any Shell Subsidiary), except as created by the
Loan Documents.

4.16. Use of Proceeds. The proceeds of the Revolving Loans and any Incremental
Term Loans, and the Letters of Credit, shall be used for general purposes,
including to finance permitted Investments and permitted distributions to redeem
Indebtedness of parent companies of the Borrower.

 

-69-



--------------------------------------------------------------------------------

4.17. Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) neither Holdings, the Borrower nor any of its Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by Holdings, the Borrower or any of its Subsidiaries (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither Holdings, the Borrower nor any of its respective Subsidiaries has
assumed any liability of any other Person under Environmental Laws.

4.18. Certain Cable Television Matters. Except as, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:

(a) (i) Holdings, the Borrower and its Subsidiaries possess all Authorizations
necessary to own, operate and construct the CATV Systems or otherwise for the
operations of their businesses and are not in violation thereof and (ii) all
such Authorizations are in full force and effect and no event has occurred that
permits, or after notice or lapse of time could permit, the revocation,
termination or material and adverse modification of any such Authorization;

 

-70-



--------------------------------------------------------------------------------

(b) neither Holdings, the Borrower nor any of its Subsidiaries is in violation
of any duty or obligation required by the Communications Act of 1934, as
amended, or any FCC rule or regulation applicable to the operation of any
portion of any of the CATV Systems;

(c) (i) there is not pending or, to the best knowledge of Holdings or the
Borrower, threatened, any action by the FCC to revoke, cancel, suspend or refuse
to renew any FCC License held by Holdings, the Borrower or any of its
Subsidiaries and (ii) there is not pending or, to the best knowledge of the
Borrower, threatened, any action by the FCC to modify adversely, revoke, cancel,
suspend or refuse to renew any other Authorization; and

(d) there is not issued or outstanding or, to the best knowledge of Holdings and
the Borrower, threatened, any notice of any hearing, violation or complaint
against Holdings, the Borrower or any of its Subsidiaries with respect to the
operation of any portion of the CATV Systems and neither Holdings nor the
Borrower has any knowledge that any Person intends to contest renewal of any
Authorization.

4.19. Accuracy of Information, Etc. No statement or information (other than
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, or any other document, certificate or statement
furnished by or on behalf of any Loan Party to the Agents or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, as supplemented and updated from time to
time (including through the filing of reports with the SEC) prior to the date
this representation and warranty is made or deemed made and when taken as a
whole with other such statements and information, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party (other
than information of a general economic or political nature) that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in reports filed with
the SEC or in any other documents, certificates and statements furnished to the
Agents and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

4.20. Security Interests.

(a) The Guarantee and Collateral Agreement is effective to create or continue,
as applicable, in favor of the Administrative Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement), a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of certificated Pledged Stock (constituting
securities within the meaning of Section 8-102(a)(15) of the New York UCC)
described in the Guarantee and Collateral Agreement, when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.20(a), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the parties thereto in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person, other than with respect to Liens not prohibited by
Section 7.3.

(b) None of the Equity Interests of the Borrower and its Subsidiaries which are
limited liability companies or partnerships constitutes a security under Section
8-103 of the New York UCC or the corresponding code or statute of any other
applicable jurisdiction.

 

-71-



--------------------------------------------------------------------------------

4.21. Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the financing transactions referred to herein will be and
will continue to be, Solvent.

SECTION 5 CONDITIONS PRECEDENT

5.1. Conditions to Restatement Effective Date. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:

(a) Restatement Agreement. The Administrative Agent shall have received executed
counterparts to the Restatement Agreement from the Loan Parties and from Lenders
constituting the Required Lenders under the Existing Credit Agreement.

(b) Payment of Fees, Expenses, Etc. The Borrower shall have paid, or
concurrently herewith shall pay to the Administrative Agent for the benefit of
the applicable Agents, to the extent invoiced, the reasonable documented
out-of-pocket expenses of such Agents in connection with this Agreement.

(c) Legal Opinions. On the Restatement Effective Date, the Administrative Agent
shall have received the legal opinion of Kirkland & Ellis LLP, counsel to
Holdings and the Borrower, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent.

5.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date);
provided that, in connection with any incurrence of Incremental Term Loans for
purposes of financing a Limited Condition Acquisition, the foregoing requirement
shall only apply to the representations and warranties contained in Section
4.3(a) (solely with respect to Holdings and the Borrower), 4.4, 4.11, 4.14, 4.20
and 4.21.

(b) No Default. Subject to Section 1.2(j), no Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the applicable conditions contained in
this Section 5.2 have been satisfied.

 

-72-



--------------------------------------------------------------------------------

SECTION 6 AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding or any Loan or other amount
is owing to any Lender or any Agent hereunder, each of Holdings and the Borrower
shall, and shall cause each Subsidiary of the Borrower to:

6.1. Financial Statements. Furnish to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (i) except as approved by such accountants or officer, as the case may
be, and disclosed therein, and (ii) except that the consolidated statements of
the Borrower and its consolidated Subsidiaries described above will not include
the balance sheet and financial results of the Non-Recourse Subsidiaries.

Notwithstanding the foregoing, so long as any Person directly or indirectly owns
100% of the Equity Interests of the Borrower, the obligations set forth in
Section 6.1(a) and (b) may be satisfied with respect to financial information of
the Borrower and its Subsidiaries by furnishing the applicable financial
information of such Person; provided that to the extent financial information of
such Person is provided, such financial information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such Person and its Subsidiaries (other than
the Borrower and its Subsidiaries), on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand and (ii) to the extent financial statements of such Person are
provided in lieu of financial statements of the Borrower under Section 6.1(a),
such financial statements are reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing.

Documents required to be delivered pursuant to Section 6.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.2; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative

 

-73-



--------------------------------------------------------------------------------

Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent) or filed with the SEC on Form 10-K or
10-Q, as applicable; provided that: (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent upon its request to the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by telecopier or electronic mail) of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent the other Agents, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws, provided, however, that to the extent such Borrower
Materials constitute non-public information, they shall be treated as set forth
in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the other Agents shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

6.2. Certificates; Other Information. Furnish to the Lenders through the
Administrative Agent (including by means of IntraLinks or any similar posting)
(or, in the case of clause (d) below, to the relevant Lender):

(a) [Reserved];

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by Holdings, the Borrower and its Subsidiaries with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be;

 

-74-



--------------------------------------------------------------------------------

(c) [Reserved];

(d) promptly, such additional financial and other information (including
financial information with respect to the Borrower and its Subsidiaries) as any
Lender may from time to time reasonably request; and

(e) the Borrower shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” an anti-money
laundering rules and regulations, including the Patriot Act (as hereinafter
defined).

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect or where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings, the Borrower or its Subsidiaries, as the case
may be.

6.4. Maintenance of Existence; Compliance. (a) (i) Other than with respect to
Shell Subsidiaries, preserve, renew and keep in full force and effect its
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.5. Maintenance of Property; Insurance. (a) Except as in the aggregate could
not reasonably be expected to have a Material Adverse Effect, keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies insurance on all its material property in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general geographic area by companies engaged in the same or
a similar business.

6.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Lender, coordinated through the Administrative
Agent, to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Holdings, the Borrower and its Subsidiaries
with officers and employees of Holdings, the Borrower and its Subsidiaries and
with its independent certified public accountants.

6.7. Notices. Promptly give notice to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting) of:

(a) the occurrence of any Default or Event of Default;

 

-75-



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between Holdings, the
Borrower or any of its Subsidiaries and any Governmental Authority, that, in
either case, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding commenced against Holdings, the Borrower or any
of its Subsidiaries which could reasonably be expected to result in a liability
of $250,000,000 or more to the extent not covered by insurance or which could
reasonably be expected to have a Material Adverse Effect;

(d) the following events: (i) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan, (ii)
the institution of proceedings or the taking of any other action by the PBGC or
any Loan Party or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan or (iii) within five Business Days after the receipt thereof by any
Loan Party or any Commonly Controlled Entity, a copy of any notice from the PBGC
stating its intention to terminate a Plan or to have a trustee appointed to
administer any Plan;

(e) any determination by the Borrower to treat the Loans and/or Letters of
Credit as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), and promptly thereafter, the Borrower shall
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Administrative Agent; and

(f) any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

6.8. Environmental Laws.

(a) Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.

(b) Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

6.9. Additional Collateral. With respect to any new Subsidiary (other than any
Specified Excluded Subsidiary so long as it qualifies) created or acquired by
the Borrower or any of its Subsidiaries (which shall be deemed to have occurred
in the event that any Specified Excluded Subsidiary ceases to qualify as such,
it being understood that such Subsidiaries will not be required to become
Subsidiary Guarantors until such time), promptly (a) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or

 

-76-



--------------------------------------------------------------------------------

advisable to grant to the Administrative Agent, for the benefit of the Lenders,
or the Borrower, as the case may be, a perfected first priority security
interest, subject to Liens not prohibited by Section 7.3, in (i) the Equity
Interests of such new Subsidiary and all other property of the type that would
constitute Collateral of such new Subsidiary (including Intercompany
Obligations) that are held by Holdings, the Borrower or any of its Subsidiaries,
(a) limited in the case of the Equity Interests of any Foreign Subsidiary, to
66% of the total outstanding Equity Interests of such Foreign Subsidiary and (b)
excluding any Equity Interests of such Subsidiary in excess of the maximum
amount of such Equity Interests that could be included in the Collateral without
creating, in connection with the pledge thereof under any class of debt
securities that is secured on a pari passu basis with the Obligations, a
requirement pursuant to Rule 3-16 of Regulation S-X under the Securities Act for
separate financial statements of such Subsidiary to be included in filings by
the Borrower with the SEC, and (ii) any Collateral with respect to such new
Subsidiary as described in the Guarantee and Collateral Agreement, (b) deliver
to the Administrative Agent the certificates, if any, representing such Equity
Interests (constituting securities within the meaning of Section 8-102(a)(15) of
the New York UCC), and any intercompany notes or other instruments evidencing
Intercompany Obligations and all other rights and interests constituting
Collateral, together with, as applicable, undated powers, instruments of
transfer and endorsements, in blank, executed and delivered by a duly authorized
officer of Holdings, the Borrower or such Subsidiary, as the case may be, and
(c) cause such new Subsidiary (i) to deliver an Assumption Agreement with
respect to the Guarantee and Collateral Agreement and (ii) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Lenders a perfected first priority security interest, subject to Liens not
prohibited by Section 7.3, in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

6.10. Regulated Subsidiaries. With respect to each Regulated Subsidiary, (a)
take reasonable steps to obtain the consents required from any Governmental
Authority to enable such Regulated Subsidiary (unless it is a Shell Subsidiary)
to become a Loan Party and to enable the Loan Parties to pledge as Collateral
all of the Equity Interests of such Regulated Subsidiary owned by them and (b)
cause such Regulated Subsidiary to comply with the proviso contained in the
definition thereof.

SECTION 7 NEGATIVE COVENANTS

Holdings and the Borrower agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or any Agent hereunder, Holdings (solely with respect to
Sections 7.2, 7.3, 7.4, 7.12, 7.14 and 7.15) and the Borrower shall not, and
shall not permit any Subsidiary of the Borrower to, directly or indirectly:

7.1. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any fiscal quarter of the Borrower to exceed
5.0 to 1.0.

(b) Consolidated First Lien Leverage Ratio. Permit the Consolidated First Lien
Leverage Ratio determined as of the last day of any fiscal quarter of the
Borrower to exceed 4.0 to 1.0.

7.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

-77-



--------------------------------------------------------------------------------

(b) (i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary; (ii) Indebtedness
of any Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other Subsidiary of the Borrower that is not a Subsidiary Guarantor; and (iii)
Indebtedness incurred by any Subsidiary resulting from Investments made pursuant
to Section 7.7(h) in the form of intercompany loans;

(c) (i) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor or, if such Subsidiary is a Guarantor, obligations of the
Borrower and (ii) Guarantee Obligations incurred in the ordinary course of
business by any Subsidiary of the Borrower that is not a Subsidiary Guarantor of
obligations of any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;

(d) Indebtedness of the Borrower and its Subsidiaries (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by Section
7.3(f)(i) in an aggregate principal amount not to exceed $500,000,000 at any one
time outstanding;

(e) Indebtedness of Holdings, the Borrower and Charter Communications Operating
Capital Corp. (and Guarantee Obligations of any Guarantor in respect thereof) so
long as (i) at the time of the incurrence or issuance of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) such Indebtedness shall have no scheduled amortization
prior to the date that is six months after the Term I Maturity Date, (iii) the
terms of the documentation for such Indebtedness do not require Holdings, the
Borrower or any of its Subsidiaries to repurchase, repay or redeem such debt
securities (or make an offer to do any of the foregoing) upon the happening of
any event (other than as a result of an event of default thereunder or pursuant
to customary “change of control” provisions or asset sale offers) prior to the
Term I Maturity Date and (iv) the documentation for such Indebtedness does not
contain financial maintenance covenants (which term shall not include
financials-based incurrence tests) and provides for other covenants, events of
default and other terms that the Borrower determines are not worse than market
terms for similar financings at the time such Indebtedness is incurred;

(f) Indebtedness of any Person that becomes a Subsidiary pursuant to an
Investment permitted by Section 7.7 (and any guarantee by any Loan Party
thereof), so long as (i) at the time of the incurrence or issuance of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) such Indebtedness existed at the time
of such Investment and was not created in anticipation thereof, (iii) a
certificate of a Responsible Officer of the Borrower stating whether or not such
Indebtedness subjects such new Subsidiary to any restriction of the type
described in Section 7.13 (disregarding any exceptions contained in Section
7.13) and setting forth the nature and extent of such restriction shall have
been delivered to the Administrative Agent and (iv) the aggregate outstanding
principal amount of Indebtedness incurred pursuant to this clause (f) that is
incurred by any Person that is not a Loan Party or that is secured by any Liens
shall not exceed $2,000,000,000 at any time;

(g) Indebtedness of the Borrower or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn by the Borrower or such Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is promptly
repaid;

(h) letters of credit for the account of the Borrower or any of its Subsidiaries
obtained other than pursuant to this Agreement, so long as the aggregate undrawn
face amount thereof, together with any unreimbursed reimbursement obligations in
respect thereof, does not exceed $250,000,000 at any one time;

 

-78-



--------------------------------------------------------------------------------

(i) unsecured Indebtedness of Holdings;

(j) Indebtedness incurred pursuant to any sale and leaseback transaction
permitted by Section 7.10;

(k) [Reserved]

(l) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$500,000,000 at any one time outstanding;

(m) [Reserved]; and

(n) Indebtedness in respect of First Lien Notes (and Guarantee Obligations of
any Guarantor in respect thereof) or Pre-Existing Debt that is secured on a pari
passu basis with the Obligations so long as at the time of incurrence (or
provision of equal and ratable security) (i) no Default or Event of Default has
occurred and is continuing and (ii) immediately after giving effect to the
issuance or assumption of such First Lien Notes and any substantially concurrent
application of the Net Cash Proceeds therefrom (if any) or incurrence (or
provision of equal and ratable security) in respect of such Pre-Existing Debt,
the aggregate principal amount of outstanding Term Loans, First Lien Notes and
equally and ratably secured Pre-Existing Debt would not exceed the First Lien
Term Cap.

7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments and other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, insurance and
social security legislation;

(d) deposits made to secure the performance of bids, tenders, trade contracts,
leases, statutory or regulatory obligations, surety and appeal bonds, bankers
acceptances, government contracts, performance bonds and other obligations of a
like nature incurred in the ordinary course of business, in each case excluding
obligations for borrowed money;

(e) easements, rights-of-way, municipal and zoning ordinances, title defects,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings, the
Borrower or any of its Subsidiaries;

 

-79-



--------------------------------------------------------------------------------

(f) Liens securing (i) Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(d) to finance the acquisition of fixed or
capital assets, provided that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (C) the amount of Indebtedness secured thereby is not
increased or (ii) Indebtedness of any Excluded Acquired Subsidiary permitted
under Section 7.2(f) so long as such Liens do not at any time encumber any
property other than the property of Excluded Acquired Subsidiaries;

(g) [Reserved];

(h) Liens created pursuant to the Guarantee and Collateral Agreement securing
obligations of the Loan Parties under (i) the Loan Documents, (ii) Specified
Hedge Agreements, (iii) Specified Cash Management Agreement and (iv) letters of
credit issued pursuant to Section 7.2(h) by any Lender or any Affiliate of any
Lender;

(i) any landlord’s Lien or other interest or title of a lessor under any lease
or a licensor under a license entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased or licensed;

(j) Liens created under Pole Agreements on cables and other property affixed to
transmission poles or contained in underground conduits;

(k) Liens of or restrictions on the transfer of assets imposed by any
Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements or Pole Agreements;

(l) Liens arising from judgments or decrees not constituting an Event of Default
under Section 8.1(i);

(m) Liens arising under or in connection with any sale and leaseback transaction
permitted by Section 7.10;

(n) Liens on cash collateral securing obligations of the Borrower and its
Subsidiaries in respect of Hedge Agreements that are not entered into for
speculative purposes and letters of credit issued pursuant to Section 7.2(h);

(o) junior Liens on assets constituting Collateral under the Guarantee and
Collateral Agreement securing Indebtedness of the Borrower or any Guarantor
incurred pursuant to Section 7.2(e), which Liens shall be on terms and
conditions no less favorable to the interests of the Loan Parties and the
Lenders in any material respect than those contained in the Senior Note
Intercreditor Agreement;

(p) [Reserved]

(q) [Reserved]

(r) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $250,000,000 at any one time
outstanding; and

(s) Liens on assets of Holdings, the Borrower or any Guarantor in each case
constituting Collateral under the Guarantee and Collateral Agreement that are
subject to the terms of the First Lien Intercreditor Agreement securing
Indebtedness permitted by Section 7.2(n).

 

-80-



--------------------------------------------------------------------------------

7.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) (i) any Subsidiary of the Borrower may be merged or consolidated with or
into any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving entity) and (ii) any
Wholly Owned Subsidiary of the Borrower that is not a Subsidiary Guarantor may
be merged or consolidated with or into any Wholly Owned Subsidiary of the
Borrower;

(b) any Subsidiary of the Borrower with no operations may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity);

(c) (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any Wholly Owned Subsidiary
Guarantor and (ii) any Subsidiary may dispose of any or all of its assets to any
other Person to effect a Disposition permitted by Section 7.5(f);

(d) any Shell Subsidiary may be liquidated or dissolved or otherwise cease to
exist; and

(e) so long as no Default or Event of Default has occurred or is continuing or
would result therefrom, Holdings or the Borrower may merge or consolidate with
any other Person; provided that (i) Holdings or the Borrower, as applicable,
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not Holdings or the Borrower,
as applicable (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Company shall expressly assume all the obligations of Holdings
or the Borrower, as applicable, under this Agreement and the other Loan
Documents to which Holdings or the Borrower, as applicable, is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guarantee and
Collateral Agreement and other applicable Loan Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (D) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger or consolidation and
such supplement to this Agreement or any Collateral Document comply with this
Agreement and (E) the Administrative Agent shall have received such legal
opinions, certificates and other documents as it may reasonably request;
provided, further, that if the foregoing are satisfied, the Successor Company
will succeed to, and be substituted for, Holdings or the Borrower, as
applicable, under this Agreement.

 

-81-



--------------------------------------------------------------------------------

7.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
Equity Interests to any Person, except:

(a) the Disposition of obsolete, surplus or worn out property in the ordinary
course of business;

(b) Dispositions of cash and Cash Equivalents, and the sale of inventory in the
ordinary course of business;

(c) Dispositions expressly permitted by Section 7.4;

(d) (i) the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower or any Wholly Owned Subsidiary Guarantor and (ii) the sale or issuance
of the Equity Interests of any Subsidiary of the Borrower that is not a
Subsidiary Guarantor to any other Subsidiary of the Borrower that is not a
Subsidiary Guarantor;

(e) the sale or issuance of any Subsidiary’s Equity Interests to a Designated
Holding Company; provided that (i) such Equity Interests are contributed as a
capital contribution to the direct parent of such Subsidiary on the date of such
sale or issuance (and, if such parent is a Wholly Owned Subsidiary such parent
shall remain a Wholly Owned Subsidiary after such contribution) and (ii) no DHC
Default shall have occurred and be continuing or would result therefrom;

(f) the Disposition (directly or indirectly through the Disposition of 100% of
the Equity Interests of a Subsidiary) of operating assets by the Borrower or any
of its Subsidiaries (it being understood that all Exchange Excess Amounts shall
be deemed to constitute usage of availability in respect of Dispositions
pursuant to this Section 7.5(f)), provided that (i) on the date of such
Disposition (the “Disposition Date”; it being understood that, with respect to a
series of related Dispositions required pursuant to a plan of Dispositions
contained in a single agreement, the Disposition Date shall be the date of the
first such Disposition), no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) all such Dispositions pursuant to
this clause (f) shall not exceed an amount equal to 50% of Total Assets as of
the last day of the Test Period then most recently ended; (iii) except in the
case of any Exchange, at least 75% of the proceeds of such Disposition shall be
in the form of cash (provided, however, that, for the purposes of this clause
(f), any Designated Non-Cash Consideration received by the Borrower or any of
its Subsidiaries in any Disposition pursuant to this clause (f) having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received in connection with any other Disposition pursuant to this
clause (f) that is at that time outstanding, not to exceed the greater of
$2,000,000,000 and 3.00% of Total Assets (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) will be deemed to be
cash); and (iv) the Net Cash Proceeds of such Disposition shall be applied to
prepay the Term Loans to the extent required by Section 2.9(a);

(g) any Exchange by the Borrower and its Subsidiaries; provided that (i) on the
relevant Exchange Date, no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) in the event that the Annualized
Asset Cash Flow Amount attributable to the assets being Exchanged exceeds the
annualized asset cash flow amount (determined in a manner comparable to the
manner in which Annualized Asset Cash Flow Amounts are determined hereunder) of
the assets received in connection with such Exchange (such excess amount, an
“Exchange Excess Amount”), then, the Disposition of such Exchange Excess Amount

 

-82-



--------------------------------------------------------------------------------

shall be permitted by clauses (ii) and (iii) of Section 7.5(f); and (iii) the
Net Cash Proceeds of such Exchange, if any, shall be applied to prepay the Term
Loans to the extent required by Section 2.9(a);

(h) Dispositions by the Borrower and its Subsidiaries of property acquired after
the Original Restatement Effective Date (other than property acquired in
connection with Exchanges of property owned on the Original Restatement
Effective Date), so long as (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) a definitive
agreement to consummate such Disposition is executed no later than twelve months
after the date on which relevant property is acquired and (iii) such Disposition
is consummated within eighteen months after the date on which the relevant
property is acquired;

(i) Dispositions consisting of capital contributions permitted by Section
7.7(h);

(j) the Disposition by the Borrower and its Subsidiaries of other property
having a fair market value not to exceed $10,000,000 in the aggregate for any
fiscal year of the Borrower (it being understood that a release in accordance
with Section 10.14 of any Collateral Disposed of pursuant to this clause (j)
shall not be required and upon consummation of a Disposition permitted by this
clause (j), the Lien of the Administrative Agent shall be automatically released
on the property disposed of);

(k) Dispositions of Investments permitted by Section 7.7(h); provided that (i)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) such Disposition is made for fair market value.

It is understood that this Section 7.5 does not apply to the sale or issuance of
the Equity Interests of the Borrower.

7.6. Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of Holdings, the Borrower or any Subsidiary, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:

(a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor, (ii) any Subsidiary of the Borrower that is
not a Subsidiary Guarantor may make Restricted Payments to any other Subsidiary
of the Borrower and (iii) if such Subsidiary is not a Wholly Owned Subsidiary,
any Subsidiary may make Restricted Payments to each holder of its Equity
Interests other than the Borrower or any of its Subsidiaries so long as such
Restricted Payment is made on a pro rata basis to the holders of the applicable
class of Equity Interests;

(b) the Borrower may make distributions (directly or indirectly) to any
Qualified Parent Company or any Affiliate of the Borrower for the purpose of
enabling such Person to make interest payments or dividend payments in respect
of its Qualified Indebtedness (other than interest or dividends that become due
as a result of the acceleration of the maturity of such Indebtedness after an
event of default or similar event), provided that (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (ii) no
DHC Default shall have occurred and be continuing or would result therefrom
(unless the use of proceeds of such distribution cures all such DHC Defaults)
and (iii) each such distribution shall be made no earlier than 30 days prior to
the date the relevant interest payment or dividend payment is due;

 

-83-



--------------------------------------------------------------------------------

(c) the Borrower may make distributions to any Qualified Parent Company to be
used to repay, repurchase, redeem, cancel or otherwise acquire or retire
(collectively, “Debt Repayment”) any such Person’s Indebtedness; provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) no DHC Default shall have occurred and be
continuing or would result therefrom (unless the use of proceeds of such
distribution cures all such DHC Defaults), (iii) Available Liquidity shall,
after giving pro forma effect to such distribution, be at least $250,000,000 and
(iv) such distribution shall be made no earlier than 60 days prior to the date
the relevant Debt Repayment is made;

(d) (i) in respect of any calendar year or portion thereof during which the
Borrower is a Flow-Through Entity (a “Flow-Through Tax Period”), so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, and without duplication of Section 7.7(k), the Borrower may make
distributions (directly or indirectly) to the direct or indirect holders of the
Equity Interests of the Borrower, in an amount sufficient to permit each such
holder to make Permitted Tax Payments; provided that, for the avoidance of
doubt, the Borrower may make distributions pursuant to this clause (i) during
periods that are not Flow-Through Tax Periods to the extent Permitted Tax
Payments relating to any Flow-Through Tax Period subsequently arise as the
result of an audit, proceeding or other adjustment; and (ii) in respect of any
calendar year or portion thereof where subclause (i) does not apply but during
which the Borrower or any of its Subsidiaries is a member of a consolidated,
unitary, combined or similar income tax group of which CCI (or any direct or
indirect Subsidiary of CCI that is a parent company of the Borrower) is the
common parent, without duplication of Section 7.7(k), the Borrower may make
distributions (directly or indirectly) to the common parent, the proceeds of
which will be used to make Permitted Tax Payments attributable to the relevant
attributes of the Borrower and/or its Subsidiaries (as applicable) in an amount
not to exceed the Permitted Tax Payments that would have been payable by the
Borrower and/or its Subsidiaries (as applicable) on a stand-alone basis, reduced
by any such Permitted Tax Payments made directly by the Borrower and/or its
Subsidiaries;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any of its
Affiliates; provided that the aggregate of all distributions made under this
Section 7.6(e) shall not exceed $1,000,000,000 during the term of this
Agreement;

(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any Qualified
Parent Company or direct payments to be used to repurchase, redeem or otherwise
acquire or retire for value any Equity Interests of any Qualified Parent Company
held by any member of management of Holdings or any other Qualified Parent
Company, the Borrower or any of its Subsidiaries pursuant to any management
equity subscription agreement, stock option agreement or similar agreement or
arrangement, provided that the aggregate amount of such distributions shall not
exceed $150,000,000 in any fiscal year of the Borrower;

(g) the Borrower may make distributions to any Qualified Parent Company to
permit such Qualified Parent Company to pay (i) attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses (including any commitment and other fees
payable in connection with credit facilities) actually incurred in

 

-84-



--------------------------------------------------------------------------------

connection with any issuance, sale or incurrence by such Qualified Parent
Company of Equity Interests or Indebtedness, any exchange of securities or a
tender for outstanding debt securities or any actual or proposed Investment,
(ii) the costs and expenses of any offer to exchange privately placed securities
in respect of the foregoing for publicly registered securities or any similar
concept having a comparable purpose, (iii) other administrative expenses
(including legal, accounting, other professional fees and costs, printing and
other such fees and expenses) incurred in the ordinary course of business, in an
aggregate amount in the case of this clause (iii) not to exceed $5,000,000 in
any fiscal year or (iv) all or a portion of the consideration payable for any
Investment that would have been permitted to be made by the Borrower pursuant to
Section 7.7, including, without limitation, (A) all payments required to be made
with respect to the Bright House Acquisition Transactions pursuant to the Bright
House Transaction Agreements (including, without limitation, all
post-acquisition payments pursuant to the Bright House Transaction Agreements)
and (B) all payments pursuant to agreements entered into in connection with any
such Investment (including, without limitation, post-acquisition payments
required to be made in connection with purchase price adjustments or the
utilization of tax assets); provided that (a) the assets or Equity Interests
acquired in such Investment (to the extent of amounts distributed by the
Borrower to enable such Qualified Parent Company to make such Investment) are
promptly contributed to the capital of (or otherwise transferred to) the
Borrower or a Subsidiary and (b) such Investment shall be deemed for purposes of
Section 7.7 to be an Investment by the Borrower;

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in the amount
of any payment or amount received, directly or indirectly, by it from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such payment or amount;

(i) the Borrower and its Subsidiaries may make Restricted Payments; provided
that (i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the Consolidated Leverage Ratio determined as of the
last day of the most recently ended Test Period for which financial statements
were required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable, after giving pro forma effect to such Restricted Payment, is less
than or equal to 3.50:1.00; and

(j) the Borrower and its Subsidiaries may make Restricted Payments for purposes
of making interest payments or paying any premium in connection with any
Indebtedness (including the Term H Loans and the Term I Loans during any period
they are Incremental Escrow Term Loans) of any Affiliate of the Borrower that is
incurred by any Escrow Borrower or any other special purpose entity formed for
purposes of being the issuer of such Indebtedness during any period where the
proceeds of such Indebtedness are held in escrow pursuant to escrow
arrangements, and, in the case of Incremental Term Loans, if an Escrow Borrower
has assumed the obligations of the Borrower with respect to any Incremental Term
Loans originally funded to the Borrower resulting in such Incremental Term Loans
becoming Escrow Term Loans, additional Restricted Payments in an amount not to
exceed the principal amount of such Escrow Term Loans.

7.7. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a significant part of a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

 

-85-



--------------------------------------------------------------------------------

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount not to exceed $25,000,000 at any one
time outstanding;

(e) Investments (including capital expenditures) (i) by the Borrower or any of
its Subsidiaries in (x) the Borrower or any Subsidiary that, prior to such
Investment, is a Wholly Owned Subsidiary Guarantor, or (y) any then existing
Subsidiary that is not a Subsidiary Guarantor if such Subsidiary becomes a
Wholly Owned Subsidiary Guarantor concurrently with the making of such
Investment and (ii) by any Subsidiary of the Borrower that is not a Subsidiary
Guarantor in any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;

(f) acquisitions by the Borrower or any Wholly Owned Subsidiary Guarantor of
operating assets (substantially all of which pertain to a Permitted Line of
Business), directly through an asset acquisition or indirectly through the
acquisition of the Equity Interests of a Person substantially engaged in a
Permitted Line of Business (when after giving effect to the acquisition of such
Equity Interests, the Borrower and its Wholly Owned Subsidiary Guarantors will
own 100% of the Equity Interests of such Person) , provided, that (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (ii) at no time shall the aggregate Consideration paid during the
period from the date of consummation of the Acquisition Transactions through
such time in connection with any such acquisitions of Equity Interests of
Persons who, together with their Subsidiaries, are not Wholly Owned Subsidiary
Guarantors at such time, exceed $2,000,000,000;

(g) the Borrower or any of its Subsidiaries may contribute operating assets to
any Non-Recourse Subsidiary (other than an Escrow Borrower) so long as (i) such
Disposition is permitted pursuant to Section 7.5(f), (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (iii)
after giving effect thereto, the Consolidated Leverage Ratio shall be equal to
or lower than the Consolidated Leverage Ratio in effect immediately prior
thereto and (iv) the Equity Interests received by the Borrower or any of its
Subsidiaries in connection therewith shall be pledged as Collateral (either
directly or through a holding company parent of such Non-Recourse Subsidiary so
long as such parent is a Wholly Owned Subsidiary Guarantor);

(h) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
outstanding at any time (initially valued at cost and giving effect to all
payments received in respect thereof whether constituting dividends, prepayment,
interest, return on capital or principal or otherwise unless such payments are
from a Non-Recourse Subsidiary (other than an Escrow Borrower) and applied to
make a Restricted Payment under Section 7.6(h) or an Investment under Section
7.7 (l) or 7.7(m)), not to exceed the sum of $300,000,000 plus the aggregate
amount of cash and assets (valued at fair market value) contributed by any
Designated Holding Company to the Borrower after April 27, 2004 in the form of
common equity; provided, that (i) no such Investment may be made at any time
when a Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) none of the proceeds of such Investment may be used
directly or indirectly to repay, repurchase, redeem or otherwise acquire or
retire for value Indebtedness of any

 

-86-



--------------------------------------------------------------------------------

Qualified Parent Company or otherwise in a manner that would be prohibited by
Section 7.6 if the Borrower or any Subsidiary (directly or indirectly) used such
proceeds in such manner and (iii) Available Liquidity, shall, after giving pro
forma effect to such Investment, be at least $250,000,000;

(i) any Excluded Acquired Subsidiary may make investments in any other Excluded
Acquired Subsidiary;

(j) the Borrower may purchase or otherwise acquire Indebtedness of a Qualified
Parent Company in connection with any Debt Repayment so long as (i) such Debt
Repayment is consummated within 60 days after such purchase, (ii) the amount
expended to effectuate such purchase (or, in the case of a debt-for-debt
exchange, the principal amount of the Indebtedness issued in exchange for such
Qualified Parent Company Indebtedness) could, on the date such purchase is made
(the “Test Date”), have been distributed to a Qualified Parent Company to
effectuate a Debt Repayment pursuant to Section 7.6(c), and (iii) on the date
such Debt Repayment is consummated, no Default or Event of Default shall have
occurred and be continuing;

(k) loans or advances to any direct or indirect parent company of the Borrower
in lieu of Restricted Payments permitted by Section 7.6(d);

(l) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower and its Subsidiaries may make Investments
in any Non-Recourse Subsidiary with the proceeds of distributions from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such proceeds;

(m) the Borrower and its Subsidiaries may contribute operating assets to a
Wholly Owned Subsidiary, provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) a binding Contractual
Obligation with a counterparty other than a member of the Charter Group to
Dispose of such assets or Wholly Owned Subsidiary is in effect at the time of
such contribution, (iii) such Disposition is consummated in accordance with
Section 7.5(f) within five Business Days of such contribution or, if such
Disposition is not so consummated, then within eight Business Days of such
contribution such contribution is reversed or such Wholly Owned Subsidiary
complies with Section 6.9 and (iv) such Wholly Owned Subsidiary shall not make
any Investments with such assets or the proceeds thereof, including pursuant to
Section 7.7(e)(ii) or (iv);

(n) Investments by the Borrower and its Subsidiaries in any Escrow Borrower or
other Non-Recourse Subsidiary for purposes of funding original issue discount,
upfront fees, redemption or repayment premium and interest with respect to any
Escrow Incremental Term Loans or debt securities issued pursuant to escrow
arrangements, in each case, to the extent such Escrow Incremental Term Loans and
debt securities are intended to provide a portion of the funds to finance the
Acquisition Transactions or any other Investment so long as the assets or Equity
Interests to be acquired with the proceeds of such Escrow Incremental Term Loans
or debt securities issued pursuant to escrow arrangements are promptly
contributed or otherwise transferred to the Borrower or a Subsidiary promptly
upon the use of such proceeds, and, in the case of Incremental Term Loans, if
such Escrow Borrower has assumed the obligations of the Borrower with respect to
any Incremental Term Loans originally funded to the Borrower resulting in such
Incremental Term Loans becoming Escrow Term Loans, additional Investments in an
amount not to exceed the principal amount of such Escrow Term Loans; and

(o) Investments pursuant to the Acquisition Agreement.

 

-87-



--------------------------------------------------------------------------------

7.8. Certain Payments and Modifications Relating to Indebtedness and Management
Fees.

(a) Make or offer to make any payment, prepayment, repurchase, purchase or
redemption in respect of, or otherwise optionally or voluntarily defease or
segregate funds with respect to (collectively, “prepayment”), any Specified
Long-Term Indebtedness prior to the scheduled final maturity thereof, other than
(i) the payment of scheduled interest and principal payments required to be made
in cash, (ii) the prepayment of Specified Subordinated Debt with the proceeds of
other Specified Long-Term Indebtedness or of Loans or with cash on hand, (iii)
the prepayment of any Specified Long-Term Indebtedness with the proceeds of
other Specified Long-Term Indebtedness, so long as such new Indebtedness has
covenants and event of default provisions no more restrictive in any material
respect than those applicable to the Indebtedness being refinanced, (iv) the
prepayment of any Specified Long-Term Indebtedness with the proceeds of
substantially concurrent capital contributions made to Holdings, and then
contributed to the Borrower, in each case in the form of common equity, (v) the
prepayment of any Specified Long-Term Indebtedness effected solely by exchanging
such debt for Indebtedness of a Qualified Parent Company, and (vi) the
prepayment of Specified Long-Term Indebtedness so long as (x) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(y) Available Liquidity shall, after giving pro forma effect to such prepayment,
be at least $250,000,000.

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any of the terms of any
Specified Long-Term Indebtedness in a manner, taken as a whole, that would be
materially adverse to the Lenders; provided that no such amendment,
modification, waiver or other change will be materially adverse to the Lenders
if, after giving effect to such amendment, modification, waiver or other change,
such Specified Long-Term Indebtedness would have been permitted to be incurred
hereunder on the effective date of such amendment, modification, waiver or other
change.

(c) Make or agree to make any payment in respect of management fees to any
Person, directly or indirectly, other than (i) to the Borrower or a Wholly Owned
Subsidiary Guarantor and (ii) any amounts required to be paid or reimbursed to
the manager under the Management Fee Agreement with respect to actual costs,
fees, expenses, and other similar amounts thereunder, without any mark-up or
premium.

(d) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Management Fee Agreement, other than any such amendment, modification, waiver or
other change that (i) (x) would extend the due date or reduce (or increase to
the amount permitted by Section 7.8(c)) the amount of any payment thereunder or
(y) does not adversely affect the interests of the Lenders (it being understood
that a change in the manager thereunder to another member of the Charter Group
or a renewal of such agreement does not adversely affect the interests of the
Lenders) and (ii) does not involve the payment of a consent fee.

7.9. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions between or among Holdings, the Borrower or any
Subsidiary) unless such transaction is (a) not prohibited under this Agreement
and (b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, in any material respect than it would obtain in
a comparable arm’s length transaction with a Person that is not an Affiliate.
The foregoing restrictions shall not apply to (i) transactions expressly
permitted by Section 7.6, Section 7.7(h) or Section 7.8(c), (ii) amounts paid
under the Management Fee Agreement, (iii) the entry

 

-88-



--------------------------------------------------------------------------------

into or performance of obligations under any customary tax sharing agreement,
(iv) transactions with a Person that is an Affiliate solely as a result of the
Borrower’s or any Subsidiary’s ownership of Equity Interests of, or other
Investments in, such Person, (v) employment agreements entered into by the
Borrower and its Subsidiaries in the ordinary course of business, (vi) payment
of reasonable directors fees and customary indemnification and insurance
arrangements in favor of directors and officers and (vii) transactions with an
Escrow Borrower, including any Escrow Funding Assignment, any Escrow Assumption
and the entrance into any agreements related thereto so long as the proceeds of
any related Indebtedness of the assets or Equity Interest acquired therewith are
promptly contributed or otherwise transferred to the Borrower or a Subsidiary
promptly upon the use of such proceeds.

7.10. Sales and Leasebacks. Enter into any arrangement with any Person (other
than Subsidiaries of the Borrower) providing for the leasing by the Borrower or
any Subsidiary of real or personal property that has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary unless, after giving effect thereto, the aggregate outstanding amount
of Attributable Debt does not exceed $500,000,000.

7.11. [Reserved].

7.12. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of Holdings, the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure obligations under this Agreement or the other Loan Documents (to the
extent that such limitation would have the effect of prohibiting Holdings, the
Borrower or any of its Subsidiaries from granting a Lien on any of its assets to
secure all obligations under this Agreement and the other Loan Documents in
respect of a principal amount of Indebtedness that is not greater than the
excess of (i) (x) the First Lien Term Cap on the Restatement Effective Date plus
(y) the Revolving Commitment Cap minus (ii) the principal amount of First Lien
Notes at any time and the principal amount of Indebtedness repaid under this
Agreement from the proceeds of asset sales and casualty events) other than (a)
this Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) pursuant to Contractual Obligations assumed in
connection with Investments (but not created in contemplation thereof) so long
as the maximum aggregate liabilities of Holdings, the Borrower and its
Subsidiaries pursuant thereto do not exceed $10,000,000 at any time, (d)
[Reserved], (e) pursuant to agreements governing Indebtedness assumed in
connection with the acquisition of any Person that becomes a Subsidiary pursuant
to Section 7.7(f) or (h) so long as such Indebtedness is permitted under Section
7.2(f) or (l) and such Indebtedness was not created or incurred in contemplation
of such acquisition and such restrictions apply only to such acquired Subsidiary
and its Subsidiaries, (f) as contained in any other agreement governing
Indebtedness secured by Liens described in Section 7.3(o) so long as such
restrictions are no more onerous in any material respect than those contained in
the Loan Documents, (g) as contained in any QPC Indenture as in effect on the
Restatement Effective Date or in any other agreement governing Indebtedness of
Holdings described in Section 7.3(e), (i) or (m) or Indebtedness of any
Qualified Parent Company, in each case, so long as such restrictions are no more
onerous in any material respect than those contained in any QPC Indenture as in
effect on the Restatement Effective Date, (h) customary provisions in leases and
licenses entered into in the ordinary course of business or as required in any
franchise permit and (i) customary restrictions in an agreement to Dispose of
assets in a transaction permitted under Section 7.5 solely to the extent that
such restriction applies solely to the assets to be so Disposed.

 

-89-



--------------------------------------------------------------------------------

7.13. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower, (b)
make loans or advances to, or other Investments in, the Borrower or any other
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary in a transaction otherwise permitted by this Agreement, (iii)
[Reserved], (iv) any restrictions contained in documents governing Indebtedness
permitted under Section 7.2(e), (i), (l) or (n) or any other agreement governing
Indebtedness (including Indebtedness of a Qualified Parent Company or
Indebtedness secured by Liens described in Section 7.3(q)) so long as either (x)
such restrictions are no more onerous in any material respect than those
contained in the Loan Documents or any QPC Indenture as in effect on the
Restatement Effective Date, or (y) the Borrower determines in good faith at the
time such documents are entered into that such restrictions are not likely to
result in a material impairment of the ability of the Loan Parties to perform
their payment obligations under this Agreement or materially restrict the
ability of Subsidiaries that are not Loan Parties to make distributions and
transfers of property to the Loan Parties, (v) any restrictions contained in
agreements governing Indebtedness assumed in connection with the acquisition of
any Person that becomes a Subsidiary pursuant to Section 7.7(f) or (h) so long
as such Indebtedness is permitted under Section 7.2(f) or (l) and such
Indebtedness was not created or incurred in contemplation of such acquisition
and such restrictions apply only to such acquired Subsidiary and its
Subsidiaries, (vi) restrictions contained in any agreement governing
Indebtedness secured by Liens described in Section 7.3(o) so long as such
restrictions are no more onerous in any material respect than those contained in
the Loan Documents, (vii) restrictions contained in any QPC Indenture as in
effect on the Restatement Effective Date, (viii) [reserved], (ix) customary
restrictions in an agreement to Dispose of assets in a transaction permitted
under Section 7.5 to the extent that such restriction applies solely to such
assets, (x) customary anti-assignment provisions in leases and licenses entered
into in the ordinary course of business or as required in any franchise permit,
and (xi) restrictions governing Indebtedness permitted under Section 7.2(d) to
the extent prohibiting transfers of the assets financed with such Indebtedness.

7.14. Lines of Business.

(a) Enter into any business, either directly or through any Subsidiary, except
for (i) those businesses in which the Borrower and its Subsidiaries are engaged
on the Restatement Effective Date and (ii) businesses which are reasonably
similar or related thereto or reasonable extensions thereof (collectively,
“Permitted Lines of Business”).

(b) [Reserved.]

(c) In the case of Holdings, (i) conduct, transact or otherwise engage in,
commit to conduct, transact or otherwise engage in any business or operations
other than a Permitted Line of Business, (ii) incur any obligations or
liabilities other than obligations under the Loan Documents, Indebtedness
permitted to be incurred by it under Section 7.2 and other customary obligations
incidental to its existence and ownership and liabilities and obligations
related to the purchase or ownership of Indebtedness that it is not prohibited
from purchasing or owning pursuant to any Loan Document or (iii) use any
proceeds or amounts received from the Borrower or any of its Subsidiaries for
purposes of enabling it to effect any transaction prohibited under Section
7.7(h)(ii).

(d) In the case of Charter Communications Operating Capital Corp., (i) conduct,
transact or otherwise engage in, commit to conduct, transact or otherwise engage
in any business or operations, (ii) own, lease, manage or otherwise operate any
properties or assets or (iii) incur any obligations or liabilities other than
obligations under the Loan Documents, Indebtedness under Section 7.2(e) or (k)
and other customary obligations incidental to its existence.

 

-90-



--------------------------------------------------------------------------------

7.15. Investments in the Borrower. In the case of Holdings, make any Investment
in the Borrower other than in the form of a capital contribution or a loan or a
Guarantee Obligation in respect of any obligation of the Borrower.

SECTION 8 EVENTS OF DEFAULT

8.1. Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 6.4 and 6.5(b) of the Guarantee and Collateral Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) Holdings, the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness, but excluding
the Loans) on the scheduled or original due date with respect thereto or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that, (x) a default, event or condition described in clause (i), (ii)
or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or

 

-91-



--------------------------------------------------------------------------------

more defaults, events or conditions of the type described in clause (i), (ii) or
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to such Indebtedness the outstanding aggregate principal amount of which exceeds
$400,000,000 and (y) for the avoidance of doubt, a requirement to make a
mandatory offer to repurchase under the terms of any Indebtedness as a result of
a “change of control” (or equivalent term) shall not constitute a Default or an
Event of Default under this paragraph (e)(iii) so long as (A) on or prior to the
date the events constituting such “change of control” (or equivalent term)
occur, either (I) the terms of such Indebtedness have been amended to eliminate
the requirement to make such offer, (II) such Indebtedness has been defeased or
discharged so that such requirement shall no longer apply (and, in the event
such “change of control” is subject to a requirement that a specific credit
ratings event or similar condition subsequent occur, no Event of Default shall
exist pursuant to this paragraph (e)(iii) until such time as the specific credit
ratings event or similar condition subsequent has also occurred resulting in the
obligor under such Indebtedness to become unconditionally obligated to make such
offer) or (III) solely in the case of Indebtedness of any Person acquired by the
Borrower or any of its Subsidiaries where such “change of control” (or
equivalent term) under such Indebtedness resulted from the Borrower or one of
its Subsidiary’s acquisition of such Person, (x) the sum of Available Liquidity
plus any available debt financing commitments from any Revolving Lender or any
Affiliate of a Revolving Lender or any other financial institution of nationally
recognized standing available to the Borrower or its Subsidiaries for purposes
of refinancing such Indebtedness is at least equal to the aggregate amount that
would be required to repay such Indebtedness pursuant to any required “change of
control offer” (or equivalent term) pursuant to the terms of such Indebtedness
at all times prior to the expiration of the rights of the holders of such
Indebtedness to require the repurchase or repayment of such Indebtedness as a
result of such acquisition and (y) the Borrower or the applicable Subsidiary
complies with the provisions of such Indebtedness that are applicable as a
result of such acquisition (including by consummating any required “change of
control offer” (or equivalent term) for such Indebtedness); or

(f) any Designated Holding Company other than Holdings shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness) on the
scheduled or original due date with respect thereto or (ii) default in making
any payment of any interest on any such Indebtedness or default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
if such default or other event or condition, in each case with respect to this
clause (ii), results in the acceleration of such Indebtedness prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) causes such Indebtedness to become payable; provided, that
a default, event or condition described in clause (i) or (ii) of this paragraph
(f) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clause (i)
or (ii) of this paragraph (f) shall have occurred and be continuing with respect
to such Indebtedness the outstanding aggregate principal amount of which exceeds
$300,000,000; or

(g) (i) any Designated Holding Company, the Borrower or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all

 

-92-



--------------------------------------------------------------------------------

or any substantial part of their assets or any Designated Holding Company, the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any
Designated Holding Company, the Borrower or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against any Designated Holding
Company, the Borrower or any of its Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Designated Holding Company, the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Designated Holding Company, the Borrower or any
of its Subsidiaries shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or

(h) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Loan Party or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iii) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or
(iv) any Loan Party or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
have a Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Subsidiaries involving in the aggregate a liability (to
the extent not paid or fully covered by insurance as to which the relevant
insurance company has not declined coverage) of $300,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

(j) (i) the Guarantee and Collateral Agreement shall cease, for any reason
(other than the gross negligence or willful misconduct of the Administrative
Agent), to be in full force and effect with respect to any material portion of
the Collateral, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or (ii) any Lien created by the Guarantee and Collateral Agreement shall
cease to be enforceable and of the same effect and priority purported to be
created thereby with respect to any material portion of the Collateral (other
than in connection with releases in accordance with Section 10.14) or any Loan
Party or any Affiliate of any Loan Party shall so assert; or

(k) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a

 

-93-



--------------------------------------------------------------------------------

Qualified Parent Company, has the power, directly or indirectly, to vote or
direct the voting of Equity Interests having more than 50% (determined on a
fully diluted basis) of the ordinary voting power for the management of the
Borrower (a “Change of Control”); provided that such Change of Control shall not
constitute a Default or Event of Default unless a Ratings Event has occurred
within the Ratings Decline Period; or

(l) a termination or suspension with respect to any CATV Franchises or CATV
Systems of the Borrower or any of its Subsidiaries from the FCC or any
Governmental Authority or other franchising authority occurs or the Borrower or
any of its Subsidiaries or the grantors of any CATV Franchises or CATV Systems
shall fail to renew such CATV Franchises or CATV Systems at the stated
expiration thereof (in each case other than (x) as a result of changes in law or
regulation or other circumstances which result in any CATV Franchise no longer
being required in connection with operation of the relevant CATV System or (y)
at a time when such CATV Franchise is not required for operation of such CATV
System) if the percentage represented by such CATV Franchises or CATV Systems
and any other CATV Franchises or CATV Systems which are then so terminated,
suspended or not renewed (and which the Borrower or such Subsidiary does not
continue to operate and from which systems it does not retain the revenues after
the stated termination or expiration) of Consolidated Operating Cash Flow for
the 12-month period preceding the date of the termination, suspension or failure
to renew, as the case may be (giving pro forma effect to any acquisitions or
Dispositions that have occurred since the beginning of such 12-month period as
if such acquisitions or Dispositions had occurred at the beginning of such
12-month period), would exceed 10%, unless an alternative CATV Franchise or CATV
System in form and substance reasonably satisfactory to the Required Lenders
shall have been procured and come into effect prior to or concurrently with the
termination or expiration date of such terminated, suspended or non-renewed CATV
Franchise or CATV System; or

(m) except as required or otherwise expressly permitted in this Agreement (i) in
the case of any Designated Holding Company or any Non-Recourse Subsidiary, fail
to satisfy customary formalities with respect to organizational separateness,
including, without limitation, (A) the maintenance of separate books and records
and (B) the maintenance of separate bank accounts in its own name; (ii) in the
case of any Designated Holding Company or any Non-Recourse Subsidiary, fail to
act solely in their own names or the names of their managers and through
authorized officers and agents; (iii) in the case of the Borrower or any of its
Subsidiaries, make or agree to make any payment to a creditor of any Designated
Holding Company or any Non-Recourse Subsidiary in its capacity as such; or (iv)
in the case of any Designated Holding Company, any Non-Recourse Subsidiary, the
Borrower or any of its Subsidiaries, (x) commingle any money or other assets of
any Designated Holding Company or any Non-Recourse Subsidiary with any money or
other assets of the Borrower or any of its Subsidiaries or (y) take any action,
or conduct its affairs in a manner, which could reasonably be expected to result
in the separate organizational existence of each Designated Holding Company or
each Non-Recourse Subsidiary from the Borrower and its Subsidiaries being
ignored under any circumstance, and such failure, action, agreement, event,
condition or circumstance described in any clause of this paragraph (m) shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the

 

-94-



--------------------------------------------------------------------------------

beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and (B)
if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time comply with Section 3.8. Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

Notwithstanding anything to the contrary herein, solely for the purpose of
determining whether a Default has occurred under clause (g) above, any reference
in such clause to any Subsidiary shall be deemed not to include any Subsidiary
that is an Immaterial Subsidiary or at such time could, upon designation by the
Borrower, become an Immaterial Subsidiary affected by any event or circumstances
referred to in such clause unless the gross revenues of such Subsidiary together
with the gross revenues of all other Subsidiaries affected by such event or
circumstance referred to in such clause for the period of four fiscal quarters
ending on the date of the most recent balance sheet of the Borrower delivered
pursuant to Section 6.1(a) or (b) shall exceed 5% of the gross revenues of the
Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.

8.2. Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.1), any amounts received
on account of the Obligations (other than the Equally and Ratably Secured Notes
Obligations) shall, subject to the Guarantee and Collateral Agreement and any
First Lien Intercreditor Agreement, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2) payable to the Administrative Agent in its capacity as such;

Second, pro rata to (i) the payment of all other Obligations (other than the
Equally and Ratably Secured Notes Obligations) due and owing to the Secured
Parties, ratably among the Secured Parties in proportion to the respective
amounts described in this subclause (i) of this clause Second held by them and
(ii) the Cash Collateralization of all Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Second above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations (other than the Equally and Ratably Secured Notes Obligations), if
any, in the order set forth above.

 

-95-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements, Specified Hedge Agreements and Non-Facility Letters of
Credit shall be excluded from the application described above to occur on any
date if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Secured Party providing such Obligations on or
prior to such date.

SECTION 9 THE AGENTS

9.1. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a party
to a Specified Hedge Agreement or Specified Cash Management Agreement) and the
Issuing Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties pursuant to the Guarantee and Collateral Agreement, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.2 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Guarantee and Collateral Agreement,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Guarantee
and Collateral Agreement) as if set forth in full herein with respect thereto.

9.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

9.3. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-96-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 and Section 8) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Guarantee and
Collateral Agreement, (v) the value or the sufficiency of any Collateral, or (v)
the satisfaction of any condition set forth in Section 5 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability

 

-97-



--------------------------------------------------------------------------------

and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7. Indemnification. The Lenders agree to indemnify the Administrative Agent,
Issuing Lender and Swingline Lender, each in its capacity as such (to the extent
not reimbursed by Holdings or the Borrower and without limiting the obligation
of Holdings or the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent, Issuing Lender or Swingline Lender in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any

 

-98-



--------------------------------------------------------------------------------

documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Administrative Agent, Issuing Lender or Swingline Lender under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

9.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9. Successor Administrative Agent. So long as no Event of Default has occurred
and is continuing, the Administrative Agent, the Borrower and a successor agent
who is a Revolving Lender may, in their sole discretion at any time, agree that
such successor agent shall replace the outgoing administrative Agent as
Administrative Agent hereunder and under the other Loan Documents. In addition,
the Administrative Agent may in its sole discretion resign as Administrative
Agent at any time upon 30 days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(g) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed). Any
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed). After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

Any resignation by the Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swingline
Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue new letters of credit either (x) in substitution for the Letters of Credit
issued by the retiring Issuing Lender or (y) to backstop such Letters of Credit,
in each case, if any, outstanding at the time of such

 

-99-



--------------------------------------------------------------------------------

succession or make other arrangements satisfactory to the retiring Issuing
Lender to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit. Any Issuing Lender that is not the
Administrative Agent may resign as an Issuing Lender as separately agreed in
writing between such Issuing Lender and the Borrower.

9.10. Agents. Each of the Agents (other than the Administrative Agent) shall
have no duties or responsibilities hereunder in their capacity as such.

9.11. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a party to a Specified Cash Management Agreement or a Specified
Hedge Agreement) and the Issuing Lender irrevocably authorize the Administrative
Agent to release Liens on the Collateral and/or Guarantors from their
obligations under the Guarantee and Collateral Agreement under the circumstances
described in Section 9.15 of the Guarantee and Collateral Agreement.

9.12. Specified Cash Management Agreements and Specified Hedge
Agreements. Except as otherwise expressly set forth herein or in the Guarantee
and Collateral Agreement, no party to a Specified Cash Management Agreement or
Specified Hedge Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Section 9 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
obligations arising under Specified Cash Management Agreements and Specified
Hedge Agreements unless the Administrative Agent has received written notice of
such obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable party thereto.

SECTION 10 MISCELLANEOUS

10.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of or
reduce the amount of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the consent of
each Lender directly affected thereby; (ii) eliminate or reduce any voting
rights under this Section 10.1 or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement (in each case except in connection
with Dispositions consummated or approved in accordance with the other terms of
this Agreement), in each case without the written

 

-100-



--------------------------------------------------------------------------------

consent of all Lenders; (iii) reduce the percentage specified in the definition
of Majority Facility Lenders with respect to the Revolving Facility or any Class
of Term Loans without the written consent of all Lenders under the Revolving
Facility or such Class of Term Loans, respectively; (iv) amend, modify or waive
any provision of Section 9 without the written consent of the Administrative
Agent; (v) amend, modify or waive any provision of Section 2.4 or 2.5 without
the written consent of the Swingline Lender; or (vi) amend, modify or waive any
provision of Section 3 without the written consent of each affected Issuing
Lender. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

10.2. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an Issuing Lender or a
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices and other communications shall be deemed
to have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Section 2 or Section 3 if such Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

-101-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. The Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders and
each Issuing Lender Borrower Materials by posting the Borrower Materials on the
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each Issuing Lender and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
requests for Swingline Loans) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

-102-



--------------------------------------------------------------------------------

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, or waiver or forbearance of, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent and filing and
recording fees and expenses, (b) to pay or reimburse each Lender and each Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights, privileges, powers or remedies under this Agreement,
the other Loan Documents and any such other documents, including the fees and
disbursements of one firm of counsel selected by the Administrative Agent,
together with any special or local counsel, to the Administrative Agent and,
following the occurrence and during the continuance of an Event of Default, not
more than one other firm of counsel to the Lenders (it being understood that the
Borrower shall not be obligated to reimburse any Lender (other than the
Administrative Agent as provided above) for its expenses pursuant to this clause
(b) except to the extent that an Event of Default has occurred and is continuing
at the time of any proposed amendment or waiver), (c) to pay, indemnify, and
hold each Lender and each Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) if
any Event of Default shall have occurred, to pay or reimburse all reasonable
fees and expenses of a financial advisor engaged on behalf of, or for the
benefit of, the Agents and the Lenders accruing from and after the occurrence of
such Event of Default, (e) to pay, indemnify, and hold each Lender, each Agent,
their advisors and affiliates and their respective officers, directors,
trustees, employees, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of Holdings,
the Borrower any of its Subsidiaries or any of the Properties the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document,
and (f) to pay, indemnify, and hold each Indemnitee harmless from and against
any actual or prospective claim, litigation, investigation or proceeding
relating

 

-103-



--------------------------------------------------------------------------------

to any of the matters described in clauses (a) through (d) above, whether based
on contract, tort or any other theory (including any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding, and regardless of whether such claim, investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee, whether or not any Indemnitee is a
party thereto and whether or not the Restatement Effective Date has occurred)
and the reasonable fees and expenses of legal counsel in connection with any
such claim, litigation, investigation or proceeding (all the foregoing in
clauses (e) and (f), collectively, the “Indemnified Liabilities”), provided,
that the Borrower shall have no obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
are found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to so
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. All amounts due under this Section 10.5 shall be payable not later
than 15 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to                      at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an affiliate of a Lender, an Approved Fund (as defined below),
other than in the case of any assignment of a Revolving Commitment, or (II) if
an Event of Default under Section 8.1(a) or (g) has occurred and is continuing,
any other Person;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or

 

-104-



--------------------------------------------------------------------------------

an Approved Fund or to Holdings or any of its Subsidiaries; provided that any
assignment to Holdings or any of its Subsidiaries shall be subject to the
requirements of Section 10.6(g); and

(C) in the case of an assignment of a Revolving Commitment to a Lender that is
not already a Revolving Lender, each Issuing Lender (such consent not to be
unreasonably withheld or delayed).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans of any Class, (x) the amount
of the Commitments or Loans of the assigning Lender subject to each such
assignment (as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
such Assignment and Assumption is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of the Revolving Facility ($1,000,000
if the Assignee is a Lender, an affiliate of a Lender or an Approved Fund) or,
$1,000,000 in the case of Term Loans of any Class ($250,000 if the Assignee is a
Lender, an affiliate of a Lender or an Approved Fund) and (y) the Aggregate
Exposure of such assigning Lender shall not fall below $3,000,000 in the case of
the Revolving Facility ($1,000,000 if the Assignee is a Lender, an affiliate of
a Lender or an Approved Fund) or $1,000,000 in the case of in the case of Term
Loans of any Class ($250,000 if the Assignee is a Lender, an affiliate of a
Lender or an Approved Fund), unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Section 8.1(a) or (g)
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise agreed by the Administrative
Agent in its sole discretion);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(D) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(D) shall not (x) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans, (y) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes on a non-pro rata
basis or (C) prohibit any Revolving Lender from assigning all or portion of its
Revolving Commitments with a given Revolving Termination Date (and a
proportionate amount of all Revolving Credit Extensions thereunder) separately
from its Revolving Commitments with a different Revolving Termination Date; and

 

-105-



--------------------------------------------------------------------------------

(E) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Percentage in
each of the foregoing. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the

 

-106-



--------------------------------------------------------------------------------

Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(d).

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

(e) The Borrower, at the Borrower’s sole expense, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar

 

-107-



--------------------------------------------------------------------------------

law, for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

(g) Notwithstanding anything to the contrary herein, any Lender may assign all
or any portion of its Term Loans (but not Commitments) to Holdings or any of its
Subsidiaries, but only if:

(i) no Default has occurred and is continuing or would result therefrom and,
immediately after giving effect to such Offered Voluntary Prepayment, Available
Liquidity would not be less than $250,000,000;

(ii) the assignment agreement relating to such Term Loans shall (i) identify
Holdings or the applicable Subsidiary as an Affiliate of the Borrower and (ii)
contain a customary “big boy” representation by the assignee and waiver by the
assignee of any right to make any claim against the Administrative Agent in
connection with such assignment; and

(iii) any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Holdings or any of its Subsidiaries.

10.7. Adjustments; Setoff.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders of a particular Class, if
any Lender (a “Benefited Lender”) shall receive any payment of all or part of
the amounts owing to it hereunder, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the amounts owing to such other Lender hereunder,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the amounts owing to each such other
Lender hereunder, or shall provide such other Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be

 

-108-



--------------------------------------------------------------------------------

deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement or any other document executed in connection
herewith by facsimile or electronic transmission shall be effective as physical
delivery of an original executed counterpart hereof, including the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10. Integration. This Agreement and the other Loan Documents represent the
agreement of Holdings, the Borrower, the Agents and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11. GOVERNING LAW. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.

10.12. Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

-109-



--------------------------------------------------------------------------------

10.13. Acknowledgments.

Each of Holdings and the Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither any Agent nor any Lender has any fiduciary relationship with or duty
to Holdings or the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, and Holdings and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among Holdings the Borrower and the Agents and the
Lenders.

10.14. Release of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) and is hereby required to promptly take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below. Any such release of Collateral may be effected pursuant to
a Release or such other documentation as shall be reasonably acceptable to the
Administrative Agent.

(b) At the Discharge Date, the Collateral shall be released from the Liens
created by the Guarantee and Collateral Agreement, and the Guarantee and
Collateral Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee and Collateral Agreement shall terminate, all without delivery of
any instrument or performance of any act by any Person.

10.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any Lender or any affiliate of any Lender or any
Approved Fund, (b) to any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates who have a need to know, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) to any creditor or direct or
indirect contractual counterparty in swap agreements or such creditor or
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.15), (k) to a Person that is an
investor or prospective investor in a Securitization that agrees that its access
to information regarding the Borrower and the Loans is solely for purposes of
evaluating an investment in such Securitization (so long as such Person agrees
to be bound by

 

-110-



--------------------------------------------------------------------------------

the provisions of this Section 10.15), (l) to a Person that is a trustee,
collateral manager, servicer, noteholder or secured party in a Securitization in
connection with the administration, servicing and reporting on the assets
serving as collateral for such Securitization (so long as such Person agrees to
be bound by the provisions of this Section 10.15) or (m) with such Loan Party’s
prior written consent.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16. WAIVERS OF JURY TRIAL. Holdings, the Borrower, the Agents and the Lenders
hereby irrevocably and unconditionally waive trial by jury in any legal action
or proceeding relating to this Agreement or any other Loan Document and for any
counterclaim therein.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based record keeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State, Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18. USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

-111-



--------------------------------------------------------------------------------

10.19. EU Bail-In Provisions. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.20. Intercreditor Agreements.

(a) Each Lender (and, by its acceptance of the benefits of the Guarantee and
Collateral Agreement, each other Secured Party) hereunder agrees that it will be
bound by and will take no actions contrary to the provisions of the First Lien
Intercreditor Agreement and any other intercreditor agreement specifically
contemplated by this Agreement and (iii) authorizes and instructs the
Administrative Agent to enter into the First Lien Intercreditor Agreement, in
each case as Administrative Agent and on behalf of such Lender or other Secured
Party.

(b) Each Lender authorizes the Administrative Agent to enter into any amendment
or supplement to the First Lien Intercreditor Agreement and any other
intercreditor agreement specifically contemplated by this Agreement (i) in order
to include appropriately the holders of the secured Indebtedness secured by a
Lien permitted by this Agreement on the basis described herein or (ii) that is
otherwise consented to by the Required Lenders.

 

-112-



--------------------------------------------------------------------------------

EXHIBIT B

 

 

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

made by

CCO HOLDINGS, LLC

CHARTER COMMUNICATIONS OPERATING, LLC,

certain of its Subsidiaries,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of March 18, 1999,

as Amended and Restated as of May 18, 2016

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1. DEFINED TERMS

     1   

1.1.

  Definitions      1   

1.2.

  Other Definitional Provisions      8   

SECTION 2. GUARANTEE

     9   

2.1.

  Guarantee      9   

2.2.

  Right of Contribution      10   

2.3.

  No Subrogation      10   

2.4.

  Amendments, etc. with respect to the Guaranteed Obligations      10   

2.5.

  Guarantee Absolute and Unconditional      11   

2.6.

  Reinstatement      12   

2.7.

  Payments      12   

2.8.

  Keepwell      12   

SECTION 3. GRANT OF SECURITY INTEREST

     12   

SECTION 4. CERTIFICATED INTERESTS

     14   

4.1.

  Pledged Partnership Interests      14   

4.2.

  Pledged LLC Interests      14   

SECTION 5. REPRESENTATIONS AND WARRANTIES

     14   

5.1.

  Title; No Other Liens      14   

5.2.

  Perfected First Priority Liens      14   

5.3.

  Jurisdiction of Organization      14   

5.4.

  Pledged Securities      15   

SECTION 6. COVENANTS

     15   

6.1.

  Delivery of Instruments, Certificated Securities and Chattel Paper      15   

6.2.

  Insurance      15   

6.3.

  Maintenance of Perfected Security Interest; Further Documentation      16   

6.4.

  Changes in Locations, Name, etc.      16   

6.5.

  Pledged Securities      16   

SECTION 7. REMEDIAL PROVISIONS

     18   

7.1.

  Investment Property      18   

7.2.

  Proceeds to be Turned Over to Administrative Agent      19   

7.3.

  Application of Proceeds      19   

7.4.

  Code and Other Remedies      20   

 

i



--------------------------------------------------------------------------------

7.5.

  Registration Rights      21   

7.6.

  Deficiency      22   

7.7.

  Certain Matters Relating to Pledged Receivables      22   

7.8.

  Communications with Obligors; Grantors Remain Liable      22   

SECTION 8. THE ADMINISTRATIVE AGENT

     23   

8.1.

  Administrative Agent’s Appointment as Attorney-in-Fact, etc.      23   

8.2.

  Duty of Administrative Agent      25   

8.3.

  Financing Statements      25   

8.4.

  Authority of Administrative Agent      26   

SECTION 9. MISCELLANEOUS

     26   

9.1.

  Amendments in Writing      26   

9.2.

  Notices      26   

9.3.

  No Waiver by Course of Conduct; Cumulative Remedies      26   

9.4.

  Enforcement Expenses; Indemnification      26   

9.5.

  Successors and Assigns      27   

9.6.

  Set-Off      27   

9.7.

  Counterparts      28   

9.8.

  Severability      28   

9.9.

  Governmental Approvals      28   

9.10.

  Section Headings      30   

9.11.

  Integration      30   

9.12.

  GOVERNING LAW      30   

9.13.

  Submission To Jurisdiction; Waivers      30   

9.14.

  Acknowledgments      31   

9.15.

  Additional Grantors; Release      31   

9.16.

  Successor Administrative Agent      32   

9.17.

  WAIVER OF JURY TRIAL      32   

9.18.

  Intercreditor Agreement      32   

SECTION 10. EQUAL AND RATABLE SECURITY

     32   

10.1.

  Equal and Ratable Security      32   

10.2.

 

Limitation on Administrative Agent’s Responsibilities with Respect to Holders of
Equally and Ratably Secured Notes Obligations

     33   

SCHEDULES

 

Schedule 1

 

Notice Addresses

Schedule 2

 

Pledged Securities

Schedule 3

 

Perfection Matters

Schedule 4

 

Jurisdictions of Organization

Schedule 5

 

Intellectual Property

Schedule 6

 

List of Subsidiary Guarantors

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 18,
1999, as amended and restated as of March 31, 2010, and as further amended as of
May 18, 2016 made by CHARTER COMMUNICATIONS OPERATING, LLC (the “Borrower”), CCO
HOLDINGS, LLC (“Holdings”) and certain subsidiaries of the Borrower listed on
the signature pages to the Restatement Agreement (as defined below) (together
with the Borrower and any other entity that may become a party hereto as
provided herein, but excluding Holdings, the “Grantors”), in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Amended and Restated Credit
Agreement, dated as of March 18, 1999, as amended and restated as of May 18,
2016 (as further amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, Holdings, the Lenders, the
Administrative Agent and the other parties party thereto.

W I T N E S S E T H:

WHEREAS, certain of the Grantors and the Administrative Agent have entered into
a Guarantee and Collateral Agreement dated as of March 18, 1999, as amended and
restated as of March 6, 2007, as amended and restated as of March 31, 2010 (and
as further amended, restated supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Guarantee and Collateral
Agreement”), in favor of the Administrative Agent;

WHEREAS, pursuant to Section 10.2 of the Credit Agreement the Required Lenders,
the Administrative Agent, the Borrower, Holdings and the Grantors party hereto
desire to amend and restate the Existing Guarantee and Collateral Agreement;

WHEREAS, the parties hereto have agreed to amend and restate the Existing
Guarantee and Collateral Agreement as provided in this Agreement; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Guarantee and Collateral Agreement or evidence satisfaction of any of
such obligations and that this Agreement amend and restate in its entirety the
Existing Guarantee and Collateral Agreement and re-evidence the obligations of
the Grantors party thereto outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that the Existing Guarantee and Collateral Agreement shall be
amended and restated in its entirety as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the



--------------------------------------------------------------------------------

following terms are used herein as defined in the Applicable UCC: Accounts,
Certificated Security, Chattel Paper, Documents, Equipment, Fixtures, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.

(b) The following terms shall have the following meanings:

“Additional Collateral”: all of the following property of the Borrower or any
Subsidiary Guarantor, to the extent that a security interest in such property
can be perfected by the filing of a Uniform Commercial Code financing statement:
all Accounts, all Chattel Paper, all Documents, all Equipment, all Fixtures, all
General Intangibles, all Instruments, all Intellectual Property, all Inventory,
all Investment Property and all other property not otherwise described in this
definition.

“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented, restated or otherwise modified from time
to time.

“Applicable UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s, the Secured Parties’ and the holders of Equally and
Ratably Secured Notes Obligations security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “Applicable UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower or, in the case of Specified Hedge Agreements or
Specified Cash Agreements, of any Subsidiary of the Borrower (including, without
limitation, any increase in the amounts of the Loans and/or Reimbursement
Obligations together with any and all interest accruing at the then applicable
rate provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Hedge Agreement, any
Qualified Counterparty, or, in the case of any Specified Hedge Agreement or
Specified Cash Management Agreement, any Affiliate of any Lender and any former
Lender or former Affiliate of Lender to the extent provided in the definition of
“Specified Hedge Agreement” or “Specified Cash Management Agreement” in the
Credit Agreement), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit, any Non-Facility Letter of Credit, any
Specified Hedge Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without

 

2



--------------------------------------------------------------------------------

limitation, all fees and disbursements of counsel that are required to be paid
by the Borrower pursuant to the terms of any of the foregoing agreements);
provided that, for the avoidance of doubt, Borrower Obligations shall not
include any Obligations of the Borrower in respect of the Equally and Ratably
Secured Notes Obligations.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 7.2.

“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C.§1 et seq.), as
amended from time to time, and any successor statute.

“Co-Owned TWC IP” means any Patent or Trademark that is jointly owned on the
Restatement Effective Date by TWC and or one or more other Grantors, on the one
hand, and by a Person that is not a member of the Charter Group, on the other
hand; provided that in the event any such Patent or Trademark ceases to be
jointly owned by a Person that is not a member of the Charter Group, such Patent
or Trademark shall cease to constitute “Co-Owned TWC IP.”

“Discharge Date”: as defined in Section 6.

“Equally and Ratably Secured Notes”: the TWC Notes and the TWCE Notes.

“Equally and Ratably Secured Notes Obligations”: the collective reference to the
unpaid principal of and interest on the Equally and Ratably Secured Notes and
all other obligations and liabilities of TWC and TWCE (including, without
limitation, any and all interest accruing at the then applicable rate provided
in the indentures governing the Equally and Ratably Secured Notes after the
maturity of the Equally and Ratably Secured Notes and interest accruing at the
then applicable rate provided in such indentures after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to TWC or TWCE, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) to any holder of the
Equally and Ratably Secured Notes, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any indenture governing the
Equally and Ratably Secured Notes or any other document made, delivered or given
in connection with any of the foregoing, in each case whether on account of
principal, interest, fees, indemnities, costs, expenses or otherwise.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.8 hereof, any other keepwell,
support or other agreement for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other

 

3



--------------------------------------------------------------------------------

Loan Parties) at the time the Guarantee of such Guarantor, or a grant by such
Guarantor of a security interest would otherwise become effective with respect
to such Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contact participant” at such time.

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Equity Interests”: the voting Equity Interests of any
Foreign Subsidiary.

“Grantor”: as defined in the preamble.

“Guarantee”: with respect to each Guarantor, its guarantee of the Guaranteed
Obligations under Article 2 hereof.

“Guaranteed Obligations”: (i) with respect to the Borrower, the Equally and
Ratably Secured Notes Obligations, all obligations and liabilities of each
Guarantor which may arise under or in connection with any Non-Facility Letters
of Credit issued for the account of any Guarantor and all Borrower Obligations
which may arise under or in connection with Specified Hedge Agreements or
Specified Cash Agreements of any Subsidiary of the Borrower and (ii) with
respect to each Guarantor, the Borrower Obligations, all obligations and
liabilities of each Guarantor which may arise under or in connection with any
Non-Facility Letters of Credit issued for the account of any Guarantor and the
Equally and Ratably Secured Notes Obligations (excluding, in the case of (x)
TWC, Equally and Ratably Secured Notes Obligations in respect of the TWC Notes
and (y) TWCE, Equally and Ratably Secured Notes Obligations in respect of the
TWCE Notes).

“Guarantors”: the collective reference to (i) each Grantor, other than the
Borrower and (ii) Holdings.

“Holdings”: as defined in the preamble.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges in and to the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, in each case, whether arising under
United States, multinational or foreign laws or otherwise, including the right
to receive all proceeds and damages therefrom.

“Intercompany Obligations”: all obligations, whether constituting General
Intangibles or otherwise, owing to the Borrower or any Subsidiary Grantor by any
Affiliate of the Borrower or such Subsidiary Grantor.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Applicable UCC (other
than any Foreign Subsidiary Equity Interest excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Pledged Securities.

 

4



--------------------------------------------------------------------------------

“Non-Facility Letters of Credit”: any letters of credit issued by any Lender (or
any Affiliate of any Lender) pursuant to Section 7.2(h) of the Credit Agreement.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and its
Guaranteed Obligations, and (ii) in the case of each Guarantor, its Guaranteed
Obligations and, in the case of (x) TWC, the Equally and Ratably Secured Notes
Obligations in respect of the TWC Notes and (y), in the case of TWCE, the
Equally and Ratably Secured Notes Obligations in respect of the TWCE Notes.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5 (it being understood
that oral agreements are not required to be listed on Schedule 5).

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged LLC Interests”: in each case, whether now existing or hereafter
acquired, all of a Grantor’s right, title and interest in and to:

(i) any Issuer (other than any Non-Recourse Subsidiary) that is a limited
liability company, but not any of such Grantor’s obligations from time to time
as a holder of interests in any such Issuer (unless the Administrative Agent or
its designee, on behalf of the Administrative Agent, shall elect to become a
holder of interests in any such Issuer in connection with its exercise of
remedies pursuant to the terms hereof);

(ii) any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a holder
of interests in any such Issuer or otherwise in respect of such Grantor’s
interest as a holder of interests in any such Issuer;

(iii) any other property of any such Issuer to which such Grantor now or in the
future may be entitled in respect of its interests in any such Issuer by way of
distribution, return of capital or otherwise;

(iv) any other claim or right which such Grantor now has or may in the future
acquire in respect of its interests in any such Issuer;

(v) the organizational documents of any such Issuer;

(vi) all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Issuer to such Grantor while this Agreement is in
effect; and

(vii) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

 

5



--------------------------------------------------------------------------------

“Pledged Notes”: any promissory note evidencing loans made by any Grantor to any
member of the Charter Group, including in each case without limitation, all
promissory notes listed on Schedule 2.

“Pledged Partnership Interests”: in each case, whether now existing or hereafter
acquired, all of a Grantor’s right, title and interest in and to:

(i) any Issuer (other than any Non-Recourse Subsidiary) that is a partnership,
but not any of such Grantor’s obligations from time to time as a general or
limited partner, as the case may be, in any such Issuer (unless the
Administrative Agent or its designee, on behalf of the Administrative Agent,
shall elect to become a general or limited partner, as the case may be, in any
such Issuer in connection with its exercise of remedies pursuant to the terms
hereof);

(ii) any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a
general partner or limited partner, as the case may be, in any such Issuer or
otherwise in respect of such Grantor’s interest as a general partner or limited
partner, as the case may be, in any such Issuer;

(iii) any other property of any such Issuer to which such Grantor now or in the
future may be entitled in respect of its interests as a general partner or
limited partner, as the case may be, in any such Issuer by way of distribution,
return of capital or otherwise;

(iv) any other claim or right which such Grantor now has or may in the future
acquire in respect of its general or limited partnership interests in any such
Issuer;

(v) the partnership agreement or other organizational documents of any such
Issuer;

(vi) all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Issuer to such Grantor while this Agreement is in
effect; and

(vii) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

“Pledged Receivables”: the collective reference to all Receivables pledged by
any Grantor as Collateral.

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock, together with the Proceeds thereof.

“Pledged Stock”: the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of

 

6



--------------------------------------------------------------------------------

the Equity Interests with respect to the Borrower and any Subsidiary Grantor, of
any Person (other than any Non-Recourse Subsidiary) that may be issued or
granted to, or held by the Borrower and any Subsidiary Grantor, while this
Agreement is in effect including, in any event, the Pledged LLC Interests and
Pledged Partnership Interests.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Applicable UCC and, in any event, shall include, without limitation, all
dividends, distributions or other income from the Pledged Securities and
Investment Property, collections thereon or distributions or payments with
respect thereto.

“Qualified ECP Guarantor”: at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Restatement Agreement”: the Restatement Agreement, dated as of May 18, 2016,
among the Borrower, Holdings, the Administrative Agent, the Lenders party
thereto and the subsidiaries of the Borrower party thereto.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, any Qualified Counterparty and any Affiliate of any Lender (and, to the
extent contemplated by the definition of “Borrower Obligations”, any former
Lender and any former Affiliate of a Lender), in each case, to which Borrower
Obligations are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Loan Party”: any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.9).

“Subsidiary Grantor”: any Subsidiary of the Borrower that is a Grantor.

“Swap Obligations”: with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5 (it being understood
that oral agreements are not required to be listed on Schedule 5).

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or

 

7



--------------------------------------------------------------------------------

acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, including, without limitation, any of the
foregoing referred to in Schedule 5, and (ii) the right to obtain all renewals
thereof.

“TWC”: Time Warner Cable, Inc., a Delaware corporation.

“TWC Indenture”: that certain indenture, dated as of April 9, 2007, by and among
TWC, TW NY Cable Holding Inc., TWCE and the TWC Notes Trustee, as supplemented
by that certain first supplemental indenture, dated as of April 9, 2007, by and
among TWC, the TWC Notes Trustee and the other parties thereto.

“TWC Notes”: TWC’s (i) 5.850% notes due 2017, (ii) 6.750% notes due 2018, (iii)
8.750% notes due 2019, (iv) 8.250% notes due 2019, (v) 5.000% notes due 2020,
(vi) 4.125% notes due 2021, (vii) 4.000% notes due 2021, (viii) 5.750% notes due
2031, (ix) 6.550% debentures due 2037, (x) 7.300% debentures due 2038, (xi)
6.750% debentures due 2039, (xii) 5.875% debentures due 2040, (xiii) 5.500%
debentures due 2041, (xiv) 5.250% debentures due 2042 and (xv) 4.500% debentures
due 2042, in each case, issued pursuant to the TWC Indenture.

“TWC Notes Documents”: the TWC Indenture and the TWC Notes.

“TWC Notes Trustee”: The Bank of New York (and each of its successors and
assigns), in its capacity as trustee under the TWC Indenture.

“TWCE”: Time Warner Cable Enterprises LLC, a Delaware limited liability company
(f/k/a Time Warner Entertainment Company, L.P.).

“TWCE Indenture”: that certain indenture, dated as of April 30, 1992, by and
among Time Warner Inc., TWCE and the TWCE Notes Trustee, as supplemented by that
certain first supplemental indenture, dated as of June 30, 1992, by and among
TWCE, Time Warner Inc., the TWCE Notes Trustee and the other parties thereto.

“TWCE Notes”: TWCE’s (i) 8.375% debentures due 2023 and (ii) 8.375% debentures
due 2033, in each case, issued pursuant to the TWCE Indenture.

“TWCE Notes Documents”: the TWCE Indenture and the TWCE Notes.

“TWCE Notes Trustee”: The Bank of New York (and each of its successors and
assigns), in its capacity as trustee under the TWCE Indenture.

1.2. Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

 

8



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1. Guarantee.

(a) The Borrower and each of the Guarantors hereby guarantees and confirms that
it guarantees, jointly and severally, unconditionally and irrevocably, to the
Administrative Agent, for the ratable benefit of the Secured Parties and for the
benefit of the holders of Equally and Ratably Secured Notes Obligations and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance of the Guaranteed Obligations; provided that
the Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor. It is understood that, with respect
to each Guarantor party to this Agreement immediately prior to the date hereof,
such Guarantor’s guarantee constitutes a continuation of its guarantee under the
Existing Guarantee and Collateral Agreement.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) The Borrower and each Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the amount of the liability of the
Borrower or such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent, any other Secured Party or any holder of Equally and Ratably Secured
Notes Obligations hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all Guaranteed Obligations (other than Guaranteed Obligations in
respect of Equally and Ratably Secured Notes Obligations) are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent, any
Lender or any holder of Equally and Ratably Secured Notes Obligations from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Borrower or any Guarantor hereunder which
shall, notwithstanding any

 

9



--------------------------------------------------------------------------------

such payment (other than any payment made by the Borrower or such Guarantor in
respect of the Guaranteed Obligations or any payment received or collected from
the Borrower or such Guarantor in respect of the Guaranteed Obligations), remain
liable for the Guaranteed Obligations, in the case of any Guarantor, up to the
maximum liability of such Guarantor hereunder, until the Guaranteed Obligations
(other than Guaranteed Obligations in respect of Equally and Ratably Secured
Notes Obligations) are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated.

2.2. Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor (other than Holdings) shall have paid more than its proportionate
share of any payment made hereunder in respect of any Guaranteed Obligations,
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder of such Guaranteed Obligations which has
not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent, the other Secured
Parties and the holders of the Equally and Ratably Secured Notes Obligations,
and each Guarantor shall remain liable to the Administrative Agent, the other
Secured Parties and the holders of the Equally and Ratably Secured Notes
Obligations for the full amount guaranteed by such Guarantor hereunder.

2.3. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent, any other Secured Party or any holder of the Equally and Ratably Secured
Notes Obligations, neither the Borrower nor any Guarantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent, any other
Secured Party or any holder of the Equally and Ratably Secured Notes Obligations
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Guaranteed Obligations, nor shall the Borrower or any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by the Borrower or
such Guarantor hereunder, until the Discharge Date. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Guaranteed Obligations (other than Guaranteed Obligations in respect of the
Equally and Ratably Secured Notes Obligations) shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the other Secured
Parties and the holders of the Equally and Ratably Secured Notes Obligations,
segregated from other funds of the Borrower or such Guarantor, and shall,
forthwith upon receipt by the Borrower or such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in the order
specified in Section 7.3.

2.4. Amendments, etc. with respect to the Guaranteed Obligations. The Borrower
and each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower or any Guarantor and
without notice to or further assent by the Borrower or any Guarantor, any demand
for payment of any of the Guaranteed Obligations may be rescinded and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to

 

10



--------------------------------------------------------------------------------

time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released and the Credit Agreement and the
other Loan Documents, the TWC Notes Documents, the TWCE Notes Documents and any
other documents executed and delivered in connection therewith may, from time to
time, be amended, modified, supplemented, restated or terminated or the
obligations thereunder increased, in whole or in part and any collateral
security, guarantee or right of offset at any time held for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any other Secured Party or holder
of Equally and Ratably Secured Notes Obligations shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Guaranteed Obligations or for the guarantee contained in this Section 2
or any property subject thereto.

2.5. Guarantee Absolute and Unconditional. The Borrower and each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations upon the guarantee contained in this Section 2
or acceptance of the guarantee contained in this Section 2; the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent, the other Secured Parties and the holders of Equally and Ratably Secured
Notes Obligations, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. The Borrower and each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Guaranteed
Obligations. The Borrower and each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
the TWC Notes Documents, the TWCE Notes Documents, any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower, TWC, TWCE or any other Person
against the Administrative Agent, any other Secured Party or any holder of
Equally and Ratably Secured Notes Obligations, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower, TWC or TWCE for the Guaranteed Obligations,
or of the Borrower or such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against the
Borrower or any Guarantor, the Administrative Agent, any other Secured Party or
any holder of Equally and Ratably Secured Notes Obligations may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured

 

11



--------------------------------------------------------------------------------

Notes Obligations to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such collateral security or guarantee or
to exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent,
any other Secured Party or any holder of Equally and Ratably Secured Notes
Obligations against the Borrower or any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

2.6. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, any other Secured
Party or any holder of Equally and Ratably Secured Notes Obligations upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7. Payments. The Borrower and each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

2.8. Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time the
guarantee or the grant of the security interest hereunder, in each case, by any
Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Agreement and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 2 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been paid and
performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby grants and confirms its continuing grant to the
Administrative Agent, for the ratable benefit of the Secured Parties and the
holders of Equally and Ratably Secured Notes Obligations, of a security interest
in, and assigns and transfers and confirms its continuing assignment and
transfer to the Administrative Agent of, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(subject

 

12



--------------------------------------------------------------------------------

to the last paragraph of this Section 3, collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Pledged Securities;

(b) all Intercompany Obligations;

(c) all Additional Collateral;

(d) all books and records pertaining to the Collateral; and

(e) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing, all collateral security and
guarantees given by any Person with respect to any of the foregoing and any
Instruments evidencing any of the foregoing.

Notwithstanding any of the other provisions set forth in any subsection of this
Section 3 or any other provision of this Agreement, (i) this Agreement shall not
constitute a grant of a security interest in, and the Collateral shall not
include, (v) any Co-Owned TWC IP, (w) any intent-to-use trademark application to
the extent and for so long as creation by a Grantor of a security interest
therein would result in the loss by such Grantor of any material rights therein,
until such time, if any, as a statement of use is filed and accepted, (x) any
property to the extent that such grant of a security interest is prohibited by
any Requirements of Law of a Governmental Authority, requires a consent not
obtained of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement (including any joint venture, partnership or limited
liability company operating agreement, unless the same relates to a Wholly Owned
Subsidiary), instrument or other document evidencing or giving rise to such
property (including, without limitation, any contractual restriction applicable
to any Patent or Trademark that is jointly owned by one or more Grantors, on the
one hand, and any Person that is not a member of the Charter Group, on the other
hand) except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law (it being understood that, subject to the
limitations set forth in this paragraph, it is the intent of the parties that
the Collateral include all FCC Licenses, CATV Franchises, the economic value
thereof and all Proceeds thereof), (y) any property that is subject to a
purchase money security interest permitted by the Credit Agreement for so long
as it is subject to such security interest or (z) any Equity Interests or other
securities of any Subsidiary of the Borrower in excess of the maximum amount of
such Equity Interests or securities that could be included in the Collateral
without creating a requirement pursuant to Rule 3-16 of Regulation S-X under the
Securities Act of 1933, as amended, for separate financial statements of such
Subsidiary to be included in filings by any member of the Charter Group with the
SEC (or any other governmental agency) and (ii) in no event shall more than 66%
of the total outstanding Foreign Subsidiary Voting Equity Interest of any
Foreign Subsidiary constitute Collateral or be required to be pledged hereunder.

 

13



--------------------------------------------------------------------------------

SECTION 4. CERTIFICATED INTERESTS

4.1. Pledged Partnership Interests. Concurrently with the delivery to the
Administrative Agent of any certificate representing any Pledged Partnership
Interests, the relevant Grantor shall, if requested by the Administrative Agent,
deliver an undated power covering such certificate, duly executed in blank by
such Grantor.

4.2. Pledged LLC Interests. Concurrently with the delivery to the Administrative
Agent of any certificate representing any Pledged LLC Interests, the relevant
Grantor shall, if requested by the Administrative Agent, deliver an undated
power covering such certificate, duly executed in blank by such Grantor.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To, among other things, induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby represents
and warrants to the Administrative Agent and each Lender that:

5.1. Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties and the
holders of Equally and Ratably Secured Notes Obligations pursuant to this
Agreement and the other Liens not prohibited to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
Each of the Administrative Agent, each other Secured Party and each holder of
Equally and Ratably Secured Notes Obligations understands that any such licenses
may be exclusive to the applicable licensees, and such exclusivity provisions
may limit the ability of the Administrative Agent to utilize, sell, lease or
transfer the related Intellectual Property or otherwise realize value from such
Intellectual Property pursuant hereto.

5.2. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties and the holders of Equally and Ratably Secured Notes
Obligations), as collateral security for such Grantor’s Obligations, enforceable
in accordance with the terms hereof against all creditors of such Grantor and
any Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens not prohibited by the Credit Agreement.

5.3. Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

 

14



--------------------------------------------------------------------------------

5.4. Pledged Securities.

(a) The Equity Interests pledged by such Grantor hereunder constitute all the
issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Equity
Interest, if less, 66% of the outstanding Foreign Subsidiary Equity Interest of
each relevant Issuer.

(b) Except with respect to Pledged Stock from time to time constituting an
immaterial portion of the Collateral, all the shares of the Pledged Stock have
been duly and validly issued and are fully paid and nonassessable.

(c) None of the Pledged LLC Interests or Pledged Partnership Interests
constitutes a security under Section 8-103 of the Applicable UCC or the
corresponding code or statute of any other applicable jurisdiction.

(d) Except with respect to Pledged Notes from time to time constituting an
immaterial portion of the Collateral, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and the
implied covenant of good faith and fair dealing.

(e) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and any Liens not prohibited by
Section 7.3 of the Credit Agreement.

SECTION 6. COVENANTS

Each Grantor covenants and agrees that, from and after the date of this
Agreement until all Obligations owing under the Credit Agreement (other than
contingent amounts not yet due) shall have been paid in full, no Letter of
Credit shall be outstanding and the Commitments shall have terminated (the
“Discharge Date”):

6.1. Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper with
a face value of $5,000,000 or more, such Instrument, Certificated Security or
Chattel Paper shall be promptly delivered to the Administrative Agent, duly
indorsed in a manner reasonably satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

6.2. Insurance. All insurance maintained by any Grantor with respect to the
Collateral shall (a) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof and (b) name
the Administrative Agent as insured party or loss payee, as applicable and
customary.

 

15



--------------------------------------------------------------------------------

6.3. Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall, at the request of the Administrative Agent, take all
reasonable and necessary actions to maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 5.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor constituting, or intended to constitute,
Collateral and such other reports in connection therewith as the Administrative
Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Pledged Securities, Investment Property, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto; provided, that no
account control agreements will be required unless an Event of Default is in
existence.

6.4. Changes in Locations, Name, etc. Such Grantor will not, except upon prior
written notice to the Administrative Agent:

(a) change its jurisdiction of organization; or

(b) change its name to such an extent that any financing statement filed by the
Administrative Agent in connection with this Agreement would become seriously
misleading;

unless, within 30 days of the taking of any such actions, such Grantor delivers
to the Administrative Agent notice of such change and all documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein.

6.5. Pledged Securities.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall accept the same

 

16



--------------------------------------------------------------------------------

as the agent of the Administrative Agent and the Lenders, hold the same in trust
for the Administrative Agent and the Lenders and, with respect to Pledged Stock
constituting securities under and as defined in Section 8-103 of the Applicable
UCC, deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated power covering such certificate duly executed
in blank by such Grantor, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations. During the
continuance of an Event of Default, after written notice from the Administrative
Agent, any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall be delivered to
the Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of the Pledged Securities shall be received by such
Grantor during the continuance of an Event of Default, after notice from the
Administrative Agent, such Grantor shall, until such money or property is paid
or delivered to the Administrative Agent, hold such money or property in trust
for the Lenders, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction not prohibited by the Credit Agreement), (ii) create,
incur or permit to exist any Lien, or any claim of any Person with respect to,
any of the Pledged Securities or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or Liens not
prohibited under Section 7.3 of the Credit Agreement, (iii) enter into any
agreement or undertaking restricting the right or ability of such Grantor to
sell, assign or transfer any of the Pledged Stock hereunder or Proceeds thereof,
or (iv) enter into any agreement or undertaking restricting, directly or
indirectly, the right or ability of the Administrative Agent to sell, assign or
transfer any of the Pledged Securities hereunder or Proceeds thereof (except
pursuant to a transaction not prohibited by the Credit Agreement).

(c) Without the prior written consent of the Administrative Agent, such Grantor
will not, and will not permit any Issuer that is a limited liability company or
partnership, to amend such Issuer’s certificate of formation, certificate of
limited partnership, statement of partnership existence, limited liability
company agreement, partnership agreement or operating agreement to provide that
any Equity Interests in any Issuer constitute a security under Section 8-103 of
the Applicable UCC or the corresponding code or statute of any other applicable
jurisdiction.

(d) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.5(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
7.1(c) and 7.5 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 7.1(c) or 7.5 with respect to the
Pledged Securities issued by it.

 

17



--------------------------------------------------------------------------------

SECTION 7. REMEDIAL PROVISIONS

7.1. Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 7.1(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, to the extent not prohibited by the Credit Agreement, and to
exercise all voting and organizational rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Securities and make application thereof to the
Obligations in the order specified in Section 7.3, and (ii) any or all of the
Pledged Securities shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, organizational and other rights pertaining to such
Pledged Securities at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

 

18



--------------------------------------------------------------------------------

7.2. Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 7.7 with
respect to payments of Pledged Receivables, if an Event of Default shall occur
and be continuing, following written notice from the Administrative Agent, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Administrative Agent in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 7.3.

7.3. Application of Proceeds.

(a) At such intervals as may be agreed upon by the Borrower and the
Administrative Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of Proceeds constituting
Collateral or any amount received from any Guarantor pursuant to Section 2
hereof, whether or not held in any Collateral Account in payment of the
Obligations in the following order:

First, to payment of amounts owing to the Administrative Agent in its capacity
as such in accordance with the terms of the Credit Agreement;

Second, pro rata (based on the respective amount of the Obligations described in
clauses (i), (ii) and (iii) below) to (i) the payment of all other Obligations
(other than Equally and Ratably Secured Notes Obligations) due and owing to the
Secured Parties for application in accordance with the terms of Section 8.2 of
the Credit Agreement, (ii) the TWC Notes Trustee for application to the Equally
and Ratably Secured Notes Obligations in respect of the TWC Notes in accordance
with the TWC Indenture and (iii) to the TWCE Notes Trustee for application to
the Equally and Ratably Secured Notes Obligations in respect of the TWCE Notes
in accordance with the TWCE Indenture; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as a court of competent jurisdiction shall direct.

(b) In making the determination and allocations required by this Section 7.3,
the Administrative Agent may conclusively rely upon information supplied by the
TWC Notes Trustee as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Equally and Ratably Secured Notes
Obligations in respect of the TWC Notes and upon information supplied by the
TWCE Notes Trustee as to the amounts of unpaid principal

 

19



--------------------------------------------------------------------------------

and interest and other amounts outstanding with respect to the Equally and
Ratably Secured Notes Obligations in respect of the TWCE Notes and the
Administrative Agent shall have no liability to any of the Secured Parties or
any of the holders of Equally and Ratably Secured Notes Obligations for actions
taken in reliance on such information; provided that nothing in this sentence
shall prevent any Grantor from contesting any amounts claimed by any Secured
Party or any holder of Equally and Ratably Secured Notes Obligations in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 7.3 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Administrative
Agent shall have no duty to inquire as to the application by the TWC Notes
Trustee or the TWCE Notes Trustee of any amounts distributed to the TWC Notes
Trustee or the TWCE Notes Trustee by the Administrative Agent.

(c) If, despite the provisions of this Agreement, any Secured Party or any
holder of Equally and Ratably Secured Notes Obligations shall receive any
payment or other recovery in excess of its portion of payments on account of the
Obligations to which it is then entitled in accordance with this Agreement, such
Secured Party or holder of Equally and Ratably Secured Notes Obligations shall
hold such payment or other recovery in trust for the benefit of all Secured
Parties and holders of Equally and Ratably Secured Notes Obligations hereunder
for distribution in accordance with this Section 7.3.

7.4. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties and the
holders of Equally and Ratably Secured Notes Obligations, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the Applicable UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or, to the extent permitted by law,
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations or elsewhere upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Administrative Agent, any other Secured Party and any holder of Equally and
Ratably Secured Notes Obligations shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 7.4, after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without

 

20



--------------------------------------------------------------------------------

limitation, Section 9-615(a)(3) of the Applicable UCC, in accordance with
Section 7.3 and only then need the Administrative Agent account for the surplus,
if any, to any Grantor. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent, any other Secured Party or any holder of Equally and Ratably Secured
Notes Obligations arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

7.5. Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 7.4, and if in the opinion
of the Administrative Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its reasonable
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may by reason of such prohibitions be compelled to resort
to one or more private sales thereof to a restricted group of purchasers which
will be obliged to agree, among other things, to acquire such securities for
their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

(c) Each Grantor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 7.5 valid and
binding and in compliance with any and

 

21



--------------------------------------------------------------------------------

all other applicable Requirements of Law. Each Grantor further agrees that a
breach of any of the covenants contained in this Section 7.5 will cause
irreparable injury to the Administrative Agent and the Secured Parties and the
holders of Equally and Ratably Secured Notes Obligations, that the
Administrative Agent and the Secured Parties and the holders of Equally and
Ratably Secured Notes Obligations have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 7.5 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

7.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent, any Secured Party or any holder of Equally and Ratably
Secured Notes Obligations to collect such deficiency.

7.7. Certain Matters Relating to Pledged Receivables. The Administrative Agent
hereby authorizes each Grantor pledging Receivables hereunder to collect such
Grantor’s Pledged Receivables, provided that the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. At any time after the occurrence and
during the continuance of an Event of Default, after written notice to such
Grantor from the Administrative Agent, any payments of Pledged Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for
application as provided in Section 7.3, and (ii) until so turned over, shall be
held by such Grantor in trust for the Administrative Agent, the Secured Parties
and the holders of Equally and Ratably Secured Notes Obligations, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Pledged
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

7.8. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Pledged Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the written request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Pledged Receivables that the Pledged Receivables have
been assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and holders of Equally and Ratably Secured Notes Obligations and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

22



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor pledging
Receivables shall remain liable under each of the Pledged Receivables to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent, any Secured Party nor any holder of
Equally and Ratably Secured Notes Obligations shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent,
any Secured Party nor any holder of Equally and Ratably Secured Notes
Obligations of any payment relating thereto, nor shall the Administrative Agent,
any Secured Party nor any holder of Equally and Ratably Secured Notes
Obligations be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Pledged Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Pledged Receivable or with respect to any other Collateral when-ever
payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent’s security interest (for the benefit of the Secured Parties
and the holders of Equally and Ratably Secured Notes Obligations) in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

 

23



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 7.4 or 7.5,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral;

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Patent or Trademark (along with the goodwill of the business to
which any such Patent or Trademark pertains), throughout the world for such term
or terms, on such conditions, and in such manner, as the Administrative Agent
shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s security interest
(for the benefit of the Secured Parties and the holders of Equally and Ratably
Secured Notes Obligations) therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do; and

(vi) exercise any of the Administrative Agent’s rights pursuant to Section 7.9.

Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
written notice of its intent to exercise its rights under this Section 8.1(a).

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, after prior notice to
such Grantor, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.

 

24



--------------------------------------------------------------------------------

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 8.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any Class of past due ABR Loans under the Credit Agreement, from
the date of payment by the Administrative Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Administrative Agent
on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

(e) By accepting the benefits of this Agreement, each holder of Equally and
Ratably Secured Notes Obligations hereby appoints the Administrative Agent to
serve as collateral agent for the holders of Equally and Ratably Secured Notes
Obligations hereunder and to enter into any intercreditor agreement from time to
time permitted by the Credit Agreement.

8.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Applicable UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
other Secured Party or any holder of Equally and Ratably Secured Notes
Obligations nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative
Agent, the Secured Parties and the holders of Equally and Ratably Secured Notes
Obligations hereunder are solely to protect the Administrative Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent, the Secured Parties and the holders of Equally and Ratably
Secured Notes Obligations shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.

8.3. Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. The Borrower and each Guarantor
authorizes the Administrative Agent to use the collateral description “all
personal property” in any such financing statements.

 

25



--------------------------------------------------------------------------------

8.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and each Grantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 9. MISCELLANEOUS

9.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

9.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Subsidiary Guarantor shall be addressed to such Guarantor
at its notice address set forth on Schedule 1.

9.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations shall by any act (except by a written
instrument pursuant to Section 9.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

9.4. Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable and
documented fees and disbursements of one firm of counsel (together with any
special and local counsel) to the Administrative Agent to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

 

26



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
to the extent the Borrower would be required to do so pursuant to Section 10.5
of the Credit Agreement.

(c) Each Guarantor agrees, jointly and severally, to pay, and to save the
Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.5 of the Credit Agreement.

(d) The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

9.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor or Guarantor may assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Administrative Agent.

9.6. Set-Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent, each other Secured Party and each holder of Equally and Ratably Secured
Notes Obligations at any time and from time to time while an Event of Default
pursuant to Section 8(a) or 8(g) (in the latter case with respect to the
Borrower) of the Credit Agreement shall have occurred and be continuing, without
notice to such Grantor or any other Grantor, any such notice being expressly
waived by each Grantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent, any other
Secured Party or any holder of Equally and Ratably Secured Notes Obligations to
or for the credit or the account of such Grantor, or any part thereof in such
amounts as the Administrative Agent, Secured Party or holder of Equally and
Ratably Secured Notes Obligations may elect, against and on account of the
obligations and liabilities of the Borrower or such Grantor to the
Administrative Agent, Secured Party or holder of Equally and Ratably Secured
Notes Obligations hereunder and claims of every nature and description of the
Administrative Agent, Secured Party or holder of Equally and Ratably Secured
Notes Obligations against any Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document or otherwise, as
the Administrative Agent, such Secured Party or holder of Equally and Ratably
Secured Notes Obligations may elect, whether or not the Administrative Agent,
any Secured Party or any holder of Equally and Ratably Secured Notes Obligations
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Administrative Agent, each Secured
Party and each holder of Equally and Ratably Secured Notes Obligations shall
notify such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such

 

27



--------------------------------------------------------------------------------

Lender of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application and any amount so
set off shall be subject to distribution in accordance with Section 7.3. The
rights of the Administrative Agent, each other Secured Party and each holder of
Equally and Ratably Secured Notes Obligations under this Section 9.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Person may have.

9.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

9.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.9. Governmental Approvals.

(a) Notwithstanding anything herein to the contrary, this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby, prior to
the exercise of any rights and remedies provided in this Agreement or the other
Loan Documents, including, without limitation, voting the Pledged Securities or
a foreclosure of the security interest granted under this Agreement, except to
the extent not prohibited by applicable Requirements of Law, (i) do not and will
not constitute, create, or have the effect of constituting or creating, directly
or indirectly, actual or practical ownership of the Borrower or any Subsidiary
of the Borrower by the Administrative Agent, any Secured Party or any holder of
Equally and Ratably Secured Notes Obligations, or control, affirmative or
negative, direct or indirect, by the Administrative Agent, any Secured Party or
any holder of Equally and Ratably Secured Notes Obligations over the management
or any other aspect of the operation of the Borrower or any Subsidiary of the
Borrower, which ownership and control remains exclusively and at all times in
the Borrower and such Subsidiary, and (ii) do not and will not constitute the
transfer, assignment, or disposition in any manner, voluntarily or
involuntarily, directly or indirectly, of any License at any time issued to the
Borrower or any Subsidiary of the Borrower, or the transfer of control of the
Borrower or any Subsidiary of the Borrower, including, without limitation,
within the meaning of Section 310(d) of the Communications Act of 1934, as
amended.

(b) Notwithstanding any other provision of this Agreement, any foreclosure on,
sale, transfer or other disposition of, or the exercise of any right to vote or
consent with respect to, any of the Pledged Securities, as provided herein, or
any other action taken or proposed to be taken by the Administrative Agent
hereunder which would affect the operational, voting or other control of the
Borrower or any Subsidiary of the Borrower, shall be in accordance with
applicable Requirements of Law.

 

28



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Secured Parties and the holders of Equally and
Ratably Secured Notes Obligations shall not, without first obtaining the
approval of the FCC or any other applicable Governmental Authority, take any
action pursuant to this Agreement which would constitute or result in, or be
deemed to constitute or result in, any assignment of a License, including,
without limitation, any CATV Franchise of the Borrower or any Subsidiary of the
Borrower, or any change of control of the Borrower or any Subsidiary of the
Borrower, if such assignment or change in control would require, under then
existing Requirements of Law (including the written rules and regulations
promulgated by the FCC), the prior approval of the FCC or such other
Governmental Authority.

(d) If counsel to the Administrative Agent reasonably determines that the
consent of the FCC or any other Governmental Authority is required in connection
with any of the actions which may be taken by the Administrative Agent in the
exercise of its rights under this Agreement or any of the other Loan Documents
during the continuance of an Event of Default, then the Borrower, at its sole
cost and expense, shall use its reasonable best efforts to secure such consent
and to cooperate fully with the Administrative Agent in any action commenced by
the Administrative Agent to secure such consent. Upon the exercise by the
Administrative Agent of any power, right, privilege or remedy pursuant to this
Agreement during the continuance of an Event of Default which requires any
consent, approval, recording, qualification or authorization of the FCC or any
other Governmental Authority or instrumentality, the Borrower will promptly
prepare, execute, deliver and file, or will promptly cause the preparation,
execution, delivery and filing of, all applications, certificates, instruments
and other documents and papers that the Administrative Agent reasonably deems
necessary or advisable to obtain such governmental consent, approval, recording,
qualification or authorization including, without limitation, the assignor’s or
transferor’s portion of any application or applications for consent to the
assignment of license necessary or appropriate under the rules and regulations
of the FCC or any other Governmental Authority for approval of any sale,
transfer or assignment to the Administrative Agent or any other Person of the
Pledged Securities. Subject to the provisions of applicable law, if the Borrower
fails or refuses to execute, or fails or refuses to cause another Person to
execute, such documents, the Administrative Agent, as attorney-in-fact for the
Borrower appointed pursuant to Section 8.1, or the clerk of any court of
competent jurisdiction, may execute and file the same on behalf of the Borrower.
In addition to the foregoing, during the continuance of an Event of Default, the
Borrower agrees to take, or cause to be taken, any action which the
Administrative Agent may reasonably request in order to obtain and enjoy the
full rights and benefits granted to the Administrative Agent, the other Secured
Parties and the holders of Equally and Ratably Secured Notes Obligations by this
Agreement and any other instruments or agreements executed pursuant hereto,
including, without limitation, at the Borrower’s cost and expense, the exercise
of the Borrower’s best efforts to cooperate in obtaining FCC or other
governmental approval of any action or transaction contemplated by this
Agreement or any other instrument or agreement executed pursuant hereto which is
then required by law.

(e) The Borrower recognizes that the authorizations, permits and licenses held
by the Borrower or any of its Subsidiaries are unique assets which may have to
be assigned or transferred in order for the Secured Parties and the holders of
Equally and Ratably Secured Notes Obligations to realize the value of the
security interests granted to the Administrative Agent.

 

29



--------------------------------------------------------------------------------

The Borrower further recognizes that a violation of the provisions of Section
9.9 would result in irreparable harm to the Administrative Agent, the Secured
Parties and the holders of Equally and Ratably Secured Notes Obligations for
which monetary damages are not readily ascertainable. Therefore, in addition to
any other remedy which may be available to the Administrative Agent, the Secured
Parties and the holders of Equally and Ratably Secured Notes Obligations at law
or in equity, the Administrative Agent shall have the remedy of specific
performance of the provisions of this Section 9.9. To enforce the provisions of
this Section 9.9, the Administrative Agent is authorized to request the consent
or approval of the FCC or other Governmental Authority to a voluntary or an
involuntary assignment or transfer of control of any authorization, permit or
license. In connection with the exercise of its remedies under this Agreement or
under any of the other Loan Documents, the Administrative Agent may obtain the
appointment of a trustee or receiver to assume, upon receipt of all necessary
judicial, FCC or other Governmental Authority consents or approvals, the control
of any Person, subject to compliance with applicable Requirements of Law. Such
trustee or receiver shall have all rights and powers provided to it by law or by
court order or provided to the Administrative Agent under this Agreement.

9.10. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.11. Integration. This Agreement and the other Loan Documents represent the
agreement of each Grantor, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

9.12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.13. Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

30



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.14. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party nor any holder
of Equally and Ratably Secured Notes Obligations has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Grantors,
on the one hand, and the Administrative Agent, the other Secured Parties and the
holders of Equally and Ratably Secured Notes Obligations, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties and the holders of Equally and Ratably Secured Notes Obligations
or among the Grantors and the Secured Parties and the holders of Equally and
Ratably Secured Notes Obligations.

9.15. Additional Grantors; Release.

(a) Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 6.9 of the Credit Agreement shall become a Grantor
and Guarantor for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

(b) The Liens securing the Obligations will be released, in whole or in part, as
provided in Section 10.14 of the Credit Agreement. Upon any release of any Liens
on any asset securing the Obligations in respect of Loans, Letters of Credit,
interest, fees, expenses and other amounts due under the Credit Agreement, the
Liens hereunder securing the Equally and Ratably Secured Notes Obligations shall
be automatically released on such assets. On the Discharge Date, the Collateral
securing all Obligations shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent, CCOH and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Administrative Agent shall deliver to such Grantor any Collateral held by
the Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

31



--------------------------------------------------------------------------------

(c) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction not prohibited by the Credit Agreement or
consented to in accordance with Section 10.1 of the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases (which may be effected
pursuant to a Release) or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such
Subsidiary Guarantor shall be sold, transferred or otherwise disposed of in a
transaction not prohibited by the Credit Agreement.

9.16. Successor Administrative Agent. Upon the appointment of any successor to
the Administrative Agent pursuant to Section 9.9 of the Credit Agreement, such
successor shall thereupon automatically succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent
under this Agreement and all references to the Administrative Agent herein shall
refer to such successor, and the retiring Administrative Agent shall thereupon
be discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement.

9.17. WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.18. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the Liens on any Collateral granted to the Administrative Agent pursuant to this
Agreement, and the exercise of any right or remedy by the Administrative Agent
with respect to any such Collateral, are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement in effect at such time and the terms of this Agreement,
the terms of Intercreditor Agreement shall govern and control. Notwithstanding
anything herein to the contrary, so long as the Intercreditor Agreement is
effective, any requirement hereunder to deliver any Shared Collateral (as such
term is defined in the Intercreditor Agreement) or the proceeds thereof to the
Administrative Agent shall be deemed satisfied by delivery of such Shared
Collateral to the Applicable Authorized Representative (as such term is defined
in the Intercreditor Agreement.

SECTION 10. EQUAL AND RATABLE SECURITY

10.1. Equal and Ratable Security. This Agreement shall secure the Equally and
Ratably Secured Notes Obligations on an equal and ratable basis with the other
Obligations and shall be construed and enforced accordingly.

 

32



--------------------------------------------------------------------------------

10.2. Limitation on Administrative Agent’s Responsibilities with Respect to
Holders of Equally and Ratably Secured Notes Obligations.

(a) The obligations of the Administrative Agent to the holders of Equally and
Ratably Secured Notes Obligations and the TWC Notes Trustee and TWCE Notes
Trustee hereunder shall be limited solely to (i) holding the Collateral for the
ratable benefit of the holders of Equally and Ratably Secured Notes Obligations
for so long as (A) the Discharge Date has not occurred and any Liens securing
the Obligations remain outstanding and (B) any Equally and Ratably Secured Notes
Obligations are secured by the Collateral pursuant to this Agreement and (ii)
distributing any proceeds received by the Administrative Agent from the sale,
collection or realization of the Collateral to the TWC Notes Trustee and TWCE
Notes Trustee in accordance with Section 7.3. None of the holders of Equally and
Ratably Secured Notes Obligations, the TWC Notes Trustee nor the TWCE Notes
Trustee shall be entitled to exercise (or direct the Administrative Agent to
exercise) any rights or remedies hereunder with respect to the Equally and
Ratably Secured Notes Obligations, including without limitation the right to
receive any payments, enforce the Lien on Collateral, request any action,
institute proceedings, give any instructions to the Administrative Agent or any
other Person, make any election, make collections, sell or otherwise foreclose
on any portion of the Collateral or execute any amendment, supplement, or
acknowledgment hereof. This Agreement shall not create any liability of the
Administrative Agent or the Secured Parties to any holders of Equally and
Ratably Secured Notes Obligations or to the TWC Notes Trustee or the TWCE Notes
Trustee by reason of actions taken with respect to the creation, perfection or
continuation of the Lien on Collateral, actions with respect to the occurrence
of an Event of Default (under, and as defined in, the Credit Agreement), actions
with respect to the foreclosure upon, sale, release, or depreciation of, or
failure to realize upon, any of the Collateral or action with respect to the
collection of any claim for all or any part of the Equally and Ratably Secured
Notes Obligations, guarantor or any other party or the valuation, use or
protection of the Collateral. By acceptance of the benefits under this Agreement
and the other Loan Documents, the holders of Equally and Ratably Secured Notes
Obligations, the TWC Notes Trustee and the TWCE Notes Trustee will be deemed to
have acknowledged and agreed that the provisions of the preceding sentence are
intended to induce the Lenders to permit such Persons to be secured parties
under this Agreement and are being relied upon by the Lenders as consideration
therefor.

(b) Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the security interest in the
Collateral securing the Equally and Ratably Secured Notes Obligations less than
equally and ratably with the Liens securing the Obligations or (ii) modify or
affect the rights of the holders of the Equally and Ratably Secured Notes
Obligations to receive the pro rata share specified in Section 7.3 of any
proceeds of any collection or sale of Collateral.

(c) The parties hereto agree that the Equally and Ratably Secured Notes
Obligations and the Secured Obligations are, and will be, equally and ratably
secured with each other by the Liens on the Collateral. Any and all rights not
herein expressly given to the TWC Notes Trustee or the TWCE Notes Trustee are
expressly reserved to the Administrative Agent and the Secured Parties other
than the holders of the Equally and Ratably Secured Notes Obligations.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Administrative Agent has caused this
Agreement to be duly authenticated as of the date first above written by
executing and delivering the Restatement Agreement to which this Agreement is
attached.

 

34



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES

BORROWER:

Charter Communications Operating, LLC

400 Atlantic Street

Stamford, CT 06901

Attention: Christopher Winfrey, Executive Vice President and Chief Financial
Officer

Telecopy: (203) 564-1375

Telephone: (203) 905-7996

Electronic Mail: Christopher.Winfrey@Charter.com

U.S. Taxpayer Identification Number: 43-1843260

and

Attention: General Counsel

Telecopy: (314) 965-6640

Telephone: (314) 965-0555

Electronic Mail: rick.dykhouse@chartercom.com

with a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Jason Kanner, P.C.

Telecopy: (212) 446-6460

Telephone: (212) 446-4902

Electronic Mail: jason.kanner@kirkland.com

ADMINISTRATIVE AGENT:

Bank of America, N.A.

222 Broadway, 14th Floor

New York, New York 10038

Attention: Don B. Pinzon

Facsimile: (212) 901-7843



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF PLEDGED SECURITIES

Pledged LLC Interests:

 

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

1.    American Cable Entertainment Company, LLC    Limited liability company   
Charter Communications Entertainment II, LLC 2.    Athens Cablevision, LLC   
Limited liability company    Falcon First Cable of the Southeast, LLC 3.   
Ausable Cable TV, LLC    Limited liability company    Plattsburgh Cablevision,
LLC 4.    Bresnan Broadband Holdings, LLC    Limited liability company   
Charter Communications Operating, LLC 5.    Bresnan Broadband of Colorado, LLC
   Limited liability company    Bresnan Digital Services, LLC 6.    Bresnan
Broadband of Montana, LLC    Limited liability company    Bresnan Digital
Services, LLC 7.    Bresnan Broadband of Utah, LLC    Limited liability company
   Bresnan Digital Services, LLC 8.    Bresnan Broadband of Wyoming, LLC   
Limited liability company    Bresnan Digital Services, LLC 9.    Bresnan
Communications, LLC    Limited liability company    Bresnan Broadband Holdings,
LLC 10.    Bresnan Digital Services, LLC    Limited liability company    Bresnan
Communications, LLC



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

11.    Bresnan Microwave of Montana, LLC    Limited liability company    Bresnan
Communications, LLC 12.    Cable Equities Colorado, LLC    Limited liability
company    Cable Equities of Colorado Management LLC 13.    Cable Equities of
Colorado Management LLC    Limited liability company    Robin Media Group, LLC
14.    CC 10, LLC    Limited liability company    Charter Communications VI,
L.L.C. 15.    CC Fiberlink, LLC    Limited liability company    CCO NR Holdings,
LLC 16.    CC Michigan, LLC    Limited liability company    CC VIII Operating,
LLC 17.    CC Systems, LLC    Limited liability company    CCO NR Holdings, LLC
18.    CC V Holdings, LLC    Limited liability company    CCO NR Holdings, LLC
19.    CC VI Fiberlink, LLC    Limited liability company    CC VI Operating
Company, LLC 20.    CC VI Operating Company, LLC    Limited liability company   
CCO NR Holdings, LLC 21.    CC VII Fiberlink, LLC    Limited liability company
   Falcon Cable Communications, LLC 22.    CC VIII Fiberlink, LLC    Limited
liability company    CC VIII Operating, LLC 23.    CC VIII Holdings, LLC   
Limited liability company    CC VIII, LLC 24.    CC VIII Operating, LLC   
Limited liability company    CC VIII Holdings, LLC 25.    CC VIII, LLC   
Limited liability company    CC V Holdings, LLC 26.    CCO Fiberlink, LLC   
Limited liability company    Charter Communications Operating, LLC

 

2



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

27.    CCO Holdco Transfers VII, LLC    Limited liability company    Charter
Communications Operating, LLC 28.    CCO LP, LLC    Limited liability company   
CCO Holdco Transfers VII, LLC 29.    CCO NR Holdings, LLC    Limited liability
company    Charter Communications Operating, LLC 30.    CCO Purchasing, LLC   
Limited liability company    Charter Communications Operating, LLC 31.    CCO
SoCal I, LLC    Limited liability company    Charter Communications Operating,
LLC 32.    CCO SoCal II, LLC    Limited liability company    Falcon First Cable
of the Southeast, LLC 33.    CCO SoCal Vehicles, LLC    Limited liability
company    CCO SoCal I, LLC 34.    CCO Transfers, LLC    Limited liability
company    CCO Holdco Transfers VII, LLC 35.    Charter Advanced Services (AL),
LLC    Limited liability company    CC Fiberlink, LLC 36.    Charter Advanced
Services (CA), LLC    Limited liability company    CCO Fiberlink, LLC 37.   
Charter Advanced Services (CO), LLC    Limited liability company    Bresnan
Digital Services, LLC 38.    Charter Advanced Services (CT), LLC    Limited
liability company    CCO Fiberlink, LLC 39.    Charter Advanced Services (GA),
LLC    Limited liability company    CC Fiberlink, LLC

 

3



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

40.    Charter Advanced Services (IL), LLC    Limited liability company    CC
Fiberlink, LLC 41.    Charter Advanced Services (IN), LLC    Limited liability
company    CC Fiberlink, LLC 42.    Charter Advanced Services (KY), LLC   
Limited liability company    CC Fiberlink, LLC 43.    Charter Advanced Services
(LA), LLC    Limited liability company    CCO Fiberlink, LLC 44.    Charter
Advanced Services (MA), LLC    Limited liability company    CCO Fiberlink, LLC
45.    Charter Advanced Services (MD), LLC    Limited liability company    CC
Fiberlink, LLC 46.    Charter Advanced Services (MI), LLC    Limited liability
company    CC Fiberlnk, LLC 47.    Charter Advanced Services (MN), LLC   
Limited liability company    CC Fiberlink, LLC 48.    Charter Advanced Services
(MO), LLC    Limited liability company    CC Fiberlink, LLC 49.    Charter
Advanced Services (MS), LLC    Limited liability company    CC VI Fiberlink, LLC
50.    Charter Advanced Services (MT), LLC    Limited liability company   
Bresnan Digital Services, LLC 51.    Charter Advanced Services (NC), LLC   
Limited liability company    CCO Fiberlink, LLC 52.    Charter Advanced Services
(NE), LLC    Limited liability company    CC Fiberlink, LLC

 

4



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

53.    Charter Advanced Services (NH), LLC    Limited liability company    CCO
Fiberlink, LLC 54.    Charter Advanced Services (NV), LLC    Limited liability
company    CC VII Fiberlink, LLC 55.    Charter Advanced Services (NY), LLC   
Limited liability company    CCO Fiberlink, LLC 56.    Charter Advanced Services
(OH), LLC    Limited liability company    CC Fiberlink, LLC 57.    Charter
Advanced Services (OR), LLC    Limited liability company    CC VII Fiberlink,
LLC 58.    Charter Advanced Services (PA), LLC    Limited liability company   
CC Fiberlink, LLC 59.    Charter Advanced Services (SC), LLC    Limited
liability company    CCO Fiberlink, LLC 60.    Charter Advanced Services (TN),
LLC    Limited liability company    CC Fiberlink, LLC 61.    Charter Advanced
Services (TX), LLC    Limited liability company    CC Fiberlink, LLC 62.   
Charter Advanced Services (UT), LLC    Limited liability company    Bresnan
Digital Services, LLC 63.    Charter Advanced Services (VA), LLC    Limited
liability company    CCO Fiberlink, LLC 64.    Charter Advanced Services (VT),
LLC    Limited liability company    CCO Fiberlink, LLC 65.    Charter Advanced
Services (WA), LLC    Limited liability company    CC VII Fiberlink, LLC

 

5



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

66.    Charter Advanced Services (WI), LLC    Limited liability company    CC
Fiberlink, LLC 67.    Charter Advanced Services (WV), LLC    Limited liability
company    CC Fiberlink, LLC 68.    Charter Advanced Services (WY), LLC   
Limited liability company    Bresnan Digital Services, LLC 69.    Charter
Advanced Services VIII (MI), LLC    Limited liability company    CC VIII
Operating, LLC 70.    Charter Advanced Services VIII (MN), LLC    Limited
liability company    CC VIII Operating, LLC 71.    Charter Advanced Services
VIII (WI), LLC    Limited liability company    CC VIII Operating, LLC 72.   
Charter Advertising of Saint Louis, LLC    Limited liability company    Charter
Communications Entertainment I, LLC 73.    Charter Cable Operating Company, LLC
   Limited liability company    Charter Communications Operating, LLC 74.   
Charter Cable Partners, LLC    Limited liability company    Charter Cable
Operating Company, LLC 75.    Charter Communications Entertainment I, LLC   
Limited liability company    Charter Communications Entertainment, LLC 76.   
Charter Communications Entertainment II, LLC    Limited liability company   
Charter Communications Entertainment, LLC 77.    Charter Communications
Entertainment, LLC    Limited liability company    Charter Communications
Operating, LLC 78.    Charter Communications of California, LLC    Limited
liability company    Charter Communications, LLC

 

6



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

79.    Charter Communications Properties LLC    Limited liability company   
Charter Communications Operating, LLC 80.    Charter Communications V, LLC   
Limited liability company    CC Michigan, LLC 81.    Charter Communications
Ventures, LLC    Limited liability company    CCO NR Holdings, LLC 82.   
Charter Communications VI, L.L.C.    Limited liability company    CC VI
Operating Company, LLC 83.    Charter Communications VII, LLC    Limited
liability company    CCO NR Holdings, LLC 84.    Charter Communications, LLC   
Limited liability company    Charter Communications Operating, LLC 85.   
Charter Distribution, LLC    Limited liability company    Charter Communications
Operating, LLC 86.    Charter Fiberlink – Alabama, LLC    Limited liability
company    CC Fiberlink, LLC 87.    Charter Fiberlink – Georgia, LLC    Limited
liability company    CC Fiberlink, LLC 88.    Charter Fiberlink – Illinois, LLC
   Limited liability company    CC Fiberlink, LLC 89.    Charter Fiberlink –
Maryland II, LLC    Limited liability company    CC Fiberlink, LLC 90.   
Charter Fiberlink – Michigan, LLC    Limited liability company    CC Fiberlink,
LLC 91.    Charter Fiberlink – Missouri, LLC    Limited liability company    CC
Fiberlink, LLC

 

7



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

92.    Charter Fiberlink – Nebraska, LLC    Limited liability company    CC
Fiberlink, LLC 93.    Charter Fiberlink – Pennsylvania, LLC    Limited liability
company    CC Fiberlink, LLC 94.    Charter Fiberlink – Tennessee, LLC   
Limited liability company    CC Fiberlink, LLC 95.    Charter Fiberlink
AR-CCVII, LLC    Limited liability company    CC VII Fiberlink, LLC 96.   
Charter Fiberlink CA-CCO, LLC    Limited liability company    CCO Fiberlink, LLC
97.    Charter Fiberlink CC VIII, LLC    Limited liability company    CC VIII
Operating, LLC 98.    Charter Fiberlink CCO, LLC    Limited liability company   
CC Fiberlink, LLC 99.    Charter Fiberlink CT-CCO, LLC    Limited liability
company    CCO Fiberlink, LLC 100.    Charter Fiberlink LA-CCO, LLC    Limited
liability company    CCO Fiberlink, LLC 101.    Charter Fiberlink MA-CCO, LLC   
Limited liability company    CCO Fiberlink, LLC 102.    Charter Fiberlink
MS-CCVI, LLC    Limited liability company    CC VI Fiberlink, LLC 103.   
Charter Fiberlink NC-CCO, LLC    Limited liability company    CCO Fiberlink, LLC
104.    Charter Fiberlink NH-CCO, LLC    Limited liability company    CCO
Fiberlink, LLC

 

8



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

105.    Charter Fiberlink NV-CCVII, LLC    Limited liability company    CC VII
Fiberlink, LLC 106.    Charter Fiberlink NY-CCO, LLC    Limited liability
company    CCO Fiberlink, LLC 107.    Charter Fiberlink OH-CCO, LLC    Limited
liability company    CCO Fiberlink, LLC 108.    Charter Fiberlink OR-CCVII, LLC
   Limited liability company    CC VII Fiberlink, LLC 109.    Charter Fiberlink
SC-CCO, LLC    Limited liability company    CCO Fiberlink, LLC 110.    Charter
Fiberlink TX-CCO, LLC    Limited liability company    CC Fiberlink, LLC 111.   
Charter Fiberlink VA-CCO, LLC    Limited liability company    CCO Fiberlink, LLC
112.    Charter Fiberlink VT-CCO, LLC    Limited liability company    CCO
Fiberlink, LLC 113.    Charter Fiberlink WA-CCVII, LLC    Limited liability
company    CC VII Fiberlink, LLC 114.    Charter Helicon, LLC    Limited
liability company    Charter Communications, LLC 115.    Charter Home Security,
LLC    Limited liability company    Charter Communications Operating, LLC 116.
   Charter Leasing Holding Company, LLC    Limited liability company    Charter
Communications Operating, LLC

 

9



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

117.    Charter Leasing of Wisconsin, LLC    Limited liability company   

99% - Charter Communications Operating, LLC

 

1% - Charter Leasing Holding Company, LLC

118.    Charter RMG, LLC    Limited liability company    Charter Communications,
LLC 119.    Charter Stores FCN, LLC    Limited liability company    Falcon Cable
Communications, LLC 120.    Charter Video Electronics, LLC    Limited liability
company    Midwest Cable Communications, LLC 121.    Falcon Cable
Communications, LLC    Limited liability company    Charter Communications VII,
LLC 122.    Falcon First Cable of the Southeast, LLC    Limited liability
company    Falcon First, LLC 123.    Falcon First, LLC    Limited liability
company    Robin Media Group, LLC 124.    Hometown T.V., LLC    Limited
liability company    Midwest Cable Communications, LLC 125.    HPI Acquisition
Co. LLC    Limited liability company   

99% - Helicon Partners I, L.P.

 

1% - The Helicon Group, L.P.

126.    Interlink Communications Partners, LLC    Limited liability company   
Charter Communications Operating, LLC 127.    Long Beach, LLC    Limited
liability company    Charter Communications Operating, LLC 128.    Marcus Cable
Associates, L.L.C.    Limited liability company    Charter Cable Operating
Company, LLC

 

10



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

129.    Marcus Cable of Alabama, L.L.C.    Limited liability company    Charter
Cable Operating Company, LLC 130.    Marcus Cable, LLC    Limited liability
company    Robin Media Group, LLC 131.    Midwest Cable Communications, LLC   
Limited liability company    CCVIII Operating, LLC 132.    Peachtree Cable TV,
LLC    Limited liability company    Charter Communications, LLC 133.    Phone
Transfers (AL), LLC    Limited liability company    CC Fiberlink, LLC 134.   
Phone Transfers (CA), LLC    Limited liability company    CCO Fiberlink, LLC
135.    Phone Transfers (GA), LLC    Limited liability company    CC Fiberlink,
LLC 136.    Phone Transfers (NC), LLC    Limited liability company    CCO
Fiberlink, LLC 137.    Phone Transfers (TN), LLC    Limited liability company   
CC Fiberlink, LLC 138.    Phone Transfers (VA), LLC    Limited liability company
   CCO Fiberlink, LLC 139.    Plattsburgh Cablevision, LLC    Limited liability
company    Falcon First, LLC 140.    Renaissance Media LLC    Limited liability
company    Charter Communications, LLC 141.    Rifkin Acquisition Partners, LLC
   Limited liability company    Charter Communications Operating, LLC 142.   
Robin Media Group, LLC    Limited liability company    Charter Communications,
LLC 143.    Scottsboro TV Cable, LLC    Limited liability company    Falcon
First Cable of the Southeast, LLC

 

11



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

144.    Tennessee, LLC    Limited liability company   

55% - Robin Media Group, LLC

 

45% - Charter RMG, LLC

145.    Vista Broadband Communications, LLC    Limited liability company   
Charter Communications, LLC 146.    VOIP Transfers (AL), LLC    Limited
liability company    CC Fiberlink, LLC 147.    VOIP Transfers (CA) LLC   
Limited liability company    CCO Fiberlink, LLC 148.    VOIP Transfers (GA), LLC
   Limited liability company    CC Fiberlink, LLC 149.    VOIP Transfers (NC),
LLC    Limited liability company    CCO Fiberlink, LLC 150.    VOIP Transfers
(TN), LLC    Limited liability company    CC Fiberlink, LLC 151.    VOIP
Transfers (VA), LLC    Limited liability company    CCO Fiberlink, LLC 152.   
Alabanza LLC    Limited liability company    NaviSite LLC 153.    Americas Job
Exchange, LLC    Limited liability company    NaviSite LLC 154.    Coaxial
Communications of Central Ohio LLC    Limited liability company    Insight
Communications Company LLC 155.    DukeNet Communications Holdings, LLC   
Limited liability company    Time Warner Cable Enterprises LLC 156.    DukeNet
Communications, LLC    Limited liability company    DukeNet Communications
Holdings, LLC 157.    ICI Holdings, LLC    Limited liability company    Insight
Communications Company LLC 158.    Insight Blocker LLC    Limited liability
company    Insight Communications Company LLC

 

12



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

159.    Insight Capital LLC    Limited liability company    Insight Midwest,
L.P. 160.    Insight Communications Company LLC    Limited liability company   
TWC NewCo LLC 161.    Insight Communications Midwest, LLC    Limited liability
company    Insight Midwest Holdings, LLC 162.    Insight Communications of
Central Ohio, LLC    Limited liability company   

82% by Coaxial Communications of Central Ohio LLC

 

17% by Insight Midwest Holdings, LLC

 

1% by Insight Blocker LLC

163.    Insight Interactive, LLC    Limited liability company    Interactive
Cable Services, LLC 164.    Insight Kentucky Capital, LLC    Limited liability
company    Insight Communications Company, L.P. 165.    Insight Midwest
Holdings, LLC    Limited liability company    Insight Midwest, L.P. 166.   
Insight Phone of Indiana, LLC    Limited liability company    Insight
Communications Midwest, LLC 167.    Insight Phone of Kentucky, LLC    Limited
liability company    Insight Kentucky Partners II, L.P. 168.    Insight Phone of
Ohio, LLC    Limited liability company    Insight Communications of Central
Ohio, LLC 169.    Interactive Cable Services, LLC    Limited liability company
   Insight Communications Company LLC 170.    Intrepid Acquisition LLC   
Limited liability company    NaviSite LLC

 

13



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

171.    National Cable Communications, LLC    Limited liability company   
16.67% by Time Warner Cable Media LLC 172.    NaviSite LLC    Limited liability
company    TWC NewCo LLC 173.    New Wisconsin Procurement LLC    Limited
liability company   

99% Time Warne Cable Midwest LLC

 

1% by Wisconsin Procurement Holdco LLC

174.    Oceanic Time Warner Cable LLC    Limited liability company    Time
Warner Cable Enterprises LLC 175.    Parity Assets, LLC    Limited liability
company    Time Warner Cable Enterprises LLC 176.    RDK Management, LLC   
Limited liability company    32.885% by Time Warner Cable Enterprises LLC 177.
   Time Warner Cable Information Services (Colorado), LLC    Limited liability
company    TWCIS Holdco LLC 178.    Time Warner Cable Information Services
(Hawaii), LLC    Limited liability company    TWCIS Holdco LLC 179.    Time
Warner Cable Business LLC    Limited liability company    TWCIS Holdco LLC 180.
   Time Warner Cable Enterprises LLC    Limited liability company    TWC NewCo
LLC 181.    Time Warner Cable Information Services (Alabama), LLC    Limited
liability company    TWCIS Holdco LLC

 

14



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

182.    Time Warner Cable Information Services (Arizona), LLC    Limited
liability company    TWCIS Holdco LLC 183.    Time Warner Cable Information
Services (California), LLC    Limited liability company    TWCIS Holdco LLC 184.
   Time Warner Cable Information Services (Idaho), LLC    Limited liability
company    TWCIS Holdco LLC 185.    Time Warner Cable Information Services
(Illinois), LLC    Limited liability company    TWCIS Holdco LLC 186.    Time
Warner Cable Information Services (Indiana), LLC    Limited liability company   
TWCIS Holdco LLC 187.    Time Warner Cable Information Services (Kansas), LLC   
Limited liability company    TWCIS Holdco LLC 188.    Time Warner Cable
Information Services (Kentucky), LLC    Limited liability company    TWCIS
Holdco LLC 189.    Time Warner Cable Information Services (Maine), LLC   
Limited liability company    TWCIS Holdco LLC 190.    Time Warner Cable
Information Services (Massachusetts), LLC    Limited liability company    TWCIS
Holdco LLC 191.    Time Warner Cable Information Services (Michigan), LLC   
Limited liability company    TWCIS Holdco LLC

 

15



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

192.    Time Warner Cable Information Services (Missouri), LLC    Limited
liability company    TWCIS Holdco LLC 193.    Time Warner Cable Information
Services (Nebraska), LLC    Limited liability company    TWCIS Holdco LLC 194.
   Time Warner Cable Information Services (New Hampshire), LLC    Limited
liability company    TWCIS Holdco LLC 195.    Time Warner Cable Information
Services (New Jersey), LLC    Limited liability company    TWCIS Holdco LLC 196.
   Time Warner Cable Information Services (New Mexico) LLC    Limited liability
company    TWCIS Holdco LLC 197.    Time Warner Cable Information Services (New
York), LLC    Limited liability company    TWCIS Holdco LLC 198.    Time Warner
Cable Information Services (North Carolina), LLC    Limited liability company   
TWCIS Holdco LLC 199.    Time Warner Cable Information Services (Ohio), LLC   
Limited liability company    TWCIS Holdco LLC 200.    Time Warner Cable
Information Services (Pennsylvania), LLC    Limited liability company    TWCIS
Holdco LLC 201.    Time Warner Cable Information Services (South Carolina), LLC
   Limited liability company    TWCIS Holdco LLC

 

16



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

202.    Time Warner Cable Information Services (Tennessee), LLC    Limited
liability company    TWCIS Holdco LLC 203.    Time Warner Cable Information
Services (Texas), LLC    Limited liability company    TWCIS Holdco LLC 204.   
Time Warner Cable Information Services (Virginia), LLC    Limited liability
company    TWCIS Holdco LLC 205.    Time Warner Cable Information Services
(Washington), LLC    Limited liability company    TWCIS Holdco LLC 206.    Time
Warner Cable Information Services (West Virginia), LLC    Limited liability
company    TWCIS Holdco LLC 207.    Time Warner Cable Information Services
(Wisconsin), LLC    Limited liability company    TWCIS Holdco LLC 208.    Time
Warner Cable International LLC    Limited liability company    Time Warner Cable
Enterprises LLC 209.    Time Warner Cable Internet Holdings III LLC    Limited
liability company    Time Warner Cable Enterprises LLC 210.    Time Warner Cable
Internet Holdings LLC    Limited liability company    Time Warner Cable
Enterprises LLC

 

17



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

211.    Time Warner Cable Internet LLC    Limited liability company   

68.33% by Time Warner Cable Enterprises LLC

 

31.57% by Time Warner Cable Internet Holdings III LLC

 

0.10% by Time Warner Cable Internet Holdings LLC

212.    Time Warner Cable Media LLC    Limited liability company    TWC NewCo
LLC 213.    Time Warner Cable Midwest LLC    Limited liability company    Time
Warner Cable Enterprises LLC 214.    Time Warner Cable New York City LLC   
Limited liability company    Time Warner Cable Enterprises LLC 215.    Time
Warner Cable Northeast LLC    Limited liability company    Time Warner Cable
Enterprises LLC 216.    Time Warner Cable Pacific West LLC    Limited liability
company    Time Warner Cable Enterprises LLC 217.    Time Warner Cable Services
LLC    Limited liability company    TWC Administration LLC 218.    Time Warner
Cable Southeast LLC    Limited liability company    Time Warner Cable
Enterprises LLC 219.    Time Warner Cable Sports LLC    Limited liability
company    TWC NewCo LLC

 

18



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

220.    Time Warner Cable Texas LLC    Limited liability company    Time Warner
Cable Enterprises LLC 221.    TWC Administration LLC    Limited liability
company    Time Warner Cable Enterprises LLC 222.    TWC Communications, LLC   
Limited liability company    TWC Digital Phone LLC 223.    TWC Digital Phone LLC
   Limited liability company    Time Warner Cable Enterprises LLC 224.    TWC
Media Blocker LLC    Limited liability company    Time Warner Cable Media LLC
225.    TWC NewCo LLC    Limited liability company    Charter Communications
Operating, LLC 226.    TWC News and Local Programming Holdco LLC    Limited
liability company    TWC NewCo LLC 227.    TWC News and Local Programming LLC   
Limited liability company    TWC News and Local Programming Holdco LLC 228.   
TWC Regional Sports Network I LLC    Limited liability company    Time Warner
Cable Sports LLC 229.    TWC Security LLC    Limited liability company    TWC
NewCo LLC 230.    TWC SEE Holdco LLC    Limited liability company    Time Warner
Cable Enterprises LLC 231.    TWC Wireless LLC    Limited liability company   
TWC Digital Phone LLC 232.    TWCIS Holdco LLC    Limited liability company   
TWC Digital Phone LLC 233.    Wisconsin Procurement Holdco, LLC    Limited
liability company    Time Warner Cable Midwest LLC

 

19



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

234.    AdCast North Carolina Cable Advertising, LLC    Limited liability
company (Class A)    Time Warner Cable Media LLC 235.    Albany National Cable
Advertising Interconnect, LLC    Limited liability company (Class A)    Time
Warner Cable Media LLC 236.    Charlotte Cable Advertising Interconnect, LLC   
Limited liability company (Class A)    Time Warner Cable Media LLC 237.   
Cleveland Media Connect, LLC    Limited liability company (Class A)    Time
Warner Cable Media LLC 238.    Raleigh Cable Advertising Interconnect, LLC   
Limited liability company (Class A)    Time Warner Cable Media LLC 239.   
TWC/Charter Dallas Cable Advertising, LLC    Limited liability company (Class A)
   Time Warner Cable Media LLC 240.    TWC/Charter Green Bay Cable Advertising,
LLC    Limited liability company (Class A)    Time Warner Cable Media LLC 241.
   TWC/Charter Los Angeles Cable Advertising, LLC    Limited liability company
(Class A)    91.87% by Time Warner Cable Media LLC 242.    TWC/Comcast Brunswick
Cable Advertising, LLC    Limited liability company (Class A)    Time Warner
Cable Media LLC 243.    TWC/Comcast Elizabethtown Cable Advertising, LLC   
Limited liability company (Class A)    Time Warner Cable Media LLC 244.   
TWC/Comcast Kansas City Cable Advertising, LLC    Limited liability company
(Class A)    Time Warner Cable Media LLC 245.    TWC/Comcast Lawrenceberg Cable
Advertising, LLC    Limited liability company (Class A)    Time Warner Cable
Media LLC

 

20



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

246.    TWC/Comcast Manitowac Cable Advertising, LLC    Limited liability
company (Class A)    Time Warner Cable Media LLC 247.    TWC/Comcast Newberry
Cable Advertising, LLC    Limited liability company (Class A)    Time Warner
Cable Media LLC 248.    TWC/Cox Cleveland Cable Advertising, LLC    Limited
liability company (Class A)    Time Warner Cable Media LLC 249.    TWC/Cox
Orange County Cable Advertising, LLC    Limited liability company (Class A)   
Time Warner Cable Media LLC 250.    TWC/Cox South Bay Cable Advertising, LLC   
Limited liability company (Class A)    Time Warner Cable Media LLC 251.   
TWC/Suddenlink Austin Cable Advertising, LLC    Limited liability company
(Class A)    Time Warner Cable Media LLC 252.    TWC/Suddenlink Dallas Cable
Advertising, LLC    Limited liability company (Class A)    Time Warner Cable
Media LLC 253.    AdCast North Carolina Cable Advertising, LLC    Limited
liability company (Class B)    Charter Communications, LLC 254.    TWC/Charter
Dallas Cable Advertising, LLC    Limited liability company (Class B)    Charter
Communications Operating, LLC 255.    TWC/Cebridge Acquisition Master Cable
Advertising Interconnect, LLC    Limited liability company (Class B)    Time
Warner Cable Media LLC 256.    Comcast/TWC Saranca Cable Advertising, LLC   
Limited liability company (Class B)    Time Warner Cable Media LLC 257.   
Comcast/TWC Hampshire Cable Advertising, LLC    Limited liability company
(Class B)    Time Warner Cable Media LLC 258.    Comcast/TWC Littleton/Plymouth
Cable Advertising, LLC    Limited liability company (Class B)    Time Warner
Cable Media LLC

 

21



--------------------------------------------------------------------------------

    

Name of Limited Liability

Company

  

Type of Interest

  

Percentage of Interest
Pledged

(100% Unless Stated
Otherwise)

259.    Comcast/TWC Idaho Cable Advertising, LLC    Limited liability company
(Class B)    Time Warner Cable Media LLC 260.    Comcast/TWC Hilton Head Cable
Advertising, LLC    Limited liability company (Class B)    Time Warner Cable
Media LLC 261.    Comcast/TWC Franklin Cable Advertising, LLC    Limited
liability company (Class B)    Time Warner Cable Media LLC 262.    Comcast/TWC
Charleston Cable Advertising, LLC    Limited liability company (Class B)    Time
Warner Cable Media LLC 263.    BHN Home Security Services, LLC    Limited
liability company    Bright House Networks, LLC 264.    BHN Spectrum
Investments, LLC    Limited liability company    Bright House Networks, LLC 265.
   Bright House Networks, LLC    Limited liability company    Charter
Communications Operating, LLC 266.    Bright House Networks Information Services
(Alabama), LLC    Limited liability company    Bright House Networks, LLC 267.
   Bright House Networks Information Services (California), LLC    Limited
liability company    Bright House Networks, LLC 268.    Bright House Networks
Information Services (Florida), LLC    Limited liability company    Bright House
Networks, LLC 269.    Bright House Networks Information Services (Indiana), LLC
   Limited liability company    Bright House Networks, LLC 270.    Bright House
Networks Information Services (Michigan), LLC    Limited liability company   
Bright House Networks, LLC

Pledged Partnership Interests:

 

    

Name of Issuer

  

Type of Interest

  

Percentage of Pledged

271.    Falcon Cable Media, a California Limited Partnership    Limited
Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

 

22



--------------------------------------------------------------------------------

    

Name of Issuer

  

Type of Interest

  

Percentage of Pledged

272.    Falcon Cable Systems Company II, L.P.    Limited Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

273.    Falcon Cablevision, a California Limited Partnership    Limited
Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

274.    Falcon Community Cable, L.P.    Limited Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

275.    Falcon Community Ventures I Limited Partnership    Limited Partnership
  

99.238% LP - Falcon Community Cable, L.P.

 

.762 GP - Falcon Cable Communications, LLC

276.    Falcon Telecable, a California limited partnership    Limited
Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

277.    Falcon Video Communications, L.P.    Limited Partnership   

99% LP - Falcon Cable Communications, LLC

 

1% GP - Charter Communications VII, LLC

278.    Helicon Partners I, L.P.    Limited Partnership   

99% LP - Charter Communications, LLC

 

1% GP - Charter Helicon, LLC

279.    Peachtree Cable TV, L.P    Limited Partnership   

99.9% LP - Peachtree Cable TV, LLC

 

0.1% GP - Charter Communications, LLC

 

23



--------------------------------------------------------------------------------

    

Name of Issuer

  

Type of Interest

  

Percentage of Pledged

280.    The Helicon Group, L.P.    Limited Partnership   

99% LP - Helicon Partners I, L.P.

 

1% GP - Charter Helicon, LLC

281.    Insight Communications Company, L.P.    Limited Partnership   

99% by Insight Communications Company LLC

 

1% by ICI Holdings, LLC

282.    Insight Communications of Kentucky, L.P.    Limited Partnership   

99.999% by Insight Midwest Holdings, LLC

 

0.001% by Insight Kentucky Capital, LLC

283.    Insight Kentucky Partners I, L.P.    Limited Partnership   

99.999% by Insight Communications of Kentucky, L.P.

 

0.001% by Insight Kentucky Capital, LLC

284.    Insight Kentucky Partners II, L.P.    Limited Partnership   

99.999% by Insight Kentucky Partners I, L.P.

 

0.001% by Insight Kentucky Capital, LLC

285.    Insight Midwest, L.P.    Limited Partnership   

99.8% by Insight Communications Company, L.P.

 

0.2% by ICI Holdings, LLC

 

24



--------------------------------------------------------------------------------

Pledged Stock:

 

    

Name of Issuer

  

Class of Stock

  

Percentage of Shares
Pledged

(100% Unless Otherwise
Noted)

286.    Charter Communications Operating Capital Corp.    Common    Charter
Communications Operating, LLC 287.    Interliant UK Holdings Limited    Ordinary
Shares    66% by Intrepid Acquisition LLC 288.    NaviSite Europe Limited   
Common    66% by NaviSite LLC 289.    TWC Business Services Canada ULC    Common
   66% by Time Warner Cable International LLC 290.    Spok Holdings, Inc.   
Common    55 shares of common stock held by Time Warner Cable Enterprises LLC
291.    WEFI Inc.    Series C shares    2,414,584 Series C shares held by Time
Warner Cable Enterprises LLC represented by stock certificate number PC-11 292.
   WEFI Inc.    Series C shares    4,829,168 Series C shares held by TWC NewCo
LLC represented by stock certificate number PC-7

Pledged Notes:

Promissory Note executed by Time Warne Cable Inc. (as predecessor in interest to
TWC NewCo LLC) in favor of Time Warner Cable Enterprises LLC, dated December 1,
2013, in an aggregate principal sum of $6,000,000,000.

 

25



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

    

Grantor’s Name

  

Filing Jurisdiction

1.    American Cable Entertainment Company, LLC    Secretary of State of the
State of Delaware 2.    Athens Cablevision, LLC    Secretary of State of the
State of Delaware 3.    Ausable Cable TV, LLC    Secretary of State of the State
of Delaware 4.    Bresnan Broadband Holdings, LLC    Secretary of State of the
State of Delaware 5.    Bresnan Broadband of Colorado, LLC    Secretary of State
of the State of Colorado 6.    Bresnan Broadband of Montana, LLC    Secretary of
State of the State of Montana 7.    Bresnan Broadband of Utah, LLC    Secretary
of State of the State of Utah 8.    Bresnan Broadband of Wyoming, LLC   
Secretary of State of the State of Wyoming 9.    Bresnan Communications, LLC   
Secretary of State of the State of Delaware 10.    Bresnan Digital Services, LLC
   Secretary of State of the State of Delaware 11.    Bresnan Microwave of
Montana, LLC    Secretary of State of the State of Delaware 12.    Cable
Equities Colorado, LLC    Secretary of State of the State of Delaware



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

13.    Cable Equities of Colorado Management LLC    Secretary of State of the
State of Delaware 14.    CC 10, LLC    Secretary of State of the State of
Delaware 15.    CC Fiberlink, LLC    Secretary of State of the State of Delaware
16.    CC Michigan, LLC    Secretary of State of the State of Delaware 17.    CC
Systems, LLC    Secretary of State of the State of Delaware 18.    CC V
Holdings, LLC    Secretary of State of the State of Delaware 19.    CC VI
Fiberlink, LLC    Secretary of State of the State of Delaware 20.    CC VI
Operating Company, LLC    Secretary of State of the State of Delaware 21.    CC
VII Fiberlink, LLC    Secretary of State of the State of Delaware 22.    CC VIII
Fiberlink, LLC    Secretary of State of the State of Delaware 23.    CC VIII
Holdings, LLC    Secretary of State of the State of Delaware 24.    CC VIII
Operating, LLC    Secretary of State of the State of Delaware 25.    CC VIII,
LLC    Secretary of State of the State of Delaware 26.    CCO Fiberlink, LLC   
Secretary of State of the State of Delaware

 

2



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

27.    CCO Holdco Transfers VII, LLC    Secretary of State of the State of
Delaware 28.    CCO LP, LLC    Secretary of State of the State of Delaware 29.
   CCO NR Holdings, LLC    Secretary of State of the State of Delaware 30.   
CCO Purchasing, LLC    Secretary of State of the State of Delaware 31.    CCO
SoCal I, LLC    Secretary of State of the State of Delaware 32.    CCO SoCal II,
LLC    Secretary of State of the State of Delaware 33.    CCO SoCal Vehicles,
LLC    Secretary of State of the State of Delaware 34.    CCO Transfers, LLC   
Secretary of State of the State of Delaware 35.    Charter Advanced Services
(AL), LLC    Secretary of State of the State of Delaware 36.    Charter Advanced
Services (CA), LLC    Secretary of State of the State of Delaware 37.    Charter
Advanced Services (CO), LLC    Secretary of State of the State of Delaware 38.
   Charter Advanced Services (CT), LLC    Secretary of State of the State of
Delaware 39.    Charter Advanced Services (GA), LLC    Secretary of State of the
State of Delaware 40.    Charter Advanced Services (IL), LLC    Secretary of
State of the State of Delaware

 

3



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

41.    Charter Advanced Services (IN), LLC    Secretary of State of the State of
Delaware 42.    Charter Advanced Services (KY), LLC    Secretary of State of the
State of Delaware 43.    Charter Advanced Services (LA), LLC    Secretary of
State of the State of Delaware 44.    Charter Advanced Services (MA), LLC   
Secretary of State of the State of Delaware 45.    Charter Advanced Services
(MD), LLC    Secretary of State of the State of Delaware 46.    Charter Advanced
Services (MI), LLC    Secretary of State of the State of Delaware 47.    Charter
Advanced Services (MN), LLC    Secretary of State of the State of Delaware 48.
   Charter Advanced Services (MO), LLC    Secretary of State of the State of
Delaware 49.    Charter Advanced Services (MS), LLC    Secretary of State of the
State of Delaware 50.    Charter Advanced Services (MT), LLC    Secretary of
State of the State of Delaware 51.    Charter Advanced Services (NC), LLC   
Secretary of State of the State of Delaware 52.    Charter Advanced Services
(NE), LLC    Secretary of State of the State of Delaware 53.    Charter Advanced
Services (NH), LLC    Secretary of State of the State of Delaware 54.    Charter
Advanced Services (NV), LLC    Secretary of State of the State of Delaware

 

4



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

55.    Charter Advanced Services (NY), LLC    Secretary of State of the State of
Delaware 56.    Charter Advanced Services (OH), LLC    Secretary of State of the
State of Delaware 57.    Charter Advanced Services (OR), LLC    Secretary of
State of the State of Delaware 58.    Charter Advanced Services (PA), LLC   
Secretary of State of the State of Delaware 59.    Charter Advanced Services
(SC), LLC    Secretary of State of the State of Delaware 60.    Charter Advanced
Services (TN), LLC    Secretary of State of the State of Delaware 61.    Charter
Advanced Services (TX), LLC    Secretary of State of the State of Delaware 62.
   Charter Advanced Services (UT), LLC    Secretary of State of the State of
Delaware 63.    Charter Advanced Services (VA), LLC    Secretary of State of the
State of Delaware 64.    Charter Advanced Services (VT), LLC    Secretary of
State of the State of Delaware 65.    Charter Advanced Services (WA), LLC   
Secretary of State of the State of Delaware 66.    Charter Advanced Services
(WI), LLC    Secretary of State of the State of Delaware 67.    Charter Advanced
Services (WV), LLC    Secretary of State of the State of Delaware 68.    Charter
Advanced Services (WY), LLC    Secretary of State of the State of Delaware

 

5



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

69.    Charter Advanced Services VIII (MI), LLC    Secretary of State of the
State of Delaware 70.    Charter Advanced Services VIII (MN), LLC    Secretary
of State of the State of Delaware 71.    Charter Advanced Services VIII (WI),
LLC    Secretary of State of the State of Delaware 72.    Charter Advertising of
Saint Louis, LLC    Secretary of State of the State of Delaware 73.    Charter
Cable Operating Company, LLC    Secretary of State of the State of Delaware 74.
   Charter Cable Partners, LLC    Secretary of State of the State of Delaware
75.    Charter Communications Entertainment I, LLC    Secretary of State of the
State of Delaware 76.    Charter Communications Entertainment II, LLC   
Secretary of State of the State of Delaware 77.    Charter Communications
Entertainment, LLC    Secretary of State of the State of Delaware 78.    Charter
Communications of California, LLC    Secretary of State of the State of Delaware
79.    Charter Communications Operating Capital Corp.    Secretary of State of
the State of Delaware 80.    Charter Communications Operating, LLC    Secretary
of State of the State of Delaware 81.    Charter Communications Properties LLC
   Secretary of State of the State of Delaware 82.    Charter Communications V,
LLC    Secretary of State of the State of Delaware

 

6



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

83.    Charter Communications Ventures, LLC    Secretary of State of the State
of Delaware 84.    Charter Communications VI, L.L.C.    Secretary of State of
the State of Delaware 85.    Charter Communications VII, LLC    Secretary of
State of the State of Delaware 86.    Charter Communications, LLC    Secretary
of State of the State of Delaware 87.    Charter Distribution, LLC    Secretary
of State of the State of Delaware 88.    Charter Fiberlink - Alabama, LLC   
Secretary of State of the State of Delaware 89.    Charter Fiberlink – Georgia,
LLC    Secretary of State of the State of Delaware 90.    Charter Fiberlink –
Illinois, LLC    Secretary of State of the State of Delaware 91.    Charter
Fiberlink – Maryland II, LLC    Secretary of State of the State of Delaware 92.
   Charter Fiberlink – Michigan, LLC    Secretary of State of the State of
Delaware 93.    Charter Fiberlink – Missouri, LLC    Secretary of State of the
State of Delaware 94.    Charter Fiberlink – Nebraska, LLC    Secretary of State
of the State of Delaware 95.    Charter Fiberlink – Pennsylvania, LLC   
Secretary of State of the State of Delaware 96.    Charter Fiberlink –
Tennessee, LLC    Secretary of State of the State of Delaware

 

7



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

97.    Charter Fiberlink AR-CCVII, LLC    Secretary of State of the State of
Delaware 98.    Charter Fiberlink CA-CCO, LLC    Secretary of State of the State
of Delaware 99.    Charter Fiberlink CC VIII, LLC    Secretary of State of the
State of Delaware 100.    Charter Fiberlink CCO, LLC    Secretary of State of
the State of Delaware 101.    Charter Fiberlink CT-CCO, LLC    Secretary of
State of the State of Delaware 102.    Charter Fiberlink LA-CCO, LLC   
Secretary of State of the State of Delaware 103.    Charter Fiberlink MA-CCO,
LLC    Secretary of State of the State of Delaware 104.    Charter Fiberlink
MS-CCVI, LLC    Secretary of State of the State of Delaware 105.    Charter
Fiberlink NC-CCO, LLC    Secretary of State of the State of Delaware 106.   
Charter Fiberlink NH-CCO, LLC    Secretary of State of the State of Delaware
107.    Charter Fiberlink NV-CCVII, LLC    Secretary of State of the State of
Delaware 108.    Charter Fiberlink NY-CCO, LLC    Secretary of State of the
State of Delaware 109.    Charter Fiberlink OH-CCO, LLC    Secretary of State of
the State of Delaware 110.    Charter Fiberlink OR-CCVII, LLC    Secretary of
State of the State of Delaware

 

8



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

111.    Charter Fiberlink SC-CCO, LLC    Secretary of State of the State of
Delaware 112.    Charter Fiberlink TX-CCO, LLC    Secretary of State of the
State of Delaware 113.    Charter Fiberlink VA-CCO, LLC    Secretary of State of
the State of Delaware 114.    Charter Fiberlink VT-CCO, LLC    Secretary of
State of the State of Delaware 115.    Charter Fiberlink WA-CCVII, LLC   
Secretary of State of the State of Delaware 116.    Charter Helicon, LLC   
Secretary of State of the State of Delaware 117.    Charter Home Security, LLC
   Secretary of State of the State of Delaware 118.    Charter Leasing Holding
Company, LLC    Secretary of State of the State of Delaware 119.    Charter
Leasing of Wisconsin, LLC    Secretary of State of the State of Delaware 120.   
Charter RMG, LLC    Secretary of State of the State of Delaware 121.    Charter
Stores FCN, LLC    Secretary of State of the State of Delaware 122.    Charter
Video Electronics, LLC    Secretary of State of the State of Delaware 123.   
Falcon Cable Communications, LLC    Secretary of State of the State of Delaware
124.    Falcon Cable Media, a California Limited Partnership    Secretary of
State of the State of California

 

9



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

125.    Falcon Cable Systems Company II, L.P.    Secretary of State of the State
of California 126.    Falcon Cablevision, a California Limited Partnership   
Secretary of State of the State of California 127.    Falcon Community Cable,
L.P.    Secretary of State of the State of Delaware 128.    Falcon Community
Ventures I Limited Partnership    Secretary of State of the State of California
129.    Falcon First Cable of the Southeast, LLC    Secretary of State of the
State of Delaware 130.    Falcon First, LLC    Secretary of State of the State
of Delaware 131.    Falcon Telecable, a California Limited Partnership   
Secretary of State of the State of California 132.    Falcon Video
Communications, L.P.    Secretary of State of the State of Delaware 133.   
Helicon Partners I, L.P.    Secretary of State of the State of Delaware 134.   
Hometown T.V., LLC    Secretary of State of the State of Delaware 135.    HPI
Acquisition Co. LLC    Secretary of State of the State of Delaware 136.   
Interlink Communications Partners, LLC    Secretary of State of the State of
Delaware 137.    Long Beach, LLC    Secretary of State of the State of Delaware
138.    Marcus Cable Associates, L.L.C.    Secretary of State of the State of
Delaware

 

10



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

139.    Marcus Cable of Alabama, L.L.C.    Secretary of State of the State of
Delaware 140.    Marcus Cable, LLC    Secretary of State of the State of
Delaware 141.    Midwest Cable Communications, LLC    Secretary of State of the
State of Delaware 142.    Peachtree Cable TV, L.P.    Secretary of State of the
State of Delaware 143.    Peachtree Cable TV, LLC    Secretary of State of the
State of Delaware 144.    Phone Transfers (AL), LLC    Secretary of State of the
State of Delaware 145.    Phone Transfers (CA), LLC    Secretary of State of the
State of Delaware 146.    Phone Transfers (GA), LLC    Secretary of State of the
State of Delaware 147.    Phone Transfers (NC), LLC    Secretary of State of the
State of Delaware 148.    Phone Transfers (TN), LLC    Secretary of State of the
State of Delaware 149.    Phone Transfers (VA), LLC    Secretary of State of the
State of Delaware 150.    Plattsburgh Cablevision, LLC    Secretary of State of
the State of Delaware 151.    Renaissance Media LLC    Secretary of State of the
State of Delaware 152.    Rifkin Acquisition Partners, LLC    Secretary of State
of the State of Delaware

 

11



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

153.    Robin Media Group, LLC    Secretary of State of the State of Delaware
154.    Scottsboro TV Cable, LLC    Secretary of State of the State of Delaware
155.    Tennessee, LLC    Secretary of State of the State of Delaware 156.   
The Helicon Group, L.P.    Secretary of State of the State of Delaware 157.   
Vista Broadband Communications, LLC    Secretary of State of the State of
Delaware 158.    VOIP Transfers (AL), LLC    Secretary of State of the State of
Delaware 159.    VOIP Transfers (CA) LLC    Secretary of State of the State of
Delaware 160.    VOIP Transfers (GA), LLC    Secretary of State of the State of
Delaware 161.    VOIP Transfers (NC), LLC    Secretary of State of the State of
Delaware 162.    VOIP Transfers (TN), LLC    Secretary of State of the State of
Delaware 163.    VOIP Transfers (VA), LLC    Secretary of State of the State of
Delaware 164.    Adcast North Carolina Cable Advertising, LLC    Secretary of
State of the State of Delaware 165.    Alabanza LLC    Secretary of State of the
State of Delaware 166.    America’s Job Exchange LLC    Secretary of State of
the State of Delaware

 

12



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

167.    Coaxial Communications of Central Ohio LLC    Secretary of State of the
State of Ohio 168.    DukeNet Communications Holdings, LLC    Secretary of State
of the State of Delaware 169.    DukeNet Communications, LLC    Secretary of
State of the State of Delaware 170.    ICI Holdings, LLC    Secretary of State
of the State of Delaware 171.    Insight Blocker LLC    Secretary of State of
the State of Delaware 172.    Insight Capital LLC    Secretary of State of the
State of Delaware 173.    Insight Communications Company LLC    Secretary of
State of the State of Delaware 174.    Insight Communications Company, L.P.   
Secretary of State of the State of Delaware 175.    Insight Communications
Midwest, LLC    Secretary of State of the State of Delaware 176.    Insight
Communications of Central Ohio, LLC    Secretary of State of the State of
Delaware 177.    Insight Communications of Kentucky, L.P.    Secretary of State
of the State of Delaware 178.    Insight Interactive, LLC    Secretary of State
of the State of Delaware 179.    Insight Kentucky Capital, LLC    Secretary of
State of the State of Delaware 180.    Insight Kentucky Partners I, L.P.   
Secretary of State of the State of Delaware

 

13



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

181.    Insight Kentucky Partners II, L.P.    Secretary of State of the State of
Delaware 182.    Insight Midwest Holdings, LLC    Secretary of State of the
State of Delaware 183.    Insight Midwest, L.P.    Secretary of State of the
State of Delaware 184.    Insight Phone of Indiana, LLC    Secretary of State of
the State of Delaware 185.    Insight Phone of Kentucky, LLC    Secretary of
State of the State of Delaware 186.    Insight Phone of Ohio, LLC    Secretary
of State of the State of Delaware 187.    Interactive Cable Services, LLC   
Secretary of State of the State of Delaware 188.    Intrepid Acquisition LLC   
Secretary of State of the State of Delaware 189.    NaviSite LLC    Secretary of
State of the State of Delaware 190.    New Wisconsin Procurement LLC   
Secretary of State of the State of Delaware 191.    Oceanic Time Warner Cable
LLC    Secretary of State of the State of Delaware 192.    Parity Assets, LLC   
Secretary of State of the State of Delaware 193.    Time Warner Cable Business
LLC    Secretary of State of the State of Delaware 194.    Time Warner Cable
Enterprises LLC    Secretary of State of the State of Delaware

 

14



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

195.    Time Warner Cable Information Services (Alabama), LLC    Secretary of
State of the State of Delaware 196.    Time Warner Cable Information Services
(Arizona), LLC    Secretary of State of the State of Delaware 197.    Time
Warner Cable Information Services (California), LLC    Secretary of State of the
State of Delaware 198.    Time Warner Cable Information Services (Colorado), LLC
   Secretary of State of the State of Delaware 199.    Time Warner Cable
Information Services (Hawaii), LLC    Secretary of State of the State of
Delaware 200.    Time Warner Cable Information Services (Idaho), LLC   
Secretary of State of the State of Delaware 201.    Time Warner Cable
Information Services (Illinois), LLC    Secretary of State of the State of
Delaware 202.    Time Warner Cable Information Services (Indiana), LLC   
Secretary of State of the State of Delaware 203.    Time Warner Cable
Information Services (Kansas), LLC    Secretary of State of the State of
Delaware 204.    Time Warner Cable Information Services (Kentucky), LLC   
Secretary of State of the State of Delaware 205.    Time Warner Cable
Information Services (Maine), LLC    Secretary of State of the State of Delaware
206.    Time Warner Cable Information Services (Massachusetts), LLC    Secretary
of State of the State of Delaware 207.    Time Warner Cable Information Services
(Michigan), LLC    Secretary of State of the State of Delaware 208.    Time
Warner Cable Information Services (Missouri), LLC    Secretary of State of the
State of Delaware

 

15



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

209.    Time Warner Cable Information Services (Nebraska), LLC    Secretary of
State of the State of Delaware 210.    Time Warner Cable Information Services
(New Hampshire), LLC    Secretary of State of the State of Delaware 211.    Time
Warner Cable Information Services (New Jersey), LLC    Secretary of State of the
State of Delaware 212.    Time Warner Cable Information Services (New Mexico)
LLC    Secretary of State of the State of Delaware 213.    Time Warner Cable
Information Services (New York), LLC    Secretary of State of the State of
Delaware 214.    Time Warner Cable Information Services (North Carolina), LLC   
Secretary of State of the State of Delaware 215.    Time Warner Cable
Information Services (Ohio), LLC    Secretary of State of the State of Delaware
216.    Time Warner Cable Information Services (Pennsylvania), LLC    Secretary
of State of the State of Delaware 217.    Time Warner Cable Information Services
(South Carolina), LLC    Secretary of State of the State of Delaware 218.   
Time Warner Cable Information Services (Tennessee), LLC    Secretary of State of
the State of Delaware 219.    Time Warner Cable Information Services (Texas),
LLC    Secretary of State of the State of Delaware 220.    Time Warner Cable
Information Services (Virginia), LLC    Secretary of State of the State of
Delaware 221.    Time Warner Cable Information Services (Washington), LLC   
Secretary of State of the State of Delaware 222.    Time Warner Cable
Information Services (West Virginia), LLC    Secretary of State of the State of
Delaware

 

16



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

223.    Time Warner Cable Information Services (Wisconsin), LLC    Secretary of
State of the State of Delaware 224.    Time Warner Cable International LLC   
Secretary of State of the State of Delaware 225.    Time Warner Cable Internet
Holdings III LLC    Secretary of State of the State of Delaware 226.    Time
Warner Cable Internet Holdings LLC    Secretary of State of the State of
Delaware 227.    Time Warner Cable Internet LLC    Secretary of State of the
State of Delaware 228.    Time Warner Cable Media LLC    Secretary of State of
the State of Delaware 229.    Time Warner Cable Midwest LLC    Secretary of
State of the State of Delaware 230.    Time Warner Cable New York City LLC   
Secretary of State of the State of Delaware 231.    Time Warner Cable Northeast
LLC    Secretary of State of the State of Delaware 232.    Time Warner Cable
Pacific West LLC    Secretary of State of the State of Delaware 233.    Time
Warner Cable Services LLC    Secretary of State of the State of Delaware 234.   
Time Warner Cable Southeast LLC    Secretary of State of the State of Delaware
235.    Time Warner Cable Sports LLC    Secretary of State of the State of
Delaware 236.    Time Warner Cable Texas LLC    Secretary of State of the State
of Delaware

 

17



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

237.    TWC Administration LLC    Secretary of State of the State of Delaware
238.    TWC Communications, LLC    Secretary of State of the State of Delaware
239.    TWC Digital Phone LLC    Secretary of State of the State of Delaware
240.    TWC Media Blocker LLC    Secretary of State of the State of Delaware
241.    TWC NewCo LLC    Secretary of State of the State of Delaware 242.    TWC
News and Local Programming Holdco LLC    Secretary of State of the State of
Delaware 243.    TWC News and Local Programming LLC    Secretary of State of the
State of Delaware 244.    TWC Regional Sports Network I LLC    Secretary of
State of the State of Delaware 245.    TWC Security LLC    Secretary of State of
the State of Delaware 246.    TWC SEE Holdco LLC    Secretary of State of the
State of Delaware 247.    TWC Wireless LLC    Secretary of State of the State of
Delaware 248.    TWC/Charter Dallas Cable Advertising, LLC    Secretary of State
of the State of Delaware 249.    TWCIS Holdco LLC    Secretary of State of the
State of Delaware 250.    Wisconsin Procurement Holdco LLC    Secretary of State
of the State of Delaware

 

18



--------------------------------------------------------------------------------

    

Grantor’s Name

  

Filing Jurisdiction

251.    BHN Home Security Services, LLC    Secretary of State of the State of
Delaware 252.    BHN Spectrum Investments, LLC    Secretary of State of the
State of Delaware 253.    Bright House Networks, LLC    Secretary of State of
the State of Delaware 254.    Bright House Networks Information Services
(Alabama), LLC    Secretary of State of the State of Delaware 255.    Bright
House Networks Information Services (California), LLC    Secretary of State of
the State of Delaware 256.    Bright House Networks Information Services
(Florida), LLC    Secretary of State of the State of Delaware 257.    Bright
House Networks Information Services (Indiana), LLC    Secretary of State of the
State of Delaware 258.    Bright House Networks Information Services (Michigan),
LLC    Secretary of State of the State of Delaware

 

19



--------------------------------------------------------------------------------

Patent Security Agreement Filings

 

Patent Owner

  

Filing Office

Bright House Networks, LLC    United States Patent and Trademark Office Charter
Communications Operating, LLC    United States Patent and Trademark Office Time
Warner Cable Enterprises LLC    United States Patent and Trademark Office Time
Warner Cable Internet LLC    United States Patent and Trademark Office

Trademark Security Agreement Filings

 

Grantor

  

Filing Office

Alabanza LLC    United States Patent and Trademark Office Bright House Networks,
LLC    United States Patent and Trademark Office Insight Communications Company
LLC    United States Patent and Trademark Office NaviSite LLC    United States
Patent and Trademark Office Time Warner Cable Enterprises LLC    United States
Patent and Trademark Office Time Warner Cable Internet LLC    United States
Patent and Trademark Office TWC NewCo LLC    United States Patent and Trademark
Office

Actions with respect to Pledged Securities

Receipt by the Administrative Agent of (i) the stock certificates listed in
Schedule 2 as “Pledged Stock” and undated stock powers executed in blank with
respect thereto and (ii) the promissory note listed in Schedule 2 as “Pledged
Notes” and an undated allonge executed in blank with respect thereto.

Other Actions

None.

 

20



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

 

    

Grantor

  

Jurisdiction of Organization

1.    American Cable Entertainment Company, LLC    Delaware 2.    Athens
Cablevision, LLC    Delaware 3.    Ausable Cable TV, LLC    Delaware 4.   
Bresnan Broadband Holdings, LLC    Delaware 5.    Bresnan Broadband of Colorado,
LLC    Colorado 6.    Bresnan Broadband of Montana, LLC    Montana 7.    Bresnan
Broadband of Utah, LLC    Utah 8.    Bresnan Broadband of Wyoming, LLC   
Wyoming 9.    Bresnan Communications, LLC    Delaware 10.    Bresnan Digital
Services, LLC    Delaware 11.    Bresnan Microwave of Montana, LLC    Delaware
12.    Cable Equities Colorado, LLC    Delaware 13.    Cable Equities of
Colorado Management LLC    Delaware 14.    CC 10, LLC    Delaware 15.    CC
Fiberlink, LLC    Delaware 16.    CC Michigan, LLC    Delaware 17.    CC
Systems, LLC    Delaware 18.    CC V Holdings, LLC    Delaware 19.    CC VI
Fiberlink, LLC    Delaware



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

20.    CC VI Operating Company, LLC    Delaware 21.    CC VII Fiberlink, LLC   
Delaware 22.    CC VIII Fiberlink, LLC    Delaware 23.    CC VIII Holdings, LLC
   Delaware 24.    CC VIII Operating, LLC    Delaware 25.    CC VIII, LLC   
Delaware 26.    CCO Fiberlink, LLC    Delaware 27.    CCO Holdco Transfers VII,
LLC    Delaware 28.    CCO LP, LLC    Delaware 29.    CCO NR Holdings, LLC   
Delaware 30.    CCO Purchasing, LLC    Delaware 31.    CCO SoCal I, LLC   
Delaware 32.    CCO SoCal II, LLC    Delaware 33.    CCO SoCal Vehicles, LLC   
Delaware 34.    CCO Transfers, LLC    Delaware 35.    Charter Advanced Services
(AL), LLC    Delaware 36.    Charter Advanced Services (CA), LLC    Delaware 37.
   Charter Advanced Services (CO), LLC    Delaware 38.    Charter Advanced
Services (CT), LLC    Delaware 39.    Charter Advanced Services (GA), LLC   
Delaware 40.    Charter Advanced Services (IL), LLC    Delaware 41.    Charter
Advanced Services (IN), LLC    Delaware

 

2



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

42.    Charter Advanced Services (KY), LLC    Delaware 43.    Charter Advanced
Services (LA), LLC    Delaware 44.    Charter Advanced Services (MA), LLC   
Delaware 45.    Charter Advanced Services (MD), LLC    Delaware 46.    Charter
Advanced Services (MI), LLC    Delaware 47.    Charter Advanced Services (MN),
LLC    Delaware 48.    Charter Advanced Services (MO), LLC    Delaware 49.   
Charter Advanced Services (MS), LLC    Delaware 50.    Charter Advanced Services
(MT), LLC    Delaware 51.    Charter Advanced Services (NC), LLC    Delaware 52.
   Charter Advanced Services (NE), LLC    Delaware 53.    Charter Advanced
Services (NH), LLC    Delaware 54.    Charter Advanced Services (NV), LLC   
Delaware 55.    Charter Advanced Services (NY), LLC    Delaware 56.    Charter
Advanced Services (OH), LLC    Delaware 57.    Charter Advanced Services (OR),
LLC    Delaware 58.    Charter Advanced Services (PA), LLC    Delaware 59.   
Charter Advanced Services (SC), LLC    Delaware 60.    Charter Advanced Services
(TN), LLC    Delaware 61.    Charter Advanced Services (TX), LLC    Delaware 62.
   Charter Advanced Services (UT), LLC    Delaware 63.    Charter Advanced
Services (VA), LLC    Delaware

 

3



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

64.    Charter Advanced Services (VT), LLC    Delaware 65.    Charter Advanced
Services (WA), LLC    Delaware 66.    Charter Advanced Services (WI), LLC   
Delaware 67.    Charter Advanced Services (WV), LLC    Delaware 68.    Charter
Advanced Services (WY), LLC    Delaware 69.    Charter Advanced Services VIII
(MI), LLC    Delaware 70.    Charter Advanced Services VIII (MN), LLC   
Delaware 71.    Charter Advanced Services VIII (WI), LLC    Delaware 72.   
Charter Advertising of Saint Louis, LLC    Delaware 73.    Charter Cable
Operating Company, LLC    Delaware 74.    Charter Cable Partners, LLC   
Delaware 75.    Charter Communications Entertainment I, LLC    Delaware 76.   
Charter Communications Entertainment II, LLC    Delaware 77.    Charter
Communications Entertainment, LLC    Delaware 78.    Charter Communications of
California, LLC    Delaware 79.    Charter Communications Operating Capital
Corp.    Delaware 80.    Charter Communications Operating, LLC    Delaware 81.
   Charter Communications Properties LLC    Delaware 82.    Charter
Communications V, LLC    Delaware 83.    Charter Communications Ventures, LLC   
Delaware 84.    Charter Communications VI, L.L.C.    Delaware 85.    Charter
Communications VII, LLC    Delaware

 

4



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

86.    Charter Communications, LLC    Delaware 87.    Charter Distribution, LLC
   Delaware 88.    Charter Fiberlink - Alabama, LLC    Delaware 89.    Charter
Fiberlink – Georgia, LLC    Delaware 90.    Charter Fiberlink – Illinois, LLC   
Delaware 91.    Charter Fiberlink – Maryland II, LLC    Delaware 92.    Charter
Fiberlink – Michigan, LLC    Delaware 93.    Charter Fiberlink – Missouri, LLC
   Delaware 94.    Charter Fiberlink – Nebraska, LLC    Delaware 95.    Charter
Fiberlink – Tennessee, LLC    Delaware 96.    Charter Fiberlink AR-CCVII, LLC   
Delaware 97.    Charter Fiberlink CA-CCO, LLC    Delaware 98.    Charter
Fiberlink CC VIII, LLC    Delaware 99.    Charter Fiberlink CCO, LLC    Delaware
100.    Charter Fiberlink CT-CCO, LLC    Delaware 101.    Charter Fiberlink
LA-CCO, LLC    Delaware 102.    Charter Fiberlink MA-CCO, LLC    Delaware 103.
   Charter Fiberlink MS-CCVI, LLC    Delaware 104.    Charter Fiberlink NC-CCO,
LLC    Delaware 105.    Charter Fiberlink NH-CCO, LLC    Delaware 106.   
Charter Fiberlink NV-CCVII, LLC    Delaware 107.    Charter Fiberlink NY-CCO,
LLC    Delaware

 

5



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

108.    Charter Fiberlink OH-CCO, LLC    Delaware 109.    Charter Fiberlink
OR-CCVII, LLC    Delaware 110.    Charter Fiberlink-Pennsylvania, LLC   
Delaware 111.    Charter Fiberlink SC-CCO, LLC    Delaware 112.    Charter
Fiberlink TX-CCO, LLC    Delaware 113.    Charter Fiberlink VA-CCO, LLC   
Delaware 114.    Charter Fiberlink VT-CCO, LLC    Delaware 115.    Charter
Fiberlink WA-CCVII, LLC    Delaware 116.    Charter Helicon, LLC    Delaware
117.    Charter Home Security, LLC    Delaware 118.    Charter Leasing Holding
Company, LLC    Delaware 119.    Charter Leasing of Wisconsin, LLC    Delaware
120.    Charter RMG, LLC    Delaware 121.    Charter Stores FCN, LLC    Delaware
122.    Charter Video Electronics, LLC    Delaware 123.    Falcon Cable
Communications, LLC    Delaware 124.    Falcon Cable Media, a California Limited
Partnership    California 125.    Falcon Cable Systems Company II, L.P.   
California 126.    Falcon Cablevision, a California Limited Partnership   
California 127.    Falcon Community Cable, L.P.    Delaware 128.    Falcon
Community Ventures I Limited Partnership    California 129.    Falcon First
Cable of the Southeast, LLC    Delaware

 

6



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

130.    Falcon First, LLC    Delaware 131.    Falcon Telecable, a California
Limited Partnership    California 132.    Falcon Video Communications, L.P.   
Delaware 133.    Helicon Partners I, L.P.    Delaware 134.    Hometown T.V., LLC
   Delaware 135.    HPI Acquisition Co. LLC    Delaware 136.    Interlink
Communications Partners, LLC    Delaware 137.    Long Beach, LLC    Delaware
138.    Marcus Cable Associates, L.L.C.    Delaware 139.    Marcus Cable of
Alabama, L.L.C.    Delaware 140.    Marcus Cable, LLC    Delaware 141.   
Midwest Cable Communications, LLC    Delaware 142.    Peachtree Cable TV, L.P.
   Delaware 143.    Peachtree Cable TV, LLC    Delaware 144.    Phone Transfers
(AL), LLC    Delaware 145.    Phone Transfers (CA), LLC    Delaware 146.   
Phone Transfers (GA), LLC    Delaware 147.    Phone Transfers (NC), LLC   
Delaware 148.    Phone Transfers (TN), LLC    Delaware 149.    Phone Transfers
(VA), LLC    Delaware 150.    Plattsburgh Cablevision, LLC    Delaware

 

7



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

151.    Renaissance Media LLC    Delaware 152.    Rifkin Acquisition Partners,
LLC    Delaware 153.    Robin Media Group, LLC    Delaware 154.    Scottsboro TV
Cable, LLC    Delaware 155.    Tennessee, LLC    Delaware 156.    The Helicon
Group, L.P.    Delaware 157.    Vista Broadband Communications, LLC    Delaware
158.    VOIP Transfers (AL), LLC    Delaware 159.    VOIP Transfers (CA) LLC   
Delaware 160.    VOIP Transfers (GA), LLC    Delaware 161.    VOIP Transfers
(NC), LLC    Delaware 162.    VOIP Transfers (TN), LLC    Delaware 163.    VOIP
Transfers (VA), LLC    Delaware 164.    Adcast North Carolina Cable Advertising,
LLC    Delaware 165.    Alabanza LLC    Delaware 166.    America’s Job Exchange
LLC    Delaware 167.    Coaxial Communications of Central Ohio LLC    Ohio 168.
   DukeNet Communications Holdings, LLC    Delaware 169.    DukeNet
Communications, LLC    Delaware 170.    ICI Holdings, LLC    Delaware 171.   
Insight Blocker LLC    Delaware 172.    Insight Capital LLC    Delaware

 

8



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

173.    Insight Communications Company LLC    Delaware 174.    Insight
Communications Company, L.P.    Delaware 175.    Insight Communications Midwest,
LLC    Delaware 176.    Insight Communications of Central Ohio, LLC    Delaware
177.    Insight Communications of Kentucky, L.P.    Delaware 178.    Insight
Interactive, LLC    Delaware 179.    Insight Kentucky Capital, LLC    Delaware
180.    Insight Kentucky Partners I, L.P.    Delaware 181.    Insight Kentucky
Partners II, L.P.    Delaware 182.    Insight Midwest Holdings, LLC    Delaware
183.    Insight Midwest, L.P.    Delaware 184.    Insight Phone of Indiana, LLC
   Delaware 185.    Insight Phone of Kentucky, LLC    Delaware 186.    Insight
Phone of Ohio, LLC    Delaware 187.    Interactive Cable Services, LLC   
Delaware 188.    Intrepid Acquisition LLC    Delaware 189.    NaviSite LLC   
Delaware 190.    New Wisconsin Procurement LLC    Delaware 191.    Oceanic Time
Warner Cable LLC    Delaware 192.    Parity Assets, LLC    Delaware 193.    Time
Warner Cable Business LLC    Delaware 194.    Time Warner Cable Enterprises LLC
   Delaware

 

9



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

195.    Time Warner Cable Information Services (Alabama), LLC    Delaware 196.
   Time Warner Cable Information Services (Arizona), LLC    Delaware 197.   
Time Warner Cable Information Services (California), LLC    Delaware 198.   
Time Warner Cable Information Services (Colorado), LLC    Delaware 199.    Time
Warner Cable Information Services (Hawaii), LLC    Delaware 200.    Time Warner
Cable Information Services (Idaho), LLC    Delaware 201.    Time Warner Cable
Information Services (Illinois), LLC    Delaware 202.    Time Warner Cable
Information Services (Indiana), LLC    Delaware 203.    Time Warner Cable
Information Services (Kansas), LLC    Delaware 204.    Time Warner Cable
Information Services (Kentucky), LLC    Delaware 205.    Time Warner Cable
Information Services (Maine), LLC    Delaware 206.    Time Warner Cable
Information Services (Massachusetts), LLC    Delaware 207.    Time Warner Cable
Information Services (Michigan), LLC    Delaware 208.    Time Warner Cable
Information Services (Missouri), LLC    Delaware 209.    Time Warner Cable
Information Services (Nebraska), LLC    Delaware

 

10



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

210.    Time Warner Cable Information Services (New Hampshire), LLC    Delaware
211.    Time Warner Cable Information Services (New Jersey), LLC    Delaware
212.    Time Warner Cable Information Services (New Mexico) LLC    Delaware 213.
   Time Warner Cable Information Services (New York), LLC    Delaware 214.   
Time Warner Cable Information Services (North Carolina), LLC    Delaware 215.   
Time Warner Cable Information Services (Ohio), LLC    Delaware 216.    Time
Warner Cable Information Services (Pennsylvania), LLC    Delaware 217.    Time
Warner Cable Information Services (South Carolina), LLC    Delaware 218.    Time
Warner Cable Information Services (Tennessee), LLC    Delaware 219.    Time
Warner Cable Information Services (Texas), LLC    Delaware 220.    Time Warner
Cable Information Services (Virginia), LLC    Delaware 221.    Time Warner Cable
Information Services (Washington), LLC    Delaware 222.    Time Warner Cable
Information Services (West Virginia), LLC    Delaware 223.    Time Warner Cable
Information Services (Wisconsin), LLC    Delaware

 

11



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

224.    Time Warner Cable International LLC    Delaware 225.    Time Warner
Cable Internet Holdings III LLC    Delaware 226.    Time Warner Cable Internet
Holdings LLC    Delaware 227.    Time Warner Cable Internet LLC    Delaware 228.
   Time Warner Cable Media LLC    Delaware 229.    Time Warner Cable Midwest LLC
   Delaware 230.    Time Warner Cable New York City LLC    Delaware 231.    Time
Warner Cable Northeast LLC    Delaware 232.    Time Warner Cable Pacific West
LLC    Delaware 233.    Time Warner Cable Services LLC    Delaware 234.    Time
Warner Cable Southeast LLC    Delaware 235.    Time Warner Cable Sports LLC   
Delaware 236.    Time Warner Cable Texas LLC    Delaware 237.    TWC
Administration LLC    Delaware 238.    TWC Communications, LLC    Delaware 239.
   TWC Digital Phone LLC    Delaware 240.    TWC Media Blocker LLC    Delaware
241.    TWC NewCo LLC    Delaware 242.    TWC News and Local Programming Holdco
LLC    Delaware 243.    TWC News and Local Programming LLC    Delaware 244.   
TWC Regional Sports Network I LLC    Delaware 245.    TWC Security LLC   
Delaware

 

12



--------------------------------------------------------------------------------

    

Grantor

  

Jurisdiction of Organization

246.    TWC SEE Holdco LLC    Delaware 247.    TWC Wireless LLC    Delaware 248.
   TWC/Charter Dallas Cable Advertising, LLC    Delaware 249.    TWCIS Holdco
LLC    Delaware 250.    Wisconsin Procurement Holdco LLC    Delaware 251.    BHN
Home Security Services, LLC    Delaware 252.    BHN Spectrum Investments, LLC   
Delaware 253.    Bright House Networks, LLC    Delaware 254.    Bright House
Networks Information Services (Alabama), LLC    Delaware 255.    Bright House
Networks Information Services (California), LLC    Delaware 256.    Bright House
Networks Information Services (Florida), LLC    Delaware 257.    Bright House
Networks Information Services (Indiana), LLC    Delaware 258.    Bright House
Networks Information Services (Michigan), LLC    Delaware

 

13



--------------------------------------------------------------------------------

Schedule 5

PATENT REGISTRATIONS AND PATENT APPLICATIONS1

 

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Cloud based location shifting service    13/399,666    2/17/2012   
9,258,575    2/9/2016    Charter Communications Operating, LLC USA    Fast
binding of a cloud based streaming server structures    13/399,677    2/17/2012
   N/A    N/A

 

Published
10/18/2012

 

US20120266198*

   Charter Communications Operating, LLC USA    Method and system for program
and stream control of video to target device    13/399,690    2/17/2012    N/A
   N/A

 

Published
11/22/2012

 

US20120297423*

   Charter Communications Operating, LLC USA    User interfact for television
programming and social media feeds for time shifted viewing    13/752,719   
1/29/2013    N/A    N/A

 

Published
09/12/2013

 

US20130239146*

   Charter Communications Operating, LLC USA    Dynamic tuning in dense arrays
of electrically small elements    13/755,666    1/31/2013    9,118,304   
8/25/2015    Charter Communications Operating, LLC

 

1  Items footnoted in this Schedule 5 to be updated on a post-closing basis.



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Dynamic tuning in dense arrays of electrically small elements2   
14/833,867    8/24/2015    N/A    N/A

 

Publsihed
02/25/2016

 

20160057486

   Charter Communications Operating, LLC USA    Method and system for scheduling
recordings of television programs in television distribution systems   
14/481,665    9/9/2014    N/A    N/A

 

Published
03/10/2016

 

US20160073161*

   Charter Communications Operating, LLC USA    Method and system for assigning
antennas in demse array    13/659,029    10/24/2012    9,148,674    9/29/2015   
Charter Communications Operating, LLC USA    Three dimensional antenna array
system with throughs    13/904,240    5/29/2013    N/A    N/A

 

Published
12/05/2013

 

US20130321239*

   Charter Communications Operating, LLC USA    Method and system for displaying
speech to text convertetd audio with streaming video content data    14/279,530
   5/16/2014    N/A    N/A

 

Published
11/20/2014

 

US20140344854*

   Charter Communications Operating, LLC USA    Antenna system with small low
frequency antennas for television receiption3    14/497,535    9/26/2014    N/A
   N/A    Charter Communications Operating, LLC

 

2  USPTO assignment data not available

3  To be confirmed.

 

2



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Flexible cloud based streaming digital video server and recorder4   
61/549,357    10/20/2011    N/A    N/A    Charter Communications Operating, LLC
USA    Method and system for assigning antennas in dense array5    14/868,039   
9/28/2015    N/A    N/A    Charter Communications Operating, LLC USA    Cloud
based location shifting service6    15/018,588    2/8/2016    N/A    N/A   
Charter Communications Operating, LLC USA    System and method bridging cloud
based user interfaces    13/963,594    8/9/2013    8,943,543    1/27/2015   
Charter Communications Operating, LLC USA    System and method bridging cloud
based user interfaces    14/605,077    1/26/2015    9,253,526    2/2/2016   
Charter Communications Operating, LLC USA    System and method for adapting
content delivery    13/803,372    3/14/2013    N/A    N/A

 

Published
09/18/2014

 

US20140280744*

   Charter Communications Operating, LLC USA    System and method for
controlling hotel cpe via personal smart device    14/503,478    10/1/2014   
N/A    N/A

 

Published
04/07/2016

 

US20160100199*

   Charter Communications Operating, LLC

 

4  To be confirmed.

5  To be confirmed.

6  To be confirmed.

 

3



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    System and method for separate audio program translation    14/503,532   
10/1/2014    N/A    N/A

 

Published
04/07/2016

 

US20160098395*

   Charter Communications Operating, LLC USA    System and method for
authenticating local cpe    14/069,735    11/1/2013    N/A    N/A

 

Published
05/07/2015

 

US20150128216*

   Charter Communications Operating, LLC USA    System and method for
authenticating local cpe    PCT/
US2014/063342    10/31/2014    N/A    N/A    Charter Communications Operating,
LLC USA    Compensation for viewing with common vision abnormalities7   
14/633,963    2/27/2015    N/A    N/A    Charter Communications Operating, LLC
USA    Automatic identification of changes in objects8    14/633,217   
2/27/2015    N/A    N/A    Charter Communications Operating, LLC USA    Provider
Equipment Generation Of Customer User Interface9    14/819,313    8/5/2015   
N/A    N/A

 

Published
05/12/2016

 

US20160134910*

   Charter Communications Operating, LLC

 

7  To be confirmed.

8  Title to be confirmed.

9  To be confirmed.

 

4



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Remote control volume and channel controls that integrate10    29/525,240
   4/28/2015    N/A    N/A    Charter Communications Operating, LLC USA   
Docsis moca enable coax distribution system    14/503,601    10/1/2014    N/A   
N/A

 

Published
04/07/2016

 

US20160099910*

   Charter Communications Operating, LLC USA    Automated audio volume
stabilizer11    14/633,232    2/27/2015    N/A    N/A    Charter Communications
Operating, LLC USA    Session-based common tier encryption for simulcrypt
systems12    14/575,252    12/18/2014    N/A    N/A    Charter Communications
Operating, LLC USA    Unique grouping of communication sources    14/635,04013
   2/27/2015    N/A    N/A    Charter Communications Operating, LLC USA   
Graphical user interface14    29/514,673    1/15/2015    N/A    N/A    Charter
Communications Operating, LLC USA    Graphical user interface15    29/514,676   
1/15/2015    N/A    N/A    Charter Communications Operating, LLC USA    Set top
box16    29/514,671    1/15/2015    N/A    N/A    Charter Communications
Operating, LLC

 

10  To be confirmed.

11  To be confirmed.

12  To be confirmed.

13  Application number to be confirmed.

14  To be confirmed.

15  To be confirmed.

16  To be confirmed.

 

5



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Remote control unit17    29/514,672    1/15/2015    N/A    N/A    Charter
Communications Operating, LLC USA    Spectrum rcu options button18    29/514,742
   1/15/2015    N/A    N/A    Charter Communications Operating, LLC USA   
Spectrum guide features a time-based background color display mechanism that
automatically changes the color of the tv guide cells from light (during the
day) to dark (at night), this makes for less eye-strain and easier readability
of show titles in the guide    N/A19    N/A    N/A    N/A    Charter
Communications Operating, LLC USA    Dynamic, inline hint messaging20   
14/863,005    9/23/2015    N/A    N/A    Charter Communications Operating, LLC
USA    Charter’s network based authentication and authorization21    14/866,088
   9/25/2015    N/A    N/A    Charter Communications Operating, LLC USA   
Capability to identify in-home constraints by comparing speed22    15/004,475   
1/22/2016          Charter Communications Operating, LLC

 

17  To be confirmed.

18  To be confirmed.

19  Application number to be provided.

20  To be confirmed.

21  To be confirmed.

22  To be confirmed.

 

6



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Data packet structure for digital information distribution    09/458,339
   12/10/1999    6,826,197    11/30/2004    Charter Communications Operating,
LLC USA    Data packet structure for digital information distribution   
10/946,393    9/21/2004    7,801,172    9/21/2010    Charter Communications
Operating, LLC USA    Data transmission method and apparatus    09/327,791   
6/8/1999    6,477,182    11/5/2002    Charter Communications Operating, LLC USA
   Method and apparatus for providing subscription-on-demand services for an
interactive information distribution system23    09/086,799    5/29/1998   
6,314,573    11/6/2001    Charter Communications Operating, LLC USA    System
for interactively distributing information services having a remote video
session manager    09/116,759    07/16/1998    6,305,019    10/16/2001   
Charter Communications Operating, LLC USA    Method and apparatus for providing
dynamic pricing services for an interactive information distribution system (as
amended)    09/306,955    5/7/1999    6,684,400    1/27/2004    Charter
Communications Operating, LLC

 

23  Title to be confirmed.

 

7



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Method and apparatus for providing dynamic pricing services for an
interactive information distribution system    10/689,005    10/20/2003
(Allowed
7/30/2014)    8,904,452    12/2/2014    Charter Communications Operating, LLC
USA    Method and apparatus for providing dynamic pricing services for an
interactive\ninformation distribution system24    14/558,429    12/2/2014      
Published
05/28/2015

 

20150150058

   Charter Communications Operating, LLC USA    Encoding optimization techniques
for encoding program grid section of server-centric interactive programming
guide25    09/583,388    5/30/2000    7,254,824    8/7/2007    Charter
Communications Operating, LLC USA    Computer network chat room based on channel
broadcast in real time26    08/749,091    11/14/1996    5,828,839    10/27/1998
   Charter Communications Operating, LLC USA    Computer network chat room based
on channel broadcast in real time27    09/074,911    5/8/1998    6,061,716   
5/9/2000    Charter Communications Operating, LLC

 

24  Assignment to be confirmed.

25  Title to be confirmed.

26  Ownership to be confirmed.

27  Ownership to be confirmed.

 

8



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    Integrated media content server system and method for the customization
of metadata that is associated therewith28    11/320,447    12/27/2005   
7,870,125    1/11/2011    Charter Communications Operating, LLC USA   
Integrated media content server system and method for the customization of
metadata that is associated therewith29    12/834,367    7/12/2010    8,234,271
   7/31/2012    Charter Communications Operating, LLC USA    Integrated media
content server system and method for the customization of metadata that is
associated therewith30    12/834,406    7/12/2010    8,239,386    8/7/2012   
Charter Communications Operating, LLC USA    Integrated media content server
system and method for the31    13/568,106    8/6/2012    N/A    N/A    Charter
Communications Operating, LLC USA    System and method of content streaming and
downloading32    15/008438    N/A    N/A    N/A    Charter Communications
Operating, LLC

 

28  Ownership to be confirmed.

29  Assignment data unavailable.

30  Assignment data unavailable.

31  To be confirmed.

32  Assignment data unavailable.

 

9



--------------------------------------------------------------------------------

Country

  

Title

  

Application #

  

Application

Date

  

Patent #

  

Grant Date

  

Owner

USA    System and method of analyzing cmts data streams33    62/291,454   
2/4/2016    N/A    N/A    Charter Communications Operating, LLC USA    System
and method of content streaming and downloading34    15/008,438       N/A    N/A
   Charter Communications Operating, LLC

 

Country

  

Patent Title

  

Status

 

Patent/Application
No.

Patent/Application
Date

  

Owner

United States    Integrating A Mobile Hotspot Into A Larger Network Environment
   Issued   9161377


10-13-2015

   Bright House Networks United States    Integrating A Mobile Hotspot Into A
Larger Network Environment    Issued   9002319


04-07-2015

   Bright House Networks United States    Methods, Apparatus And
Computer-Readable Media For Providing Caller Identification Information   
Issued   8811960


08-19-2014

   Bright House Networks, LLC United States    Integrating A Mobile Hotspot Into
A Larger Network Environment    Issued   8600344


12-03-2013

   Bright House Networks United States    Patient Health Measurement Compliance
And Incentive System    Pending/Pub   14/279439


05-16-2014

   Bright House Networks, LLC

 

33  Assignment data unavailable.

34  Assignment data unavailable.

 

10



--------------------------------------------------------------------------------

Country

  

Patent Title

  

Status

 

Patent/Application
No.

Patent/Application
Date

  

Owner

United States    Patient Health Measurement And Incentive System    Pending/Pub
  14/279,474


05-16-2014

   Bright House Networks, LLC United States    Initiating A Unicast Stream Based
On A Triggering Event Associated With A Node Receiving A Multicast Stream   
Pending/Pub   13/471,527


05-15-2012

   Bright House Networks United States    Automatic Device Reconfiguration   
Pending/Pub   13/415,179


03-08-2012

   Bright House Networks, LLC

 

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

1.    TWC 12-31    Issued    Notification In A Network Environment    9154854   
10/6/2015    USA    Time Warner Cable Enterprises LLC 2.    TWC 12-29    Issued
   Remote Control Including Touch-Sensing Surface    9024894    5/5/2015    USA
   Time Warner Cable Enterprises LLC 3.    TWC 12-28    Issued    Methods And
Apparatus That Facilitate Controlling Multiple Devices    9118952    8/25/2015
   USA    Time Warner Cable Enterprises LLC 4.    TWC 12-26    Issued   
Wireless Mesh Network Configuration    9258843    2/9/2016    USA    Time Warner
Cable Enterprises LLC 5.    TWC 12-24    Issued    Methods And Apparatus For
Supporting Trick Play Functions In Devices Without Local Storage    8935735   
1/13/2015    USA    Time Warner Cable Enterprises LLC 6.    TWC 12-15    Issued
   Lightweight Polling Technique    8972558    3/3/2015    USA    Time Warner
Cable Enterprises LLC 7.    TWC 12-14    Issued    Media Synchronization Within
Home Network Using Set-Top Box As Gateway    8832750    9/9/2014    USA    Time
Warner Cable Enterprises LLC

 

11



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

8.    TWC 12-13    Issued    Multi-Format Distribution Of Content    8910220   
12/9/2014    USA    Time Warner Cable Enterprises LLC 9.    TWC 12-12    Issued
   Apparatus And Methods For Multimedia Coordination    9131283    9/8/2015   
USA    Time Warner Cable Enterprises LLC 10.    TWC 12-10    Issued    Wireless
Session Configuration Persistence    8938785    1/20/2015    USA    Time Warner
Cable Enterprises LLC 11.    TWC 12-07    Issued    Power Fluctuation Detection
And Analysis    9143379    9/22/2015    USA    Time Warner Cable Enterprises LLC
12.    TWC 12-06    Issued    Establishing Network Connectivity Based On
Location    9241239    1/19/2016    USA    Time Warner Cable Enterprises LLC 13.
   TWC 12-05    Issued    Convenient Wi-Fi Network Access Using Unique
Identifier Value    9288674    3/15/2016    USA    Time Warner Cable Enterprises
LLC 14.    TWC 12-04    Issued    Handoffs Between Access Points In A Wi-Fi
Environment    9008045    4/14/2015    USA    Time Warner Cable Enterprises LLC
15.    TWC 12-03    Issued    Remote Activation Of Mobile Applications   
9237215    1/12/2016    USA    Time Warner Cable Enterprises LLC 16.    TWC
12-02    Issued    System And Method For IP Multicast    8948171    2/3/2015   
USA    Time Warner Cable Enterprises LLC 17.    TWC 12-01    Issued    Methods
And Apparatus For Providing Multi-Source Bandwidth Sharing Management    8839317
   9/16/2014    USA    Time Warner Cable Enterprises LLC 18.    TWC 11-30   
Issued    Method And System For Device Discovery And Content Management On A
Network    9264751    2/16/2016    USA    Time Warner Cable Enterprises LLC 19.
   TWC 11-26    Issued    Call Management And Notifications In Media Player
Applications    8706096    4/22/2014    USA    Time Warner Cable Enterprises LLC
20.    TWC 11-25    Issued    Methods And Apparatus For Providing Parental Or
Guardian Control And Visualization Over Communications To Various Devices In The
Home    8843953    9/23/2014    USA    Time Warner Cable Enterprises LLC

 

12



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

21.    TWC 11-22    Issued    System And Method For Automatically Learning And
Maintaining IP Address Allocation Topology    9300541    3/29/2016    USA   
Time Warner Cable Enterprises LLC 22.    TWC 13-11    Issued    System And
Method For Resolving Scheduling Conflicts In Multi-Tuner Devices And Systems   
9258614    2/9/2016    USA    Time Warner Cable Enterprises LLC 23.    TWC 11-13
   Issued    Mechanism For Establishing Reputation In A Network Environment   
8887238    11/11/2014    USA    Time Warner Cable Enterprises LLC 24.    TWC
11-10    Issued    Firewall Access Control With Border Gateway Protocol   
8931073    1/6/2015    USA    Time Warner Cable Enterprises LLC 25.    TWC 11-07
   Issued    Techniques For Assigning Internet Protocol Version Six Network
Blocks In Unknown Networks    9112764    8/18/2015    USA    Time Warner Cable
Enterprises LLC 26.    TWC 11-04    Issued    Handoff Management In
A Multi-Layer Wireless Network    8812050    8/19/2014    USA    Time Warner
Cable Enterprises LLC 27.    TWC 11-03    Issued    Technique For Prefix
Subnetting    8995360    3/31/2015    USA    Time Warner Cable Enterprises LLC
28.    TWC 11-02    Issued    Methods And Apparatus For Watermarking And
Distributing Watermarked Content    8848969    9/30/2014    USA    Time Warner
Cable Enterprises LLC 29.    TWC 10-30    Issued    Call Center Mapping System
And Method    8411831    4/2/2013    USA    Time Warner Cable Enterprises LLC
30.    TWC 10-27    Issued    Systems And Methods For Maintaining A Measure Of
Session Time On A Networked Device    8429280    4/23/2013    USA    Time Warner
Cable Enterprises LLC 31.    TWC 10-18    Issued    Methods And Apparatus For
Supporting Sharing Of Content Between Mobile Communications Devices And Home
Based Devices    8849184    9/30/2014    USA    Time Warner Cable Enterprises
LLC

 

13



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

32.    TWC 10-17    Issued    Apparatus And Method For Enforcing Content
Protection Rules During Data Transfer Between Devices    9015270    4/21/2015   
USA    Time Warner Cable Enterprises LLC 33.    TWC 10-16    Issued    Methods
And Apparatus For Providing Indivial Service Subscribers Content Related
Services At One Or More Locations    8924999    12/30/2014    USA    Time Warner
Cable Enterprises LLC 34.    TWC 10-12A C1    Issued    System And Method For
WI-FI Roaming    9241367    1/19/2016    USA    Time Warner Cable Enterprises
LLC 35.    TWC 10-12B C1    Issued    System And Method For Maintaining A
Communication Session    8885571    11/11/2014    USA    Time Warner Cable
Enterprises LLC. 36.    TWC 10-12B    Issued    System And Method For
Maintaining A Communication Session    8638717    1/28/2014    USA    Time
Warner Cable Enterprises LLC 37.    TWC 10-12A    Issued    System And Method
For WI-FI Roaming    8553662    10/8/2013    USA    Time Warner Cable
Enterprises LLC 38.    TWC 10-10    Issued    Quality Feedback Mechanism For
Bandwidth Allocation In A Switched Digital Video System    8813144    8/19/2014
   USA    Time Warner Cable Enterprises LLC 39.    TWC 10-07    Issued    System
And Method For Determining Network Relationships With Unreliable Data    8607293
   12/10/2013    USA    Time Warner Cable Enterprises LLC 40.    TWC 10-06   
Issued    System And Method For Coordinated Discovery Of The Status Of Network
Routes By Hosts In A Network    8681645    3/25/2014    USA    Time Warner Cable
Enterprises LLC 41.    TWC 10-05C1    Issued    Multicast Video Advertisement
Insertion Using Routing Protocols    9124928    9/1/2015    USA    Time Warner
Cable Enterprises LLC. 42.    TWC 10-05    Issued    Multicast Video
Advertisement Insertion Using Routing Protocols    8910198    12/9/2014    USA
   Time Warner Cable Enterprises LLC

 

14



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

43.    TWC 10-02C1    Issued    Apparatus And Methods For Data Collection And
Validation    9003436    4/7/2015    USA    Time Warner Cable Enterprises LLC
44.    TWC 10-02    Issued    Apparatus And Methods For Data Collection Analysis
And Validation Including Error Correction In A Content Delivery Network   
8484511    7/9/2013    USA    Time Warner Cable Enterprises LLC 45.    TWC 10-01
   Issued    Apparatus And Methods For Identifying And Charactering Latency In A
Content Delivery Network    8930979    1/6/2015    USA    Time Warner Cable
Enterprises LLC 46.    TWC 09-29    Issued    System And Method For Sharing A
Payload Among Mobile Devices In A Wireless Network    8265050    9/11/2012   
USA    Time Warner Cable Enterprises LLC 47.    TWC 09-26    Issued    Methods
And Apparatus For Enabling Media Functionality In A Content-Based Network   
8396055    3/12/2013    USA    Time Warner Cable Enterprises LLC 48.    TWC
09-25    Issued    Gateway Apparatus And Methods For Digital Content Delivery In
A Network.    9027062    5/5/2015    USA    Time Warner Cable Enterprises LLC
49.    TWC 09-23C1    Issued    Geographic Based Remote Control    8957762   
2/17/2015    USA    Time Warner Cable Enterprises LLC 50.    TWC 09-23    Issued
   Geographic Based Remote Control    8395477    3/12/2013    USA    Time Warner
Cable Enterprises LLC 51.    TWC 09-22    Issued    Digital Domain Content
Processing And Distribution Apparatus And Methods    9300445    3/29/2016    USA
   Time Warner Cable Enterprises LLC 52.    TWC 09-21D1    Issued    Providing
Syndication Feed Content On A Television Set-Top Box With Limited Decoder
Capability    9113186    8/18/2015    USA    Time Warner Cable Enterprises LLC

 

15



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

53.    TWC 09-21    Issued    Providing Syndication Feed Content On A Television
Set-Top Box With Limited Decoder Capability    8533768    9/10/2013    USA   
Time Warner Cable Enterprises LLC 54.    TWC 09-19    Issued    Apparatus And
Methods For Device Authorization In A Premises Network    8745758    6/3/2014   
USA    Time Warner Cable Enterprises LLC 55.    TWC 09-17    Issued   
Techniques For Upgrading Software In A Video Content Network    8533771   
9/10/2013    USA    Time Warner Cable Enterprises LLC 56.    TWC 09-15    Issued
   Methods And Apparatus For Providing Voice Mail Services    8443403   
5/14/2013    USA    Time Warner Cable Enterprises LLC 57.    TWC 09-08    Issued
   Destination Based Method For Managing Network Resources    8885667   
11/11/2014    USA    Time Warner Cable Enterprises LLC 58.    TWC 09-05C1   
Issued    Methods And Apparatus For Packetized Content Delivery Over A Content
Delivery Network    8516529    8/20/2013    USA    Time Warner Cable Enterprises
LLC 59.    TWC 09-03    Issued    Method And Apparatus For Classifying An
Audience In A Content-Based Network    8935721    1/13/2015    USA    Time
Warner Cable Enterprises LLC 60.    TWC 09-02    Issued    Method And Apparatus
For Targeted Content Insertion    8813124    8/19/2014    USA    Time Warner
Cable Enterprises LLC 61.    TWC 09-01    Issued    Method And Apparatus For
Evaluating An Audience In A Content-Based Network    9178634    11/3/2015    USA
   Time Warner Cable Enterprises LLC 62.    TWC 08-31C2    Issued    Scheduling
Trigger Apparatus And Method    8291453    10/16/2012    USA    Time Warner
Cable Enterprises LLC 63.    TWC 08-28    Issued    Methods And Apparatus For
Audience Research In A Content-Based Network    9094140    7/28/2015    USA   
Time Warner Cable Enterprises LLC 64.    TWC 08-27C1    Issued    Methods And
Apparatus For Providing Access To Program Channels    9025085    5/5/2015    USA
   Time Warner Cable Enterprises LLC

 

16



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

65.    TWC 08-27    Issued    Methods And Apparatus For Providing Access To
Program Channels    8780276    7/15/2014    USA    Time Warner Cable Enterprises
LLC 66.    TWC 08-25C1    Issued    System And Method For Enhanced Advertising
In A Video Content Network    8566862    10/22/2013    USA    Time Warner Cable
Enterprises LLC 67.    TWC 08-25    Issued    Displaying Enhanced Advertisements
Simultaneously Across Substantially All Channels    8321887    11/27/2012    USA
   Time Warner Cable Enterprises LLC 68.    TWC 08-23C1    Issued    System And
Method For Commanding A Controlled Device    8601513    12/3/2013    USA    Time
Warner Cable Enterprises LLC35 69.    TWC 08-23    Issued    System And Method
For Commanding A Controlled Device    8458748    6/4/2013    USA    Time Warner
Cable Enterprises LLC 70.    TWC 08-22    Issued    Methods And Apparatus For
Creating Customized Service Related Information For Customer Devices    8752119
   6/10/2014    USA    Time Warner Cable Enterprises LLC 71.    TWC 08-16   
Issued    Methods And Apparatus For Controlling Content Distribution    8839284
   9/16/2014    USA    Time Warner Cable Enterprises LLC 72.    TWC 08-15 C1   
Issued    System And Method For Content Delivery With Multiple Embedded Messages
   8819727    8/26/2014    USA    Time Warner Cable Enterprises LLC 73.    TWC
08-15    Issued    System And Method For Content Delivery With Multiple Embedded
Messages    8332885    12/11/2012    USA    Time Warner Cable Enterprises LLC
74.    TWC 08-10    Issued    Recommendation Engine Apparatus And Methods   
9215423    12/15/2015    USA    Time Warner Cable Enterprises LLC 75.    TWC
08-08    Issued    Apparatus And Methods Fornetwork Video Recording    9277266
   3/1/2016    USA    Time Warner Cable Enterprises LLC

 

35  Title update from Time Warner Cable Inc. to be made with US PTO.

 

17



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

76.    TWC 08-07    Issued    Customer Service Methods Apparatus And
Report/Alert Generation Based On Customer Service Call Information    8588395   
11/19/2013    USA    Time Warner Cable Enterprises LLC 77.    TWC 08-04C1   
Issued    Personal Media Channel Apparatus And Methods    8776101    7/8/2014   
USA    Time Warner Cable Enterprises LLC 78.    TWC-ERDOS-08-03    Issued   
Communications Engine Architecture    7248575    7/24/2007    USA    Time Warner
Cable Enterprises LLC 79.    TWC 08-02    Issued    A System And Method For
Controlling The State Of A Switched Digital Video System    8365007    1/29/2013
   USA    Time Warner Cable Enterprises LLC 80.    TWC-ERDOS-08-02    Issued   
System And Method Of Triggering Services For Call Control    7254224    8/7/2007
   USA    Time Warner Cable Enterprises LLC 81.    TWC-ERDOS-08-01    Issued   
System And Method Of Triggering Services For Call Control    6671364   
12/30/2003    USA    Time Warner Cable Enterprises LLC 82.    TWC 07-27   
Issued    Interface For A Multi-Processor Gateway Apparatus And Method For Using
The Same    8301716    10/30/2012    USA    Time Warner Cable Enterprises LLC
83.    TWC 07-24    Issued    Methods And Apparatus For Business-Based Network
Resource Allocation    8813143    8/19/2014    USA    Time Warner Cable
Enterprises LLC 84.    TWC 07-21C    Issued    System And Method For Remotely
Accessing Cablecard Module    9178945    11/3/2015    USA    Time Warner Cable
Enterprises LLC 85.    TWC 07-21    Issued    System And Method For Remotely
Accessing Cablecard    8316150    11/20/2012    USA    Time Warner Cable
Enterprises LLC 86.    TWC 07-19    Issued    Apparatus And Method For Providing
Video Content And Supplemental Information To Client Over A Switched Digital
Video Content-Based Network    8146129    3/27/2012    USA    Time Warner Cable
Enterprises LLC

 

18



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

87.    TWC 07-18    Issued    System And Method For Incremental Implementation
Of New Service Capabilities    8566895    10/22/2013    USA    Time Warner Cable
Enterprises LLC 88.    TWC 07-17    Issued    Methods And Apparatus For Local
Channel Insertion In An All-Digital Content Distribution Network    9237381   
1/12/2016    USA    Time Warner Cable Enterprises LLC 89.    TWC 07-16C1   
Issued    System And Method For Selecting And Delivering Ads Based On
Cross-Platform Activity    8776114    7/8/2014    USA    Time Warner Cable
Enterprises LLC 90.    TWC 07-16    Issued    System And Method For Selecting
And Delivering Ads Based On Cross-Platform Activity    8413181    4/2/2013   
USA    Time Warner Cable Enterprises LLC 91.    TWC 07-14    Issued    Methods
And Apparatus For Enabling Synchronized Content Presentations Using Dynamically
Updated Playlists    8719881    5/6/2014    USA    Time Warner Cable Enterprises
LLC 92.    TWC 07-09    Issued    System And Method For Displaying Caller
Identification Information Via An Instant Messaging Service    8270581   
9/18/2012    USA    Time Warner Cable Enterprises LLC 93.    TWC 07-08    Issued
   Methods And Apparatus For Device Capabilities Discovery And Utilization
Within A Content-Based Network    8458753    6/4/2013    USA    Time Warner
Cable Enterprises LLC 94.    TWC 07-07D1    Issued    Methods And Apparatus For
Content Caching In A Video Network    8990869    3/24/2015    USA    Time Warner
Cable Enterprises LLC 95.    TWC 07-07    Issued    Methods And Apparatus For
Content Caching In A Video Network    8561116    10/15/2013    USA    Time
Warner Cable Enterprises LLC

 

19



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

96.    TWC 07-05    Issued    Methods And Apparatus For Implementing Guides And
Using Recording Information In Determine Program To Communications Channel
Mappings    8910222    12/9/2014    USA    Time Warner Cable Enterprises LLC 97.
   TWC 07-04D1    Issued    Personal Content Server Apparatus And Methods   
8938763    1/20/2015    USA    Time Warner Cable Enterprises LLC 98.    TWC
07-04    Issued    Personal Content Server Apparatus And Methods    8181206   
5/15/2012    USA    Time Warner Cable Enterprises LLC 99.    TWC 07-03C1   
Issued    Methods And Apparatus For Connecting A Cable Network To Other Network
And/Or Devices    9137584    9/15/2015    USA    Time Warner Cable Enterprises
LLC 100.    TWC 07-03    Issued    Methods And Apparatus For Connecting A Cable
Network To Other Network And/Or Devices    8553882    10/8/2013    USA    Time
Warner Cable Enterprises LLC 101.    TWC-IBM-07-03    Issued    Method And
Apparatus For Deleting A Portion Of A Video Or Audio File From Data Storage
Prior To Completion Of Broadcast Or Presentation    6016507    1/18/2000    USA
   Time Warner Cable Enterprises LLC 102.    TWC 07-02 (2)    Issued    Methods
And Apparatus For Using Tuners Efficiently For Delivering One Or More Programs
   8649385    2/11/2014    USA    Time Warner Cable Enterprises LLC 103.   
TWC-IBM-07-02    Issued    Method For Relating Indexing Information Associated
With At Least Two Indexing Schemes To Facilitate The Play-Back Of User-Specified
Digital Video And A Video Client Incorporating The Same    5953073    9/14/1999
   USA    Time Warner Cable Enterprises LLC

 

20



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

104.    TWC 07-01C1    Issued    Methods And Apparatus For Upgrading Set Top Box
Devices Without The Loss Of Stored Content    9326028    4/26/2016    USA   
Time Warner Cable Enterprises LLC 105.    TWC 07-01    Issued    Methods And
Apparatus For Upgrading Set Top Box Devices Without The Loss Of Stored Content
   8745685    6/3/2014    USA    Time Warner Cable Enterprises LLC 106.    TWC
06-30    Issued    Methods And Apparatus For Predictive Delivery Of Content Over
A Network    9060208    6/16/2015    USA    Time Warner Cable Enterprises LLC
107.    TWC 06-29    Issued    Prevention Of Trick Modes During Digital Video
Recorder (DVR) And Network Digital Video Recorder (NDVR)    8180200    5/15/2012
   USA    Time Warner Cable Enterprises LLC 108.    TWC 06-28    Issued   
Transport Stream Encapsulated Trick Modes    7941823    5/10/2011    USA    Time
Warner Cable Enterprises LLC 109.    TWC 06-25C3    Issued    Premises Gateway
Apparatus And Methods For Use In A Content-Based Network    9282365    3/8/2016
   USA    Time Warner Cable Enterprises LLC 110.    TWC 06-25C2    Issued   
Premises Gateway Apparatus And Methods For Use In A Content-Based Network   
8949919    2/3/2015    USA    Time Warner Cable Enterprises LLC 111.    TWC
06-25C1    Issued    Premises Gateway Apparatus And Methods For Use In A
Content-Based Network    8438607    5/7/2013    USA    Time Warner Cable
Enterprises LLC 112.    TWC 06-25    Issued    Premises Gateway Apparatus And
Methods For Use In A Content-Based Network.    7954131    5/31/2011    USA   
Time Warner Cable Enterprises LLC 113.    TWC 06-23C    Issued    System And
Method For Communication Over An Adaptive Service Bus    8139569    3/20/2012   
USA    Time Warner Cable Enterprises LLC

 

21



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

114.    TWC 06-23    Issued    System And Method For Communication Over An
Adaptive Service Bus    7626982    12/1/2009    USA    Time Warner Cable
Enterprises LLC 115.    TWC 06-22    Issued    An Adapter For Obtaining Access
To A Network Side Of A Security Alarm System From A Subscriber Side Of A Network
Interface Device    7835507    11/16/10    USA    Time Warner Cable Enterprises
LLC 116.    TWC 06-20    Issued    Apparatus And Methods For Provisioning In A
Download-Enabled System    8621540    12/31/2013    USA    Time Warner Cable
Enterprises LLC 117.    TWC 06-19 C1    Issued    Broadband Optical Network
Apparatus And Method    8861958    10/14/2014    USA    Time Warner Cable
Enterprises LLC 118.    TWC 06-19 C1D1    Issued    Broadband Optical Network
Apparatus And Method    8842989    9/23/2014    USA    Time Warner Cable
Enterprises LLC 119.    TWC 06-19C1D2    Issued    Broadband Optical Network
Apparatus And Method    8712241    4/29/2014    USA    Time Warner Cable
Enterprises LLC 120.    TWC 06-19    Issued    Broadband Optical Network
Apparatus And Method    7181142    2/20/2007    USA    Time Warner Cable
Enterprises LLC 121.    TWC 06-16 C2    Issued    Methods And Apparatus For
Providing Virtual Content Over A Network    9021535    4/28/2015    USA    Time
Warner Cable Enterprises LLC 122.    TWC 06-16 C1    Issued    Methods And
Apparatus For Providing Virtual Content Over A Network    8122479    2/21/2012
   USA    Time Warner Cable Enterprises LLC 123.    TWC 06-16    Issued   
Methods And Apparatus For Providing Virtual Content Over A Network    8024762   
9/20/2011    USA    Time Warner Cable Enterprises LLC 124.    TWC 06-15   
Issued    Methods And Apparatus For Supporting Content Distribution    8438603
   5/7/2013    USA    Time Warner Cable Enterprises LLC 125.    TWC 06-14   
Issued    Methods Apparatus And User Interface For Providing Content On Demand
   8938765    1/20/2015    USA    Time Warner Cable Enterprises LLC

 

22



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

126.    TWC 06-13    Issued    Methods And Apparatus For Centralized Content And
Data Delivery    8347341    1/1/2013    USA    Time Warner Cable Enterprises LLC
127.    TWC 13-06    Issued    Apparatus And Method For Reducing Power
Consumption In Customer Premises Equipment    9247500    1/26/16    USA    Time
Warner Cable Enterprises LLC 128.    TWC 06-12    Issued    Methods And
Apparatus For Premises Content Distribution    8732854    5/20/2014    USA   
Time Warner Cable Enterprises LLC 129.    TWC 06-09    Issued    Parental
Control For Fixed Mobile Convergance    7970388    6/28/2011    USA    Time
Warner Cable Enterprises LLC 130.    TWC 06-08D1    Issued    Downloadable
Security And Protection Methods And Apparatus    9313458    4/12/2016    USA   
Time Warner Cable Enterprises LLC 131.    TWC 06-08    Issued    Downloadable
Security And Protection Methods And Apparatus    8520850    8/27/2013    USA   
Time Warner Cable Enterprises LLC 132.    TWC 06-07 C2D1    Issued    Personal
Content Server Apparatus And Methods    9325710    4/26/2016    USA    Time
Warner Cable Enterprises LLC 133.    TWC 06-07 C2    Issued    Personal Content
Server Apparatus And Methods    8438243    5/7/2013    USA    Time Warner Cable
Enterprises LLC 134.    TWC 06-07C3    Issued    Personal Content Server
Apparatus And Methods    8341246    12/25/2012    USA    Time Warner Cable
Enterprises LLC 135.    TWC 06-07    Issued    Personal Content Server Apparatus
And Methods    8280982    10/2/2012    USA    Time Warner Cable Enterprises LLC
136.    TWC 06-07 C1    Issued    Personal Content Server Apparatus And Methods
   8078696    12/13/2011    USA    Time Warner Cable Enterprises LLC 137.    TWC
06-06    Issued    Methods And Apparatus For Analyzing Software Interface Usage
   8370818    2/5/2013    USA    Time Warner Cable Enterprises LLC 138.    TWC
06-04 C1    Issued    A System & Method For Establishing And Enforcing Service
Rules In A Service Provider Network    8271034    9/18/2012    USA    Time
Warner Cable Enterprises LLC

 

23



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

139.    TWC 06-04    Issued    A System & Method For Establishing And Enforcing
Service Rules In A Service Provider Network    7965703    6/21/2011    USA   
Time Warner Cable Enterprises LLC 140.    TWC 06-03C1    Issued    System And
Method For Targeted Advertisement Delivery    8959563    2/17/2015    USA   
Time Warner Cable Enterprises LLC 141.    TWC 06-03    Issued    System And
Method For Targeted Advertisement Delivery    8549558    10/1/2013    USA   
Time Warner Cable Enterprises LLC. 36 142.    TWC 06-03A    Issued    Methods
And Apparatus For Revenue-Optimized Delivery Of Content In A Network    8099757
   1/17/2012    USA    Time Warner Cable Enterprises LLC 143.    TWC 05-31C1   
Issued    Methods And Apparatus For Providing Video On Demand And Network PVR
Functions Using IP Streaming    8713620    4/29/2014    USA    Time Warner Cable
Enterprises LLC 144.    TWC 05-31    Issued    Methods And Apparatus For
Providing Video On Demand And Network PVR Functions Using IP Streaming   
8181209    5/15/2012    USA    Time Warner Cable Enterprises LLC 145.    TWC
05-30C2    Issued    Emergency Alert Data Delivery Apparatus And Methods   
8461984    6/11/2013    USA    Time Warner Cable Enterprises LLC 146.    TWC
05-30 C1    Issued    Emergency Alert Data Delivery Apparatus And Methods   
8026806    9/27/2011    USA    Time Warner Cable Enterprises LLC 147.    TWC
05-30    Issued    Emergency Alert Data Delivery Apparatus And Methods   
7592912    9/22/2009    USA    Time Warner Cable Enterprises LLC 148.    TWC
05-29    Issued    Caption Data Delivery Apparatus And Methods    8566887   
10/22/2013    USA    Time Warner Cable Enterprises LLC 149.    TWC 05-28 C   
Issued    System And Method For Determining Whether Docsis-Enabled Devices In
HFC Cable Network Are Co-Located    7839794    11/23/2010    USA    Time Warner
Cable Enterprises LLC

 

36  Title update from Time Warner Cable Inc. to be made with US PTO.

 

24



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

150.    TWC 05-28    Issued    System And Method For Determining Whether
Docsis-Enabled Devices In HFC Cable Network Are Co-Located    7539145   
5/26/2009    USA    Time Warner Cable Enterprises LLC 151.    TWC 05-27   
Issued    Method And Apparatus For Context-Specific Content Delivery    9286388
   3/15/2016    USA    Time Warner Cable Enterprises LLC 152.    TWC 05-25   
Issued    Vod Transaction Error Correlator    7509669    3/24/2009    USA   
Time Warner Cable Enterprises LLC 153.    TWC 05-25 CIP    Issued    Vod
Transaction Error Correlator    7506354    3/17/2009    USA    Time Warner Cable
Enterprises LLC 154.    TWC 05-24 C    Issued    System And Method For Assigning
And Verifying CPE Service Calls In A Cable Network    8161517    4/17/2012   
USA    Time Warner Cable Enterprises LLC 155.    TWC 05-24    Issued    System
And Method For Assigning And Verifying CPE Service Calls In A Cable Network   
7596800    9/29/2009    USA    Time Warner Cable Enterprises LLC 156.    TWC
05-23    Issued    Cable Modem Analysis System And Method Therefor For An HFC
Cable Network    7599300    10/6/2009    USA    Time Warner Cable Enterprises
LLC 157.    TWC 05-22 C1    Issued    Remote Dvr Manager    8621523   
12/31/2013    USA    Time Warner Cable Enterprises LLC 158.    TWC 05-22   
Issued    Remote Dvr Manager    7716705    5/11/2010    USA    Time Warner Cable
Enterprises LLC 159.    TWC 05-21    Issued    System And Method For Evaluating
The Operational Status Of A STB In A Cable Network    7810127    10/5/2010   
USA    Time Warner Cable Enterprises LLC 160.    TWC 05-20    Issued    Power
Supply Winch System    7226040    6/5/2007    USA    Time Warner Cable
Enterprises LLC 161.    TWC 05-19 C1    Issued    Apparatus And Methods For
Utilizing Variable Rate Program Streams In A Network    8559465    10/15/2013   
USA    Time Warner Cable Enterprises LLC 162.    TWC 05-19    Issued   
Apparatus And Methods For Utilizing Variable Rate Program Streams In A Network
   7889765    2/15/11    USA    Time Warner Cable Enterprises LLC

 

25



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

163.    TWC 05-18    Issued    Self-Monitoring And Optimizing Network Apparatus
And Methods    8582584    11/12/2013    USA    Time Warner Cable Enterprises LLC
164.    TWC 05-17C2    Issued    Method And System For Providing Previously
Recorded Broadcast Programming With Substitute Commercials    8631431   
1/14/2014    USA    Time Warner Cable Enterprises LLC+ 165.    TWC 05-17   
Issued    System And Method For Providing Broadcast Programming A Virtual VCR
And A Video Scrapbook To Programming Subscribers    8584182    11/12/2013    USA
   Time Warner Cable Enterprises LLC 166.    TWC 05-15    Issued    System And
Method For Locating Faults In A Hybrid Fiber Coax (HFC) Cable Network    7706252
   4/27/10    USA    Time Warner Cable Enterprises LLC 167.    TWC 05-12   
Issued    Technique For Selecting Multiple Entertainment Programs To Be Provided
Over A Communication Network    8234679    7/31/2012    USA    Time Warner Cable
Enterprises LLC 168.    TWC 05-10 CIP    Issued    System And Method For
Managing Service Facilities In A Service Enterprise    8200519    6/12/2012   
USA    Time Warner Cable Enterprises LLC 169.    TWC 05-06    Issued    System
And Method For Identifying And Isolating Faults In A Video On Demand
Provisioning System    7383473    6/3/2008    USA    Time Warner Cable
Enterprises LLC 170.    TWC 05-04 C1    Issued    Early Warning Fault
Identification And Isolation System For A Two-Way Cable Network    7930725   
4/19/2011    USA    Time Warner Cable Enterprises LLC 171.    TWC 05-04   
Issued    Early Warning Fault Identification And Isolation System For A Two-Way
Cable Network    7594252    9/22/2009    USA    Time Warner Cable Enterprises
LLC 172.    TWC 05-02 C    Issued    Method And Apparatus For Controlling
Display In A Networked Device    7877155    1/25/2011    USA    Time Warner
Cable Enterprises LLC

 

26



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

173.    TWC 05-02    Issued    Method And Apparatus For Controlling Display In A
Networked Device    7623933    11/24/2009    USA    Time Warner Cable
Enterprises LLC 174.    TWC 05-01D1    Issued    Method And Apparatus For
Network Content Download And Recording    8752099    6/10/2014    USA    Time
Warner Cable Enterprises LLC 175.    TWC 05-01    Issued    Method And Apparatus
For Network Content Download And Recording    8028322    9/27/2011    USA   
Time Warner Cable Enterprises LLC 176.    TWC 04-30C    Issued    Technique For
Identifying Favorite Program Channels For Receiving Entertainment Programming
Content Over A Communications Network    7987477    7/26/2011    USA    Time
Warner Cable Enterprises LLC 177.    TWC 04-30    Issued    Technique For
Identifying Favorite Program Channels For Receiving Entertainment Programming
Content Over A Communications Network    7509663    3/24/2009    USA    Time
Warner Cable Enterprises LLC 178.    TWC 04-29C1    Issued    Methods And
Apparatus For Variable Delay Compensation In Networks    8661481    2/25/2014   
USA    Time Warner Cable Enterprises LLC 179.    TWC 04-29    Issued    Methods
And Apparatus For Variable Delay Compensation In Networks    7954128   
5/31/2011    USA    Time Warner Cable Enterprises LLC 180.    TWC 04-28 C   
Issued    Methods And Apparatus For Encoding And Decoding Images    7864190   
1/4/2011    USA    Time Warner Cable Enterprises LLC 181.    TWC 04-28    Issued
   Methods And Apparatus For Encoding And Decoding Images    7450134   
11/11/2008    USA    Time Warner Cable Enterprises LLC 182.    TWC 04-27C2   
Issued    Method And Apparatus For Network Bandwidth Conservation    9300999   
3/29/2016    USA    Time Warner Cable Enterprises LLC 183.    TWC 04-27C1   
Issued    Method And Apparatus For Network Bandwidth Conservation    8094656   
1/10/2012    USA    Time Warner Cable Enterprises LLC

 

27



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

184.    TWC 04-27    Issued    Method And Apparatus For Network Bandwidth
Conservation    7567565    7/28/2009    USA    Time Warner Cable Enterprises LLC
185.    TWC 04-26 C2    Issued    Apparatus And Methods For Multi-Stage
Multiplexing In A Network    8699530    4/15/2014    USA    Time Warner Cable
Enterprises LLC 186.    TWC 04-26 C1    Issued    Apparatus And Methods For
Multi-Stage Multiplexing In A Network    8265104    9/11/2012    USA    Time
Warner Cable Enterprises LLC 187.    TWC 04-26    Issued    Apparatus And
Methods For Multi-Stage Multiplexing In A Network    7602820    10/13/2009   
USA    Time Warner Cable Enterprises LLC 188.    TWC 04-25C    Issued    System
And Method For Providing Caller ID Service In A Multi-Region Cable Network   
7912194    3/22/2011    USA    Time Warner Cable Enterprises LLC 189.    TWC
04-25    Issued    System And Method For Providing Caller ID Service In A
Multi-Region Cable Network    7532712    5/12/2009    USA    Time Warner Cable
Enterprises LLC 190.    TWC 04-24 C    Issued    System And Method For
Controlling A Digital Video Recorder In Response To A Telephone State Transition
   8204354    6/19/2012    USA    Time Warner Cable Enterprises LLC 191.    TWC
04-24    Issued    System And Method For Controlling A Digital Video Recorder On
A Cable Network    7486869    2/3/2009    USA    Time Warner Cable Enterprises
LLC 192.    TWC 04-23D1    Issued    Method And Apparatus For High Bandwidth
Data Transmission In Content-Based Networks    9003458    4/7/2015    USA   
Time Warner Cable Enterprises LLC 193.    TWC 04-23    Issued    Method And
Apparatus For High Bandwidth Data Transmission In Content-Based Networks   
8522293    8/27/2013    USA    Time Warner Cable Enterprises LLC

 

28



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

194.    TWC 04-22 CIP1    Issued    Fault Isolation System And Method    7830807
   11/9/2010    USA    Time Warner Cable Enterprises LLC 195.    TWC 04-22 C   
Issued    Fault Isolation System And Method    7573828    8/11/2009    USA   
Time Warner Cable Enterprises LLC37 196.    TWC 04-22    Issued    Fault
Isolation System And Method    7366102    4/29/2008    USA    Time Warner Cable
Enterprises LLC 197.    TWC 04-21    Issued    Technique For Delivering Through
A Communications Network Content Of Entertainment Programs And Video Recordings
Provided By Users    8479239    7/2/2013    USA    Time Warner Cable Enterprises
LLC 198.    TWC 04-20C    Issued    System And Method For Facilitating
Communication Between A CMTS And An Application Server In A Cable Network   
8160068    4/17/2012    USA    Time Warner Cable Enterprises LLC 199.    TWC
04-20    Issued    A System And Method For Facilitating Communication Between A
CMTS And An Application Server In A Cable Network    7539193    5/26/2009    USA
   Time Warner Cable Enterprises LLC 200.    TWC 04-18 CON    Issued    System
And Method For Providing Premium Transport In A Docsis-Compliant Cable Network
   8094658    1/10/2012    USA    Time Warner Cable Enterprises LLC 201.    TWC
04-18    Issued    A System And Method For Providing Premium Transport In A
DOCSIS-Compliant Cable Network    7388870    6/17/2008    USA    Time Warner
Cable Enterprises LLC 202.    TWC 04-16    Issued    Controlled Isolation
Splitter Apparatus And Method    8763063    6/24/2014    USA    Time Warner
Cable Enterprises LLC

 

37  Title update from Time Warner Cable Inc. to be made with US PTO.

 

29



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

203.    TWC 04-13 DIV1    Issued    System And Method For Affecting The Behavior
Of A Network Device In Cable Network    8239506    8/7/2012    USA    Time
Warner Cable Enterprises LLC 204.    TWC 04-13    Issued    System And Method
For Affecting The Behavior Of A Network Device In Cable Network    7571460   
8/4/2009    USA    Time Warner Cable Enterprises LLC 205.    TWC 04-10    Issued
   Method And Apparatus For Network Association Of Content    9094713   
7/28/2015    USA    Time Warner Cable Enterprises LLC 206.    TWC 04-09   
Issued    Apparatus And Methods For Network Interface And Spectrum Management   
8095098    1/10/2012    USA    Time Warner Cable Enterprises LLC 207.    TWC
04-07    Issued    Apparatus And Methods For Implementation Of Network Software
Interfaces    8201191    6/12/2012    USA    Time Warner Cable Enterprises LLC
208.    TWC 04-05    Issued    Establishing A Return Path In A Forward Path
Cable Television Testing Environment    7707615    4/27/2010    USA    Time
Warner Cable Enterprises LLC 209.    TWC 04-04    Issued    Method And Apparatus
For Network Bandwidth Allocation    8843978    9/23/2014    USA    Time Warner
Cable Enterprises LLC 210.    TWC 04-01C1    Issued    Technique For Providing
On A Program Channel Composite Programming Content Attributed To Different
Sources    9288520    3/15/2016    USA    Time Warner Cable Enterprises LLC 211.
   TWC 04-01    Issued    Technique For Providing On A Program Channel Composite
Programming Content Attributed To Different Sources    8730985    5/20/2014   
USA    Time Warner Cable Enterprises LLC 212.    TWC 03-23    Issued    Media
Extension Apparatus And Methods For Use In An Information Network    8078669   
12/13/2011    USA    Time Warner Cable Enterprises LLC 213.    TWC 03-21 D1   
Issued    System And Method For Detecting And Reporting Cable Network Devices
With Duplicate Media Access Control Addresses    7895665    2/22/2011    USA   
Time Warner Cable Enterprises LLC

 

30



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

214.    TWC 03-21D2    Issued    System And Method For Detecting And Reporting
Cable Network Devices With Duplicate Media Access Control Addresses    7713309
   5/11/2010    USA    Time Warner Cable Enterprises LLC 215.    TWC 03-21   
Issued    System And Method For Detecting And Reporting Cable Network Devices
With Duplicate Media Access Control Addresses    7512969    3/31/2009    USA   
Time Warner Cable Enterprises LLC 216.    TWC 03-20    Issued    Methods And
Apparatus For Display Element Management In An Information Network    9213538   
12/15/2015    USA    Time Warner Cable Enterprises LLC 217.    TWC 03-19 D2C3   
Issued    Methods And Apparatus For Event Logging In An Information Network   
8799723    8/5/2014    USA    Time Warner Cable Enterprises LLC 218.    TWC
03-19 D2C2    Issued    Methods And Apparatus For Event Logging In An
Information Network    8321723    11/27/2012    USA    Time Warner Cable
Enterprises LLC 219.    TWC 03-19 D2C1    Issued    Methods And Apparatus For
Event Logging In An Information Network    8046636    10/25/2011    USA    Time
Warner Cable Enterprises LLC 220.    TWC 03-19 DIV1    Issued    Methods And
Apparatus For Event Logging In An Information Network    8024607    9/20/2011   
USA    Time Warner Cable Enterprises LLC 221.    TWC 03-19 DIV2    Issued   
Methods And Apparatus For Event Logging In An Information Network    7698606   
4/13/2010    USA    Time Warner Cable Enterprises LLC 222.    TWC 03-19   
Issued    Methods And Apparatus For Event Logging In An Information Network   
7266726    9/4/2007    USA    Time Warner Cable Enterprises LLC 223.    TWC
03-18    Issued    Method And Apparatus For Hardware Registration In A Network
Device    8302111    10/30/2012    USA    Time Warner Cable Enterprises LLC

 

31



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

224.    TWC 03-17D1    Issued    Technique For Securely Communicating And
Storing Programming Material In A Trusted Domain    9083513    7/14/2015    USA
   Time Warner Cable Enterprises LLC 225.    IPV 03-17    Issued    Playlist
Menu Navigation    8434118    4/30/2013    USA    Time Warner Cable Enterprises
LLC38 226.    TWC 03-17    Issued    Technique For Securely Communicating And
Storing Programming Material In A Trusted Domain    8266429    9/11/2012    USA
   Time Warner Cable Enterprises LLC 227.    IPV 03-16C1    Issued    Technique
For Effectively Providing Various Entertainment Services Through A
Communications Network    8752104    6/10/2014    USA    Time Warner Cable
Enterprises LLC 228.    TWC 03-16    Issued    Technique For Delivering Via A
Communications Network Data For Image Display With A Desire Aspect Ratio   
7716702    5/11/2010    USA    Time Warner Cable Enterprises LLC 229.    IPV
03-16    Issued    Technique For Effectively Providing Various Entertainment
Services Through A Communications Network    7610606    10/27/2009    USA   
Time Warner Cable Enterprises LLC 230.    TWC 03-15C    Issued    Technique For
Effectively Utilizing Limited Bandwidth Of A Communications Network To Deliver
Programming Content    8799972    8/5/2014    USA    Time Warner Cable
Enterprises LLC 231.    IPV 03-15    Issued    Technique For Effectively
Utilizing Limited Bandwith Of A Communications Network To Deliver Programming
Content    7774818    8/10/2010    USA    Time Warner Cable Enterprises LLC

 

38  Title update from AOL Time Warner Interactive Video Group, Inc. to be made
with US PTO.

 

32



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

232.    IPV 03-14    Issued    Technique For Delivering Network Personal Video
Recorder Service And Broadcast Programming Service Over A Communications Network
   7810121    10/5/2010    USA    Time Warner Cable Enterprises LLC 233.    IPV
03-13    Issued    Technique For Communicating Relatively High And Low Priority
Data Between A Terminal And A Remote Location    7676826    3/9/2010    USA   
Time Warner Cable Enterprises LLC39 234.    IPV 03-12 CON    Issued    System
And Method For Managing Program Assets    9167210    10/20/2015    USA    Time
Warner Cable Enterprises LLC 235.    TWC 03-12D1    Issued    Technique For
Providing Security Measures For Communications Device Connectable To A
Communications Network    8931022    1/6/2015    USA    Time Warner Cable
Enterprises LLC 236.    IPV 03-12    Issued    System And Method For Managing
Program Assets    7861274    12/28/2010    USA    Time Warner Cable Enterprises
LLC 237.    TWC 03-12    Issued    Technique For Providing Security Measures For
Communications Device Connectable To A Communications Network    7694323   
4/6/2010    USA    Time Warner Cable Enterprises LLC 238.    IPV 03-11D1   
Issued    Use Of Messages In Program Signal Streams By Set-Top Terminals   
9307285    4/5/2016    USA    Time Warner Cable Enterprises LLC 239.    IPV
03-11C1    Issued    Use Of Messages In Program Signal Streams By Set-Top
Terminals    9264761    2/16/2016    USA    Time Warner Cable Enterprises LLC
240.    IPV 03-11    Issued    Use Of Messages In Program Signal Streams By
Set-Top Terminals    8443383    5/14/2013    USA    Time Warner Cable
Enterprises LLC

 

39  Title update from AOL Time Warner Interactive Video Group, Inc to be made
with US PTO.

 

33



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

241.    TWC 03-11 CIP    Issued    Online Installation Scheduling System And
Method For Cable Services    8219436    7/10/2012    USA    Time Warner Cable
Enterprises LLC 242.    TWC 03-11    Issued    Online Installation Scheduling
System And Method For Cable Services    7620562    11/17/2009    USA    Time
Warner Cable Enterprises LLC 243.    IPV 03-10    Issued    Technique For
Effectively Delivering Targeted Advertisements Through A Communications Network
Having Limited Bandwidth    9247288    1/26/2016    USA    Time Warner Cable
Enterprises LLC 244.    TWC 03-10    Issued    System And Method For
Provisioning Digital Phone Service    7664245    2/16/2010    USA    Time Warner
Cable Enterprises LLC 245.    TWC 03-09 C2    Issued    Technique Or Providing A
Virtual Digital Video Recorder Service Through A Communications Network   
9143829    9/22/2015    USA    Time Warner Cable Enterprises LLC 246.    TWC
03-09 C1    Issued    Technique For Providing A Virtual Digital Video Recorder
Service Through A Communications Network    8331768    12/11/2012    USA    Time
Warner Cable Enterprises LLC 247.    TWC 03-09    Issued    Technique For
Providing A Virtual Digital Video Recorder Service Through A Communications
Network    7457520    11/25/2008    USA    Time Warner Cable Enterprises LLC
248.    IPV 03-08C    Issued    Technique For Updating A Resident Application
And Associated Parameters In A User Terminal Through A Communications Network   
8930934    1/6/2015    USA    Time Warner Cable Enterprises LLC

 

34



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

249.    IPV 03-07 Con    Issued    Technique For Effectively Accessing
Programming Listing Information In An Entertainment Delivery System    9071795
   6/30/2015    USA    Time Warner Cable Enterprises LLC 250.    TWC 03-07   
Issued    System And Method For Managing Provisioning Parameters In A Cable
Network    7376718    5/20/2008    USA    Time Warner Cable Enterprises LLC 251.
   IPV 03-07    Issued    Technique For Effectively Accessing Programming
Listing Information In An Entertainment Delivery System    7174126    2/6/2007
   USA    Time Warner Cable Enterprises LLC 252.    TWC 03-06 C    Issued   
Technique For Communicating Information Over A Broadband Communications Network
   8175082    5/8/2012    USA    Time Warner Cable Enterprises LLC 253.    TWC
03-06    Issued    Technique For Communicating Information Over A Broadband
Communications Network    7447780    11/4/2008    USA    Time Warner Cable
Enterprises LLC 254.    IPV 03-05C1    Issued    Methods And Systems For
Determining Audio Loudness Levels In Programming    8379880    2/19/2013    USA
   Time Warner Cable Enterprises LLC 255.    IPV 03-05    Issued    Methods And
Systems For Determining Audio Loudness Levels In Programming    7398207   
7/8/2008    USA    Time Warner Cable Enterprises LLC.40 256.    TWC 03-05   
Issued    Thwarting Denial Of Service Attacks Originating In A Docsis-Compliant
Cable Network    7372809    5/13/2008    USA    Time Warner Cable Enterprises
LLC 257.    IPV 03-03    Issued    Programming Content Processing And Management
System And Method    8392952    3/5/2013    USA    Time Warner Cable Enterprises
LLC

 

40  Title update from AOL Time Warner Interactive Video Group, Inc to be made
with US PTO.

 

35



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

258.    TWC 03-03    Issued    Method To Block Unauthorized Network Traffic In A
Cable Data Network    7792963    9/7/2010    USA    Time Warner Cable
Enterprises LLC 259.    IPV 03-01 C1    Issued    System And Method For Targeted
Distribution Of Advertising Without Disclosure Of Personally Identifiable
Information    8571931    10/29/2013    USA    Time Warner Cable Enterprises
LLC+ 260.    IPV 03-01 CIP    Issued    System And Method For Advertisement
Delivery Within A Video Time Shifting Architecture    8229789    7/24/2012   
USA    Time Warner Cable Enterprises LLC+ 261.    TWC 03-01    Issued    Method
To Block Unauthorized Access To TFTP Server Configuration Files    7293282   
11/6/2007    USA    Time Warner Cable Enterprises LLC 262.    TWC 02-14 C1   
Issued    Data Transfer Application Monitor And Controller    8560657   
10/15/2013    USA    Time Warner Cable Enterprises LLC 263.    TWC 02-14   
Issued    Data Transfer Application Monitor And Controller    7539748   
5/26/2009    USA    Time Warner Cable Enterprises LLC 264.    IPV 02-13   
Issued    Technique For Collecting Data Relating To Activity Of A User Receiving
Entertainment Programs Through A Communications Network    8266659    9/11/2012
   USA    Time Warner Cable Enterprises LLC 265.    IPV 02-12 C1    Issued   
Use Of Multiple Embedded Messages In Program Signal Steams    8281335   
10/2/2012    USA    Time Warner Cable Enterprises LLC 266.    IPV 02-12   
Issued    Use Of Multiple Embedded Messages In Program Signal Steams    7614066
   11/3/2009    USA    Time Warner Cable Enterprises LLC 267.    TWC 02-12   
Issued    System And Method For Provisioning A Provisionable Network Device With
A Dynamically Generated Boot File Using A Server    7293078    11/6/2007    USA
   Time Warner Cable Enterprises LLC

 

36



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

268.    TWC 02-11    Issued    System And Method For Managing E-Mail Message
Traffic    7346700    3/18/2008    USA    Time Warner Cable Enterprises LLC 269.
   IPV 02-10C1    Issued    Program Storage Retrieval And Management Based On
Segmentation Messages    9003463    4/7/2015    USA    Time Warner Cable
Enterprises LLC 270.    TWC 02-10    Issued    Technique For Providing
Programming Content Through A Communications Network Having Limited Bandwidth   
8910221    12/9/2014    USA    Time Warner Cable Enterprises LLC 271.    IPV
02-10    Issued    Program Storage Retrieval And Management Based On
Segmentation Messages    8312504    11/13/2012    USA    Time Warner Cable
Enterprises LLC 272.    IPV 02-09    Issued    Program Guide And Reservation
System For Network Based Digital Information And Entertainment Storage And
Delivery System    7073189    7/4/2006    USA    Time Warner Cable Enterprises
LLC 273.    TWC 02-08 C    Issued    Addressable Fiber Node    8130651   
3/6/2012    USA    Time Warner Cable Enterprises LLC 274.    IPV 02-08    Issued
   Network Based Digital Information And Entertainment Storage And Delivery
System    7908626    3/15/2011    USA    Time Warner Cable Enterprises LLC 275.
   TWC 02-07CIP    Issued    System And Method For Detecting And Reporting Cable
Modems With Duplicate Media Access Control Addresses    8260941    9/4/2012   
USA    Time Warner Cable Enterprises LLC 276.    IPV 02-07    Issued    System
And Method For Advertisement Delivery Within A Video Time Shifting Architecture
   8214256    7/3/2012    USA    Time Warner Cable Enterprises LLC 277.    TWC
02-07    Issued    System And Method For Detecting And Reporting Cable Modems
With Duplicate Media Access Control Addresses    7272846    9/18/2007    USA   
Time Warner Cable Enterprises LLC

 

37



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

278.    IPV 02-06 C    Issued    Technique For Synchronizing Deliveries Of
Information And Entertainment In A Communications Network    7614070   
11/3/2009    USA    Time Warner Cable Enterprises LLC41 279.    IPV 02-06   
Issued    Technique For Synchronizing Deliveries Of Information And
Entertainment In A Communications Network    7114173    9/26/2006    USA    Time
Warner Cable Enterprises LLC 280.    IPV 02-05 C1    Issued    Technique For
Providing Program Guide Data Through A Communications Network Delivering
Programming Content    8661469    2/25/2014    USA    Time Warner Cable
Enterprises LLC 281.    IPV 02-05    Issued    Technique For Providing Program
Guide Data Through A Communications Network Delivering Programming Content   
7757251    7/13/2010    USA    Time Warner Cable Enterprises LLC 282.    TWC
02-04 C1    Issued    Gaming Server Providing On Demand Quality Of Service   
8475280    7/2/2013    USA    Time Warner Cable Enterprises LLC 283.    TWC
02-04    Issued    Gaming Server Providing On Demand Quality Of Service   
7918734    4/5/2011    USA    Time Warner Cable Enterprises LLC 284.    IPV
02-04    Issued    Technique For Resegmenting Assets Containing Programming
Content Delivered Through A Communications Network    7904936    3/8/2011    USA
   Time Warner Cable Enterprises LLC 285.    TWC 02-03 CIPC1    Issued    System
And Method For Synchronizing The Configuration Of Distributed Network Management
Application    7949744    5/24/2011    USA    Time Warner Cable Enterprises LLC

 

41  Title update from AOL Time Warner Interactive Video Group, Inc to be made
with US PTO.

 

38



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

286.    TWC 02-03 CIP    Issued    System And Method For Synchronizing The
Configuration Of Distributed Network Management Application    7523184   
4/21/2009    USA    Time Warner Cable Enterprises LLC 287.    IPV 02-02 C   
Issued    Technique For Delivering Entertainment Programming Content Including
Interactive Features In A Communications Network    7890988    2/15/2011    USA
   Time Warner Cable Enterprises LLC 288.    TWC 02-02    Issued    Technique
For Recording Entertainment Programming Content With Limited Memory Capacity   
7805613    9/28/2010    USA    Time Warner Cable Enterprises LLC 289.    IPV
02-02    Issued    Technique For Delivering Entertainment Programming Content
Including Interactive Features In A Communication Network    7111314   
9/19/2006    USA    Time Warner Cable Enterprises LLC 290.    IPV 02-01 C   
Issued    Technique For Delivering Entertainment Programming Content Including
Commercial Content Therein Over A Communications Network    8151294    4/3/2012
   USA    Time Warner Cable Enterprises LLC 291.    IPV 02-01    Issued   
Technique For Delivering Entertainment Programming Content Including Commercial
Content Therein Over A Communications Network    7716700    5/11/2010    USA   
Time Warner Cable Enterprises LLC 292.    TWC 02-01    Issued    Method &
Apparatus For Voice-Over IP Services Triggered By Off-Hook Event    7343005   
3/11/2008    USA    Time Warner Cable Enterprises LLC 293.    TWC 13-01   
Issued    Wireless Signal Interference Mitigation In A Network    9236906   
1/12/2016    USA    Time Warner Cable Enterprises LLC

 

39



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

294.    TWC 01-03 Con    Issued    System And Method For Effectively Presenting
Multimedia Information Materials    8856826    10/7/2014    USA    Time Warner
Cable Enterprises LLC 295.    TWC 01-03    Issued    System And Method For
Effectively Presenting Multimedia Information Materials    7610358    10/27/2009
   USA    Time Warner Cable Enterprises LLC 296.    TWC 01-02    Issued   
Technique For Reverse Transport Of Data In A Hybrid Fiber Coax Cable System
(Demod And Baseband Optical Reverse)    7231655    6/12/2007    USA    Time
Warner Cable Enterprises LLC 297.    TWC 01-01    Issued    Technique For
Effectively Providing Program Material In A Cable Television System    8713623
   4/29/2014    USA    Time Warner Cable Enterprises LLC 298.    TWC 00-03   
Issued    Method And Apparatus To Provide Verification Of Data Using A
Fingerprint    8176508    5/8/2012    USA    Time Warner Cable Enterprises LLC
299.    TWC 00-02 C1    Issued    Hybrid Central/Distributed VOD System With
Tiered Content Structure    7926079    4/12/2011    USA    Time Warner Cable
Enterprises LLC 300.    TWC 00-02    Issued    Vod Network Architecture   
7690020    3/30/2010    USA    Time Warner Cable Enterprises LLC 301.    TWC
97-01    Issued    Media Server Interconnect Architecture    6378130   
4/23/2002    USA    Time Warner Cable Enterprises LLC 302.    TWC 96-10   
Issued    Automatic Execution For Application On Interactive Television   
5818440    10/6/1998    USA    Time Warner Cable Enterprises LLC 303.    TWC
96-09    Issued    Vcr Recording Timeslot Adjustment    6208799    3/27/2001   
USA    Time Warner Cable Enterprises LLC 304.    TWC 96-08    Issued    Virtual
Assets In An Interactive Television Cable System    5805155    9/8/1998    USA
   Time Warner Cable Enterprises LLC 305.    TWC 96-07    Issued   
Multidimensional Rating System For Media Content    5912696    6/15/1999    USA
   Time Warner Cable Enterprises LLC

 

40



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

306.    TWC 96-06    Issued    Optimum Bandwidth Utilization In A Shared Cable
System Data Channel    6124878    9/26/2000    USA    Time Warner Cable
Enterprises LLC 307.    TWC 96-04    Issued    Video Inversion Detection
Apparatus And Method    5930361    7/27/1999    USA    Time Warner Cable
Enterprises LLC 308.    TWC 96-03    Issued    System For Managing The
Addition/Deletion Of Media Assets Within A Network Based On Usage And Media
Asset Metadata    5920700    7/6/1999    USA    Time Warner Cable Enterprises
LLC 309.    TWC 96-02    Issued    Automatic Bypass Switch For Signal Conductor
   5825850    10/20/1998    USA    Time Warner Cable Enterprises LLC 310.    TWC
95-11    Issued    Multiplex Amplifiers For 2 Way Comm In FSN    5774458   
6/30/1998    USA    Time Warner Cable Enterprises LLC 311.    TWC 95-08   
Issued    Multiple Run Time Execution Environment Support Ina Set-Top Processor
   5797010    8/18/1998    USA    Time Warner Cable Enterprises LLC 312.    TWC
95-03    Issued    Asymetric Atm Switch    5818840    10/6/1998    USA    Time
Warner Cable Enterprises LLC 313.    TWC 95-01    Issued    Integrated Broadcast
Application With Broadcast Portion Having Option Display For Access To On Demand
Portion    5805154    9/8/1998    USA    Time Warner Cable Enterprises LLC 314.
   TWC 10-82    Issued    Apparatus And Methods For Dynamic Delivery Of Optical
And Non-Optical Content In A Network    8849122    9/30/2014    USA    Time
Warner Cable Enterprises LLC 315.    TWC 11-77    Issued    Apparatus And
Methods For Enabling Location-Based Services Within A Premises    8862155   
10/14/2014    USA    Time Warner Cable Enterprises LLC 316.    TWC 10-77   
Issued    Methods And Apparatus For Dvr And Network Storage Of Locally Recorded
Content    9154835    10/6/2015    USA    Time Warner Cable Enterprises LLC

 

41



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

317.    TWC 10-75    Issued    Apparatus And Methods For Reducing Switching
Delays In A Content Distribution Network    9264508    2/16/2016    USA    Time
Warner Cable Enterprises LLC 318.    TWC 11-74B    Issued    System And Method
For Managing Battery Usage Of A Mobile Device    9009502    4/14/2015    USA   
Time Warner Cable Enterprises LLC 319.    TWC 11-74C    Issued    System And
Method For Managing Performance Of A Mobile Device    8997104    3/31/2015   
USA    Time Warner Cable Enterprises LLC 320.    TWC 11-74A    Issued    System
And Method For Capturing Network Usage Data    8818329    8/26/2014    USA   
Time Warner Cable Enterprises LLC 321.    TWC 11-71    Issued    Apparatus And
Methods For Enabling Media Options In A Content Delivery Network    9078040   
7/7/2015    USA    Time Warner Cable Enterprises LLC 322.    TWC 11-69    Issued
   Variability In Available Levels Of Quality Of Encoded Content    8806529   
8/12/2014    USA    Time Warner Cable Enterprises LLC 323.    TWC 11-67   
Issued    Methods And Apparatus For Delivering Application Data To Applications
   9210476    12/8/2015    USA    Time Warner Cable Enterprises LLC 324.    TWC
10-67    Issued    Methods And Apparatus For Communicating Messages Between
Mobile Communications Devices And Internet Enabled Devices    8634809   
1/21/2014    USA    Time Warner Cable Enterprises LLC 325.    TWC 10-65   
Issued    A System And Method For Assigning A Service Flow Classifier To A
Device    9270472    2/23/2016    USA    Time Warner Cable Enterprises LLC 326.
   TWC 11-64    Issued    Remote Media Streaming    8949923    2/3/2015    USA
   Time Warner Cable Enterprises LLC 327.    TWC 11-63    Issued    Methods And
Apparaturs For Monitoring And/Or Collecting Viewership Statistics    8819718   
8/26/2014    USA    Time Warner Cable Enterprises LLC 328.    TWC 11-62   
Issued    Adaptive Bit Rates In Multicast Communications    9292826    3/22/2016
   USA    Time Warner Cable Enterprises LLC

 

42



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

329.    TWC 11-60    Issued    System And Method For Home Security Monitoring
Using A Television Set-Top Box    9258593    2/9/2016    USA    Time Warner
Cable Enterprises LLC 330.    TWC 11-59    Issued    Methods And Apparatus That
Support Addressable Interactive Applications    8843987    9/23/2014    USA   
Time Warner Cable Enterprises LLC 331.    TWC 12-57CIP    Issued    Multi-Option
Sourcing Of Content And Interactive Television    9288542    3/15/2016    USA   
Time Warner Cable Enterprises LLC 332.    TWC 12-57    Issued    Multi-Option
Sourcing Of Content And Interactive Television    9124937    9/1/2015    USA   
Time Warner Cable Enterprises LLC 333.    TWC 07-57C    Issued    System And
Method For Billing System Interface Failover Resolution    8126958    2/28/2012
   USA    Time Warner Cable Enterprises LLC 334.    TWC 07-57    Issued   
Billing System Interface (BSF) Failover Resolution    8010594    8/30/2011   
USA    Time Warner Cable Enterprises LLC 335.    TWC 09-56C1    Issued   
Technique For Providing Uninterrupted Switched Digital Video Service    9131255
   9/8/2015    USA    Time Warner Cable Enterprises LLC 336.    TWC 09-56   
Issued    Technique For Providing Uninterrupted Switched Digital Video Service
   8677431    3/18/2014    USA    Time Warner Cable Enterprises LLC 337.    TWC
09-55    Issued    Use Of Multiple Embedded Messages In Program Signal Streams
   8855470    10/7/2014    USA    Time Warner Cable Enterprises LLC 338.    TWC
12-54    Issued    Network Connectivity Measurement System And Method    9282174
   3/8/2016    USA    Time Warner Cable Enterprises LLC 339.    TWC 11-54   
Issued    Techniques For Provisioning Local Media Players With Content   
9014540    4/21/2015    USA    Time Warner Cable Enterprises LLC 340.    TWC
11-53    Issued    Apparatus And Methods For Controlling Digital Video Recorders
   9253537    2/2/2016    USA    Time Warner Cable Enterprises LLC

 

43



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

341.    TWC 07-53    Issued    High Availability Architectures Using BGP And
Anycast For Static Service Presentation Of A Dynamic Service    7836142   
11/16/2010    USA    Time Warner Cable Enterprises LLC 342.    TWC 12-52   
Issued    Apparatus And Methods Multicast Delivery Of Content In A Content
Delivery Network    9066153    6/23/2015    USA    Time Warner Cable Enterprises
LLC 343.    TWC 12-51    Issued    Content Selection And Playback In A Network
Environment    9100709    8/4/2015    USA    Time Warner Cable Enterprises LLC
344.    TWC 09-51    Issued    Apparatus And Methods For Packetized Content
Delivery Over A Bandwidth-Efficient Network    8997136    3/31/2015    USA   
Time Warner Cable Enterprises LLC 345.    TWC 07-51    Issued    MTA DNS
Interface    7844736    11/30/10    USA    Time Warner Cable Enterprises LLC
346.    TWC 12-50C1    Issued    Content Discovery And Playback In A Network
Environment    9197924    11/24/2015    USA    Time Warner Cable Enterprises LLC
347.    TWC 12-50    Issued    Content Discovery And Playback In A Network
Environment    8925017    12/30/2014    USA    Time Warner Cable Enterprises LLC
348.    TWC 11-50    Issued    Apparatus And Methods For Ensuring Delivery Of
Geographically Relevant Content    8838149    9/16/2014    USA    Time Warner
Cable Enterprises LLC 349.    TWC 09-50    Issued    System And Method For
Managing The Delivery Of Targeted Content    8412814    4/2/2013    USA    Time
Warner Cable Enterprises LLC 350.    TWC 12-49    Issued    Remote Control And
Call Management Resource    9247044    1/26/2016    USA    Time Warner Cable
Enterprises LLC 351.    TWC 11-49C1    Issued    Methods And Apparatus For
Improving Scrolling Through Program Channel Listings    9088829    7/21/2015   
USA    Time Warner Cable Enterprises LLC 352.    TWC 11-49    Issued    Methods
And Apparatus For Improving Scrolling Through Program Channel Listings   
8589977    11/19/2013    USA    Time Warner Cable Enterprises LLC

 

44



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

353.    TWC 12-47    Issued    System And Method For Automatic Routing Of
Dynamic Host Configuration Protocol (DHCP) Traffic    9300627    3/29/2016   
USA    Time Warner Cable Enterprises LLC 354.    TWC 09-46    Issued    Fiber To
The Premise Service Disconnect Via Macro-Bending Loss    8488935    7/16/2013   
USA    Time Warner Cable Enterprises LLC 355.    TWC 12-45    Issued    Ir To
Pair For Rf4ce Remote Control    9258508    2/9/2016    USA    Time Warner Cable
Enterprises LLC 356.    TWC 11-45C1    Issued    Excluding Specific Application
Traffic From Customer Consumption Data    9172998    10/27/2015    USA    Time
Warner Cable Enterprises LLC 357.    TWC 11-45    Issued    Excluding Specific
Application Traffic From Customer Consumption Data    8793714    7/29/2014   
USA    Time Warner Cable Enterprises LLC 358.    TWC 12-44    Issued    Adaptive
Bit Rate Admission Control Of A Shared Resource    9203777    12/1/2015    USA
   Time Warner Cable Enterprises LLC 359.    TWC 11-44    Issued    System And
Method For Resolving A DNS Request Using Metadata    9231903    1/5/2016    USA
   Time Warner Cable Enterprises LLC 360.    TWC 09-44    Issued    Bandwidth
Conservation    9015783    4/21/2015    USA    Time Warner Cable Enterprises LLC
361.    TWC 07-44    Issued    Apparatus And Methods For Utilizing Statistical
Multiplexing To Ensure Quality Of Service In A Network    8300541    10/30/2012
   USA    Time Warner Cable Enterprises LLC 362.    TWC 09-43    Issued   
System And Method For Using Ad Hoc Networks In Cooperation With Service Provider
Networks    8599700    12/3/2013    USA    Time Warner Cable Enterprises LLC
363.    TWC 09-42    Issued    System And Method For Quarantining IP Service
Devices    8683038    3/25/2014    USA    Time Warner Cable Enterprises LLC

 

45



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

364.    TWC 10-41    Issued    Gateway Apparatus And Methods For Providing
Content And Data Delivery In A Fiber-Based Content Delivery Network    8863201
   10/14/2014    USA    Time Warner Cable Enterprises LLC 365.    TWC 09-41   
Issued    System And Method For Mitigating A Denial Of Service Attack In A
Subscriber Network    8276203    9/25/2012    USA    Time Warner Cable
Enterprises LLC.42 366.    TWC 09-40    Issued    System And Method For
Presenting During A Programming Event An Invitation To Follow Content On A
Social Media Site    9185454    11/10/2015    USA    Time Warner Cable
Enterprises LLC 367.    TWC 07-40C    Issued    Methods And Apparatus For
Centralized And Decentralized Emergency Alert Messaging    9262907    2/16/2016
   USA    Time Warner Cable Enterprises LLC 368.    TWC 07-40    Issued   
Centralized And Decentralized Emergency Alert Messaging    8095610    1/10/2012
   USA    Time Warner Cable Enterprises LLC 369.    TWC 12-39    Issued   
Generation Of Phone Number Lists And Call Filtering    9014359    4/21/2015   
USA    Time Warner Cable Enterprises LLC 370.    TWC 10-39    Issued   
Emergency Alert System Methods And Apparatus    8863172    10/14/2014    USA   
Time Warner Cable Enterprises LLC 371.    TWC 09-39    Issued    Methods And
Apparatus For Supporting Electronic Requests For Information And Promotions On
Multiple Device Platforms In An Integrated Manner    8538835    9/17/2013    USA
   Time Warner Cable Enterprises LLC 372.    TWC 07-39C1    Issued    Methods
And Apparatus For Bandwidth Recovery In A Network    9161065    10/13/2015   
USA    Time Warner Cable Enterprises LLC 373.    TWC 07-39    Issued    Methods
And Apparatus For Bandwidth Recovery In A Network    8281352    10/2/2012    USA
   Time Warner Cable Enterprises LLC

 

42  Title update from Time Warner Cable Inc. to be made with US PTO.

 

46



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

374.    TWC 11-38C1    Issued    Resource Installation Management In A Wireless
Network    9008670    4/14/2015    USA    Time Warner Cable Enterprises LLC 375.
   TWC 11-38    Issued    Resource Installation Management In A Wireless Network
   8929931    1/6/2015    USA    Time Warner Cable Enterprises LLC 376.    TWC
11-37    Issued    Methods And Systems For Managing A Virtual Data Center With
Embedded Roles Based Access Control    8806486    8/12/2014    USA    Time
Warner Cable Enterprises LLC 377.    TWC 08-37C1    Issued    Media Bridge
Apparatus And Methods    9300919    3/29/2016    USA    Time Warner Cable
Enterprises LLC 378.    TWC 05-37    Issued    Methods And Apparatus For
Selecting Digital Interface Technology For Programming And Data Delivery   
8718100    5/6/2014    USA    Time Warner Cable Enterprises LLC 379.    TWC
11-36C1    Issued    System And Method For Cloning A Wi-Fi Access Point   
9066236    6/23/2015    USA    Time Warner Cable Enterprises LLC 380.    TWC
11-36    Issued    System And Method For Cloning A Wi-Fi Access Point    8555364
   10/8/2013    USA    Time Warner Cable Enterprises LLC 381.    TWC 09-36   
Issued    Apparatus And Methods For Rights-Managed Content And Data Delivery   
9342663    5/17/2016    USA    Time Warner Cable Enterprises LLC 382.    TWC
07-36    Issued    Method And Apparatus For User-Based Targeted Content Delivery
   9071859    6/30/2015    USA    Time Warner Cable Enterprises LLC 383.    TWC
06-36    Issued    Methods And Apparatus Supporting The Recording Of Multiple
Simultaneously Broadcast Programs Communicated Using The Same Communications
Channel    8732734    5/20/2014    USA    Time Warner Cable Enterprises LLC 384.
   TWC 05-36 C1    Issued    Methods And Apparatus For Selecting Digital
Coding/Decoding Technology For Programming And Data Delivery    8804767   
8/12/2014    USA    Time Warner Cable Enterprises LLC

 

47



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

385.    TWC 05-36    Issued    Methods And Apparatus For Selecting Digital
Coding/Decoding Technology For Programming And Data Delivery    7916755   
3/29/2011    USA    Time Warner Cable Enterprises LLC 386.    TWC 12-35   
Issued    Distributed Optical Block Multiplexer Topologies    9184866   
11/10/2015    USA    Time Warner Cable Enterprises LLC 387.    TWC 11-35   
Issued    Apparatus And Methods For Managing Delivery Of Content In A Network
With Limited Bandwidth Using Pre-Caching    8978079    3/10/2015    USA    Time
Warner Cable Enterprises LLC 388.    TWC 09-35    Issued    Methods And
Apparatus For Supporting Vod Requests In A System With Hierarchical Content
Stores    8539535    9/17/2013    USA    Time Warner Cable Enterprises LLC 389.
   TWC 08-35C1    Issued    System And Method For Managing Entitlements To Data
Over A Network    9258608    2/9/2016    USA    Time Warner Cable Enterprises
LLC 390.    TWC 08-35    Issued    System And Method For Managing Entitlements
To Data Over A Network    8341242    12/25/2012    USA    Time Warner Cable
Enterprises LLC 391.    TWC 05-35C1    Issued    Methods And Apparatus For
Selecting Digital Access Technology For Programming And Data Delivery    9049346
   6/2/2015    USA    Time Warner Cable Enterprises LLC 392.    TWC 05-35   
Issued    Methods And Apparatus For Selecting Digital Access Technology For
Programming And Data Delivery    8170065    5/1/2012    USA    Time Warner Cable
Enterprises LLC 393.    TWC 09-34    Issued    Digital Domain Content Processing
And Distribtuion Apparatus And Methods    9185341    11/1/2015    USA    Time
Warner Cable Enterprises LLC 394.    TWC 06-34D1 C1    Issued    Methods And
Apparatus For Format Selection For Network Optimization    8166509    4/24/2012
   USA    Time Warner Cable Enterprises LLC

 

48



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

395.    TWC 06-34 D1    Issued    Methods And Apparatus For Format Selection For
Network Optimization    7802286    9/21/2010    USA    Time Warner Cable
Enterprises LLC 396.    TWC 06-34    Issued    Methods And Apparatus For Format
Selection For Network Optimization    7770200    8/3/2010    USA    Time Warner
Cable Enterprises LLC 397.    TWC 09-33    Issued    Zone Control Methods And
Apparatus    8701138    4/15/2014    USA    Time Warner Cable Enterprises LLC
398.    TWC 08-33    Issued    Scheduling Trigger Apparatus And Method   
9060100    6/16/2015    USA    Time Warner Cable Enterprises LLC 399.    TWC
06-33    Issued    Generation Distribution And Use Of Content Metadata In A
Network    8625607    1/7/2014    USA    Time Warner Cable Enterprises LLC 400.
   TWC 05-33C1    Issued    Methods And Apparatus For Efficient Ip Multicasting
In A Content Delivery Network    8594116    11/26/2013    USA    Time Warner
Cable Enterprises LLC 401.    TWC 05-33    Issued    Methods And Apparatus For
Efficient IP Multicasting In A Content-Based Network    7693171    4/6/2010   
USA    Time Warner Cable Enterprises LLC 402.    TWC 11-32    Issued    System
For Reducing Energy Consumption Of A Device And A Method Therefor    9026826   
5/5/2015    USA    Time Warner Cable Enterprises LLC 403.    TWC 10-32    Issued
   Methods And Apparatus For Customizing Video Services Provided To Customers In
Hotels    9106940    8/11/2015    USA    Time Warner Cable Enterprises LLC 404.
   TWC 06-32    Issued    Methods And Apparatus For Content Delivery
Notification And Management    9270944    2/23/2016    USA    Time Warner Cable
Enterprises LLC 405.    TWC 04-32    Issued    Dial Plan Generator    7734030   
6/8/2010    USA    Time Warner Cable Enterprises LLC 406.    TWC 13-15    Issued
   Systems And Methods Of Notifying A Patient To Take Medication    9280888   
3/8/2016    USA    Time Warner Cable Enterprises LLC

 

49



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

407.    TWC 13-13    Issued    Management Of Event Data    9235612    1/12/2016
   USA    Time Warner Cable Enterprises LLC 408.    TWC 13-37    Issued   
Security System And Alarm Activation Control    9183712    11/10/2015    USA   
Time Warner Cable Enterprises LLC 409.    TWC 13-29    Issued    Mitigation Of
Wireless Signal Interface    9143287    9/22/2015    USA    Time Warner Cable
Enterprises LLC 410.    TWC 13-35B    Issued    Tuning Efficiency And Delivery
Of Content    9118976    8/25/2015    USA    Time Warner Cable Enterprises LLC
411.    TWC 13-17    Issued    Resource Allocation In A Wireless Mesh Network
Environment    9072092    6/30/2015    USA    Time Warner Cable Enterprises LLC
412.    TWC PV-01    Issued    System And Method For Embedding Supplementary
Data Into Digital Media Files    8694665    4/8/2014    USA    Time Warner Cable
Enterprises LLC 413.    TWC RR-008 C    Issued    System And Method For
Selective Advertising On A TV Channel    8341664    12/25/2012    USA    Time
Warner Cable Internet LLC 414.    TWC RR-008    Issued    System And Method For
Selective Advertising On A TV Channel    7856644    12/21/2010    USA    Time
Warner Cable Internet LLC 415.    TWC 96-14 C3    Issued    Interactive Program
Guide Display    7546621    6/9/2009    USA    Time Warner Cable Enterprises LLC
416.    TWC RR-007    Issued    Attenuation Delay Queing And Message Cacheing
Processes For Use In E-Mail Protocols In Order To Reduce Network Server Loading
   7260606    8/21/2007    USA    Time Warner Cable Internet LLC 417.    TWC
RR-011 D1    Issued    System And Method For Managing Bandwidth Usage In The
Provison Of An E-Mail Service    7237028    6/26/2007    USA    Time Warner
Cable Internet LLC

 

50



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

418.    TWC PV-03    Issued    Process Of And System For Seamlessly Embedding
Executable Program Code Into Media File Formats Such As MP3 And The Like For
Execution By Digital Media Player And Viewing Systems    7188186    3/6/2007   
USA    Time Warner Cable Enterprises LLC 419.    TWC RR-013    Issued    System
And Method For Password Authentication For Non-LDAP Regions    7099475   
8/29/2006    USA    Time Warner Cable Internet LLC43 420.    TWC RR-014   
Issued    Policy Based Routing System And Method For Caching And VPN Tunneling
   7069336    6/27/2006    USA    Time Warner Cable 421.    TWC RR-005    Issued
   System And Method For Influencing Dynamic Community Shared Elements Of Audio
Video And Text Programming Via A Polling System    6947966    9/20/2005    USA
   Time Warner Cable Internet LLC 422.    TWC-Trey-01    Issued   
Communications System    6856598    2/15/2005    USA    Time Warner Cable
Enterprises LLC 423.    TWC RR-011    Issued    Reduction Of Network Server
Loading    6850968    2/1/2005    USA    Time Warner Cable Internet LLC 424.   
TWC RR-001    Issued    System And Method For Multicast Stream Failover   
6839865    1/4/2005    USA    Time Warner Cable Internet LLC 425.    TWC 96-14
C2    Issued    Interactive Program Guide For Designating On An Interactive
Program Guide Display    6772433    8/3/2004    USA    Time Warner Cable
Enterprises LLC

 

43  Name change to from RoadRunner Holdo LLC to be made with US PTO

 

51



--------------------------------------------------------------------------------

No.

  

File No.

  

Status

  

Title

  

Patent
Number

  

Issue Date

  

Country

  

Assignee

426.    TWC PV-04    Issued    Method Of And Apparatus For High-Bandwidth
Steganographic Embedding Of Data In A Series Of Digital Signals Or Measurements
Such As Taken From Analog Data Streams Or Subsampled And/Or Transformed Digital
Data    6768980    7/27/2004    USA    Time Warner Cable Enterprises LLC 427.   
TWC PV-02    Issued    Process System And Apparatus For Embedding Data In
Compressed Audio Image Video And Other Media Files And The Like    6748362   
6/8/2004    USA    Time Warner Cable Enterprises LLC 428.    TWC 95-29    Issued
   Method And Apparatus For Masking Latency In An Interactive Television Network
   6340987    1/22/2002    USA    Time Warner Cable Enterprises LLC 429.    TWC
96-13    Issued    System And Method For Providing An Event Database In A
Telecasting System    6049333    4/11/2000    USA    Time Warner Cable
Enterprises LLC 430.    TWC 95-35    Issued    Method And Apparatus For
Utilizing The Available Bit Rate In A Constrained Variable Bit Rate
http://www.google.com/patents/US6124878 Channel    6044396    3/28/2000    USA
   Time Warner Cable Enterprises LLC 431.    TWC 95-00    Issued    Spectrum
Manager For Communication Network    5898693    4/27/1999    USA    Time Warner
Cable Enterprises LLC 432.    TWC 96-14    Issued    Interactive Program Guide
For Designating On An Interactive Program Guide Display    5850218    12/15/1998
   USA    Time Warner Cable Enterprises LLC 433.    IPV 03-08    Issued   
Technique for Updating a Resident Application and Associated Parameters in a
User Terminal through a Communications Network    7500235    03/03/2009    USA
   Time Warner Cable Enterprises LLC

 

52



--------------------------------------------------------------------------------

PENDING US PATENT APPLICATIONS

 

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

434.    TWC 15-23    Pending    15/154,030    5/13/16    USA    Time Warner
Cable Enterprises LLC 435.    TWC 09-15C2    Pending    15/145159    5/3/16   
USA    Time Warner Cable Enterprises LLC 436.    TWC 12-50C3    Pending   
15/138459    04/26/16    USA    Time Warner Cable Enterprises LLC 437.    TWC
06-07C2D1C1    Pending    15/137923    4/25/16    USA    Time Warner Cable
Enterprises LLC 438.    TWC 15-29    Pending    15/135186    4/21/16    USA   
Time Warner Cable Enterprises LLC 439.    TWC 06-08D2    Pending    15/096065   
4/11/16    USA    Time Warner Cable Enterprises LLC 440.    TWC 13-49C1   
Pending    15/083833    3/30/16    USA    Time Warner Cable Enterprises LLC 441.
   TWC 09-22C1    Pending    15/083116    3/28/16    USA    Time Warner Cable
Enterprises LLC 442.    TWC 08-37C2    Pending    15/083095    3/28/16    USA   
Time Warner Cable Enterprises LLC 443.    TWC 04-27C2C1    Pending    15/083037
   03/28/16    USA    Time Warner Cable Enterprises LLC 444.    TWC 11-22C1   
Pending    15/082618    03/28/16    USA    Time Warner Cable Enterprises LLC
445.    TWC 12-47C1    Pending    15/082111    3/28/16    USA    Time Warner
Cable Enterprises LLC 446.    TWC 07-01C2    Pending    15/077039    3/22/16   
USA    Time Warner Cable Enterprises LLC 447.    TWC 16-10    Pending   
15/071604    3/16/16    USA    Time Warner Cable Enterprises LLC 448.    IPV
02-10C3D1    Pending    15/070841    3/15/16    USA    Time Warner Cable
Enterprises LLC

 

53



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

449.    TWC 05-27C1    Pending    15/069832    3/14/16    USA    Time Warner
Cable Enterprises LLC 450.    TWC 16-02    Pending    15/063314    3/7/16    USA
   Time Warner Cable Enterprises LLC 451.    TWC 06-25C4    Pending    15/063304
   3/7/16    USA    Time Warner Cable Enterprises LLC 452.    TWC 08-08C1   
Pending    15/056718    2/29/16    USA    Time Warner Cable Enterprises LLC 453.
   TWC 15-41    Pending    15/055205    3/1/16    USA    Time Warner Cable
Enterprises LLC 454.    TWC 06-32D1    Pending    15/050212    2/22/16    USA   
Time Warner Cable Enterprises LLC 455.    TWC 15-30    Pending    15/048861   
2/19/16    USA    Time Warner Cable Enterprises LLC 456.    TWC 12-05C1   
Pending    15/045579    02/17/16    USA    Time Warner Cable Enterprises LLC
457.    TWC 16-11    Pending    15/045562    2/17/16    USA    Time Warner Cable
Enterprises LLC 458.    TWC 14-68    Pending    15/045043    2/16/16    USA   
Time Warner Cable Enterprises LLC 459.    TWC 11-30D1    Pending    15/043371   
2/12/16    USA    Time Warner Cable Enterprises LLC 460.    TWC 15-38    Pending
   15/043361    2/12/16    USA    Time Warner Cable Enterprises LLC 461.    TWC
07-40C2    Pending    15/043354    02/12/16    USA    Time Warner Cable
Enterprises LLC 462.    TWC 10-75C1    Pending    15/043230    2/12/16    USA   
Time Warner Cable Enterprises LLC 463.    IPV 03-11C2    Pending    15/041747   
2/11/16    USA    Time Warner Cable Enterprises LLC 464.    TWC 11-62C1   
Pending    15/041745    2/11/16    USA    Time Warner Cable Enterprises LLC 465.
   TWC 12-57CIPC1    Pending    15/040586    2/10/16    USA    Time Warner Cable
Enterprises LLC

 

54



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

466.    TWC 16-04    Pending    15/018997    2/9/16    USA    Time Warner Cable
Enterprises LLC 467.    TWC 12-26C1    Pending    15/013347    02/02/16    USA
   Time Warner Cable Enterprises LLC 468.    TWC 11-53C1    Pending    15/011512
   01/30/16    USA    Time Warner Cable Enterprises LLC 469.    IPV 03-10C1   
Pending    15/006005    1/25/16    USA    Time Warner Cable Enterprises LLC 470.
   TWC 16-01    Pending    15/005225    1/25/16    USA    Time Warner Cable
Enterprises LLC 471.    TWC 13-15C1    Pending    15/005173    1/25/16    USA   
Time Warner Cable Enterprises LLC 472.    TWC 15-39    Pending    15/002232   
1/20/16    USA    Time Warner Cable Enterprises LLC 473.    TWC 06-33D1   
Pending    14/148591    1/6/14    USA    Time Warner Cable Enterprises LLC 474.
   TWC 07-17D1    Pending    14/992947    1/11/16    USA    Time Warner Cable
Enterprises LLC 475.    TWC 15-20    Pending    14/986603    12/31/15    USA   
Time Warner Cable Enterprises LLC 476.    TWC 15-37    Pending    14/984318   
12/30/15    USA    Time Warner Cable Enterprises LLC 477.    TWC 08-35C2   
Pending    14/980926    12/28/15    USA    Time Warner Cable Enterprises LLC
478.    TWC 11-60C1    Pending    14/980270    12/28/15    USA    Time Warner
Cable Enterprises LLC 479.    TWC 15-22    Pending    14/973706    12/17/15   
USA    Time Warner Cable Enterprises LLC 480.    TWC 15-33    Pending   
14/971382    12/16/15    USA    Time Warner Cable Enterprises LLC 481.    TWC
15-21    Pending    14/971084    12/16/15    USA    Time Warner Cable
Enterprises LLC 482.    TWC 08-10D1    Pending    14/968653    12/14/15    USA
   Time Warner Cable Enterprises LLC

 

55



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

483.    TWC 03-20C1    Pending    14/968476    12/14/2015    USA    Time Warner
Cable Enterprises LLC 484.    TWC 15-36    Pending    14/959948    12/4/15   
USA    Time Warner Cable Enterprises LLC 485.    TWC 15-34    Pending   
14/959885    12/4/15    USA    Time Warner Cable Enterprises LLC 486.    TWC
11-18C1    Pending    14/954754    11/30/15    USA    Time Warner Cable
Enterprises LLC 487.    TWC 15-33P    Pending    14/953818    11/30/15    USA   
Time Warner Cable Enterprises LLC 488.    TWC 15-31    Pending    14/953808   
11/30/15    USA    Time Warner Cable Enterprises LLC 489.    TWC 10-65C1   
Pending    14/948141    12/28/15    USA    Time Warner Cable Enterprises LLC
490.    TWC 12-44C1    Pending    14/944615    11/18/15    USA    Time Warner
Cable Enterprises LLC 491.    TWC 09-34D1    Pending    14/936414    11/9/15   
USA    Time Warner Cable Enterprises LLC 492.    TWC 15-11    Pending   
14/924218    10/27/15    USA    Time Warner Cable Enterprises LLC 493.    TWC
15-18    Pending    14/923130    10/26/15    USA    Time Warner Cable
Enterprises LLC 494.    TWC 15-25    Pending    14/921011    10/23/15    USA   
Time Warner Cable Enterprises LLC 495.    IPV 03-12C2    Pending    14/886653   
10/19/2015    USA    Time Warner Cable Enterprises LLC 496.    TWC 15-14   
Pending    14/886471    10/19/15    USA    Time Warner Cable Enterprises LLC
497.    TWC 15-26    Pending    14/886441    10/19/15    USA    Time Warner
Cable Enterprises LLC 498.    TWC 15-24    Pending    14/886189    10/19/15   
USA    Time Warner Cable Enterprises LLC 499.    TWC 13-37C1    Pending   
14/884056    10/15/15    USA    Time Warner Cable Enterprises LLC

 

56



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

500.    TWC 12-50C2    Pending    14/884034    10/15/15    USA    Time Warner
Cable Enterprises LLC 501.    TWC 14-56    Pending    14/877130    10/7/2015   
USA    Time Warner Cable Enterprises LLC 502.    TWC 09-40C1    Pending   
14/876973    10/7/2015    USA    Time Warner Cable Enterprises LLC 503.    TWC
15-28    Pending    14/872235    10/1/2015    USA    Time Warner Cable
Enterprises LLC 504.    TWC 11-45C2    Pending    14/867180    9/28/2015    USA
   Time Warner Cable Enterprises LLC 505.    TWC 09-04D1    Pending    14/861628
   9/22/2015    USA    Time Warner Cable Enterprises LLC 506.    TWC 03-09C3   
Pending    14/860403    9/21/2015    USA    Time Warner Cable Enterprises LLC
507.    TWC 12-31C1    Pending    14/856774    9/17/2015    USA    Time Warner
Cable Enterprises LLC 508.    TWC 12-12C1    Pending    14/842602    9/1/2015   
USA    Time Warner Cable Enterprises LLC 509.    TWC 10-77C1    Pending   
14/832222    8/21/2015    USA    Time Warner Cable Enterprises LLC 510.    TWC
12-07C1    Pending    14/831786    8/20/2015    USA    Time Warner Cable
Enterprises LLC 511.    TWC 15-16    Pending    14/825061    8/12/2015    USA   
Time Warner Cable Enterprises LLC 512.    TWC 06-24C1    Pending    14/821558   
8/7/15    USA    Time Warner Cable Enterprises LLC 513.    TWC 15-17    Pending
   14/817724    8/4/2015    USA    Time Warner Cable Enterprises LLC 514.    TWC
12-57D1    Pending    14/812584    7/29/2015    USA    Time Warner Cable
Enterprises LLC 515.    TWC 13-35B1    Pending    14/812573    7/29/2015    USA
   Time Warner Cable Enterprises LLC 516.    TWC 12-28C1    Pending    14/804896
   7/21/2015    USA    Time Warner Cable Enterprises LLC

 

57



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

517.    TWC 11-49C2    Pending    14/804123    7/20/2015    USA    Time Warner
Cable Enterprises LLC 518.    TWC 04-10D1    Pending    14/802494    7/17/2015
   USA    Time Warner Cable Enterprises LLC 519.    TWC 14-38    Pending   
14/797094    7/11/2015    USA    Time Warner Cable Enterprises LLC 520.    TWC
07-41C1    Pending    14/791760    7/6/2015    USA    Time Warner Cable
Enterprises LLC 521.    TWC 03-17D1C1    Pending    14/790456    7/2/2015    USA
   Time Warner Cable Enterprises LLC 522.    TWC 11-71C1    Pending    14/789671
   7/1/2015    USA    Time Warner Cable Enterprises LLC 523.    TWC 07-36D1   
Pending    14/754226    6/29/2015    USA    Time Warner Cable Enterprises LLC
524.    TWC 15-07    Pending    14/749449    6/24/2015    USA    Time Warner
Cable Enterprises LLC 525.    TWC 12-52C1    Pending    14/746266    6/22/2015
   USA    Time Warner Cable Enterprises LLC 526.    TWC 06-30C1    Pending   
14/739844    6/15/15    USA    Time Warner Cable Enterprises LLC 527.    TWC
14-62    Pending    14/733694    6/8/2015    USA    Time Warner Cable
Enterprises LLC 528.    TWC 13-17D1    Pending    14/731987    6/5/2015    USA
   Time Warner Cable Enterprises LLC 529.    TWC 05-35C1D1    Pending   
14/727649    6/1/2015    USA    Time Warner Cable Enterprises LLC 530.    IPV
03-07C2    Pending    14/726559    5/31/2015    USA    Time Warner Cable
Enterprises LLC 531.    TWC 15-08    Pending    14/722146    5/26/2015    USA   
Time Warner Cable Enterprises LLC 532.    TWC 07-22C1    Pending    14/717530   
5/20/15    USA    Time Warner Cable Enterprises LLC 533.    TWC 14-67    Pending
   14/698487    4/28/2015    USA    Time Warner Cable Enterprises LLC

 

58



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

534.    TWC 10-17C1    Pending    14/691408    4/20/2015    USA    Time Warner
Cable Enterprises LLC 535.    TWC 15-10    Pending    14/686584    4/14/2015   
USA    Time Warner Cable Enterprises LLC 536.    TWC 15-01    Pending   
14/684001    4/10/2015    USA    Time Warner Cable Enterprises LLC 537.    TWC
04-23D2    Pending    14/678769    4/3/2015    USA    Time Warner Cable
Enterprises LLC 538.    TWC 09-51D1    Pending    14/663223    3/19/2015    USA
   Time Warner Cable Enterprises LLC 539.    TWC 12-39C1    Pending    14/658622
   3/16/2015    USA    Time Warner Cable Enterprises LLC 540.    TWC 12-04C1   
Pending    14/658604    3/16/2015    USA    Time Warner Cable Enterprises LLC
541.    TWC 11-35D1    Pending    14/642493    3/9/2015    USA    Time Warner
Cable Enterprises LLC 542.    TWC 14-63    Pending    14/626007    2/19/2015   
USA    Time Warner Cable Enterprises LLC 543.    TWC 14-55    Pending   
14/625992    2/19/2015    USA    Time Warner Cable Enterprises LLC 544.    TWC
06-03C2    Pending    14/623359    2/16/2015    USA    Time Warner Cable
Enterprises LLC 545.    TWC 07-07D2    Pending    14/617529    2/9/2015    USA
   Time Warner Cable Enterprises LLC 546.    TWC 11-32D1    Pending    14/614966
   2/5/2015    USA    Time Warner Cable Enterprises LLC 547.    TWC 14-61   
Pending    14/608479    1/29/2015    USA    Time Warner Cable Enterprises LLC
548.    TWC 07-04D2    Pending    14/599910    1/19/2015    USA    Time Warner
Cable Enterprises LLC 549.    TWC 14-39    Pending    14/594994    01/12/15   
USA    Time Warner Cable Enterprises LLC 550.    TWC 09-03D1    Pending   
14/594840    1/12/2015    USA    Time Warner Cable Enterprises LLC

 

59



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

551.    TWC 11-64C1    Pending    14/594348    1/12/2015    USA    Time Warner
Cable Enterprises LLC 552.    TWC 14-35    Pending    14/593867    1/9/2015   
USA    Time Warner Cable Enterprises LLC 553.    TWC 09-23C2    Pending   
14/588456    1/1/2015    USA    Time Warner Cable Enterprises LLC 554.    TWC
14-36    Pending    14/586634    12/30/14    USA    Time Warner Cable
Enterprises LLC 555.    TWC 14-57    Pending    14/574498    12/18/14    USA   
Time Warner Cable Enterprises LLC 556.    TWC 02-10C1    Pending    14/563950   
12/8/14    USA    Time Warner Cable Enterprises LLC 557.    TWC 06-14C1   
Pending    14/563232    12/8/14    USA    Time Warner Cable Enterprises LLC 558.
   TWC 12-24C1    Pending    14/562209    12/5/14    USA    Time Warner Cable
Enterprises LLC 559.    TWC 14-65    Pending    14/557741    12/2/14    USA   
Time Warner Cable Enterprises LLC 560.    TWC 14-37    Pending    14/554236   
11/26/14    USA    Time Warner Cable Enterprises LLC 561.    TWC 14-40   
Pending    14/541035    11/13/14    USA    Time Warner Cable Enterprises LLC
562.    TWC 14-41    Pending    14/541035    11/13/14    USA    Time Warner
Cable Enterprises LLC 563.    TWC 12-13C1    Pending    14/540119    11/13/14   
USA    Time Warner Cable Enterprises LLC 564.    TWC 14-54    Pending   
14/537735    11/10/14    USA    Time Warner Cable Enterprises LLC 565.    TWC
11-13C1    Pending    14/536652    11/9/14    USA    Time Warner Cable
Enterprises LLC 566.    TWC 07-05C1    Pending    14/535769    11/7/14    USA   
Time Warner Cable Enterprises LLC 567.    TWC 14-39    Pending    14/535046   
11/6/14    USA    Time Warner Cable Enterprises LLC

 

60



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

568.    TWC 14-43    Pending    14/534067    11/5/14    USA    Time Warner Cable
Enterprises LLC 569.    TWC 14-17    Pending    14/530324    10/31/14    USA   
Time Warner Cable Enterprises LLC 570.    IPV 02-10C3    Pending    14/519994   
10/21/14    USA    Time Warner Cable Enterprises LLC 571.    IPV 02-10C2   
Pending    14/519932    10/21/14    USA    Time Warner Cable Enterprises LLC
572.    TWC 11-77C1    Pending    14/511079    10/9/14    USA    Time Warner
Cable Enterprises LLC 573.    TWC 14-29    Pending    14/510053    10/8/14   
USA    Time Warner Cable Enterprises LLC 574.    TWC 14-04    Pending   
14/508158    10/7/14    USA    Time Warner Cable Enterprises LLC 575.    TWC
14-51    Pending    14/501596    9/30/14    USA    Time Warner Cable Enterprises
LLC 576.    TWC 14-45    Pending    14/500835    9/29/14    USA    Time Warner
Cable Enterprises LLC 577.    TWC 10-18C1    Pending    14/496679    9/25/14   
USA    Time Warner Cable Enterprises LLC 578.    TWC 04-04D1    Pending   
14/493122    9/22/14    USA    Time Warner Cable Enterprises LLC 579.    TWC
11-50C1    Pending    14/486983    9/15/14    USA    Time Warner Cable
Enterprises LLC 580.    TWC 14-48    Pending    14/479399    9/8/14    USA   
Time Warner Cable Enterprises LLC 581.    TWC 14-25    Pending    14/469624   
8/27/14    USA    Time Warner Cable Enterprises LLC 582.    TWC 14-23    Pending
   14/463810    8/20/14    USA    Time Warner Cable Enterprises LLC 583.    TWC
14-24    Pending    14/513205    10/13/14    USA    Time Warner Cable
Enterprises LLC 584.    TWC 07-24C1    Pending    14/462339    8/18/14    USA   
Time Warner Cable Enterprises LLC

 

61



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

585.    TWC 09-02C1    Pending    14/462300    8/18/14    USA    Time Warner
Cable Enterprises LLC 586.    TWC 10-10C1    Pending    14/461653    8/18/14   
USA    Time Warner Cable Enterprises LLC 587.    TWC 09-55C1    Pending   
14/458874    8/13/14    USA    Time Warner Cable Enterprises LLC 588.    TWC
06-19 C1D1C1    Pending    14/457914    8/12/14    USA    Time Warner Cable
Enterprises LLC 589.    TWC 11-25C1    Pending    14/455323    8/8/14    USA   
Time Warner Cable Enterprises LLC 590.    TWC 11-63C1    Pending    14/454189   
8/7/14    USA    Time Warner Cable Enterprises LLC 591.    TWC 11-59C1   
Pending    14/454100    8/7/14    USA    Time Warner Cable Enterprises LLC 592.
   TWC 08-16C1    Pending    14/454056    8/7/14    USA    Time Warner Cable
Enterprises LLC 593.    TWC 12-01C1    Pending    14/453931    8/7/14    USA   
Time Warner Cable Enterprises LLC 594.    TWC 14-20    Pending    14/452359   
8/5/14    USA    Time Warner Cable Enterprises LLC 595.    TWC 03-19 D2C4   
Pending    14/451303    8/4/14    USA    Time Warner Cable Enterprises LLC 596.
   TWC 12-14C1    Pending    14/448121    7/31/14    USA    Time Warner Cable
Enterprises LLC 597.    TWC 14-28    Pending    14/445623    7/29/14    USA   
Time Warner Cable Enterprises LLC 598.    TWC 14-27    Pending    14/445605   
7/29/14    USA    Time Warner Cable Enterprises LLC 599.    TWC 11-36C2   
Pending    14/412414    12/31/14    USA    Time Warner Cable Enterprises LLC
600.    TWC 14-31    Pending    14/330470    7/14/14    USA    Time Warner Cable
Enterprises LLC 601.    TWC 14-33    Pending    14/337560    7/22/14    USA   
Time Warner Cable Enterprises LLC

 

62



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

602.    TWC 08-04C2    Pending    14/325070    7/7/14    USA    Time Warner
Cable Enterprises LLC 603.    TWC 14-26    Pending    14/320942    7/1/14    USA
   Time Warner Cable Enterprises LLC 604.    TWC 14-11    Pending    14/306700
   6/17/14    USA    Time Warner Cable Enterprises LLC 605.    TWC 09-45   
Pending    14/304791    6/13/14    USA    Time Warner Cable Enterprises LLC 606.
   TWC 09-45 C1    Pending    14/304709    6/13/14    USA    Time Warner Cable
Enterprises LLC 607.    TWC 14-19    Pending    14/302313    6/10/14    USA   
Time Warner Cable Enterprises LLC 608.    TWC 05-01D2    Pending    14/300044   
6/9/14    USA    Time Warner Cable Enterprises LLC 609.    TWC 09-19D1   
Pending    14/294017    6/2/14    USA    Time Warner Cable Enterprises LLC 610.
   TWC 14-16    Pending    14/290502    5/29/14    USA    Time Warner Cable
Enterprises LLC 611.    TWC 14-22    Pending    14/286504    5/23/14    USA   
Time Warner Cable Enterprises LLC 612.    TWC 14-21    Pending    14/282619   
5/20/14    USA    Time Warner Cable Enterprises LLC 613.    TWC 11-69C1   
Pending    14/282243    5/20/14    USA    Time Warner Cable Enterprises LLC 614.
   TWC 06-12C1    Pending    14/281759    5/19/14    USA    Time Warner Cable
Enterprises LLC 615.    TWC 05-37C1    Pending    14/270229    5/5/14    USA   
Time Warner Cable Enterprises LLC 616.    TWC 01-01D1    Pending    14/263918   
4/28/14    USA    Time Warner Cable Enterprises LLC 617.    TWC 14-02    Pending
   14/261155    4/24/14    USA    Time Warner Cable Enterprises LLC 618.    TWC
09-33C1    Pending    14/252686    4/14/14    USA    Time Warner Cable
Enterprises LLC

 

63



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

619.    TWC 04-26 C3    Pending    14/252651    4/14/14    USA    Time Warner
Cable Enterprises LLC 620.    TWC 07-14C1    Pending    14/247183    4/7/14   
USA    Time Warner Cable Enterprises LLC 621.    TWC 14-15    Pending   
14/245179    4/3/14    USA    Time Warner Cable Enterprises LLC 622.    TWC
14-14    Pending    14/245166    4/4/14    USA    Time Warner Cable Enterprises
LLC 623.    TWC 14-01    Pending    14/229555    3/28/14    USA    Time Warner
Cable Enterprises LLC 624.    TWC 13-52    Pending    14/220021    3/19/14   
USA    Time Warner Cable Enterprises LLC 625.    TWC 14-05    Pending   
14/208366    3/13/14    USA    Time Warner Cable Enterprises LLC 626.    TWC
12-53    Pending    14/208199    3/13/14    USA    Time Warner Cable Enterprises
LLC 627.    TWC 04-29C2    Pending    14/188548    2/24/14    USA    Time Warner
Cable Enterprises LLC 628.    IPV 02-05C2    Pending    14/188333    2/24/14   
USA    Time Warner Cable Enterprises LLC 629.    TWC PV-01C1    Pending   
14/182619    2/18/14    USA    Time Warner Cable Enterprises LLC 630.    TWC
13-53    Pending    14/178041    2/11/14    USA    Time Warner Cable Enterprises
LLC 631.    TWC 13-51    Pending    14/167082    1/29/14    USA    Time Warner
Cable Enterprises LLC 632.    TWC 13-34    Pending    14/166788    1/28/14   
USA    Time Warner Cable Enterprises LLC 633.    TWC 13-50    Pending   
14/164775    1/27/14    USA    Time Warner Cable Enterprises LLC 634.    TWC
13-43    Pending    14/160/261    1/21/14    USA    Time Warner Cable
Enterprises LLC 635.    TWC 06-20D1    Pending    14/144420    12/30/2013    USA
   Time Warner Cable Enterprises LLC

 

64



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

636.    TWC 13-30    Pending    14/133495    12/18/2013    USA    Time Warner
Cable Enterprises LLC 637.    TWC 13-49    Pending    14/107459    12/16/2013   
USA    Time Warner Cable Enterprises LLC 638.    TWC 13-38    Pending   
14/098511    12/5/2013    USA    Time Warner Cable Enterprises LLC 639.    TWC
13-46    Pending    14/092641    11/27/2013    USA    Time Warner Cable
Enterprises LLC 640.    TWC 05-33C2    Pending    14/088099    11/22/2013    USA
   Time Warner Cable Enterprises LLC 641.    TWC 13-21    Pending    14/083542
   11/19/2013    USA    Time Warner Cable Enterprises LLC 642.    TWC 13-45   
Pending    14/078798    11/13/2013    USA    Time Warner Cable Enterprises LLC
643.    TWC 10-67C1    Pending    14/075835    11/8/2013    USA    Time Warner
Cable Enterprises LLC 644.    TWC 13-33    Pending    14/069825    11/1/2013   
USA    Time Warner Cable Enterprises LLC 645.    TWC 13-36    Pending   
14/061008    10/23/2013    USA    Time Warner Cable Enterprises LLC 646.    TWC
13-32    Pending    14/060358    10/22/2013    USA    Time Warner Cable
Enterprises LLC 647.    TWC 13-42    Pending    14/059273    10/21/2013    USA
   Time Warner Cable Enterprises LLC 648.    TWC 05-29D1    Pending    14/059247
   10/21/2013    USA    Time Warner Cable Enterprises LLC 649.    TWC 13-39D   
Pending    14/058980    10/21/2013    USA    Time Warner Cable Enterprises LLC
650.    TWC 13-39C    Pending    14/058947       USA    Time Warner Cable
Enterprises LLC 651.    TWC 13-39B    Pending    14/058934    10/21/2013    USA
   Time Warner Cable Enterprises LLC 652.    TWC 13-39A    Pending    14/058895
   10/21/2013    USA    Time Warner Cable Enterprises LLC

 

65



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

653.    TWC 13-44    Pending    14/059137    10/21/2013    USA    Time Warner
Cable Enterprises LLC 654.    TWC 13-41    Pending    14/036219    9/25/2013   
USA    Time Warner Cable Enterprises LLC 655.    TWC 07-18C1    Pending   
14/033585    9/23/2013    USA    Time Warner Cable Enterprises LLC 656.    TWC
09-35C1    Pending    14/028223    9/16/2013    USA    Time Warner Cable
Enterprises LLC 657.    TWC 09-43C1    Pending    14/021448    9/9/2013    USA
   Time Warner Cable Enterprises LLC 658.    TWC 09-17C1    Pending    14/020863
   9/8/2013    USA    Time Warner Cable Enterprises LLC 659.    IPV 03-01C2   
Pending    14/019592    9/6/2013    USA    Time Warner Cable Enterprises LLC
660.    TWC 13-35A    Pending    13/962348    8/8/2013    USA    Time Warner
Cable Enterprises LLC 661.    TWC 13-31    Pending    13/960575    8/6/2013   
USA    Time Warner Cable Enterprises LLC 662.    TWC 13-23    Pending   
13/958467    8/2/2013    USA    Time Warner Cable Enterprises LLC 663.    TWC
13-20    Pending    13/958456    8/2/2013    USA    Time Warner Cable
Enterprises LLC 664.    TWC 13-09    Pending    13/958437    8/2/2013    USA   
Time Warner Cable Enterprises LLC 665.    TWC 13-14    Pending    13/956206   
7/31/2013    USA    Time Warner Cable Enterprises LLC 666.    TWC 13-24   
Pending    13/955989    7/31/2013    USA    Time Warner Cable Enterprises LLC
667.    TWC 13-28    Pending    13/940100    7/11/2013    USA    Time Warner
Cable Enterprises LLC 668.    TWC 13-10    Pending    13/923180    6/20/2013   
USA    Time Warner Cable Enterprises LLC 669.    TWC 05-30C3    Pending   
13/914487    6/10/2013    USA    Time Warner Cable Enterprises LLC

 

66



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

670.    TWC 04-21C1    Pending    13/910535    6/5/2013    USA    Time Warner
Cable Enterprises LLC 671.    TWC 07-08D1    Pending    13/908849    6/3/2013   
USA    Time Warner Cable Enterprises LLC 672.    TWC 09-15C1    Pending   
13/890929    5/9/2013    USA    Time Warner Cable Enterprises LLC 673.    TWC
13-16    Pending    13/870100    4/25/2013    USA    Time Warner Cable
Enterprises LLC 674.    TWC 12-56    Pending    13/849973    3/25/2013    USA   
Time Warner Cable Enterprises LLC 675.    TWC 13-07    Pending    13/843997   
3/15/2013    USA    Time Warner Cable Enterprises LLC 676.    TWC 12-36   
Pending    13/843322    3/15/2013    USA    Time Warner Cable Enterprises LLC
677.    TWC 12-48    Pending    13/837768    3/15/2013    USA    Time Warner
Cable Enterprises LLC 678.    TWC 12-32    Pending    13/831732    3/15/2013   
USA    Time Warner Cable Enterprises LLC 679.    TWC 12-37    Pending   
13/831411    3/14/2013    USA    Time Warner Cable Enterprises LLC 680.    TWC
12-55    Pending    13/830517    3/14/2013    USA    Time Warner Cable
Enterprises LLC 681.    TWC 12-23    Pending    13/798070    3/12/2013    USA   
Time Warner Cable Enterprises LLC 682.    TWC 12-38    Pending    13/797577   
3/12/2013    USA    Time Warner Cable Enterprises LLC 683.    TWC 09-26C1   
Pending    13/794560    3/11/2013    USA    Time Warner Cable Enterprises LLC
684.    TWC 13-03    Pending    13/793511    3/11/2013    USA    Time Warner
Cable Enterprises LLC 685.    TWC 13-02    Pending    13/793421    3/11/2013   
USA    Time Warner Cable Enterprises LLC 686.    TWC 12-46    Pending   
13/793221    3/11/2013    USA    Time Warner Cable Enterprises LLC

 

67



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

687.    IPV 03-03D1    Pending    13/784613    3/4/2013    USA    Time Warner
Cable Enterprises LLC 688.    TWC 12-42    Pending    13/784335    3/4/2013   
USA    Time Warner Cable Enterprises LLC 689.    TWC 09-50C1    Pending   
13/775921    2/25/2013    USA    Time Warner Cable Enterprises LLC 690.    TWC
06-16C3    Pending    13/773477    2/21/2013    USA    Time Warner Cable
Enterprises LLC 691.    IPV 03-05C2    Pending    13/765552    2/12/2013    USA
   Time Warner Cable Enterprises LLC 692.    TWC 06-06D1    Pending    13/753308
   1/29/2013    USA    Time Warner Cable Enterprises LLC 693.    TWC 12-08   
Pending    13/750863    1/25/2013    USA    Time Warner Cable Enterprises LLC
694.    TWC 12-25    Pending    13/710308    12/10/2012    USA    Time Warner
Cable Enterprises LLC 695.    TWC 12-33    Pending    13/710108    12/10/2012   
USA    Time Warner Cable Enterprises LLC 696.    TWC 11-61    Pending   
13/681753    11/20/2012    USA    Time Warner Cable Enterprises LLC 697.    TWC
12-18    Pending    13/678593    11/16/2012    USA    Time Warner Cable
Enterprises LLC 698.    TWC 12-16    Pending    13/676012    11/13/2012    USA
   Time Warner Cable Enterprises LLC 699.    TWC 12-40    Pending    13/671956
   11/8/2012    USA    Time Warner Cable Enterprises LLC 700.    TWC 12-34   
Pending    13/666175    11/1/2012    USA    Time Warner Cable Enterprises LLC
701.    TWC 03-18D1    Pending    13/663219    10/29/2012    USA    Time Warner
Cable Enterprises LLC 702.    TWC 12-21    Pending    13/624194    9/21/2012   
USA    Time Warner Cable Enterprises LLC 703.    TWC 11-14    Pending   
13/619951    9/14/2012    USA    Time Warner Cable Enterprises LLC

 

68



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

704.    TWC 11-15    Pending    13/554728    7/20/2012    USA    Time Warner
Cable Enterprises LLC 705.    TWC 10-85    Pending    13/550359    7/16/2012   
USA    Time Warner Cable Enterprises LLC 706.    TWC 11-47C1    Pending   
13/539093    6/29/2012    USA    Time Warner Cable Enterprises LLC 707.    TWC
04-07C1    Pending    13/493740    6/11/2012    USA    Time Warner Cable
Enterprises LLC 708.    TWC 11-39    Pending    13/461520    5/1/2012    USA   
Time Warner Cable Enterprises LLC 709.    TWC 06-34D1 C2    Pending    13/453853
   4/23/2012    USA    Time Warner Cable Enterprises LLC 710.    TWC 12-11   
Pending    13/452797    4/20/2012    USA    Time Warner Cable Enterprises LLC
711.    TWC 11-68    Pending    13/439683    4/4/2012    USA    Time Warner
Cable Enterprises LLC 712.    TWC 11-47    Pending    13/427606    3/22/2012   
USA    Time Warner Cable Enterprises LLC 713.    TWC 11-48    Pending   
13/419945    3/14/2012    USA    Time Warner Cable Enterprises LLC 714.    TWC
11-19    Pending    13/403814    2/23/2012    USA    Time Warner Cable
Enterprises LLC 715.    TWC 11-55    Pending    13/355925    1/23/2012    USA   
Time Warner Cable Enterprises LLC 716.    TWC 11-66    Pending    13/354195   
1/19/2012    USA    Time Warner Cable Enterprises LLC 717.    TWC 11-76   
Pending    13/349823    1/13/2012    USA    Time Warner Cable Enterprises LLC
718.    TWC 03-23 D1    Pending    13/323616    12/12/2011    USA    Time Warner
Cable Enterprises LLC 719.    TWC 11-46    Pending    13/315394    12/9/2011   
USA    Time Warner Cable Enterprises LLC 720.    TWC 10-37    Pending   
13/315356    12/9/2011    USA    Time Warner Cable Enterprises LLC

 

69



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

721.    TWC 11-12    Pending    13/232582    9/14/2011    USA    Time Warner
Cable Enterprises LLC 722.    TWC 10-19    Pending    13/165947    6/23/2011   
USA    Time Warner Cable Enterprises LLC 723.    TWC 10-42    Pending   
13/094992    4/27/2011    USA    Time Warner Cable Enterprises LLC 724.    TWC
05-17C1    Pending    13/093569    4/25/2011    USA    Time Warner Cable
Enterprises LLC 725.    IPV 02-08 CON    Pending    13/065097    3/14/2011   
USA    Time Warner Cable Enterprises LLC 726.    TWC 10-29    Pending   
13/024246    2/9/2011    USA    Time Warner Cable Enterprises LLC 727.    TWC
10-72    Pending    13/023330    2/8/2011    USA    Time Warner Cable
Enterprises LLC 728.    TWC 10-20    Pending    12/972914    12/20/2010    USA
   Time Warner Cable Enterprises LLC 729.    TWC 10-25    Pending    12/955873
   11/29/2010    USA    Time Warner Cable Enterprises LLC 730.    TWC 10-03   
Pending    12/944985    11/12/10    USA    Time Warner Cable Enterprises LLC
731.    TWC 10-01D1    Pending    14/589,947    1/5/2015    USA    Time Warner
Cable Enterprises LLC 732.    IPV 03-14 C    Pending    12/924724    10/4/2010
   USA    Time Warner Cable Enterprises LLC 733.    TWC 10-13    Pending   
12/891726    9/27/2010    USA    Time Warner Cable Enterprises LLC 734.    TWC
09-45 C2    Pending    12/877062    9/7/2010    USA    Time Warner Cable
Enterprises LLC 735.    TWC 03-03 C    Pending    12/843343    7/26/2010    USA
   Time Warner Cable Enterprises LLC 736.    TWC 09-57    Pending    12/834801
   7/12/2010    USA    Time Warner Cable Enterprises LLC 737.    TWC 09-04   
Pending    12/834796    7/12/2010    USA    Time Warner Cable Enterprises LLC

 

70



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

738.    TWC 10-08    Pending    12/789961    5/28/2010    USA    Time Warner
Cable Enterprises LLC 739.    TWC 09-05C2    Pending    12/783414    5/19/2010
   USA    Time Warner Cable Enterprises LLC 740.    TWC 09-06    Pending   
12/766433    4/23/2010    USA    Time Warner Cable Enterprises LLC 741.    TWC
09-05    Pending    12/764746    4/21/2010    USA    Time Warner Cable
Enterprises LLC 742.    TWC 09-49    Pending    12/631713    12/4/2009    USA   
Time Warner Cable Enterprises LLC 743.    TWC 09-12    Pending    12/622825   
11/20/2009    USA    Time Warner Cable Enterprises LLC 744.    TWC 06-17   
Pending    12/620134    11/17/2009    USA    Time Warner Cable Enterprises LLC
745.    TWC 08-21    Pending    12/611041    11/2/2009    USA    Time Warner
Cable Enterprises LLC 746.    TWC 09-18    Pending    12/544357    9/20/2009   
USA    Time Warner Cable Enterprises LLC 747.    TWC 08-37    Pending   
12/480597    6/8/2009    USA    Time Warner Cable Enterprises LLC 748.    TWC
07-23    Pending    12/480591    6/8/2009    USA    Time Warner Cable
Enterprises LLC 749.    TWC 05-07C1    Pending    12/459045    6/26/2009    USA
   Time Warner Cable Enterprises LLC 750.    TWC 08-04    Pending    12/414554
   3/30/2009    USA    Time Warner Cable Enterprises LLC 751.    TWC 07-61   
Pending    12/393981    2/26/2009    USA    Time Warner Cable Enterprises LLC
752.    TWC 08-20    Pending    12/200322    8/28/2008    USA    Time Warner
Cable Enterprises LLC 753.    TWC 07-41    Pending    12/179650    7/25/2008   
USA    Time Warner Cable Enterprises LLC 754.    TWC 07-02 (1)    Pending   
12/070560    2/19/2008    USA    Time Warner Cable Enterprises LLC

 

71



--------------------------------------------------------------------------------

No.

  

File Number

  

Status

  

Serial Number

  

Filing Date

  

Country

  

Assignee

755.    TWC 07-59    Pending    12/070559    2/19/2008    USA    Time Warner
Cable Enterprises LLC 756.    TWC 07-22    Pending    12/055388    3/26/2008   
USA    Time Warner Cable Enterprises LLC 757.    TWC 07-42    Pending   
12/039795    2/29/2008    USA    Time Warner Cable Enterprises LLC 758.    TWC
07-60    Pending    12/027698    2/7/2008    USA    Time Warner Cable
Enterprises LLC 759.    TWC 07-32    Pending    12/019766    1/25/2008    USA   
Time Warner Cable Enterprises LLC 760.    TWC 07-12    Pending    11/953179   
12/10/2007    USA    Time Warner Cable Enterprises LLC 761.    TWC 07-33   
Pending    11/843036    8/22/2007    USA    Time Warner Cable Enterprises LLC
762.    TWC 06-31    Pending    11/800093    5/3/2007    USA    Time Warner
Cable Enterprises LLC 763.    TWC 06-26    Pending    11/756868    6/1/2007   
USA    Time Warner Cable Enterprises LLC 764.    TWC 06-35    Pending   
11/681774    3/3/2007    USA    Time Warner Cable Enterprises LLC 765.    TWC
06-21    Pending    11/607663    12/1/2006    USA    Time Warner Cable
Enterprises LLC 766.    TWC 06-18    Pending    11/441476    5/24/2006    USA   
Time Warner Cable Enterprises LLC 767.    TWC 05-26    Pending    11/186452   
7/20/2005    USA    Time Warner Cable Enterprises LLC 768.    TWC 04-19   
Pending    11/013671    12/15/2004    USA    Time Warner Cable Enterprises LLC
769.    TWC 08-31    Pending    10/948271    9/22/2004    USA    Time Warner
Cable Enterprises LLC 770.    TWC 14-47    Pending    14/539794    11/12/2014   
USA    Time Warner Cable Enterprises LLC 771.    TWC 07-37C1    Pending   
14/798089    7/13/2015    USA    Time Warner Cable Enterprises LLC

 

72



--------------------------------------------------------------------------------

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Country

 

Trademark

  

Status

 

Application

No.

 

U.S. Reg

No.

 

App./Reg. Date

 

Owner

US Federal   A GOOD QUESTION    Registered   86/130383   4717481   07-APR-2015  
Bright House Networks, LLC US Federal   AVERAGE ANGLER (STYLIZED)    Registered
  85/977688   4247546   20-NOV-2012   Bright House Networks, LLC US Federal  
AVERAGE ANGLER (STYLIZED)    Registered   85/289144   4415220   08-OCT-2013  
Bright House Networks, LLC US Federal   BAY NEWS 9    Registered   75/566653  
2308941   18-JAN-2000   Bright House Networks, LLC US Federal   BRIGHT HOUSE
CONNECTION    Registered   85/139163   4021742   06-SEP-2011   Bright House
Networks, LLC US Federal   BRIGHT HOUSE NETWORKS    Registered   76/480937  
3046583   17-JAN-2006   Bright House Networks, LLC US Federal   BRIGHT HOUSE
NETWORKS WIFI    Registered   85/500110   4393093   27-AUG-2013   Bright House
Networks, LLC US Federal   BRIGHT HOUSE NETWORKS WIFI HOTSPOTS    Registered  
85/500146   4393094   27-AUG-2013   Bright House Networks, LLC US Federal  
BRIGHT KIDS NETWORK & DESIGN    Registered   76/701346   3963894   24-MAY-2011  
Bright House Networks, LLC US Federal   BRIGHTHOUSE NETWORKS BUSINESS SOLUTIONS
   Registered   86/182784   4706571   24-MAR-2015   Bright House Networks, LLC
US Federal   BRIGHTHOUSE NETWORKS ENTERPRISE SOLUTIONS    Registered   86/182779
  4706569   24-MAR-2015   Bright House Networks, LLC US Federal   CENTRAL
FLORIDA INTERCONNECT    Registered   78/348591   2932982   15-MAR-2005   Bright
House Networks, LLC



--------------------------------------------------------------------------------

Country

 

Trademark

  

Status

 

Application

No.

 

U.S. Reg

No.

 

App./Reg. Date

 

Owner

US Federal   FEATURETEL    Registered   85/019062   3889645   14-DEC-2010  
Bright House Networks, LLC US Federal   FREAKY FLORIDA    Pending ITU  
86/465663     26-NOV-2014   Bright House Networks, LLC US Federal   INFOMAS   
Registered   85/240229   4081273   03-JAN-2012   Bright House Networks, LLC US
Federal   KLYSTRON 9 (STYLIZED)    Registered   85/286165   4141307   5-MAY-2012
  Bright House Networks, LLC US Federal   MI MEXICO    Registered   85/337495  
4053251   08-NOV-2011   Bright House Networks, LLC US Federal   MY BHN   
Registered   86/486063   4887962   19-JAN-2016   Bright House Networks, LLC US
Federal   NEWS WEATHER NOW    Registered   85/940778   4585637   12-AUG-2014  
Bright House Networks, LLC US Federal   NUESTROS CANALES    Registered  
76/248685   2919286   18-JAN-2005   Bright House Networks, LLC US Federal  
ORLANDO VISITOR NETWORK OR OVN    Registered   76/527745   2933796   15-MAR-2005
  Bright House Networks, LLC US Federal   TAMPA BAY INTERCONNECT    Registered  
85/526771   4437087   19-NOV-2013   Bright House Networks, LLC US Federal  
TELOVATIONS    Registered   78/821977   3393210   04-MAR-2008   Bright House
Networks, LLC US Federal   THE AVERAGE ANGLER    Registered   85/269324  
4422312   22-OCT-2013   Bright House Networks, LLC US Federal   THE FIBER LEADER
   Registered   86/181010   4722297   21-APR-2015   Bright House Networks, LLC
US Federal   TV EXPLORER (Logo)    Pending ITU   86/074548     25-SEP-2013  
Bright House Networks, LLC US Federal   WITNESS AWESOME    Registered  
85/933739   4898922   09-FEB-2016   Bright House Networks, LLC US Federal   YOU
ON DEMAND    Registered   76/674557   3481137   05-AUG-2008   Bright House
Networks, LLC

 

2



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   ALAGUARD   Registered44   76621336   3026190  
Nov-15-2004   Dec-13-2005   Time Warner Cable Inc. United States of America   A
MI MANERA   Registered   77844966   3998820   Oct-9-2009   Jul-19-2011   Time
Warner Cable Enterprises LLC United States of America   ALL THE BEST  
Registered45   78892550   3710619   May-25-2006   Nov-10-2009   Time Warner
Cable Enterprises LLC United States of America   ALL THE THINGS WE ARE  
Registered   85064069   4226170   Jun-16-2010   Oct-16-2012   Time Warner Cable
Enterprises LLC United States of America   ALL THINGS CLOUD AND BEYOND.  
Registered   86297441   4667342   Jun-2-2014   Jan-6-2015   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp426.jpg]  
Registered   77152751   3403811   Apr-10-2007   Mar-25-2008   NaviSite, Inc.
United States of America   ANSWERS ON DEMAND   Registered   78197468   2890249  
Dec-23-2002   Sep-28-2004   Time Warner Cable Enterprises LLC United States of
America   AROUND HAWAII   Registered   77400067   3590095   Feb-19-2008  
Mar-17-2009   Time Warner Cable Enterprises LLC United States of America   ASÍ
ES COMO   Registered   86124081   4655292   Nov-20-2013   Dec-16-2014   Time
Warner Cable Enterprises LLC United States of America   AUTOHD   Registered  
85031823   3995351   May-6-2010   Jul-12-2011   Time Warner Cable Enterprises
LLC United States of America   BEST OF LOCAL   Registered   85351762   4239419  
Jun-21-2011   Nov-6-2012   Time Warner Cable Enterprises LLC United States of
America   BETTER. SAFER.   Registered   86172759   4560455   Jan-23-2014  
Jul-1-2014   Time Warner Cable Enterprises LLC

 

44 Currently registered but will be allowed to lapse.

45 Currently registered but will be allowed to lapse.

 

3



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   BLUECIRCLE   Registered   77838832   3826419  
Oct-1-2009   Jul-27-2010   Time Warner Cable Enterprises LLC United States of
America   BUSINESSLINK.TV   Registered   77047017   4056540   Nov-17-2006  
Nov-15-2011   Time Warner Cable Enterprises LLC United States of America   CABLE
WIFI   Registered   85488966   4329583   Dec-7-2011   Apr-30-2013   Time Warner
Cable Enterprises LLC United States of America   CAPE FEAR NOW!   Registered  
77524356   3691218   Jul-17-2008   Oct-6-2009   Time Warner Cable Enterprises
LLC United States of America   CARTXPRESS   Registered   76575404   2960659  
Feb-13-2004   Jun-7-2005   Time Warner Cable Enterprises LLC United States of
America   CELEBRATE KENTUCKY   Registered   85742272   4328392   Sep-30-2012  
Apr-30-2013   Time Warner Cable Enterprises LLC United States of America  
CLICKEDIN   Registered   85383225   4163641   Jul-28-2011   Jun-26-2012   Time
Warner Cable Enterprises LLC United States of America   COLO 2.0   Registered  
85122053   4106957   Sep-2-2010   Feb-28-2012   Time Warner Cable Enterprises
LLC United States of America   CONNECT A MILLION MINDS   Registered   77709575  
3804431   Apr-8-2009   Jun-15-2010   Time Warner Cable Enterprises LLC United
States of America   CONTENT FOR YOU   Registered   77322242   3750281  
Nov-6-2007   Feb-16-2010   Time Warner Cable Enterprises LLC United States of
America   CONTENTXPRESS   Registered   76575403   2960658   Feb-13-2004  
Jun-7-2005   Time Warner Cable Enterprises LLC United States of America  
CRACKING THE CODES IN THE DIGITAL WORLD   Registered   77958172   3847867  
Mar-12-2010   Sep-14-2010   Time Warner Cable Enterprises LLC United States of
America   CRACKING THE CODES IN THE WIRELESS WORLD   Registered   77958145  
3975541   Mar-12-2010   Jun-7-2011   Time Warner Cable Enterprises LLC United
States of America   CRYSTAL COAST NOW!   Registered   77524355   3691217  
Jul-17-2008   Oct-6-2009   Time Warner Cable Enterprises LLC

 

4



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   DBXPRESS   Registered   76575405   2960660  
Feb-13-2004   Jun-7-2005   Time Warner Cable Enterprises LLC United States of
America   DESERT CITIES ON DEMAND   Registered46   77817646   3783037  
Sep-1-2009   Apr-27-2010   Time Warner Cable Enterprises LLC United States of
America   DESERT CITIES TV   Registered47   77817655   3779758   Sep-1-2009  
Apr-20-2010   Time Warner Cable Enterprises LLC United States of America   DVR
IT   Registered   77710401   3797214   Apr-9-2009   Jun-1-2010   Time Warner
Cable Enterprises LLC United States of America   EL PAQUETAZO   Registered  
77825250   3824082   Sep-11-2009   Jul-27-2010   Time Warner Cable Enterprises
LLC United States of America   FIND IT ON DEMAND   Registered   77431621  
3699787   Mar-26-2008   Oct-20-2009   Time Warner Cable Enterprises LLC United
States of America   FUTION   Pending ITU48   86282640     May-15-2014     Time
Warner Cable Enterprises LLC United States of America   FUTION   Pending ITU49  
86282655     May-15-2014     Time Warner Cable Enterprises LLC United States of
America   FUTION   Pending ITU50   86282679     May-15-2014     Time Warner
Cable Enterprises LLC United States of America   GAMER SPEED   Registered  
77418023   4049557   Mar-10-2008   Nov-1-2011   Time Warner Cable Enterprises
LLC United States of America   GARDEN JOURNEYS   Registered   86176317   4572480
  Jan-27-2014   Jul-22-2014   Time Warner Cable Enterprises LLC United States of
America   GOING GREEN   Registered   86507652   4835221   Jan-20-2015  
Oct-20-2015   Time Warner Cable Enterprises LLC United States of America   GRAND
STRAND NOW!   Registered   77524352   3691216   Jul-17-2008   Oct-6-2009   Time
Warner Cable Enterprises LLC

 

46 Currently registered but will be allowed to lapse.

47 Currently registered but will be allowed to lapse.

48 Currently suspended

49 Currently suspended

50 Currently suspended

 

5



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   GREAT MOMENTS LIVE FOREVER. GREAT MOMENTS LIVE HERE.
  Registered   86259453   4680049   Apr-22-2014   Jan-27-2015   Time Warner
Cable Enterprises LLC United States of America   HAWAIIAN TIME JUST GOT FASTER  
Registered   85082235   3949372   Jul-12-2010   Apr-19-2011   Time Warner Cable
Enterprises LLC United States of America   HIGH SCHOOL SPORTS REWIND  
Registered   85123598   3965238   Sep-6-2010   May-24-2011   Time Warner Cable
Enterprises LLC United States of America   HOME OF FREE HD   Registered51  
77322437   3715895   Nov-6-2007   Nov-24-2009   Time Warner Cable Enterprises
LLC United States of America   IN THE PAPERS   Registered   86640606   4880630  
May-26-2015   Jan-5-2016   Time Warner Cable Enterprises LLC United States of
America   INSIDE CITY HALL   Registered   74473052   1870062   Dec-27-1993  
Dec-27-1994   Time Warner Cable Enterprises LLC United States of America  
INSIGHT   Registered   77937849   4577914   Feb-17-2010   Aug-5-2014   Insight
Communications Company, Inc. United States of America   LOGO
[g198771stamp429a.jpg]   Registered52   76525915   3715566   Jun-25, 2003  
Nov-24-2009   Insight Communications Company, Inc. United States of America  
INSIGHT BUSINESS   Registered   78766571   3520649   Dec-5-2005   Oct-21-2008  
Insight Communications Company, Inc. United States of America   INSIGHT
BROADBAND   Registered   77033478   3694525   Oct-31-2006   Oct-13-2009  
Insight Communications Company, Inc. United States of America   LOGO
[g198771stamp429b.jpg]   Registered   73726578   1520156   May-5-1988  
Jan-10-1989   Insight Communications Company, Inc. United States of America  
LOGO [g198771stamp429c.jpg]   Registered   75613456   2321115   Dec-30-1998  
Feb-22-2000   Insight Communications Company, Inc.

 

51 Currently registered but will be allowed to lapse.

52 Currently registered but will be allowed to lapse.

 

6



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   LOGO [g198771stamp430a.jpg]   Registered   76977727  
3006320   Jun-27-2003   Oct-11-2005   Insight Communications Company, Inc.
United States of America   INSIGHT DIGITAL   Registered   76979063   3811231  
Jun-25-2003   Jun-29-2010   Insight Communications Company, Inc. United States
of America   INSIGHT. THE FIBER OF BUSINESS.   Registered   77906169   3852759  
Jan-6-2010   Sep-28-2010   Insight Communications Company, Inc. United States of
America   LOGO [g198771stamp430b.jpg]   Registered   78681504   3224068  
Jul-29-2005   Apr-3-2007   Insight Communications Company, Inc. United States of
America   LOGO [g198771stamp430c.jpg]   Registered   76979059   3799877  
Jun-25-2003   Jun-8-2010   Insight Communications Company, Inc. United States of
America   LOGO [g198771stamp430d.jpg]   Registered   77754505   3762567  
Jun-8-2009   Mar-23-2010   Insight Communications Company, Inc. United States of
America   INTERNATIONAL ONEPRICE   Registered   77235037   3443198   Jul-20-2007
  Jun-3-2008   Time Warner Cable Enterprises LLC United States of America   IT’S
EVERYWHERE YOU ARE   Registered   77238290   3705855   Jul-25-2007   Nov-3-2009
  Time Warner Cable Enterprises LLC United States of America   KERNEL  
Registered   86252024   4676699   Apr-14-2014   Jan-20-2015   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp430e.jpg]  
Registered   86294498   4676735   May-29-2014   Jan-20-2015   Time Warner Cable
Enterprises LLC United States of America   LOGO [g198771stamp430f.jpg]  
Registered   85688483   4323445   Jul-27-2012   Apr-23-2013   Time Warner Cable
Enterprises LLC

 

7



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   LIFE IN THE 4G FAST LANE   Registered   77932197  
3847638   Feb-10-2010   Sep-14-2010   Time Warner Cable Enterprises LLC United
States of America   LO MEJOR ON DEMAND   Registered   85039995   3979734  
May-17-2010   Jun-14-2011   Time Warner Cable Enterprises LLC United States of
America   LOOK BACK   Registered   77207321   3683628   Jun-15-2007  
Sep-15-2009   Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp431a.jpg]   Registered   85149156   4158493   Oct-10-2010  
Jun-12-2012   Time Warner Cable Enterprises LLC United States of America   MI
CULTURA   Registered   85/265,565   4041469   Mar-13-2011   Oct-18-2011   Time
Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp431b.jpg]   Registered   77580302   3664965   Sep-26-2008  
Aug-4-2009   Time Warner Cable Enterprises LLC United States of America   MOVIE
TRAILERS ON DEMAND   Registered   78864852   3203177   Apr-19-2006   Jan-23-2007
  Time Warner Cable Enterprises LLC United States of America   MULTIROOM ON
DEMAND   Registered   77934692   4061653   Feb-12-2010   Nov-22-2011   Insight
Communications Company, Inc. United States of America   MY INSIGHT   Registered
  78981382   3819833   Nov-11-2005   Jul-13-2010   Insight Communications
Company, Inc. United States of America   MY ISLAND PHONE   Registered   77524351
  3671778   Jul-17-2008   Aug-25-2009   Time Warner Cable Enterprises LLC United
States of America   MY MOVE   Registered   85413146   4227331   Sep-1-2011  
Oct-16-2012   Time Warner Cable Enterprises LLC United States of America   MY ON
DEMAND   Registered   78722118   3707006   Sep-28-2005   Nov-3-2009   Time
Warner Cable Enterprises LLC United States of America   NAVICLOUD   Registered  
77822384   3833961   Sep-9-2009   Aug-17-2010   NaviSite, Inc.

 

8



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   NAVICLOUD DIRECTOR   Registered   86172751   4588686
  Jan-23-2014   Aug-19-2014   NaviSite, Inc. United States of America   NAVISITE
  Registered   75629506   2445562   Jan-28-1999   Apr-24-2001   NaviSite, Inc.
United States of America   NAVISITE   Registered   75471414   2470821  
Apr-17-1998   Jul-24-2001   Time Warner Cable Enterprises LLC United States of
America   LOGO [g198771stamp432a.jpg]   Registered   75455179   2256916  
Mar-23-1998   Jun-29-1999   NaviSite, Inc. United States of America   LOGO
[g198771stamp432b.jpg]   Registered   77843513   3852534   Oct-7-2009  
Sep-28-2010   NaviSite, Inc. United States of America   NEON   Registered  
85010371   3848088   Apr-9-2010   Sep-14-2010   Time Warner Cable Enterprises
LLC United States of America   NEW YORK 1   Registered   74404727   1830657  
Jun-23-1993   Apr-12-1994   Time Warner Cable Enterprises LLC United States of
America   NEXT GEN NEXT DOOR   Registered   85872968   4544656   Mar-11-2013  
Jun-3-2014   Time Warner Cable Enterprises LLC United States of America   NEXT
GEN NEXT DOOR   Registered   85602300   4580593   Apr-19-2012   Aug-5-2014  
Time Warner Cable Enterprises LLC United States of America   NY 1   Registered  
76202223   2692156   Jan-31-2001   Mar-4-2003   Time Warner Cable Enterprises
LLC United States of America   LOGO [g198771stamp432c.jpg]   Registered  
74295772   1819241   Jul-20-1992   Feb-1-1994   Time Warner Cable Enterprises
LLC United States of America   NY 1N   Registered   78272069   3000697  
Jul-9-2003   Sep-27-2005   Time Warner Cable Enterprises LLC United States of
America   NY1 MINUTE   Registered   86640603   4949512   May-26-2015  
May-3-2016   Time Warner Cable Enterprises LLC

 

9



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   NY1 NOTICIAS   Registered   78271673   2969879  
Jul-8-2003   Jul-19-2005   Time Warner Cable Enterprises LLC United States of
America   OC 16   Registered   78347436   2997111   Jan-2-2004   Sep-20-2005  
Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp433a.jpg]   Registered   86639743   4880596   May-22-2015  
Jan-5-2016   Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp433b.jpg]   Registered   86639863   4880601   May-22-2015  
Jan-5-2016   Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp433c.jpg]   Registered   86639854   4880600   May-22-2015  
Jan-5-2016   Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp433d.jpg]   Registered   78347441   3075574   Jan-2-2004  
Apr-4-2006   Time Warner Cable Enterprises LLC United States of America  
OCEANIC SECURITY   Registered   85097948   4003821   Aug-2-2010   Jul-26-2011  
Time Warner Cable Enterprises LLC United States of America   LOGO
[g198771stamp433e.jpg]   Registered   86260132   4641267   Apr-23-2014  
Nov-18-2014   Time Warner Cable Enterprises LLC

 

10



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   LOGO [g198771stamp434a.jpg]   Registered   86260114  
4641266   Apr-23-2014   Nov-18-2014   Time Warner Cable Enterprises LLC United
States of America   POWER OF YOU   Registered   78649067   3403067   Jun-13-2005
  Mar-25-2008   Time Warner Cable Enterprises LLC United States of America  
POWERED BY ALABANZA   Registered   76543733   3093589   Sep-9-2003   May-16-2006
  Alabanza Inc. United States of America   LOGO [g198771stamp434b.jpg]  
Registered53   78622536   3082683   May-4-2005   Apr-18-2006   Time Warner Cable
Enterprises LLC United States of America   POWERTASKING   Registered   77855591
  3929588   Oct-22-2009   Mar-8-2011   Time Warner Cable Enterprises LLC United
States of America   LOGO [g198771stamp434c.jpg]   Registered   77817867  
3859124   Sep-1-2009   Oct-12-2010   Time Warner Cable Enterprises LLC United
States of America   PROMOTIONS ON DEMAND (Child)   Registered   77979226  
3801433   Apr-8-2009   Jun-8-2010   Time Warner Cable Enterprises LLC United
States of America   PROMOTIONS ON DEMAND (Parent)   Registered   77709529  
4029203   Apr-8-2009   Sep-20-2011   Time Warner Cable Enterprises LLC United
States of America   PURE POLITICS   Registered   85687824   4323442  
Jul-26-2012   Apr-23-2013   Time Warner Cable Enterprises LLC United States of
America   QUICKVIEW   Registered   77931532   4035682   Feb-9-2010   Oct-4-2011
  Insight Communications Company, Inc. United States of America   SAN ANTONIO ON
DEMAND   Registered   78830362   3266790   Mar-6-2006   Jul-17-2007   Time
Warner Cable Enterprises LLC United States of America   SIGNATUREHOME  
Registered   85053640   4039374   Jun-3-2010   Oct-11-2011   Time Warner Cable
Enterprises LLC

 

53 Currently registered but will be allowed to lapse.

 

11



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   SIGNATUREHOME BEST SEATS SWEEPSTAKES   Registered  
85529636   4186876   Jan-31-2012   Aug-7-2012   Time Warner Cable Enterprises
LLC United States of America   SIGNATURESERVICE   Registered   85081271  
4018170   Jul-9-2010   Aug-30-2011   Time Warner Cable Enterprises LLC United
States of America   SIGNATURESERVICE   Registered   85478163   4182473  
Nov-21-2011   Jul-31-2012   Time Warner Cable Enterprises LLC United States of
America   SIMPLE IS BETTER   Registered   78594461   3092694   Mar-24-2005  
May-16-2006   Insight Communications Company, Inc. United States of America  
SIR CHARGE   Registered   77265255   4020954   Aug-27-2007   Sep-6-2011   Time
Warner Cable Enterprises LLC United States of America   SITEXPRESS   Registered
  76574373   3013667   Feb-6-2004   Nov-8-2005   Time Warner Cable Enterprises
LLC United States of America   SOCIAL ONE   Registered   85313890   4498445  
May-5-2011   Mar-18-2014   Time Warner Cable Enterprises LLC United States of
America   SPEEDZONE   Registered   85054551   3969213   Jun-4-2010   May-31-2011
  Time Warner Cable Enterprises LLC United States of America   SPORTS PEOPLE
HAWAII   Registered   86367035   4798209   Aug-14-2014   Aug-25-2015   Time
Warner Cable Enterprises LLC United States of America   START OVER   Registered
  77647336   3654615   Jan-12-2009   Jul-14-2009   Time Warner Cable Enterprises
LLC United States of America   STARTOVER   Registered   77067027   3425188  
Dec-19-2006   May-13-2008   Time Warner Cable Enterprises LLC United States of
America   STEP THRU THE SCREEN   Registered   85226556   3998230   Jan-26-2011  
Jul-19-2011   Time Warner Cable Enterprises LLC United States of America   STUF
TV   Registered   78362003   2966720   Feb-3-2004   Jul-12-2005   Time Warner
Cable Enterprises LLC United States of America   TELEFONAZO   Registered  
85039704   3969170   May-16-2010   May-31-2011   Time Warner Cable Enterprises
LLC United States of America   LOGO [g198771stamp435.jpg]   Registered  
85039972   3969171   May-17-2010   May-31-2011   Time Warner Cable Enterprises
LLC

 

12



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   THAT’S HOW   Registered   85798090   4412275  
Dec-8-2012   Oct-1-2013   Time Warner Cable Enterprises LLC United States of
America   THE FUTURE IS HERE. THE FUTURE IS COMING.   Registered   85042350  
4292686   May-19-2010   Feb-19-2013   Insight Communications Company, Inc.
United States of America   THE ROAD TO CITY HALL   Registered   74439649  
1862837   Sep-24-1993   Nov-15-1994   Time Warner Cable Enterprises LLC United
States of America   THE TOTAL DIGITAL HOME   Registered   76318511   2733972  
Oct-1-2001   Jul-8-2003   Time Warner Cable Enterprises LLC United States of
America   THE WAY TO GROW   Registered   85159362   4126332   Oct-22-2010  
Apr-10-2012   Insight Communications Company, Inc. United States of America  
TIENES PODER   Registered54   77825732   3774790   Sep-14-2009   Apr-13-2010  
Time Warner Cable Enterprises LLC United States of America   ULTRASMART  
Registered   85082244   4199035   Jul-12-2010   Aug-28-2012   Time Warner Cable
Enterprises LLC United States of America   USURF   Registered   85031803  
4165063   May-6-2010   Jun-26-2012   Time Warner Cable Enterprises LLC United
States of America   VELIGENT  

Pending ITU

Allowed

  86282649     May-15-2014     Time Warner Cable Enterprises LLC United States
of America   VELIGENT  

Pending ITU

Allowed

  86282668     May-15-2014     Time Warner Cable Enterprises LLC United States
of America   VELIGENT  

Pending ITU

Allowed

  86282693     May-15-2014     Time Warner Cable Enterprises LLC United States
of America   VOICEZONE   Registered   85078045   4129285   Jul-5-2010  
Apr-17-2012   Time Warner Cable Enterprises LLC United States of America  
WEATHER ON THE 1S   Pending   86640611     May-26-2015     Time Warner Cable
Enterprises LLC United States of America   WHAT YOU LIVE FOR, LIVES HERE  
Registered   86172739   4791400   Jan-23-2014   Aug-11-2015   Time Warner Cable
Enterprises LLC

 

54 Currently registered but will be allowed to lapse.

 

13



--------------------------------------------------------------------------------

COUNTRY

 

TRADEMARK

 

STATUS

 

APP #

 

REG #

 

APP

DATE

 

REG

DATE

 

OWNER

United States of America   WHAT YOU LIVE FOR, LIVES HERE   Registered   86172742
  4791401   Jan-23-2014   Aug-11-2015   Time Warner Cable Enterprises LLC United
States of America   WISCONSIN ON DEMAND   Registered   78443518   3102384  
Jun-30-2004   Jun-6-2006   Time Warner Cable Enterprises LLC United States of
America   XCAST  

Pending ITU

Allowed

  86554332     Mar-5-2015     Time Warner Cable Enterprises LLC United States of
America   XCAST   Registered   86518781   4844427   Jan-29-2015   Nov-3-2015  
Time Warner Cable Enterprises LLC United States of America   XCAST   Registered
  86518793   4844428   Jan-29-2015   Nov-3-2015   Time Warner Cable Enterprises
LLC United States of America   YNN   Registered   78702525   3331429  
Aug-30-2005   Nov-6-2007   Time Warner Cable Enterprises LLC United States of
America   LOGO [g198771stamp437.jpg]   Registered   85498825   4263520  
Dec-19-2011   Dec-25-2012   Time Warner Cable Enterprises LLC United States of
America   YOU FIRST. THE TECHNOLOGY FOLLOWS.   Registered55   77825692   3774789
  Sep-14-2009   Apr-13-2010   Time Warner Cable Enterprises LLC United States of
America   YOUR HOME   Registered   86507657   4801423   Jan-20-2015  
Aug-25-2015   Time Warner Cable Enterprises LLC United States of America   YOUR
NEWS NOW   Registered   85254108   4284600   Mar-1-2011   Feb-5-2013   Time
Warner Cable Enterprises LLC United States of America   YOUR WORLD IS ALWAYS ON
  Registered   76449529   2765508   Sep-13-2002   Sep-16-2003   Time Warner
Cable Internet LLC

 

55 Currently registered but will be allowed to lapse.

 

14



--------------------------------------------------------------------------------

Schedule 6

SUBSIDIARY GUARANTORS

 

1. American Cable Entertainment Company, LLC

2. Athens Cablevision, LLC

3. Ausable Cable TV, LLC

4. Bresnan Broadband Holdings, LLC

5. Bresnan Broadband of Colorado, LLC

6. Bresnan Broadband of Montana, LLC

7. Bresnan Broadband of Utah, LLC

8. Bresnan Broadband of Wyoming, LLC

9. Bresnan Communications, LLC

10. Bresnan Digital Services, LLC

11. Bresnan Microwave of Montana, LLC

12. Cable Equities Colorado, LLC

13. Cable Equities of Colorado Management LLC

14. CC 10, LLC

15. CC Fiberlink, LLC

16. CC Michigan, LLC

17. CC Systems, LLC

18. CC V Holdings, LLC

19. CC VI Fiberlink, LLC

20. CC VI Operating Company, LLC

21. CC VII Fiberlink, LLC

22. CC VIII Fiberlink, LLC

23. CC VIII Holdings, LLC

24. CC VIII Operating, LLC

25. CC VIII, LLC

26. CCO Fiberlink, LLC

27. CCO Holdco Transfers VII, LLC

28. CCO LP, LLC

29. CCO NR Holdings, LLC

30. CCO Purchasing, LLC

31. CCO SoCal I, LLC

32. CCO SoCal II, LLC

33. CCO SoCal Vehicles, LLC

34. CCO Transfers, LLC

35. Charter Advanced Services (AL), LLC

36. Charter Advanced Services (CA), LLC

37. Charter Advanced Services (CO), LLC

38. Charter Advanced Services (CT), LLC

39. Charter Advanced Services (GA), LLC

40. Charter Advanced Services (IL), LLC

41. Charter Advanced Services (IN), LLC

42. Charter Advanced Services (KY), LLC



--------------------------------------------------------------------------------

43. Charter Advanced Services (LA), LLC

44. Charter Advanced Services (MA), LLC

45. Charter Advanced Services (MD), LLC

46. Charter Advanced Services (MI), LLC

47. Charter Advanced Services (MN), LLC

48. Charter Advanced Services (MO), LLC

49. Charter Advanced Services (MS), LLC

50. Charter Advanced Services (MT), LLC

51. Charter Advanced Services (NC), LLC

52. Charter Advanced Services (NE), LLC

53. Charter Advanced Services (NH), LLC

54. Charter Advanced Services (NV), LLC

55. Charter Advanced Services (NY), LLC

56. Charter Advanced Services (OH), LLC

57. Charter Advanced Services (OR), LLC

58. Charter Advanced Services (PA), LLC

59. Charter Advanced Services (SC), LLC

60. Charter Advanced Services (TN), LLC

61. Charter Advanced Services (TX), LLC

62. Charter Advanced Services (UT), LLC

63. Charter Advanced Services (VA), LLC

64. Charter Advanced Services (VT), LLC

65. Charter Advanced Services (WA), LLC

66. Charter Advanced Services (WI), LLC

67. Charter Advanced Services (WV), LLC

68. Charter Advanced Services (WY), LLC

69. Charter Advanced Services VIII (MI), LLC

70. Charter Advanced Services VIII (MN), LLC

71. Charter Advanced Services VIII (WI), LLC

72. Charter Advertising of Saint Louis, LLC

73. Charter Cable Operating Company, LLC

74. Charter Cable Partners, LLC

75. Charter Communications Entertainment I, LLC

76. Charter Communications Entertainment II, LLC

77. Charter Communications Entertainment, LLC

78. Charter Communications of California, LLC

79. Charter Communications Operating Capital Corp.

80. Charter Communications Properties LLC

81. Charter Communications V, LLC

82. Charter Communications Ventures, LLC

83. Charter Communications VI, L.L.C.

84. Charter Communications VII, LLC

85. Charter Communications, LLC

86. Charter Distribution, LLC

87. Charter Fiberlink – Alabama, LLC

88. Charter Fiberlink – Georgia, LLC

 

2



--------------------------------------------------------------------------------

89. Charter Fiberlink – Illinois, LLC

90. Charter Fiberlink – Maryland II, LLC

91. Charter Fiberlink – Michigan, LLC

92. Charter Fiberlink – Missouri, LLC

93. Charter Fiberlink – Nebraska, LLC

94. Charter Fiberlink – Pennsylvania, LLC

95. Charter Fiberlink – Tennessee, LLC

96. Charter Fiberlink AR-CCVII, LLC

97. Charter Fiberlink CA-CCO, LLC

98. Charter Fiberlink CC VIII, LLC

99. Charter Fiberlink CCO, LLC

100. Charter Fiberlink CT-CCO, LLC

101. Charter Fiberlink LA-CCO, LLC

102. Charter Fiberlink MA-CCO, LLC

103. Charter Fiberlink MS-CCVI, LLC

104. Charter Fiberlink NC-CCO, LLC

105. Charter Fiberlink NH-CCO, LLC

106. Charter Fiberlink NV-CCVII, LLC

107. Charter Fiberlink NY-CCO, LLC

108. Charter Fiberlink OH-CCO, LLC

109. Charter Fiberlink OR-CCVII, LLC

110. Charter Fiberlink SC-CCO, LLC

111. Charter Fiberlink TX-CCO, LLC

112. Charter Fiberlink VA-CCO, LLC

113. Charter Fiberlink VT-CCO, LLC

114. Charter Fiberlink WA-CCVII, LLC

115. Charter Helicon, LLC

116. Charter Home Security, LLC

117. Charter Leasing Holding Company, LLC

118. Charter Leasing of Wisconsin, LLC

119. Charter RMG, LLC

120. Charter Stores FCN, LLC

121. Charter Video Electronics, LLC

122. Falcon Cable Communications, LLC

123. Falcon Cable Media, a California Limited Partnership

124. Falcon Cable Systems Company II, L.P.

125. Falcon Cablevision, a California Limited Partnership

126. Falcon Community Cable, L.P.

127. Falcon Community Ventures I Limited Partnership

128. Falcon First Cable of the Southeast, LLC

129. Falcon First, LLC

130. Falcon Telecable, a California Limited Partnership

131. Falcon Video Communications, L.P.

132. Helicon Partners I, L.P.

133. Hometown T.V., LLC

134. HPI Acquisition Co. LLC

 

3



--------------------------------------------------------------------------------

135. Interlink Communications Partners, LLC

136. Long Beach, LLC

137. Marcus Cable Associates, L.L.C.

138. Marcus Cable of Alabama, L.L.C.

139. Marcus Cable, LLC

140. Midwest Cable Communications, LLC

141. Peachtree Cable TV, L.P.

142. Peachtree Cable TV, LLC

143. Phone Transfers (AL), LLC

144. Phone Transfers (CA), LLC

145. Phone Transfers (GA), LLC

146. Phone Transfers (NC), LLC

147. Phone Transfers (TN), LLC

148. Phone Transfers (VA), LLC

149. Plattsburgh Cablevision, LLC

150. Renaissance Media LLC

151. Rifkin Acquisition Partners, LLC

152. Robin Media Group, LLC

153. Scottsboro TV Cable, LLC

154. Tennessee, LLC

155. The Helicon Group, L.P.

156. Vista Broadband Communications, LLC

157. VOIP Transfers (AL), LLC

158. VOIP Transfers (CA) LLC

159. VOIP Transfers (GA), LLC

160. VOIP Transfers (NC), LLC

161. VOIP Transfers (TN), LLC

162. VOIP Transfers (VA), LLC

163. AdCast North Carolina Cable Advertising, LLC

164. Alabanza LLC

165. America’s Job Exchange LLC

166. Coaxial Communications of Central Ohio LLC

167. DukeNet Communications Holdings, LLC

168. DukeNet Communications, LLC

169. ICI Holdings, LLC

170. Insight Blocker LLC

171. Insight Capital LLC

172. Insight Communications Company LLC

173. Insight Communications Company, L.P.

174. Insight Communications Midwest, LLC

175. Insight Communications of Central Ohio, LLC

176. Insight Communications of Kentucky, L.P.

177. Insight Interactive, LLC

178. Insight Kentucky Capital, LLC

179. Insight Kentucky Partners I, L.P.

180. Insight Kentucky Partners II, L.P.

 

4



--------------------------------------------------------------------------------

181. Insight Midwest Holdings, LLC

182. Insight Midwest, L.P.

183. Insight Phone of Indiana, LLC

184. Insight Phone of Kentucky, LLC

185. Insight Phone of Ohio, LLC

186. Interactive Cable Services, LLC

187. Intrepid Acquisition LLC

188. NaviSite LLC

189. New Wisconsin Procurement LLC

190. Oceanic Time Warner Cable LLC

191. Parity Assets, LLC

192. Time Warner Cable Business LLC

193. Time Warner Cable Enterprises LLC

194. Time Warner Cable Information Services (Alabama), LLC

195. Time Warner Cable Information Services (Arizona), LLC

196. Time Warner Cable Information Services (California), LLC

197. Time Warner Cable Information Services (Colorado), LLC

198. Time Warner Cable Information Services (Hawaii), LLC

199. Time Warner Cable Information Services (Idaho), LLC

200. Time Warner Cable Information Services (Illinois), LLC

201. Time Warner Cable Information Services (Indiana), LLC

202. Time Warner Cable Information Services (Kansas), LLC

203. Time Warner Cable Information Services (Kentucky), LLC

204. Time Warner Cable Information Services (Maine), LLC

205. Time Warner Cable Information Services (Massachusetts), LLC

206. Time Warner Cable Information Services (Michigan), LLC

207. Time Warner Cable Information Services (Missouri), LLC

208. Time Warner Cable Information Services (Nebraska), LLC

209. Time Warner Cable Information Services (New Hampshire), LLC

210. Time Warner Cable Information Services (New Jersey), LLC

211. Time Warner Cable Information Services (New Mexico) LLC

212. Time Warner Cable Information Services (New York), LLC

213. Time Warner Cable Information Services (North Carolina), LLC

214. Time Warner Cable Information Services (Ohio), LLC

215. Time Warner Cable Information Services (Pennsylvania), LLC

216. Time Warner Cable Information Services (South Carolina), LLC

217. Time Warner Cable Information Services (Tennessee), LLC

218. Time Warner Cable Information Services (Texas), LLC

219. Time Warner Cable Information Services (Virginia), LLC

220. Time Warner Cable Information Services (Washington), LLC

221. Time Warner Cable Information Services (West Virginia), LLC

222. Time Warner Cable Information Services (Wisconsin), LLC

223. Time Warner Cable International LLC

224. Time Warner Cable Internet Holdings III LLC

225. Time Warner Cable Internet Holdings LLC

226. Time Warner Cable Internet LLC

 

5



--------------------------------------------------------------------------------

227. Time Warner Cable Media LLC

228. Time Warner Cable Midwest LLC

229. Time Warner Cable New York City LLC

230. Time Warner Cable Northeast LLC

231. Time Warner Cable Pacific West LLC

232. Time Warner Cable Services LLC

233. Time Warner Cable Southeast LLC

234. Time Warner Cable Sports LLC

235. Time Warner Cable Texas LLC

236. TWC Administration LLC

237. TWC Communications, LLC

238. TWC Digital Phone LLC

239. TWC Media Blocker LLC

240. TWC NewCo LLC

241. TWC News and Local Programming Holdco LLC

242. TWC News and Local Programming LLC

243. TWC Regional Sports Network I LLC

244. TWC Security LLC

245. TWC SEE Holdco LLC

246. TWC Wireless LLC

247. TWC/Charter Dallas Cable Advertising, LLC

248. TWCIS Holdco LLC

249. Wisconsin Procurement Holdco LLC

250. BHN Home Security Services, LLC

251. BHN Spectrum Investments, LLC

252. Bright House Networks, LLC

253. Bright House Networks Information Services (Alabama), LLC

254. Bright House Networks Information Services (California), LLC

255. Bright House Networks Information Services (Florida), LLC

256. Bright House Networks Information Services (Indiana), LLC

257. Bright House Networks Information Services (Michigan), LLC

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Guarantee and Collateral Agreement, dated as of March 18, 1999, as
amended and restated as of March 31, 2010, as further amended and restated on
May 18, 2016 (as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), made by
the Grantors party thereto for the benefit of Bank of America, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 6.5(a) of the
Agreement.

3. The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.1(c) or 7.5 of the Agreement.

 

[NAME OF ISSUER] By:  

 

Name:   Title:   Address for Notices:

 

 

 

Fax:  



--------------------------------------------------------------------------------

Annex 1 to the

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                     ,     , made by
                    , a              (the “Additional Grantor”), in favor of
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Charter Communications Operating, LLC (the “Borrower”), certain
Affiliates of the Borrower, the Lenders, the Administrative Agent and the other
Agents named therein have entered into an Amended and Restated Credit Agreement,
dated as of March 18, 1999, as amended and restated as of May 18, 2016 (as
further amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the Amended
and Restated Guarantee and Collateral Agreement, dated as of March 18, 1999, as
amended and restated as of March 31, 2010, as further amended and restated on
May 18, 2016 (as further amended, supplemented, restated or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”), in favor of the
Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

By executing and delivering this Assumption Agreement, the Additional Grantor,
as provided in Section 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a party to the Guarantee and Collateral Agreement as a Grantor and
Guarantor thereunder with the same force and effect as if originally named
therein as a Grantor and Guarantor and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a Grantor
and Guarantor thereunder. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 5 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date (except for any representation and warranty that is made as of a specified
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Annex 1-A to the

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5